Exhibit 10.1

 

CREDIT AGREEMENT

 

dated as of October 27, 2015

 

among

 

COTY INC.,
as the Parent Borrower

 

The Other Borrowers Party Hereto From Time to Time

 

The Lenders Party Hereto

 

and

 

JPMorgan Chase Bank, N.A.,
as the Administrative Agent,

 

JPMorgan Chase Bank, N.A.,
as the Collateral Agent,

 

J.P. MORGAN SECURITIES LLC,

as as Joint Lead Arranger and Joint Bookrunner,

 

Merrill Lynch, pierce, fenner & smith incorporated and
MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers, Joint Bookrunners and Syndication Agents,

 

BNP PARIBAS SECURITIES CORP.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
MIZUHO BANK, LTD.,
DEUTSCHE BANK SECURITIES INC. and
ING BANK N.V.,
as Joint Lead Arrangers, Joint Bookrunners and Documentation Agents,

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,

THE BANK OF NOVA SCOTIA,

HSBC SECURITIES (USA) INC.,

INTESA SANPAOLO,

ROYAL BANK OF CANADA,

SUMITOMO MITSUI BANKING CORPORATION and

UNICREDIT,

as Documentation Agents

 



TABLE OF CONTENTS

 



Article I Definitions 1   Section 1.01 Defined Terms 1   Section 1.02
Classification of Loans and Borrowings 56   Section 1.03 Terms Generally 56  
Section 1.04 Accounting Terms; GAAP 58   Section 1.05 Business Days; Payments 59
  Section 1.06 Exchange Rates; Currency Equivalents 59   Section 1.07 Cashless
Rollovers 61   Section 1.08 Pro Forma Calculations 61         Article II The
Credits 63   Section 2.01 Commitments 63   Section 2.02 Loans and Borrowings 64
  Section 2.03 Requests for Borrowings 65   Section 2.04 Swingline Loans 65  
Section 2.05 Letters of Credit 67   Section 2.06 Funding of Borrowings 73  
Section 2.07 Interest Elections. 75   Section 2.08 Termination and Reduction of
Commitments 76   Section 2.09 Repayment of Loans; Evidence of Debt 77   Section
2.10 Amortization of Term Loans 78   Section 2.11 Prepayment of Loans 79  
Section 2.12 Fees 83   Section 2.13 Interest 85   Section 2.14 Alternate Rate of
Interest 85   Section 2.15 Increased Costs 86   Section 2.16 Break Funding
Payments 88   Section 2.17 Taxes 89   Section 2.18 Payments Generally; Pro Rata
Treatment; Sharing of Payments; Proceeds of Collateral 92   Section 2.19
Mitigation Obligations; Replacement of Lenders 95   Section 2.20 Incremental
Facilities 96   Section 2.21 Defaulting Lenders 99   Section 2.22 Specified
Refinancing Debt 101   Section 2.23 [Reserved] 104   Section 2.24 Extension of
Term Loans; Extension of Revolving Loans 104         Article III Representations
and Warranties 108   Section 3.01 Organization; Powers 108   Section 3.02
Authorization; Enforceability 108   Section 3.03 Governmental Approvals; No
Conflicts 108   Section 3.04 Financial Condition; Projections; No Material
Adverse Effect 109   Section 3.05 Properties 109   Section 3.06 Litigation and
Environmental Matters 110

i



  Section 3.07 Compliance with Laws 110   Section 3.08 Investment Company Act
Status 110   Section 3.09 Taxes 110   Section 3.10 ERISA 111   Section 3.11
Disclosure 111   Section 3.12 Subsidiaries 111   Section 3.13 Labor Matters 112
  Section 3.14 Solvency 112   Section 3.15 Margin Securities 112   Section 3.16
Security Interest in Collateral 112   Section 3.17 Anti-Corruption Laws and
Sanctions 113   Section 3.18 Junior Indebtedness 113         Article IV
Conditions 113   Section 4.01 Closing Date 113   Section 4.02 Each Credit Event
116         Article V Affirmative Covenants 116   Section 5.01 Financial
Statements and Other Information 116   Section 5.02 Notices of Material Events
118   Section 5.03 Existence; Conduct of Business 119   Section 5.04 Payment of
Taxes 119   Section 5.05 Maintenance of Properties 119   Section 5.06 Insurance
119   Section 5.07 Books and Records; Inspection and Audit Rights 120   Section
5.08 Compliance with Laws 120   Section 5.09 Environmental Laws 121   Section
5.10 Collateral Matters; Guaranty 121   Section 5.11 Maintenance of Ratings 122
  Section 5.12 Use of Proceeds 123   Section 5.13 Designation of Subsidiaries
123   Section 5.14 Anti-Corruption Laws and Sanctions 124   Section 5.15 Further
Assurances and Post-Closing Covenant 124         Article VI Negative Covenants
125   Section 6.01 Indebtedness 125   Section 6.02 Liens 130   Section 6.03
Fundamental Changes 136   Section 6.04 Investments, Loans, Advances, Guarantees
and Acquisitions 137   Section 6.05 Asset Sales 142   Section 6.06 Swap
Agreements 145   Section 6.07 Restricted Payments; Certain Payments of
Indebtedness 146   Section 6.08 Transactions with Affiliates 149   Section 6.09
Restrictive Agreements 151   Section 6.10 Amendment of Material Debt Documents
and the Transaction Agreement 153   Section 6.11 Change in Fiscal Year 153

ii



  Section 6.12 Use of Proceeds 153         Article VII Financial Covenant 154  
Section 7.01 Leverage Ratio 154         Article VIII Events of Default 155  
Section 8.01 Events of Default; Remedies 155   Section 8.02 Borrowers’ Right to
Cure 158         Article IX The Agents 159   Section 9.01 Appointment 159  
Section 9.02 Rights as a Lender 160   Section 9.03 Limitation of Duties and
Immunities 160   Section 9.04 Reliance on Third Parties; Limitation on
Responsibility 160   Section 9.05 Sub-Agents 161   Section 9.06 Successor Agent
161   Section 9.07 Independent Credit Decisions 162   Section 9.08 Powers and
Immunities of each Issuing Bank 162   Section 9.09 Permitted Release of
Collateral and Subsidiary Loan Parties 163   Section 9.10 Perfection by
Possession and Control 165   Section 9.11 Lender Affiliates Rights 165   Section
9.12 Actions in Concert and Enforcement by the Collateral Agent 165        
Article X Miscellaneous 166   Section 10.01 Notices 166   Section 10.02 Waivers;
Amendments 167   Section 10.03 Expenses; Indemnity; Damage Waiver 171   Section
10.04 Successors and Assigns 173   Section 10.05 Survival 180   Section 10.06
Counterparts; Integration; Effectiveness 180   Section 10.07 Severability 180  
Section 10.08 Right of Setoff 181   Section 10.09 Governing Law; Jurisdiction;
Consent to Service of Process 181   Section 10.10 WAIVER OF JURY TRIAL 182  
Section 10.11 Headings 182   Section 10.12 Confidentiality 182   Section 10.13
Maximum Interest Rate 183   Section 10.14 Limitation of Liability 184   Section
10.15 No Duty 184   Section 10.16 No Fiduciary Relationship 184   Section 10.17
Construction 185   Section 10.18 USA Patriot Act 185   Section 10.19 [Reserved]
185   Section 10.20 Additional Borrowers 185



iii



LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS           Exhibit A-1 – Form of Assignment and Assumption Exhibit A-2 –
Form of Affiliated Lender Assignment and Assumption Exhibit B – Form of
Compliance Certificate Exhibit C – Form of Incremental Facility Activation
Notice Exhibit D-1 to D-4 – Forms of U.S. Tax Compliance Certificate Exhibit E –
Form of Intercreditor Agreement Exhibit F – Form of Additional Borrower Joinder
Exhibit G – Form of Lender Designation Exhibit H – Form of Global Intercompany
Note Exhibit I – Form of Guaranty Exhibit J – Form of Security Agreement

 

SCHEDULES           Schedule 1.01 – Material Real Property Schedule 1.01(B) –
Existing Letters of Credit Schedule 2.01 – Commitments Schedule 3.12 – Closing
Date Subsidiaries Schedule 3.13 – Labor Matters Schedule 5.15 – Post-Closing
Items Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens
Schedule 6.04 – Investments Schedule 6.08 – Certain Affiliate Transactions

iv





CREDIT AGREEMENT, dated as of October 27, 2015 (this “Agreement”) among COTY
INC., a Delaware corporation (the “Parent Borrower”), the LENDERS party hereto
from time to time, JPMORGAN CHASE BANK, N.A., as Administrative Agent and as
Collateral Agent.

 

WHEREAS, the Parent Borrower has requested that (A) the Term A Lenders extend
credit in the form of Term A Loans on the Closing Date in an aggregate principal
amount of $1,750,000,000, (B) the Term B Lenders extend credit in the form of
(i) Term B USD Loans on the Closing Date in an aggregate principal amount of
$500,000,000 and (ii) Term B EUR Loans on the Closing Date in an aggregate
principal amount of €665,000,000, (C) the Revolving Lenders extend credit in the
form of Revolving Loans, the Swingline Lenders extend credit in the form of
Swingline Loans and the Issuing Banks issue Letters of Credit in an aggregate
amount at any time outstanding of up to $1,500,000,000 and (D) the Existing L/C
Issuer maintain the Existing Letters of Credit as Letters of Credit hereunder.

 

WHEREAS, the proceeds of the Term Loans will be used to (A) refinance all
outstanding indebtedness of the Parent Borrower under (i) that certain Credit
Agreement, dated as of April 2, 2013, among Parent Borrower, the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (as amended, supplemented, or otherwise modified from time to time, the
“2013 Credit Agreement”) and (ii) that certain Credit Agreement, dated as of
March 24, 2015, among Parent Borrower, the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (as amended,
supplemented, or otherwise modified from time to time, the “2015 Credit
Agreement” and, together with the 2013 Credit Agreement, the “Existing Credit
Agreement”), and to cause all related security (if any) to be terminated and
released (the “Existing Indebtedness Refinancing”) and (B) pay fees, costs and
expenses related to the Transactions (including accrued and unpaid interest and
applicable premiums). The proceeds of the Revolving Loans and Swingline Loans,
and any Letters of Credit, as applicable, will be used (A) on the Closing Date,
(i) to fund original issue discount or upfront fees related to the Loans, (ii)
for other purposes related to the Transactions, including purchase price
adjustments or equivalent adjustments, (iii) to pay fees, costs and expenses
related to the Transactions, (iv) to fund working capital needs, and (v) to
replace, backstop or cash collateralize existing letters of credit (including by
“grandfathering” such existing letters of credit in the Revolving Facility), and
(B) after the Closing Date, for general corporate purposes and for any other
purpose not prohibited by the Loan Documents;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

Article I

 

Definitions

 

Section 1.01        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“2013 Credit Agreement” has the meaning set forth in the recitals hereto.

 

“2015 Credit Agreement” has the meaning set forth in the recitals hereto.

1



“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Borrower Joinder” means an Additional Borrower Joinder,
substantially in the form of Exhibit F hereto.

 

“Additional Borrowers” has the meaning set forth in Section 10.20.

 

“Additional Lender” has the meaning set forth in Section 2.20(b).

 

“Adjusted EBITDA” means, for any period (the “Subject Period”), the total of the
following calculated without duplication for such period:

 

(a)        the EBITDA of the Parent Borrower and its Restricted Subsidiaries;
plus

 

(b)        on a Pro Forma Basis, the pro forma EBITDA (as adjusted by any
increases pursuant to clauses (c) and (d) below) and cash distributions of any
Prior Target (or, as applicable, the EBITDA and such cash distributions of any
such Prior Target attributable to the assets acquired from such Prior Target),
for any portion of such Subject Period occurring prior to the date of the
acquisition of such Prior Target (or the related assets, as the case may be);
plus

 

(c)        extraordinary, unusual or non-recurring items; plus

 

(d)        restructuring charges and related charges, accruals or reserves; and
business optimization expense and related charges or expenses, including costs
related to the opening, closure and/or consolidation of offices and facilities
and the termination of distributor and joint venture arrangements (including the
termination or discontinuance of activities constituting a business), retention
charges, contract termination costs, recruiting and signing bonuses and
expenses, systems establishment costs, conversion costs and consulting fees
relating to the foregoing; plus

 

(e)        (i) all fees, commissions, costs and expenses incurred or paid by the
Parent Borrower and its Subsidiaries and (ii) transaction separation and
integrations costs, in each case in connection with the Transactions and any
Permitted Acquisition; plus

 

(f)        pro forma cost savings, operating expense reductions and synergies
related to, and net of the amount of actual benefits realized during such
Subject Period from, Specified Transactions, restructurings and cost savings
initiatives (including the Global Efficiency Plan) that are reasonably
identifiable, factually supportable and projected by the Parent Borrower in good
faith to be realized, and to result from actions that have been taken or with
respect to which substantial steps have been taken, committed to be taken or are
expected to be taken (in the good faith determination of the Parent Borrower),
in each case within twenty four (24) months after such acquisition, disposition
or other Specified Transaction, restructuring, cost savings initiative or other
initiative; plus

 

(g)        pro forma cost savings, operating expense reductions and synergies
related to, and net of the amount of actual benefits realized during such
Subject Period from, the Transactions

2



that are reasonably identifiable, factually supportable and projected by the
Parent Borrower in good faith to be realized, and to result from actions that
have been taken, committed to be taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Parent Borrower), in each case within twenty four (24)
months after the applicable step of the Transaction;

 

(h)        without duplication of any amounts added-back pursuant to clause (d)
above, charges, fees and expenses in connection with the Global Efficiency Plan;
minus

 

(i)        the EBITDA of each Prior Company and, as applicable but without
duplication, the EBITDA of the Parent Borrower and each Restricted Subsidiary
attributable to all Prior Assets, in each case for any portion of such Subject
Period occurring prior to the date of the disposal of such Prior Companies or
Prior Assets.

 

Notwithstanding the foregoing, the Adjusted EBITDA for the fiscal quarters
ending September 30, 2014; December 31, 2014; March 31, 2015 and June 30, 2015
shall be $225.2 million, $256.1 million, $155.8 million and $125.9 million,
respectively (for the avoidance of doubt, subject to adjustment as set forth
above in clauses (b), (f) and (h) above for any Specified Transactions that
occur following the Closing Date).

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to (a) the LIBO Rate for such Interest Period or, with respect to the
determination of the Alternate Base Rate, for a one (1) month interest period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Lender” means a Lender that is a JAB Affiliate (excluding the
Borrowers and their respective Subsidiaries).

 

“Affiliated Lender Assignment and Assumption” means an Affiliated Lender
Assignment and Assumption, substantially in the form of Exhibit A-2 hereto.

 

“Agent” means a collective reference to the Administrative Agent and the
Collateral Agent.

 

“Agreement” has the meaning set forth in the preamble hereto.

3



“All-In-Yield” means as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, recurring
periodic fees in substance equivalent to interest, any interest rate floor (to
the extent the operation of such floor would increase the yield on drawn amounts
on the proposed date of incurrence thereof), or otherwise, in each case,
incurred or payable by the applicable Borrower generally to all the lenders of
such indebtedness; provided that original issue discount and upfront fees shall
be equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of the applicable
Indebtedness); and provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees, commitment fees, underwriting fees and other
similar fees not paid generally to all lenders of such Indebtedness.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
(1) month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that solely with respect
to Term B Loans the Alternate Base Rate shall not be less than 1.75%. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

“Alternative Currencies” means Sterling, Swiss Franc, Canadian Dollars, Euro and
any other currency reasonably acceptable to the Administrative Agent and each
applicable Revolving Lender that is freely convertible into Dollars and readily
available in the London interbank market.

 

“Annual Financial Statements” means the audited combined balance sheets of and
related statements of income, stockholders’ equity and cash flows of the Parent
Borrower as of the last day of and for the three (3) most recently completed
fiscal years ended at least ninety (90) days prior to the Closing Date.

 

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977
(Pub. L. No. 95 213, §§101 104), as amended, the UK Bribery Act of 2010 and any
similar laws, rules, and regulations of any jurisdiction applicable to any
Borrower or any of their respective Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Anticipated Cure Deadline” has the meaning set forth in Section 8.02(a).

 

“Applicable Credit Rating” means, at any time, (a) the credit rating of the
Credit Facilities assigned to the Credit Facilities by S&P and Moody’s at such
time or (b) if the Credit Facilities shall not be rated by S&P and Moody’s at
such time, the Parent Borrower’s corporate credit rating assigned by S&P and
Moody’s at such time; provided that if at any time S&P shall no longer maintain
any of the foregoing ratings, the Administrative Agent and the Parent Borrower
shall determine the Applicable Credit Rating using the corresponding ratings
level of a rating agency that is reasonably agreed to by the Administrative
Agent and the Parent Borrower (a “Replacement Rating Agency”). If any rating
established or deemed to have been established by S&P (or, if applicable, a
Replacement Rating Agency) shall be changed (other than as a result

4



of a change in the rating system of S&P or Moody’s or such Replacement Rating
Agency), such change shall be effective as of the date on which such change is
first announced by the rating agency making such change. If the rating system of
S&P or Moody’s (or, if applicable, the then current Replacement Rating Agency)
shall change, the Parent Borrower and the Required Lenders shall negotiate in
good faith to amend the definition of “Collateral Release Period” to reflect
such changed rating system or the non-availability of ratings from S&P or
Moody’s (or such Replacement Rating Agency) and, pending the effectiveness of
any such amendment, the Applicable Credit Rating shall be determined by
reference to the rating most recently in effect from S&P or Moody’s (or such
Replacement Rating Agency) prior to such change. If an Applicable Credit Rating
shall not be available from S&P or Moody’s and the Administrative Agent shall
have designated a Replacement Rating Agency, then the Parent Borrower and the
Required Lenders shall negotiate in good faith to amend the definition of
“Collateral Release Period” to reflect such Replacement Rating Agency. Pending
the appointment of a Replacement Rating Agency and the effectiveness of any such
amendment, the Applicable Credit Rating and Collateral Release Period shall be
determined by reference to the rating most recently in effect prior to such
unavailability.

 

“Applicable Fiscal Year” has the meaning set forth in Section 2.11(d).

 

“Applicable Percentage” means, with respect to any Revolving Lender, subject to
Section 2.21, the percentage of the total Revolving Commitments represented by
such Lender’s Revolving Commitment. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day and with respect to any:

 

(a)        (i) Term B USD Loan, 3.00% in the case of Eurocurrency Loans and
2.00% in the case of ABR Loans and (ii) Term B EUR Loan, 2.75%.

 

(b)        Term A Loan or Revolving Loan and with respect to any letter of
credit fee, as the case may be, the applicable rate per annum set forth below
under the caption, “Eurocurrency Spread”, “ABR Spread” or “Letter of Credit
Fee”, as the case may be, based upon the Total Net Leverage Ratio as of the last
day of the most recently ended Test Period:

 

Category Total Net Leverage Ratio Eurocurrency
Spread ABR
Spread Letter of
Credit Fee 1 Greater than or equal to 5.00:1.00 2.00% 1.00% 2.00% 2 Less than
5.00:1.00 but greater than or equal to 4.00:1.00 1.75% 0.75% 1.75% 3 Less than
4.00:1.00 but greater than or equal to 2.75:1.00 1.50% 0.50% 1.50% 4 Less than
2.75:1.00 but greater than or equal to 2.00:1.00 1.25% 0.25% 1.25% 5 Less than
2.00:1.00 but greater than or equal to 1.50:1.00 1.125% 0.125% 1.125% 6 Less
than 1.50:1.00 1.00% 0% 1.00%

5



For purposes of the foregoing, (i) the Total Net Leverage Ratio shall be
determined as of the last day of the most recently ended Test Period based upon
the Parent Borrower’s consolidated financial statements most recently delivered
pursuant to Section 5.01(a) or (b); provided that until delivery of the Parent
Borrower’s consolidated financial statements for the first full fiscal quarter
ended after the Closing Date as required by Section 5.01(a) or (b), the
“Applicable Rate” in clause (b) above shall be the applicable rate per annum set
forth in Category 1 thereof and (ii) each change in the Applicable Rate
resulting from a change in the Total Net Leverage Ratio shall be effective
during the period commencing on and including the date of delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Total Net Leverage Ratio shall be deemed to
be in Category 1 if the Parent Borrower fails to deliver the consolidated
financial statements required to be delivered by it pursuant to Section 5.01(a)
or (b), during the period from the expiration of the time for delivery thereof
until such consolidated financial statements are delivered.

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to any agents hereunder or to Lenders
by means of electronic communications pursuant to Section 10.01.

 

“Approved Fund” means a Person (other than a natural person) that is primarily
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its activities and that
is administered, advised or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages a Lender.

 

“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Morgan Stanley Senior Funding, Inc., BNP Paribas Securities
Corp, Credit Agricole Corporate and Investment Bank, Mizuho Bank, Ltd., Deutsche
Bank Securities Inc. and ING Bank N.V.

 

“Asset Swap” means a concurrent purchase and sale or exchange of Related
Business Assets (or assets which prior to their sale or exchange have ceased to
be Related Business Assets of the Parent Borrower or any of its Restricted
Subsidiaries) between the Parent Borrower or any of its Restricted Subsidiaries
and another Person; provided that the Parent Borrower or such Restricted
Subsidiary, as the case may be, receives consideration at least equal to the
fair market value (such fair market value to be determined on the date of the
contractually agreeing to such transaction) as determined in good faith by the
Parent Borrower.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A-1 or any other form approved by the Administrative Agent.

 

“Available Amount” means, at any date, an amount equal to the sum of:

6



(a)        $150,000,000; plus

 

(b)        an amount, not less than zero in the aggregate, equal to 50% of
Consolidated Net Income of the Parent Borrower and its Restricted Subsidiaries
for the period (taken as one accounting period) from the first day of the fiscal
quarter during which the Closing Date occurs to the end of the fiscal quarter
most recently ended in respect of which a Compliance Certificate has been
delivered as required hereunder; plus

 

(c)        the Net Proceeds (or, if the proceeds thereof (including any assets
acquired in connection with acquisitions permitted hereunder for which the
Parent Borrower issued Equity Interests as consideration) are other than cash,
the fair market value (as determined in good faith by the Parent Borrower) of
such proceeds) actually received by the Parent Borrower from and after the
Closing Date to such date from any capital contributions to, or the sale or
issuance of Equity Interests of the Parent Borrower (other than (i) Disqualified
Equity Interests, (ii) Equity Interests issued or sold to a Restricted
Subsidiary or an employee stock ownership plan or similar trust to the extent
such sale to an employee stock ownership plan or similar trust is financed by
loans from or Guaranteed by the Parent Borrower or any Restricted Subsidiary
unless such loans have been repaid with cash on or prior to the date of
determination, (iii) Equity Interests the Net Proceeds of which are used to
repay long-term Indebtedness for borrowed money (other than (i) revolving loans
or (ii) Indebtedness of a Person, or Indebtedness secured by a Lien on the
assets, being acquired in connection with acquisitions permitted hereunder for
which the Parent Borrower issues Equity Interests as consideration), (iv)
Specified Equity Contributions and (v) Excluded Contributions); plus

 

(d)        the Net Proceeds of Indebtedness and Disqualified Equity Interests of
the Parent Borrower and its Restricted Subsidiaries (including, after giving
effect to the Merger, SplitCo and its subsidiaries that are Restricted
Subsidiaries), in each case issued after the Closing Date, which have been
exchanged or converted into Equity Interests (other than of Disqualified Equity
Interests) of the Parent Borrower; plus

 

(e)        the Net Proceeds received by the Borrowers and their respective
Restricted Subsidiaries (including, after giving effect to the Merger, SplitCo
and its subsidiaries that are Restricted Subsidiaries) of Dispositions of
Investments made using the Available Amount; plus

 

(f)        returns received in cash or Cash Equivalents by the Borrowers and
their respective Restricted Subsidiaries (including, after giving effect to the
Merger, SplitCo and its subsidiaries that are Restricted Subsidiaries) on
Investments made using the Available Amount (including Investments in
Unrestricted Subsidiaries); plus

 

(g)        the Investments of the Borrowers and their respective Restricted
Subsidiaries (including, after giving effect to the Merger, SplitCo and its
subsidiaries that are Restricted Subsidiaries) made using the Available Amount
in any Unrestricted Subsidiary that has been re-designated as a Restricted
Subsidiary or that has been merged or consolidated with or into any Borrower or
any of its Restricted Subsidiaries (including, after giving effect to the
Merger, SplitCo and its subsidiaries that are Restricted Subsidiaries) (up to
the fair market value (as determined in good faith by the Borrowers) of the
Investments of the Borrowers and their respective Restricted Subsidiaries
(including, after giving effect to the Merger, SplitCo and its

7



subsidiaries that are Restricted Subsidiaries) in such Unrestricted Subsidiary
at the time of such re-designation or merger or consolidation); plus

 

(h)        Declined Amounts; minus

 

(i)        (i) Investments made in reliance on Section 6.04(k) or (v), (ii)
Restricted Payments made in reliance on Section 6.07(a)(ix) and (iii) payments
made in reliance on Section 6.07(b)(iv).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrowers” means the Parent Borrower and any Additional Borrowers.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the applicable Borrower for a Borrowing
in accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market or any day on which banks in London are not open for general business (b)
when used in connection with any Loans or Letters of Credit denominated in Euro,
such date shall also exclude any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) payment system (or, if such
payment system ceases to be operative, such other payment system (if any)
determined by the Administrative Agent to be a suitable replacement) is not open
for the settlement of payments in Euro and (c) when used in connection with any
Loans or Letters of Credit denominated in Canadian Dollars, such date shall also
exclude any day on which banks are not open for business in Calgary, Alberta,
Ontario, Montreal or Quebec.

 

“Capital Expenditures” means, for any period and a Person, without duplication
(a) the additions to property, plant and equipment and other capital
expenditures of such Person and its consolidated subsidiaries that are (or would
be) set forth in a consolidated statement of cash flows of such Person for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations
incurred by such Person and its consolidated subsidiaries during such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

8



“Captive Insurance Subsidiary” means any Subsidiary of a Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

 

“Carryover Amount” has the meaning provided in Section 6.07(a)(v).

 

“Cash Equivalents” means:

 

(a)        Dollars;

 

(b)        (i) Canadian Dollars, Pounds, Japanese Yen, Euros, any national
currency of any participating member state of the EMU, Swiss Franc and any other
Alternative Currency;

 

(c)        securities issued or directly and fully and unconditionally
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 12 months or less
from the date of acquisition;

 

(d)        certificates of deposit, time deposits and eurodollar time deposits
with maturities of 12 months or less from the date of acquisition, demand
deposits, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any domestic or foreign commercial
bank having capital and surplus of not less than $500,000,000 in the case of
U.S. banks and $100,000,000 (or the U.S. dollar equivalent as of the date of
determination) in the case of non-U.S. banks;

 

(e)        repurchase obligations for underlying securities of the types
described in clauses (c), (d) and (h) entered into with any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (d) above;

 

(f)        commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency) and in each case maturing within
24 months after the date of creation or acquisition thereof and Indebtedness or
preferred stock issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s with maturities of 24 months or less from the date
of acquisition;

 

(g)        marketable short-term money market and similar funds having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another rating agency);

 

(h)        readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having an Investment Grade Rating from either Moody’s
or S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another rating agency) with maturities of
24 months or less from the date of acquisition;

 

(i)        readily marketable direct obligations issued by any foreign
government or any political subdivision or public instrumentality thereof, in
each case having an Investment Grade Rating from either Moody’s or S&P (or, if
at any time neither Moody’s nor S&P shall be rating

9



such obligations, an equivalent rating from another rating agency) with
maturities of 24 months or less from the date of acquisition;

 

(j)        Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency);

 

(k)       other investments described in the Parent Borrower’s investment policy
provided to the Administrative Agent prior to the Closing Date; and

 

(l)        investment funds investing at least 90.0% of their assets in
securities of the types described in clauses (a) through (k) above.

 

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include investments of the type and
maturity described in clauses (a) through (h) and clauses (j) through (l) above
of foreign obligors (including investments that are denominated in currencies
other than those set forth in clauses (a) and (b) above, provided that such
amounts are converted into any currency listed in clauses (a) and (b) as
promptly as practicable and in any event within ten (10) Business Days following
the receipt of such amounts), which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies.

 

“CDOR Rate” means, on any date with respect to a Borrowing denoniminated in
Canadian Dollars, the per annum rate of interest which is the rate determined as
being the arithmetic average of the annual yield rates applicable to Canadian
Dollar bankers’ acceptances having identical issue and comparable maturity dates
as the applicable Borrowing, displayed and identified as such on the display
referred to as the “CDOR Page” (or any display substituted therefor) of Reuters
Limited (or any successor thereto or Affiliate thereof) as at approximately
10:00 a.m. (Toronto time) on such day, or if such day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the
Administrative Agent in good faith after 10:00 a.m. (Toronto time) to reflect
any error in a posted rate or in the posted average annual rate).

 

“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.

 

“CFC Holdco” means a Domestic Subsidiary substantially all of whose assets
consist (directly or indirectly through entities that are disregarded for United
States federal income tax purposes) of the Equity Interests and/or Indebtedness
of one or more CFCs.

 

“Change in Control” means any of the following:

 

(a)        (i) any “person” or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the date of this Agreement) (other
than the Owner Group and other than as a result of the Transactions) acquires or
holds (A) 35% or more of the aggregate

10



ordinary voting power represented by the issued and outstanding Equity Interests
of the Parent Borrower and (B) that amount of shares acquired or held by such
“person” or “group” exceeds the Parent Borrower’s Equity Interests held,
directly or indirectly, beneficially or of record, by the Owner Group at such
time; or

 

(b)        Parent Borrower shall cease to own except in the case of transactions
that are expressly permitted under this Agreement or contemplated by the
Transaction Agreement, directly or indirectly, 100% of the Equity Interests of
any Additional Borrower;

 

(c)        the board of directors of the Parent Borrower shall cease to consist
of a majority of Continuing Directors except as a result of the Transactions or
as contemplated by the Transaction Agreement; or

 

(d)        the occurrence of a “Change in Control” or any comparable event with
respect to a Borrower resulting in a requirement for such Borrower to prepay or
make an offer to purchase the SplitCo Facilities or any Permitted Ratio Debt,
Incremental Equivalent Debt, any Refinancing Notes or any Refinancing Junior
Loans with an aggregate principal amount outstanding in excess of the Threshold
Amount, as the term “Change in Control” or those events are defined under the
SplitCo Credit Documentation or any of the documentation evidencing and
governing any of the any Permitted Ratio Debt, Incremental Equivalent Debt, any
Refinancing Notes or any Refinancing Junior Loans, as applicable;

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, (ii) all requests, rules, guidelines, requirements and directives
promulgated by the European Commission or foreign regulatory authorities, in
each case pursuant to any Capital Requirement Directive (including CRD IV) and
(iii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans,
USD/Multicurrency Revolving Loans, Term Loans, Term A Loans, Term B Loans, Term
B USD Loans, Term B EUR Loans, Term A Loans, Swingline Loans, Loans made
pursuant to any Specified Refinancing Debt constituting revolving facility
commitments, Loans made pursuant to any Specified Refinancing Debt constituting
term loans, Loans made pursuant to an Incremental Revolving Commitment (other
than an Incremental Revolving Commitment that is an increase of an existing
revolving

11



commitment), Loans made pursuant to an Incremental Term Facility and, when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment, USD/ Multicurrency Revolving Commitment, Term Commitment, Term B
Commitment, Term B USD Commitments, Term B EUR Commitments, Term A Commitment,
Specified Refinancing Debt constituting revolving facility commitment, Specified
Refinancing Debt constituting term loan commitment, an Incremental Revolving
Commitment (other than an Incremental Revolving Commitment that is an increase
of an existing revolving commitment) or a commitment for Incremental Term Loans.

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning given to such term in the Security Agreement.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties hereunder.

 

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document and (y) the time periods (and extensions thereof) set forth in Section
5.10, the requirement that:

 

(a)        the Collateral Agent shall have received each Security Document
required to be delivered (x) on the Closing Date pursuant to Section 4.01(a)(iv)
or (y) pursuant to Section 5.10 at such time required by such Sections to be
delivered, in each case, duly executed by each Loan Party that is party thereto;

 

(b)        all Obligations shall have been unconditionally guaranteed by each
Restricted Subsidiary (other than any Excluded Subsidiary);

 

(c)        except to the extent otherwise provided hereunder or under any
Security Document, the Obligations and the Guaranty shall have been secured by a
perfected security interest, subject to no Liens other than the Liens permitted
under Section 6.02, in all Equity Interests of each wholly owned Material
Subsidiary directly owned by the Parent Borrower or any Subsidiary Loan Party
(which security interest, in the case of Equity Interests of any Foreign
Subsidiary or any CFC Holdco shall be limited to 65% of the issued and
outstanding Equity Interests of such Subsidiary or CFC Holdco, as the case may
be), in each case other than any Excluded Equity Interests;

 

(d)        except to the extent otherwise provided hereunder or under any
Security Document, the Obligations and the Guaranty shall have been secured by a
perfected security interest, subject to no Liens other than the Liens permitted
under Section 6.02, in the Collateral, in each case, with the priority required
by the Security Documents, to the extent required under, and subject to
exceptions and limitations otherwise set forth in this Agreement and the
Security Documents; and

12



(e)        Subject to the time periods set forth in Section 5.10, the Collateral
Agent shall have received (i) a Mortgage with respect to each Material Real
Property, if any, delivered pursuant to Section 5.10 (the “Mortgaged
Properties”), duly executed by the record owner of such Mortgaged Property (ii)
a policy or policies of title insurance reasonably acceptable to the Collateral
Agent, naming the Collateral Agent as the insured for the benefit of the
Lenders, issued by a nationally recognized title insurance company reasonably
acceptable to the Collateral Agent insuring the Lien of each such Mortgage as a
valid and enforceable Lien on the Mortgaged Property described therein, together
with such endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request, (iii) prior to the execution and delivery of each Mortgage,
a completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to the Mortgaged Property encumbered by such
Mortgage, and if any Mortgaged Property is located in an area determined by the
Federal Emergency Management Agency to have special flood hazards, a copy of, or
a certificate as to coverage under, and a declaration page relating to, the
flood insurance policies required by Section 5.06(c), each of which shall (v) be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (to the event available), (w) identify the
addresses of each property located in a special flood hazard area, (x) indicate
the applicable flood zone designation, the flood insurance coverage and the
deductible relating thereto, (y) provide that to the extent commercially
available the insurer will give the Collateral Agent 45 days written notice of
cancellation or non-renewal and (z) shall be otherwise in form and substance
reasonably satisfactory to the Collateral Agent, and (iv) such surveys,
abstracts, appraisals, legal opinions and other documents as the Collateral
Agent may reasonably request with respect to any such Mortgage or Mortgaged
Property.

 

The foregoing definition shall not require, and the Loan Documents shall not
contain any requirements as to, the creation or perfection of pledges of or
security interests in, Mortgages on, or the obtaining of title insurance,
surveys, abstracts or appraisals or taking other actions with respect to any
Excluded Assets.

 

The Collateral Agent may grant extensions of time for the perfection of security
interests in, or the delivery of any Mortgage and the obtaining of title
insurance, surveys and opinions with respect to, particular assets and the
delivery of assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Parent Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents.

 

No actions required by the laws of any non-U.S. jurisdiction shall be required
in order to create any security interests in any assets or to perfect or make
enforceable such security interests (including any intellectual property
registered in any non-U.S. jurisdiction) (it being understood that there shall
be no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction or any requirement to make any filings in any foreign
jurisdiction including with respect to foreign intellectual property). No
actions shall be required with respect to assets requiring perfection through
control agreements or perfection by “control” (as defined in the UCC) (other
than in respect of Indebtedness for borrowed money (other than intercompany
Indebtedness) owing to the Loan Parties evidenced by a note in excess of
$5,000,000, Indebtedness of any non-Loan Party that is owing to any Loan Party
(which shall be

13



evidenced by the Global Intercompany Note and pledged to the Collateral Agent)
and certificated Equity Interests of wholly owned Restricted Subsidiaries that
are Material Subsidiaries otherwise required to be pledged pursuant to the
Security Agreement to the extent required under clause (c) above).

 

“Collateral Release Period” shall mean any period during which (i) the
Applicable Credit Rating is at least BBB- (with stable or better outlook) from
S&P and at least Baa3 (with stable or better outlook) from Moody’s, (ii) no
Event of Default then exists and (iii) no Term B Loans or any other Indebtedness
for borrowed money of the Parent Borrower or any of the Subsidiary Loan Parties
(other than the Obligations) that is secured is then outstanding. Each
Collateral Release Period shall (x) commence upon (a) the Parent Borrower’s
satisfaction of the conditions set forth in the immediately preceding sentence
and (b) certification by the Parent Borrower thereof and (y) shall terminate on
the first date following the commencement of such Collateral Release Period on
which the Parent Borrower ceases to satisfy any of the above conditions.

 

“Commitment” means a Revolving Commitment or the Term Commitment, or any
combination thereof (as the context requires).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time and any successor statute.

 

“Consolidated Net Income” means, for any period and any Person (a “Subject
Person”), such Subject Person’s consolidated net income (or loss) determined in
accordance with GAAP, but excluding (i) any extraordinary, non-recurring,
non-operating gains, charges or losses and/or any non-cash gains, charges or
losses (including (x) costs of, and payments of, actual or prospective legal
settlements, fines, judgments or orders, (y) costs of, and payments of,
corporate reorganizations and (z) gains, income, losses, expenses or charges
(less all fees and expenses chargeable thereto) attributable to any sales or
dispositions of Equity Interests or assets (including asset retirement costs) or
returned surplus assets of any employee benefit plan outside of the ordinary
course of business), and (ii) including or in addition to the above, the
following:

 

(a)        the income (or loss) of any Unrestricted Subsidiary, any other Person
that is not a Restricted Subsidiary but whose accounts would be consolidated
with those of the Subject Person in the Subject Person’s consolidated financial
statements in accordance with GAAP or any other Person (other than a Restricted
Subsidiary) in which the Subject Person or a subsidiary has an ownership
interest (including any joint venture); provided, however, that Consolidated Net
Income shall include amounts in respect of the income of such Person when
actually received in cash by the Subject Person or such subsidiary in the form
of dividends or similar distributions;

 

(b)        the income or loss of any Person acquired by the Subject Person or a
subsidiary for any period prior to the date of such acquisition (provided such
income or loss may be included in the calculation of Adjusted EBITDA to the
extent provided in the definition thereof);

 

(c)        the cumulative effect of any change in accounting principles during
such period;

 

(d)        any net gains, income, charges, losses, expenses or charges with
respect to (i) disposed, abandoned, closed and discontinued operations (other
than assets held for sale) and any

14



accretion or accrual of discounted liabilities and on the disposal of disposed,
abandoned, and discontinued operations and (ii) facilities, plants or
distribution centers that have been closed during such period;

 

(e)        effects of adjustments (including the effects of such adjustments
pushed down to the Subject Person) in the Subject Person’s consolidated
financial statements pursuant to GAAP (including in the inventory, property and
equipment, software, goodwill, intangible assets, in-process research and
development, deferred revenue, deferred rent and debt line items thereof)
resulting from the application of recapitalization accounting or acquisition
accounting, as the case may be, in relation to the Transactions or any
consummated recapitalization or acquisition transaction or the amortization or
write-off of any amounts thereof;

 

(f)        any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness (and the
termination of any associated Swap Agreements);

 

(g)        any (i) write-off or amortization made in such period of deferred
financing costs and premiums paid or other expenses incurred directly in
connection with any early extinguishment of Indebtedness, (ii) good will or
other asset impairment charges, write-offs or write-downs or (iii) amortization
of intangible assets;

 

(h)        any non-cash compensation charge, cost, expense, accrual or reserve,
including any such charge, cost, expense, accrual or reserve arising from the
grant of stock appreciation or similar rights, stock options, restricted stock
or other equity incentive programs, and any cash charges associated with the
rollover, acceleration or payment of management equity in connection with the
Transactions;

 

(i)        any fees, costs, commissions and expenses incurred or paid by the
Subject Person (or any JAB Affiliate) during such period (including
rationalization, legal, Tax and structuring fees, costs and expenses), or any
amortization or write-off thereof for such period in connection with or pursuant
to (i) the Transactions (including shared costs and Tax formation costs, in each
case, relating solely to the consummation of the Transactions, whether incurred
before or after the Closing Date) or the Loan Documents and (ii) any Investment
(other than an Investment among the Parent Borrower and its Subsidiaries in the
ordinary course of operations), Disposition (other than Dispositions of
inventory or Dispositions among the Parent Borrower and its Subsidiaries in the
ordinary course of operations), incurrence or repayment of Indebtedness (other
than the incurrence or repayment of Indebtedness among the Parent Borrower and
its Subsidiaries in the ordinary course of operations), issuance of Equity
Interests, refinancing transaction or amendment, waiver or modification of any
Indebtedness (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction;

 

(j)        accruals and reserves that are established or adjusted within twelve
(12) months after the Closing Date that are so required to be established or
adjusted as a result of the Transactions, in accordance with GAAP or as a result
of the adoption or modification of accounting policies;

15



(k)        any unrealized or realized net foreign currency translation gains or
losses and unrealized net foreign currency transaction gains or losses, in each
case impacting net income (including currency re-measurements of Indebtedness,
any applicable net gains or losses resulting from Swap Agreements for currency
exchange risk associated with the above or any other currency related risk and
those resulting from intercompany Indebtedness); and

 

(l)        unrealized net losses, charges or expenses and unrealized net gains
in the fair market value of any arrangements under Swap Agreements.

 

“Continuing Directors” means the directors of the Parent Borrower on the Closing
Date and each other director, if such other director’s election to the board of
the directors of the Parent Borrower is recommended by, or such other director’s
election is approved by, at least a majority of the then Continuing Directors.

 

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Facilities” means the Revolving Facility and each Term Facility.

 

“Date of Full Satisfaction” means, as of any date, that on or before such date:
(a) the principal of and interest accrued to such date on each Loan (other than
the contingent LC Exposure) shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Loan
Obligations (other than the contingent LC Exposure and other contingent amounts
for which no claim or demand has been made) shall have been paid in full in
cash, (c) the Commitments shall have expired or been terminated, and (d) the
contingent LC Exposure shall have been secured by: (i) the grant of a first
priority, perfected Lien on cash or Cash Equivalents in an amount at least equal
to 102% of the amount of such LC Exposure or other collateral which is
reasonably acceptable to the applicable Issuing Bank or (ii) the issuance of a
“back-to-back” letter of credit in form and substance reasonably acceptable to
the applicable Issuing Bank with an original face amount at least equal to 102%
of the amount of such LC Exposure.

 

“Declined Amount” has the meaning set forth in Section 2.11(h).

 

“Declining Lender” has the meaning set forth in Section 2.11(h).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both (as provided for in Section 8.01)
would, unless cured or waived, become an Event of Default.

16



“Defaulting Lender” means any Lender that has: (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans within two
(2) Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent, the Borrower, the Issuing Banks and
the Swingline Lender in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified a
Borrower, the Administrative Agent, the Issuing Banks, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c)
failed, within two (2) Business Days after request by the Administrative Agent,
to confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans; provided that any Lender that has failed
to give such timely confirmation shall cease to be a Defaulting Lender under
this clause (c) immediately upon the delivery of such confirmation, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, unless the subject of a good faith dispute, or (e) (i) become
or is insolvent or has a parent company that has become or is insolvent or (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or, other than
via an Undisclosed Administration, has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interests in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Deposit Obligations” means all obligations, indebtedness, and liabilities of
any member of the Group, or any one of them, to any Lender or any Affiliate of
any Lender which have been designated by the Parent Borrower by written notice
to the Administrative Agent as entitled to the security of the Collateral and
which arise pursuant to any treasury, purchasing card, deposit, lock box,
commercial credit card, stored value card, employee credit card program,
controlled disbursement, ACH transactions, return items, interstate deposit
network services, dealer incentive, supplier finance or similar programs,
Society for Worldwide Interbank Financial Telecommunication transfer, cash
pooling, operation foreign exchange management or cash management services or
arrangements (including in connection with any automated clearing

17



house transfers of funds or any similar transactions between the Parent Borrower
or any Restricted Subsidiary and any Lender, Affiliate of a Lender, Issuing Bank
or the Administrative Agent) entered into by such Lender or Affiliate with the
Group, or any member of the Group, whether now existing or hereafter arising,
whether direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, the obligation, indebtedness, and liabilities of the Group, or any
one of them, to repay any credit extended in connection with such arrangements,
interest thereon, and all fees, costs, and expenses (including reasonable
attorneys’ fees and expenses) provided for in the documentation executed in
connection therewith.

 

“Designated Equity Contribution” has the meaning set forth in Section 8.02(a).

 

“Designated Loans” has the meaning set forth in Section 2.06(c).

 

“Designating Lender” has the meaning set forth in Section 2.06(c).

 

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Parent Borrower in good faith) of non-Cash consideration received by the
Parent Borrower or a Restricted Subsidiary in connection with a Disposition
pursuant to Section 6.05(m) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Parent
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the amount of cash or Cash Equivalents received in connection with a
subsequent sale or conversion of such Designated Non-Cash Consideration to cash
or Cash Equivalents).

 

“Disclosed Matters” means the actions, suits and proceedings and other matters
disclosed (i) in the Parent Borrower’s Report on Form 10-K filed with the SEC
for the annual period ending December 31, 2014, (ii) in the Parent Borrower’s
Report on Form 10-Q filed with the SEC for the quarterly periods ending March
31, 2015 and June 30, 2015 and (iii) as disclosed on Schedule 3.06(a).

 

“Disposition” has the meaning set forth in Section 6.05.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligations or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interest that would constitute Disqualified
Equity Interests, in each case, on or prior to the 91st day following the Term B
Loan Maturity Date; provided that (i) any Equity Interests that would constitute
Disqualified Equity Interests solely because the holders thereof have the right
to require the Parent Borrower to repurchase such Disqualified Equity Interests
upon the occurrence of a change of control or asset sale shall not constitute
Disqualified Equity Interests if the terms of such Equity Interests (and all
securities into which it is convertible or for which it is ratable or
exchangeable) provide that the Parent Borrower may not repurchase or redeem any
such Equity Interests (and all securities into which it is convertible or for
which it is ratable or exchangeable) pursuant to such provision unless the Loan
Obligations are fully satisfied simultaneously

18



therewith and (ii) only the portion of the Equity Interests meeting one of the
foregoing clauses (a) through (d) prior to the date that is ninety-one (91) days
after the Term B Loan Maturity Date will be deemed to be Disqualified Equity
Interests. Notwithstanding the preceding sentence, (A) if such Equity Interest
is issued pursuant to any plan for the benefit of directors, officers,
employees, members of management, managers or consultants or by any such plan to
such directors, officers, employees, members of management, managers or
consultants, in each case in the ordinary course of business of the Parent
Borrower or any Restricted Subsidiary, such Equity Interest shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the issuer thereof in order to satisfy applicable statutory or
regulatory obligations, and (B) no Equity Interest held by any future, present
or former employee, director, officer, manager, member of management or
consultant (or their respective Affiliates or immediate family members) of the
Parent Borrower (or any Subsidiary) shall be considered Disqualified Equity
Interests because such stock is redeemable or subject to repurchase pursuant to
any management equity subscription agreement, stock option, stock appreciation
right or other stock award agreement, stock ownership plan, put agreement,
stockholder agreement or similar agreement that may be in effect from time to
time.          

 

“Disqualified Institution” means competitors of the Parent Borrower or any of
its Subsidiaries that are in the same or a similar line of business and, in each
case, identified in writing to the Administrative Agent from time to time (each
such entity, a “Competitor”) and Affiliates of Competitors to the extent such
affiliates are clearly identifiable on the basis of such affiliates’ names or
designated in writing by the Parent Borrower from time to time and to the extent
such affiliates are not bona fide debt funds or investment vehicles that are
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business with
appropriate information barriers in place; provided, however, that a list of
Disqualified Institutions identified above shall be made available to all
Lenders upon request by the Administrative Agent; provided, further that no such
updates to the list shall be deemed to retroactively disqualify any parties that
have previously acquired an assignment or participation interest in respect of
the Loans from continuing to hold or vote such previously acquired assignments
and participations on the terms set forth herein for Lenders that are not
Disqualified Institutions.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Equivalent” means, at any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate in effect on such date for the purchase of Dollars with such
currency. The Dollar Equivalent at any time of the amount of any Letter of
Credit, LC Disbursement or Loan denominated in an Alternative Currency shall be
the amount most recently determined as provided in Section 1.06.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any State of the United States of America or the District of Columbia.

 

“EBITDA” means, for any period and any Person, the total of the following each
calculated without duplication on a consolidated basis for such period:

19



(a)        Consolidated Net Income; plus

 

(b)        any provision for (or less any benefit from) income or franchise
Taxes included in determining Consolidated Net Income; plus

 

(c)        interest expense (including the interest portion of Capital Lease
Obligations) deducted in determining Consolidated Net Income; plus

 

(d)        amortization and depreciation expense deducted in determining
Consolidated Net Income; plus

 

(e)        to the extent not disregarded in the calculation of Consolidated Net
Income, non-cash charges; plus

 

(f)        the amount of any fee, cost, expense or reserve to the extent
actually reimbursed or reimbursable by third parties pursuant to indemnification
or reimbursement provisions or similar agreements or insurance; provided that,
such Person in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters (it being understood
that to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating EBITDA for such fiscal
quarters); plus

 

(g)        the amount of any expense or deduction associated with any subsidiary
of such Person attributable to non-controlling interests or minority interests
of third parties; plus

 

(h)        the amount of loss on sales of receivables and related assets to the
Parent Borrower or any Restricted Subsidiary in connection with a permitted
receivables financing; plus

 

(i)        proceeds of business interruption insurance in an amount representing
the earnings for the applicable period that such proceeds are intended to
replace (whether or not received so long as such Person in good faith expects to
receive the same within the next four fiscal quarters (it being understood that
to the extent not actually received within such fiscal quarters, such proceeds
shall be deducted in calculating EBITDA for such fiscal quarters)); plus

 

(j)        any earn-out obligation and contingent consideration obligations
(including adjustments thereof and purchase price adjustments) incurred in
connection with any Investment made in compliance with Section 6.04 or any
Investment consummated prior to the Closing Date, which is paid or accrued
during such period.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b) (subject to receipt of such consents, if any, as
may be required for the assignment of the applicable Loans and/or Commitments to
such Person under Section 10.04(b)); provided that in any event, “Eligible
Assignee” shall not include (i) any natural person or (ii) any Disqualified
Institution.

 

“EMU” means the Economic and Monetary Union of the European Union.

 

“EMU Legislation” means the legislative measures of the European Union relating
to the EMU.

20



“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices, binding
agreements or other legally enforceable requirements issued, promulgated or
entered into by any Governmental Authority, regulating, relating in any way to
or imposing standards of conduct concerning the environment, preservation or
reclamation of natural resources, health and safety as it relates to
environmental protection or to Hazardous Materials in products and associated
labeling or packaging content restrictions relating to environmental attributes.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Person resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
the release of any Hazardous Materials into the environment or (d) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests or any warrants, options or other rights to
acquire such interests but excluding any debt securities convertible into such
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of a non-exempt Prohibited Transaction; (c) any failure by any Pension
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Sections 302 or 303 of ERISA) applicable to such
Pension Plan, whether or not waived; (d) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standards with respect to any Pension Plan or the failure by any
Loan Party or any of its ERISA Affiliates to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan;
(e) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan, including but not limited to the imposition of any Lien in favor of the
PBGC or any Pension Plan; (f) a determination that any Pension Plan is, or is
reasonably expected to be, in “at-risk” status (within the meaning of Section
430 of the Code or Section 303 of ERISA); (g) the receipt by any Loan Party or
any of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Pension Plan or to appoint a trustee
to administer any Pension Plan under Section 4042 of ERISA; (h) the incurrence
by any Loan Party or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Pension Plan or Multiemployer
Plan; (i) the failure by any Loan Party or any of its ERISA Affiliates to make
any required contribution to a

21



Multiemployer Plan; (j) the receipt by any Loan Party or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from a Loan
Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent or in endangered or critical status (within the
meaning of Section 432 of the Code or Section 305 of ERISA) or (k) with respect
to any Foreign Benefit Plan, (A) the failure to make or remit any employer or
employee contributions required by applicable Law or by the terms of such
Foreign Benefit Plan; (B) the failure to register or loss of registration in
good standing with applicable regulatory authorities of any such Foreign Benefit
Plan required to be registered; or (C) the failure of such Foreign Benefit Plan
to comply with any material provisions of applicable Law or regulations or with
the material terms of such Foreign Benefit Plan.

 

“Escrow Debt” means Indebtedness incurred in connection with any transaction
permitted hereunder for so long as proceeds thereof have been deposited into an
escrow account on customary terms to secure such Indebtedness pending the
application of such proceeds to finance such transaction.

 

“Euro” or “€” means the single currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate but does not include
any Loan or Borrowing bearing interest at a rate determined by reference to
clause (c) of the definition of the term “Alternate Base Rate.”

 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Excess Cash Flow” means, for any period, the sum (without duplication) of:

 

(a)        Consolidated Net Income of the Parent Borrower and the Restricted
Subsidiaries; minus

 

(b)        the sum of the following: (i) an amount equal to the amount of all
non-cash gains or credits included in arriving at Consolidated Net Income; (ii)
mandatory prepayments pursuant to Section 2.11(c) (in each case, to the extent
such proceeds increased Excess Cash Flow); (iii) the principal portion of
required and voluntary repayments of Indebtedness (other than voluntary
repayments on the Loans); (iv) cash used (or committed to be used pursuant to
binding documentation) for Capital Expenditures, Permitted Acquisitions and
other permitted Investments (including contracted Capital Expenditures,
Investments and acquisitions so long as (A) such amounts are contractually
committed by the last day of the fiscal year of the applicable Excess Cash Flow
period, (B) such amounts are utilized (and, for the avoidance of doubt, shall
not be deducted when used) during the fiscal year immediately following such
Excess Cash Flow period and (C) any amounts not utilized during such fiscal year
immediately following such Excess Cash Flow period shall be included in the
calculation of Excess Cash Flow for such fiscal year) and all Restricted
Payments due in respect of that period (whether or not paid) made under the
permissions of Section 6.07 (other than (x) Restricted Payments made in reliance
on the

22



Available Amount (except if funded with amounts set forth under clause (b) of
“Available Amount” generated during such fiscal year) and (y) solely to the
extent paid to the Parent Borrower or one of its Restricted Subsidiaries) and,
in each case, except to the extent financed with long-term indebtedness); (v)
cash payments by the Parent Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Parent Borrower and its
Restricted Subsidiaries other than Indebtedness; (vi) the aggregate amount of
expenditures actually made by the Parent Borrower and its Restricted
Subsidiaries in cash during such period (including expenditures for the payment
of financing fees and pension contributions) to the extent that such
expenditures are not expensed or deducted (or exceed the amount expensed or
deducted) during such period; (vii) the amount of cash taxes paid or payable in
such period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period; (viii) an amount equal to
all expenses, charges and losses excluded in calculating Consolidated Net
Income, in each case, to the extent paid or payable in cash; (ix) cash generated
through the income of any Restricted Subsidiary (foreign or domestic) of any
Borrower to the extent that the payment of such cash to the Loan Parties,
whether by dividends or similar distributions, intercompany loan repayments or
otherwise (1) is not at the time of calculation permitted by operation of any
requirements of law applicable to that Restricted Subsidiary or (2) would at the
time of calculation result in material adverse Tax consequences; provided,
however, that to the extent such prohibition in clause (ix)(1) or material
adverse Tax consequences in clause (ix)(2) does not exist at the time of any
future calculation, any amounts deducted from Excess Cash Flow pursuant to
clause (ix)(1) or (ix)(2), as applicable, which have not already been added to
Excess Cash Flow pursuant to this proviso, shall be added to Excess Cash Flow at
the time of such future calculation and (x) without duplication of amounts
deducted from Excess Cash Flow in prior periods, at the option of the Borrowers,
the aggregate consideration required to be paid in cash by the Borrowers or any
of the Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period or otherwise
budgeted to be paid in cash, in either case, relating to Investments, Permitted
Acquisitions, Capital Expenditures, capitalized software expenditures or
acquisitions of intellectual property expected to be consummated or made during
the period of four consecutive fiscal quarters of the Borrower following the end
of such period; provided that, to the extent the aggregate amount of cash
actually utilized to finance such Investments, Permitted Acquisitions, Capital
Expenditures, capitalized software expenditures or acquisitions of intellectual
property during such period of four consecutive fiscal quarters is less than the
Contract Consideration or amount otherwise budgeted for, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters. Expenditures shall be
considered “un-financed” for purposes of this definition unless paid with the
proceeds of long-term Indebtedness (other than revolving facilities including
the Revolving Loans). Notwithstanding the foregoing, the Consolidated Net Income
of, and deductions described in this clause (b) above related to SplitCo and its
subsidiaries shall only be included in the calculation of “Excess Cash Flow” for
purposes of the Applicable Fiscal Year occurring after the fiscal year in which
the SplitCo Closing Date has occurred and for each Applicable Fiscal Year
thereafter.

 

“Excluded Accounts” has the meaning given to such term in the Security
Agreement.

 

“Excluded Assets” means:

23



(a)        (x) any fee owned real property other than any Material Real Property
and (y) any real property leasehold rights and interests (it being understood
there shall be no requirement to obtain any landlord or other third party
waivers, estoppels or collateral access letters) or any fixtures affixed to any
real property to the extent (A) such real property does not constitute
Collateral and (B) a security interest in such fixtures may not be perfected by
a Uniform Commercial Code financing statement in the jurisdiction of
organization of the applicable Borrower or Subsidiary Loan Party;

 

(b)        motor vehicles, aircraft and other assets subject to certificates of
title;

 

(c)        commercial tort claims that, in the reasonable determination of the
Parent Borrower, are not expected to result in a judgment in excess of
$7,500,000;

 

(d)        letter of credit rights (other than to the extent consisting of
supporting obligations that can be perfected solely by the filing of a Uniform
Commercial Code financing statement (it being understood that no actions shall
be required to perfect a security interest in letter of credit rights other than
filing of a Uniform Commercial Code financing statement));

 

(e)        any governmental licenses or state or local franchises, charters and
authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby
(excluding any prohibition or restriction that is ineffective under the Uniform
Commercial Code);

 

(f)        assets to the extent the pledge thereof or grant of security
interests therein (x) is prohibited or restricted by applicable Law, rule or
regulation, (y) would cause the destruction, invalidation or abandonment of such
asset under applicable Law, rule or regulation, or (z) requires any consent,
approval, license or other authorization of any third party or Governmental
Authority (excluding any prohibition or restriction that is ineffective under
the Uniform Commercial Code);

 

(g)        Excluded Equity Interest;

 

(h)        Excluded Accounts;

 

(i)        any lease, license or agreement, or any property subject to a
purchase money security interest, capital lease obligation or similar
arrangement, in each case to the extent that a grant of a security interest
therein would violate or invalidate such lease, license or agreement or purchase
money or similar arrangement or create a right of termination in favor of any
other party thereto (other than any Borrower or a Restricted Subsidiary) or
otherwise require consent thereunder (other than from Parent Borrower or a
Restricted Subsidiary) after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code notwithstanding such prohibition;

 

(j)        any assets to the extent a security interest in such assets would
result in material adverse Tax consequences as reasonably determined by the
Parent Borrower in consultation with the Administrative Agent;

24



(k)        any intent-to-use application trademark application prior to the
filing, and acceptance by the U.S. Patent and Trademark Office, of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law;

 

(l)         assets where the cost of obtaining a security interest therein is
excessive in relation to the practical benefit to the Lenders afforded thereby
as reasonably determined between the Parent Borrower and the Administrative
Agent; and

 

(m)       any acquired property (including property acquired through acquisition
or merger of another entity) if at the time of such acquisition the granting of
a security interest therein or the pledge thereof is prohibited by any contract
or other agreement (in each case, not created in contemplation thereof) to the
extent and for so long as such contract or other agreement prohibits such
security interest or pledge (excluding any prohibition or restriction that is
ineffective under the Uniform Commercial Code).

 

“Excluded Contribution” means the Net Proceeds actually received in cash by the
Parent Borrower from and after the Closing Date to such date from any capital
contributions to, or the sale of Equity Interests of, the Parent Borrower (other
than (a) Disqualified Equity Interests, (b) Equity Interests issued or sold to a
Restricted Subsidiary or an employee stock ownership plan or similar trust to
the extent such sale to an employee stock ownership plan or similar trust is
financed by loans from or Guaranteed by the Parent Borrower or any Restricted
Subsidiary unless such loans have been repaid with cash on or prior to the date
of determination, (c) Equity Interests the Net Proceeds of which are used to
repay long-term Indebtedness for borrowed money (other than revolving loans),
(d) Specified Equity Contributions and (e) amounts that have previously been (or
are simultaneously being) applied to the Available Amount).

 

“Excluded Equity Interest” means (A) margin stock, (B) Equity Interests of any
Person other than any Borrower or any wholly owned Material Subsidiary that is a
Restricted Subsidiary directly owned by a Borrower or any Subsidiary Loan Party,
(C) Equity Interests of any Material Subsidiary that is a wholly owned Foreign
Subsidiary or CFC Holdco directly owned by a Borrower or any Subsidiary Party in
excess of 65% of such Material Subsidiary’s issued and outstanding Equity
Interests, (D) any Equity Interest to the extent the pledge thereof would be
prohibited by any Law or contractual obligation (excluding any prohibition or
restriction that is ineffective under the Uniform Commercial Code), (E) any
Equity Interests with respect to which the Parent Borrower and the
Administrative Agent have reasonably determined that the cost or other
consequences (including material adverse Tax consequences) of pledging or
perfecting a security interest in such Equity Interests are excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby, (F) the Equity Interests of any Excluded Subsidiary (other than any
Foreign Subsidiary or CFC Holdco), and (G) any other Equity Interests that
constitute Excluded Assets.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Parent Borrower, (b) any Foreign Subsidiary, (c) any Domestic
Subsidiary (i) that is a direct or indirect subsidiary of a CFC or (ii) that is
a CFC Holdco, (d) any Subsidiary, including any regulated entity that is subject
to net worth or net capital or similar capital and surplus

25



restrictions, that is prohibited or restricted by applicable Law, accounting
policies or by contractual obligation existing on the Closing Date (or, with
respect to any Subsidiary acquired by a Borrower or a Restricted Subsidiary
after the Closing Date (and so long as such contractual obligation was not
incurred in contemplation of such acquisition (including, for avoidance of
doubt, in connection with the Merger), on the date such Subsidiary is so
acquired) from providing a Guaranty, or if such Guaranty would require
governmental (including regulatory) or third party consent, approval, license or
authorization, (e) any special purpose securitization vehicle (or similar
entity), (f) any Captive Insurance Subsidiary, (g) any not for profit
Subsidiary, (h) any Immaterial Subsidiary, (i) each Unrestricted Subsidiary, (j)
any Restricted Subsidiary acquired pursuant to a Permitted Acquisition with
Indebtedness assumed pursuant to Section 6.01(g) to the extent such Restricted
Subsidiary would be prohibited from providing the Guaranty, or consent would be
required (that has not been obtained), pursuant to the terms of such
Indebtedness, (k) any Subsidiary with respect to which the Guaranty would result
in material adverse Tax consequences as reasonably determined by the Parent
Borrower in consultation with the Administrative Agent and (l) any other
Subsidiary with respect to which the Administrative Agent and the Parent
Borrower reasonably agree that the burden or cost of providing the Guaranty
shall outweigh the benefits to be obtained by the Lenders therefrom.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any obligation
(a “Specified Swap Obligation”) to pay or perform under any agreement, contract,
or transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
Guaranty of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Specified Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the Guaranty of such Loan Party, or a
grant by such Loan Party of a security interest, becomes effective with respect
to such Specified Swap Obligation. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guaranty or security interest becomes illegal.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Loan Parties hereunder, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes or similar Taxes imposed by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in which it is otherwise doing business, or
in which it had a present or former connection (other than such connection
arising solely from any Secured Party having executed, delivered, or performed
its obligations or received a payment under, or enforced, any Loan Document) or,
in the case of any Lender, in which its applicable lending office is located,
(b) any branch profits Taxes imposed by the United States of America or any
similar Tax imposed by any other jurisdiction in which a Borrower is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by a Borrower under Section 2.19(b)), any United States withholding Tax
that is imposed on amounts payable to or for the account of such Foreign Lender
(including as a result of FATCA) pursuant to a law in effect on the date on
which such Foreign Lender becomes a party

26



to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(f), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from a Borrower with respect to such withholding Tax pursuant
to Section 2.17(a), (d) in the case of a non-Foreign Lender (other than an
assignee pursuant to a request by a Borrower under Section 2.19(b)), any United
States backup withholding Tax that is imposed on accounts payable to such
non-Foreign Lender at the time such non-Foreign Lender becomes a party to this
Agreement and (e) all liabilities, penalties and interest with respect to any of
the foregoing.

 

“Existing Credit Agreements” has the meaning set forth in the recitals hereto.

 

“Existing Indebtedness Refinancing” has the meaning set forth in the recitals
hereto.

 

“Existing L/C Issuer” means JPMorgan Chase Bank, N.A., in its capacity as issuer
of the Existing Letters of Credit.

 

“Existing Letters of Credit” means those certain letters of credit issued in
connection with and/or outstanding under the Existing Credit Agreements and
outstanding on the Closing Date and listed on Schedule 1.01(B) hereto.

 

“Extended Revolving Commitments” has the meaning set forth in Section 2.24(b).

 

“Extended Term Loans” has the meaning set forth in Section 2.24(a).

 

“Extending Revolving Lender” has the meaning set forth in Section 2.24(c).

 

“Extending Term Lender” has the meaning set forth in Section 2.24(c).

 

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.24 and the applicable Extension Amendment.

 

“Extension Amendment” has the meaning set forth in Section 2.24(d).

 

“Extension Election” has the meaning set forth in Section 2.24(c).

 

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

 

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

27



“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the Amended and Restated Fee Letter dated August 20, 2015
among the Parent Borrower and the Arrangers.

 

“Financial Covenant” means the covenant set forth in Section 7.01.

 

“Financial Covenant Event of Default” has the meaning set forth in clause (d) of
Section 8.01.

 

“Financial Officer” means the chief financial officer, executive vice president
of finance and administration, principal accounting officer, treasurer or
controller of, unless otherwise noted, the Parent Borrower (or any other officer
acting in substantially the same capacity of the foregoing).

 

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (a)Total Indebtedness secured by a Lien on any asset or property of the
Borrowers or any other Loan Party that is not subordinated to the Liens securing
the Obligations minus unrestricted cash and Cash Equivalents of the Parent
Borrower and its Restricted Subsidiaries as determined in accordance with GAAP
to (b) Adjusted EBITDA for the most recently ended Test Period.

 

“Fixed Incremental Amount” has the meaning set forth in the definition of
“Incremental Amount.”

 

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Benefit Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
United States law and is sponsored, maintained or contributed to by any Loan
Party or any ERISA Affiliate.

 

“Foreign Currency Letter of Credit” means any Letter of Credit denominated in an
Alternative Currency.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.

28



“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Galleria Business” shall have the meaning assigned to such term in the
Transaction Agreement.

 

“Global Efficiency Plan” means the global efficiency plan publicly disclosed in
the Parent Borrower’s Annual Report on Form 10-K for the fiscal year ended June
30, 2015.

 

“Global Intercompany Note” means the Intercompany Note, dated as of the Closing
Date, substantially in the form of Exhibit H executed by the Borrowers and each
Restricted Subsidiary.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central
bank, commission, tribunal, department, supra-national body or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Group” means the Parent Borrower and the Restricted Subsidiaries.

 

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of the guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other monetary obligation (including any monetary obligations
under an operating lease) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation (including any monetary obligations under an operating lease) of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

 

“Guarantor” means (x) on the Closing Date, each Restricted Subsidiary of the
Parent Borrower (other than any such Restricted Subsidiary that is an Excluded
Subsidiary on the Closing Date) and (y) thereafter, each Restricted Subsidiary
of the Parent Borrower that becomes a guarantor of the Obligations pursuant to
the terms of this Agreement, in each case, until such time as the relevant
Restricted Subsidiary is released from its obligations under the Guaranty in
accordance with the terms and provisions hereof and the other Loan Documents.
For avoidance

29



of doubt, the Parent Borrower may, in its sole discretion, cause any Restricted
Subsidiary that is a Domestic Subsidiary that is not required to be a Guarantor
to Guarantee the Obligations by causing such Restricted Subsidiary to execute a
joinder to the Guaranty (substantially in the form provided therein), and any
such Restricted Subsidiary that is a Domestic Subsidiary shall be a Guarantor
hereunder for all purposes.

 

“Guaranty” means (a) the guaranty made by the Guarantors in favor of the
Administrative Agent on behalf of the Secured Parties substantially in the form
of Exhibit I and (b) each other guaranty agreement and guaranty supplement
delivered pursuant to Section 5.10 in substantially the form attached as Exhibit
I or another form that is otherwise reasonably satisfactory to the
Administrative Agent and the Parent Borrower.

 

“Hazardous Materials” means any material, substance or waste regulated pursuant
to or that could give rise to liability under, or classified, characterized or
regulated as “hazardous”, “toxic”, “radioactive” or a “pollutant” or contaminant
under, Environmental Laws, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls, and
infectious or medical wastes.

 

“Immaterial Subsidiary” means, any Restricted Subsidiary of the Parent Borrower
designated by the Parent Borrower pursuant to written notice provided to the
Administrative Agent as an “Immaterial Subsidiary”; provided, that no Additional
Borrower may be designated as an Immaterial Subsidiary; provided, further, that
for the most recently ended Test Period prior to such date, (a) the revenue of
any Immaterial Subsidiary shall not exceed 5% of the revenue of the Parent
Borrower and its Restricted Subsidiaries and (b) the gross assets of any
Immaterial Subsidiary (after eliminating intercompany obligations) shall not
exceed 5% or more of the Total Assets; provided, further, that for the most
recently ended Test Period prior to such date, if the combined (a) revenue of
all Immaterial Subsidiaries shall exceed 7.5% or more of the revenue of the
Parent Borrower and its Restricted Subsidiaries or (b) gross assets of all
Immaterial Subsidiaries (after eliminating intercompany obligations) shall
exceed 7.5% or more of the Total Assets, the Parent Borrower shall redesignate
one or more of such Restricted Subsidiaries to not be Immaterial Subsidiaries
within ten (10) Business Days after delivery of the Compliance Certificate for
such Test Period, such that only Restricted Subsidiaries as shall then have
combined (i) revenue of 7.5% or less of the revenue of the Parent Borrower and
its Subsidiaries or (ii) gross assets of 7.5% or less of the Total Assets, shall
constitute Immaterial Subsidiaries.

 

“Increased Amount Date” has the meaning set forth in Section 2.20(a).

 

“Incremental Amount” means, at any time, (a) (i) prior to the SplitCo Closing
Date $1,000,000,000 and (ii) following the SplitCo Closing Date, $1,500,000,000
plus (b) the aggregate principal amount of voluntary prepayments of Term Loans
and Incremental Equivalent Debt, except to the extent (x) such prepayments were
funded with the proceeds of long-term Indebtedness or (y) such Term Loans or
Incremental Equivalent Debt were incurred pursuant to the Ratio Incremental
Amount (together with clause (a), the “Fixed Incremental Amount”, which shall be
reduced by previously used amounts of the Fixed Incremental Amount for
Incremental Facilities and Incremental Equivalent Debt) plus (c) additional
amounts if, after giving effect to the incurrence of any Incremental Facilities
(which for this purpose will be deemed to include the full amount of any
Incremental Revolving Facility assuming the full amount of such increase

30



had been drawn and/or the full amount of such facility was drawn but excluding
the cash proceeds thereof for the purposes of calculating such ratio) the Parent
Borrower is in compliance, on a Pro Forma Basis, with a First Lien Net Leverage
Ratio of not more than 3.50 to 1.00 (the “Ratio Incremental Amount”) as of the
end of the most recent Test Period; provided that for purposes of clause (c), if
the proceeds of the relevant Incremental Facility will be applied to finance a
Limited Condition Acquisition, the Ratio Incremental Amount will be determined
in accordance with Section 1.03; provided, further, that if the Parent Borrower
incurs Indebtedness under an Incremental Facility using the Fixed Incremental
Amount on the same date that it incurs Indebtedness using the Ratio Incremental
Amount, the First Lien Net Leverage Ratio will be calculated without regard to
any incurrence of Indebtedness under the Fixed Incremental Amount. It is
understood and agreed that if the applicable incurrence test is satisfied on a
Pro Forma Basis after giving effect to any Incremental Facility or Incremental
Equivalent Debt in lieu thereof, such Incremental Facility or Incremental
Equivalent Debt, as applicable, may be incurred under the Ratio Incremental
Amount regardless of whether there is capacity under the Fixed Incremental
Amount.

 

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Parent Borrower, among the Borrowers, the Administrative Agent and one or more
Incremental Term Lenders and/or Incremental Revolving Lenders.

 

“Incremental Equivalent Debt” has the meaning set forth in Section 6.01(y).

 

“Incremental Facility” means any facility established by the Lenders pursuant to
Section 2.20.

 

“Incremental Facility Activation Notice” means a notice substantially in the
form of Exhibit C.

 

“Incremental Revolving Commitment” means the Revolving Commitment, or if
applicable, additional revolving commitments under this Agreement, of any
Lender, established pursuant to Section 2.20, to make Incremental Revolving
Loans (and other revolving credit exposure available) to a Borrower.

 

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loans” means the Revolving Loans made by one or more
Lenders to a Borrower pursuant to Section 2.20.

 

“Incremental Term Lender” means each Lender which holds an Incremental Term
Loan.

 

“Incremental Term Loans” means the Term Loans made by one or more Lenders to a
Borrower pursuant to Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments; (c) all obligations of such
Person under conditional sale or other

31



title retention agreements relating to property acquired by such Person; (d) all
obligations of such Person in respect of the deferred purchase price of property
(excluding (i) trade payables, (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP, (iii) expenses accrued in the ordinary course of business and (iv)
obligations resulting from take-or-pay contracts entered into in the ordinary
course of business) which purchase price is due more than six (6) months after
the date of placing such property in service or taking delivery of title
thereto; (e) all Indebtedness of others secured by any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed; provided that the amount of such Indebtedness will be the lesser
of (i) the fair market value of such asset as determined by such Person in good
faith on the date of determination and (ii) the amount of such Indebtedness of
other Persons; (f) all Capital Lease Obligations of such Person; (g) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit, bankers’ acceptances or other similar instruments;
(h) all obligations of such Person in respect of mandatory redemption or cash
mandatory dividend rights on Disqualified Equity Interests; (i) all obligations
of such Person under any Swap Agreement; (j) to the extent not otherwise
included, Indebtedness or other similar obligations (including, if applicable,
net investment amounts) pursuant to any Permitted Receivables Facility; and (k)
all Guarantees by such Person in respect of the foregoing clauses (a) through
(j); provided that, solely for purposes of determining compliance with Section
7.01, Indebtedness shall not include Escrow Debt until such time as the proceeds
of such Escrow Debt have been released from the applicable escrow account. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of the obligations of the Parent Borrower or any Subsidiary in respect of
any Swap Agreement shall, at any time of determination and for all purposes
under this Agreement, be the maximum aggregate amount (giving effect to any
netting agreements) that the Parent Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time giving
effect to current market conditions notwithstanding any contrary treatment in
accordance with GAAP. For purposes of clarity and avoidance of doubt, any joint
and several Tax liabilities arising by operation of consolidated return, fiscal
unity or similar provisions of applicable Law shall not constitute Indebtedness
for purposes hereof.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in subsection (a), Other Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum, dated as
of September 22, 2015 relating to the Parent Borrower and the Transactions.

 

“Insolvent” with respect to any Multiemployer Plan, means the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intercreditor Agreement” means a Market Intercreditor Agreement to be entered
into on or following the Merger Date among the Parent Borrower, SplitCo, the
Administrative Agent and the SplitCo Administrative Agent.

32



“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three (3) months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three (3) months’ duration after the first day of such Interest
Period, and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) months thereafter, as the applicable Borrower may elect or twelve (12)
months if requested by the applicable Borrower and available to all applicable
Lenders, provided, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” has the meaning set forth in the definition of “LIBO Rate.”

 

“Investment” has the meaning set forth in Section 6.04.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and equal to or higher than BBB- (or the equivalent) by
S&P or, if the applicable instrument is not then rated by Moody’s or S&P, an
equivalent rating by any other rating agency.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means (x) all Revolving Lenders and, with respect to any
Revolving Lender in its capacity as an issuer of Letters of Credit hereunder,
such Revolving Lender’s successors in such capacity as provided in Section
2.05(i) and (y) with respect to the Existing Letters of Credit, the Existing L/C
Issuer. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank. In the event
an Affiliate or other Revolving Lender issues a Letter of Credit hereunder under
the terms of the foregoing sentence, the term “Issuing Bank” shall include any
such Affiliate or Revolving Lender with respect to Letters of Credit issued by
such Affiliate or Revolving Lender, as

33



applicable. Notwithstanding the foregoing, no Issuing Bank shall be required to
issue Letters of Credit if after giving effect thereto, such Issuing Bank’s
Revolving Exposure would exceed its Revolving Commitment.

 

“JAB Affiliate” means (i) any JAB Entity and (ii) any Person that (a) is
organized by a JAB Entity or an Affiliate of a JAB Entity, and (b), directly or
indirectly, is Controlled by the JAB Entities, but excluding any operating
portfolio companies of the foregoing.

 

“JAB Entity” means each of JAB Holding Company S.a.r.l and JAB Consumer Fund SCA
SICAR.

 

“Junior Indebtedness” means Refinancing Junior Loans, any other contractually
subordinated junior lien Indebtedness and any Indebtedness of the Parent
Borrower or any Restricted Subsidiary that is by its terms subordinated or
required to be subordinated in right of payment to any of the Obligations.

 

“Junior Indebtedness Documents” means the documentation governing any Junior
Indebtedness.

 

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or expiration date of any then existing
Term Loan, Incremental Term Loan, Specified Refinancing Term Loan, Extended Term
Loan, Revolving Commitment, Incremental Revolving Commitment, Specified
Refinancing Revolving Commitment, Extended Revolving Commitment, Refinancing
Note or Refinancing Junior Loan.

 

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrowers at such time. The
LC Exposure of any Revolving Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

 

“LC Obligations” means, at any time, with respect to any Issuing Bank, the sum
of (a) the Dollar Equivalent of the aggregate undrawn amount of all outstanding
Letters of Credit at such time plus (b) the Dollar Equivalent of the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers, issued by any Issuing Bank.

34



“Lenders” means (a) for all purposes, the Persons listed on Schedule 2.01 and
any other Person that shall have become a party hereto pursuant to an
Incremental Assumption Agreement or an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise and (b) for purposes of the definitions of “Swap
Obligations”, “Deposit Obligations” and “Secured Parties” only, shall include
any Person who was a Lender or an Affiliate of a Lender at the time such Person
entered into a Swap Obligation or Deposit Obligation with any Loan Party or any
Restricted Subsidiary, and any Person who became a Lender or an Affiliate of a
Lender on the Closing Date and had outstanding Swap Obligations or Deposit
Obligations on the Closing Date with any Loan Party or any Restricted
Subsidiary, in each case, even though, at a later time of determination, such
Person or such Person’s Affiliate no longer holds any Commitments or Loans
hereunder. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender. As a result of clause (b) of this definition, the Swap
Obligations and Deposit Obligations owed to a Lender or its Affiliates shall
continue to be “Swap Obligations” and “Deposit Obligations”, respectively,
entitled to share in the benefits of the Collateral and each Guaranty as herein
provided, even though such Lender or such Lender’s Affiliate ceases to be a
party hereto pursuant to an Assignment and Assumption or otherwise.

 

“Letter of Credit” means (x) any letter of credit issued pursuant to this
Agreement and (y) each Existing Letter of Credit.

 

“Letter of Credit Facility Amount” has the meaning set forth in Section 2.05(b).

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, (i) to the extent denominated in Dollars, the London interbank offered
rate as administered by the ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) for Dollars for a period
equal in length to such Interest Period as displayed on page LIBOR01 of the
Reuters Screen, (ii) to the extent denominated in Euro, the euro interbank
offered rate administered by the Banking Federation of the European Union (or
any other person which takes over the administration of that rate) for the
relevant period displayed on page EURIBOR01 of the Reuters screen, (iii) to the
extent denominated in Canadian Dollars, the CDOR Rate and (iv) to the extent
denominated in any other Alternative Currency, the London interbank offered rate
as administered by the ICE Benchmark Administration Limited (or any other Person
that takes over the administration of such rate) for such currency for a period
equal in length to such Interest Period as displayed on the applicable Reuters
screen (or, in each case, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two (2) Business Days prior to the commencement of such
Interest Period (or with respect to Eurocurrency Borrowings denominated in
Canadian Dollars or Pounds, on the day of the commencement of such Interest
Period); provided, that, if the Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to the
applicable currency, then the LIBO Rate shall be the Interpolated Rate at such
time. “Interpolated Rate” means, at any time, the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen Rate for the

35



longest period (for which that Screen Rate is available in the applicable
currency) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available for the
applicable currency) that exceeds the Impacted Interest Period, in each case, at
such time; provided that (x) solely with respect to Term B Loans, the LIBO Rate
shall not be less than 0.75% and (y) with respect to Term A Loans and Revolving
Loans, the LIBO Rate shall not be less than 0.00%.

 

“Lien” means any mortgage, pledge, security interest, encumbrance,
hypothecation, lien or charge of any kind in the nature of security (including
any conditional sale agreement, title retention agreement or lease in the nature
thereof); provided that in no event shall an operating lease be deemed to
constitute a Lien.

 

“Limited Condition Acquisition” means any Permitted Acquisition or permitted
Investment in any assets, business or Person, in each case the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing.

 

“Loan Documents” means this Agreement, the Guaranty, the Security Documents that
create or purport to create a Lien or Guarantee in favor of the Administrative
Agent or the Collateral Agent for the benefit of the Secured Parties, the
Intercreditor Agreement, any promissory note delivered pursuant to Section
2.09(e) and any other document or instrument designated by the Parent Borrower
and the Administrative Agent as a “Loan Document.”

 

“Loan Modification” shall have the meaning specified in Section 10.02(b).

 

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Loan Parties, or any one of them, to the Administrative Agent, the Collateral
Agent and the Lenders arising pursuant to any of the Loan Documents, whether now
existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including, without limitation, the obligation of the Loan Parties to
repay the Loans and the LC Disbursements, interest on the Loans and LC
Disbursements, and all fees, costs, and expenses (including reasonable
attorneys’ fees and expenses) provided for in the Loan Documents.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Loan
Parties.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means, with respect to any extensions of credit hereunder
denominated in Dollars, New York time and with respect to any extensions of
credit hereunder denominated in any Alternative Currency, London time.

 

“Market Intercreditor Agreement” means an intercreditor agreement the terms of
which are consistent with market terms governing security arrangements for the
sharing of liens or arrangements relating to the distribution of payments, as
applicable, at the time the intercreditor agreement is proposed to be
established in light of the type of Indebtedness subject thereto.

36



“Material Acquisition” means any acquisition (including pursuant to a merger,
consolidation, amalgamation or otherwise) (a) of at least a majority of the
Equity Interests of a Person, all or substantially all of the assets of any
other Person or all or substantially all of the assets of a division, line of
business or branch of such Person (in each case, in one transaction or a series
of transactions) and (b) involves the payment of consideration or assumption of
Indebtedness by the Parent Borrower and its Restricted Subsidiaries in excess of
$350,000,000; provided that the Merger, the Recapitalization and the other
Transactions shall not constitute a Material Acquisition.

 

“Material Adverse Effect” means a material and adverse effect on (a) the
business, assets, financial condition or results of operations of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the rights of or
remedies available to the Administrative Agent, the Collateral Agent or any of
the Lenders under any Loan Document or (c) the ability of the Loan Parties
(taken as a whole) to perform their payment obligations under the Loan
Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit but including, without limitation, obligations calculated on a mark to
market basis in respect of one or more Swap Agreements) of any one or more of
the Parent Borrower and the Restricted Subsidiaries in an aggregate principal
amount exceeding the Threshold Amount.

 

“Material Real Property” means (i) any real property owned as of the Closing
Date and set forth on Schedule 1.01 and (ii) any fee-owned real property located
in the United States and acquired after the Closing Date by any Loan Party with
a fair market value in excess of $10,000,000 at the time of acquisition.

 

“Material Subsidiary” means a Restricted Subsidiary that is not an Immaterial
Subsidiary.

 

“Merger” means the merger by Merger Sub into SplitCo, with SplitCo as the
surviving entity.

 

“Merger Date” means the date of the consummation of the Merger.

 

“Merger Sub” means Green Acquisition Sub Inc., a Delaware corporation, a
wholly-owned Subsidiary of the Parent Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

 

“Mortgaged Properties” has the meaning specified in clause (e) of the definition
of “Collateral and Guarantee Requirement.”

 

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent for the benefit of the Secured Parties in form and substance reasonably
satisfactory to the Collateral Agent, including such modifications as may be
required by local laws, and any other deeds of trust, trust deeds, hypothecs or
mortgages executed and delivered pursuant to Sections 5.10 and 5.15.

37



“Multicurrency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding Letters of Credit
denominated in Alternative Currencies at such time plus (b) the Dollar
Equivalent of the aggregate amount of all LC Disbursements in respect of such
Letters of Credit that have not yet been reimbursed by or on behalf of any of
the Borrowers at such time. The Multicurrency LC Exposure of any Revolving
Lender at any time shall be its USD/Multicurrency Applicable Percentage of the
total Multicurrency LC Exposure at such time.

 

“Multicurrency Revolving Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the principal amount of the Multicurrency Revolving Loans
outstanding at such time and (b) the Multicurrency LC Exposure outstanding at
such time.

 

“Multicurrency Revolving Loans” means the revolving loans made by Lenders
holding USD/Multicurrency Revolving Commitments under Section 2.01.

 

“Multicurrency Revolving Sublimit” means $1,500,000,000.

 

“Multiemployer Plan” means any Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any Prepayment Event (or, for purposes of
the Available Amount, the issuance of Equity Interests) (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
fees and out-of-pocket expenses (including underwriting discounts, investment
banking fees, commissions, collection expenses and other customary transaction
costs) paid or reasonably estimated to be payable by the Parent Borrower and the
Restricted Subsidiaries in connection with such event, (ii) in the case of a
Disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the principal amount,
premium or penalty, if any, interest, breakage, costs and other amounts on any
Indebtedness (other than (A) Indebtedness under the Loan Documents and (B) in
the case of any Incremental Equivalent Debt and any Refinancing Notes that are
secured on an equal and ratable basis with the Obligations, any amounts in
excess of the ratable portion (based on the then outstanding Term Loan Classes
and any then outstanding Incremental Equivalent Debt and Refinancing Notes that
are secured by Collateral on an equal and ratable basis with the Obligations) of
such Incremental Equivalent Debt and Refinancing Notes) subject to mandatory
prepayment as a result of such event, (iii) in the case of any Disposition,
casualty, condemnation or similar event by a non-wholly owned Restricted
Subsidiary, the pro-rata portion of the Net Proceeds thereof (calculated without
regard to this clause (iii)) attributable to minority interests and not
available for distribution to or for the account of the Parent Borrower or a
wholly owned Restricted Subsidiary as a result thereof, (iv) the amount of all
Taxes paid (or reasonably estimated to be payable) by the Parent Borrower and
the Restricted Subsidiaries, and (v) the amount of any reserves established by
the Parent Borrower and the Restricted Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer of the Parent Borrower).

38



“Non-Consenting Lender” has the meaning set forth in Section 2.19(b).

 

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.11, and (b) was not previously (and is
not concurrently being) applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was or is (or may
have been) contingent on receipt of such amount or utilization of such amount
for a specified purpose.

 

“Obligations” means all Loan Obligations, the Swap Obligations and all Deposit
Obligations.

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document including any
interest, additions to Tax or penalties applicable thereto.

 

“Owner Group” means the collective reference to the JAB Entities and their JAB
Affiliates.

 

“P&G” means Procter & Gamble Company, an Ohio corporation.

 

“P&G Shareholders” has the meaning set forth in the definition of
“Transactions”.

 

“Parent Borrower” has the meaning set forth in the preamble hereto.

 

“Participant” has the meaning set forth in Section 10.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 10.04(c)(ii).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Patriot Act” has the meaning set forth in Section 10.18.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.

 

“Perfection Requirements” means the filing of appropriate Uniform Commercial
Code financing statements with the office of the Secretary of State of the state
of organization of each Loan Party, the filing of appropriate assignments or
notices with the U.S. Patent and Trademark Office and the U.S. Copyright Office,
the proper recording or filing, as applicable, of Mortgages and fixture filings
with respect to any Material Real Property constituting Collateral, in each case
in favor of the Collateral Agent for the benefit of the Secured Parties and the
delivery to the

39



Collateral Agent of any stock certificate or promissory note required to be
delivered pursuant to the applicable Loan Documents, together with instruments
of transfer executed in blank.

 

“Permitted Ratio Debt” means Indebtedness of the Borrowers subject to the
following conditions: (a) if such Permitted Ratio Debt shall be secured by a
security interest in the Collateral, such Indebtedness shall be subject to a
Market Intercreditor Agreement reasonably satisfactory to the Administrative
Agent and, if in the form of “Term B” loans secured on a pari passu basis with
the Liens securing the Obligations, shall be subject to clause (vi) of Section
2.20(d) as if such Permitted Ratio Debt constituted Incremental Term Loans; (b)
no Permitted Ratio Debt shall mature prior to the then applicable Latest
Maturity Date or have a weighted average life to maturity that is less than the
weighted average life to maturity of the Term Loans; (c) the borrower of the
Permitted Ratio Debt shall be a Borrower of the Term Loans hereunder, or, if
unsecured, the Parent Borrower; (d) such Permitted Ratio Debt shall have pricing
(including interest, fees and premiums), optional prepayment and redemption
terms as may be agreed to by the Parent Borrower and the lenders party thereto;
(e) the Permitted Ratio Debt may not have guarantors, obligors or security in
any case more extensive than the Credit Facilities; and (f) the Total Net
Leverage Ratio is equal to or less than 5.50 to 1.00 on a Pro Forma Basis;
provided that, if the proceeds of the Permitted Ratio Debt will be applied to
finance a Limited Condition Acquisition, compliance with this clause (f) shall
be determined in accordance with Section 1.03.

 

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to refinance, replace, defease or
refund (collectively, to “Refinance” or a “Refinancing”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon, any committed or
undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Permitted Refinancing Indebtedness), except as otherwise
permitted under Section 6.01, (b) the final maturity date of such Permitted
Refinancing Indebtedness is no earlier than the final maturity date of the
Indebtedness being refinanced and the Permitted Refinancing Indebtedness shall
not have a weighted average life to maturity that is less than the weighted
average life to maturity of the Indebtedness being refinanced thereby, (c) if
the original Indebtedness being Refinanced is by its terms subordinated in right
of payment to the Obligations, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, taken as a whole (as determined by the Parent
Borrower in good faith), (d) no Permitted Refinancing Indebtedness shall have
obligors or contingent obligors that were not obligors or contingent obligors
(or that would not have been required to become obligors or contingent obligors)
in respect of the Indebtedness being Refinanced except to the extent permitted
under Section 6.04 and (e) if the Indebtedness being Refinanced is (or would
have been required to be) secured by any collateral of a Loan Party (whether
equally and ratably with, or junior to, the Secured Parties or otherwise), such
Permitted Refinancing Indebtedness may be secured by such collateral on terms no
less favorable, taken as a whole, to the Secured Parties than those contained in
the documentation governing the Indebtedness being Refinanced, taken as a whole
(as determined by the Parent Borrower in good faith).

40



“Permitted Receivables Facility” means any program for the transfer by the
Parent Borrower or any of its Subsidiaries (other than the Receivables
Subsidiary), to any buyer, purchaser or lender of interests in accounts
receivable (including any Subsidiary of the Parent Borrower), so long as the
aggregate outstanding principal amount of Indebtedness incurred pursuant to such
program shall not exceed $400,000,000 at any one time.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Loan Party or, with respect to
Title IV of ERISA, Section 412 of the Code or Section 302 of ERISA only, any
ERISA Affiliate is (or, if such Plan were terminated, would under Section 4062
or Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.

 

“Platform” means IntraLinks/IntraAgency, SyndTrak or another relevant website or
other information platform.

 

“Prepayment Event” means:

 

(a)        any Disposition (including pursuant to a sale and leaseback
transaction) of any asset of the Parent Borrower or any Restricted Subsidiary
made outside the ordinary course of business under Sections 6.05(m), (s) or (y);
or

 

(b)        any casualty or other damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any asset of the Parent
Borrower or any Restricted Subsidiary;

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Prior Assets” means assets comprising a division or branch of the Parent
Borrower or a Restricted Subsidiary disposed of in a transaction in accordance
with this Agreement which would not make the seller a “Prior Company.”

 

“Prior Company” means any Restricted Subsidiary all of whose Equity Interests,
or all or substantially all of whose assets have been disposed of, in a
transaction in accordance with this Agreement.

 

“Prior Target” means all Targets acquired or whose assets have been acquired in
a transaction permitted by Section 6.04.

 

“Pro Forma Basis”, “Pro Forma Compliance” or “Pro Forma Effect” means, with
respect to any proposed Specified Transaction or other transaction requiring the
calculation of a financial

41



metric on a Pro Forma Basis, such financial metric calculated: (a) for the most
recent four (4) fiscal quarter period then ended on a pro forma basis as if such
Specified Transaction or other transaction as applicable, had occurred as of the
first day of such period, (b) to include any Indebtedness incurred, assumed or
repaid in connection therewith (assuming, to the extent such Indebtedness bears
interest at a floating rate, the rate in effect at the time of calculation for
the entire period of calculation) as if such indebtedness was incurred, assumed
or repaid on the first day of such period, (c) based on the assumption that any
sale of Subsidiaries or lines of business which occurred during such period
occurred on the first day of such period, and (d) with respect to an acquisition
or investment, as if the Target were a “Prior Target” for purposes of
calculating Adjusted EBITDA.

 

“Prohibited Transaction” has the meaning set forth in Section 406 of ERISA and
Section 4975(c)(1) of the Code.

 

“Purchasing Borrower Party” means the Parent Borrower or any of its Subsidiaries
that becomes an assignee pursuant to Section 10.04(e).

 

“Qualified Equity Interests” means any Equity Interest of a Person that is not a
Disqualified Equity Interest.

 

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related statements of income and cash flows of the Parent Borrower for the
fiscal quarters ended September 30, 2014, December 31, 2014 and March 31, 2015.

 

“Ratio Incremental Amount” has the meaning set forth in the definition of
“Incremental Amount.”

 

“Recapitalization” has the meaning set forth in the definition of
“Transactions”.

 

“Receivables Subsidiary” means the special purpose entity established as a
“bankruptcy remote” Subsidiary of the Parent Borrower for the purpose of
acquiring accounts receivable under any Permitted Receivables Facility, which
shall engage in no operations or activities other than those related to such
Permitted Receivables Facility.

 

“Refinance” or “Refinancing” has the meaning set forth in the definition of
“Permitted Refinancing Indebtedness.”

 

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Borrowers, the Administrative Agent and
the Lenders providing Specified Refinancing Debt, effecting the incurrence of
such Specified Refinancing Debt in accordance with Section 2.22.

 

“Refinancing Junior Loans” means loans under credit or loan agreements that are
(a) senior or subordinated and unsecured or (b) secured by the Collateral of the
Loan Parties on a junior basis to the Credit Facilities, incurred in respect of
a refinancing of outstanding Indebtedness of the Borrowers under the Credit
Facilities; provided that, (i) if such Refinancing Junior Loans shall be secured
by a security interest in the Collateral, then such Refinancing Junior Loans
shall be issued subject to a Market Intercreditor Agreement that is reasonably

42



satisfactory to the Administrative Agent; (ii) no Refinancing Junior Loans shall
mature prior to the final maturity date of the Indebtedness being refinanced, or
have a weighted average life to maturity that is less than the weighted average
life to maturity of the Indebtedness being refinanced thereby; (iii) the
borrower of the Refinancing Junior Loans shall be the Borrower with respect to
the Indebtedness being refinanced; (iv) such Refinancing Junior Loans shall
subject to clause (ii) above have pricing (including interest, fees and
premiums), optional prepayment and redemption terms as may be agreed to by the
Parent Borrower and the lenders party thereto; (v) the other terms and
conditions (excluding those referenced in clauses (ii) and (iv) above) of such
Refinancing Junior Loans shall either (x) be substantially identical to, or
(taken as a whole) no more favorable to the lenders providing such Refinancing
Junior Loans than, those applicable to the Loans being refinanced or replaced
(except for covenants or other provisions applicable only to periods after the
latest final maturity date of the relevant Loans or commitments existing at the
time of such refinancing or replacement) or (y) reflective of market terms and
conditions at the time of incurrence or issuance thereof, in each case, as
determined in good faith by the Parent Borrower (except for covenants or other
provisions applicable only to periods after the latest final maturity date of
the relevant Loans or commitments existing at the time of such refinancing or
replacement); provided that a certificate of a Responsible Officer of the Parent
Borrower delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Refinancing Junior Loans, together with a
reasonably detailed description of material terms and conditions of such
Indebtedness or drafts of the documentation related thereto, stating that the
Parent Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement in clause (iv) shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Parent Borrower within such five (5) Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees); (vi) the Refinancing Junior
Loans may not have guarantors, obligors or security in any case more extensive
than that which applied to the applicable Loans being so refinanced; and (vii)
the Net Proceeds of such Refinancing Junior Loans shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Loans under the applicable Class of Loans being so
refinanced in accordance with Section 2.11.

 

“Refinancing Junior Loans Agreements” means, collectively, the loan agreements,
credit agreements or other similar agreements pursuant to which any Refinancing
Junior Loans are incurred, together with all instruments and other agreements in
connection therewith, as amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof, but only to the extent permitted
under the terms of the Loan Documents.

 

“Refinancing Notes” means one or more series of (a) senior unsecured notes or
(b) senior secured notes secured by the Collateral of the Loan Parties (x) on an
equal and ratable basis with the Credit Facilities or (y) on a junior basis to
the Credit Facilities (to the extent then secured by such Collateral) in each
case issued in respect of a refinancing of outstanding Indebtedness of Borrowers
under the Credit Facilities; provided that, (i) if such Refinancing Notes shall
be secured by a security interest in the Collateral, then such Refinancing Notes
shall be issued subject to a Market Intercreditor Agreement that is reasonably
satisfactory to the Administrative Agent; (ii) no Refinancing Notes shall mature
prior to the date that is after the final maturity date of, or have a weighted
average life to maturity that is less than the weighted average life to maturity
of, in each case, the Indebtedness being refinanced; (iii) no Refinancing Notes
shall be

43



subject to any amortization prior to the final maturity thereof, or be subject
to any mandatory redemption or prepayment provisions or rights (except customary
assets sale or change of control provisions); (iv) such Refinancing Notes shall
have pricing (including interest, fees and premiums), optional prepayment and
redemption terms as may be agreed to by the Parent Borrower and the lenders
party thereto; (v) the other terms and conditions (excluding those referenced in
clauses (ii) and (iv) above) of such Refinancing Notes shall be either (x)
substantially identical to, or (taken as a whole) no more favorable to the
lenders providing such Refinancing Notes than, those applicable to the Loans or
commitments being refinanced or replaced (except for covenants or other
provisions applicable only to periods after the latest final maturity date of
the relevant Loans or commitments existing at the time of such refinancing or
replacement) or (y) reflective of market terms and conditions at the time of
incurrence or issuance thereof, in each case, as determined in good faith by the
Parent Borrower (except for covenants or other provisions applicable only to
periods after the latest final maturity date of the relevant Loans or
commitments existing at the time of such refinancing or replacement); provided
that a certificate of a Responsible Officer of the Parent Borrower delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Refinancing Notes, together with a reasonably detailed description of
material terms and conditions of such Refinancing Notes or drafts of the
documentation related thereto, stating that the Parent Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
in this clause (v) shall be conclusive evidence that such terms and conditions
satisfy the foregoing requirement unless the Administrative Agent notifies the
Parent Borrower within such five (5) Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees); (v) the Refinancing Notes shall not have security in any case
more extensive than that which applied to the applicable Indebtedness being so
refinanced and shall not have obligors or contingent obligors that were not
obligors or contingent obligors (or that would not have been required to become
obligors or contingent obligors) in respect of the Indebtedness being
refinanced; and (vi) the Net Proceeds of such Refinancing Notes shall be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Term Loans under the applicable Class of Term Loans
being so refinanced in accordance with Section 2.11.

 

“Refinancing Notes Indentures” means, collectively, the indentures or other
similar agreements pursuant to which any Refinancing Notes are issued, together
with all instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but only to the extent permitted under the terms of the Loan
Documents.

 

“Register” has the meaning set forth in Section 10.04(b)(v).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transactions under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar or euro-for-euro
exchange, as applicable, therefor pursuant to an exchange offer registered with
the SEC.

44



“Related Business” means any business which is the same as or related, ancillary
or complementary to, or a reasonable extension or expansion of, any of the
businesses of the Parent Borrower and its Restricted Subsidiaries on the Closing
Date.

 

“Related Business Assets” means any property, plant, equipment or other assets
(excluding assets that are qualified as current assets under GAAP) to be used or
useful by the Parent Borrower or a Restricted Subsidiary in a Related Business
or capital expenditures relating thereto.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers and employees of
such Person and such Person’s Affiliates.

 

“Replacement Rating Agency” has the meaning set forth in the definition of
“Applicable Credit Rating.”

 

“Reportable Event” means any “reportable event”, as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Pension Plan.

 

“Repricing Transaction” means the voluntary prepayment, refinancing,
substitution or replacement (pursuant to Section 2.11(a) or, solely in the case
of a Prepayment Event arising from the incurrence of Indebtedness refinancing
the Term B Loans, Section 2.11(c)) of all or a portion of the Term B Loans with
the incurrence by the Parent Borrower or any of its Subsidiaries of any
syndicated term loans with the primary purpose of having an All-In-Yield that is
less than the effective All-In-Yield of such Term B Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the All-In-Yield of, such Term B Loans (in any case, other than in connection
with a Change in Control or in connection with any acquisition or investment
transaction to the extent that such transaction (x) would not be permitted under
this Agreement without an amendment hereto or (y) would be permitted by the
terms of this Agreement, but the terms of the Loan Documents would not provide
the Parent Borrower and its Restricted Subsidiaries with adequate flexibility
for the continuation or expansion of their combined operations following such
consummation, as determined by the Parent Borrower acting in good faith).

 

“Required Regulatory Dispositions” means any disposition required by a
Governmental Authority, or which is otherwise necessary, to obtain the relevant
Governmental Authority’s approval of the consummation of the Transactions.

 

“Required Lenders” means, at any time, Lenders having more than 50% of the sum
of (a) the total Revolving Exposures, (b) the Term Loans, (c) the unused Term
Commitments and (d) the unused Total Revolving Commitments; provided that with
respect to the determination of Required Lenders, (x) the Loans and unused
Commitments held or deemed held by any Defaulting Lender shall be excluded and
(y) the Loans of any Affiliated Lender shall in each case be excluded unless the
action in question affects such Affiliated Lender in a disproportionately
adverse manner than its effect on the other Lenders.

45



“Required Revolving Lenders” means, at any time, Lenders having more than 50% in
the aggregate of (a) the Revolving Commitments or (b) after the termination of
the Revolving Commitments, the Revolving Exposure: provided that with respect to
the determination of Required Revolving Lenders, (x) the Loans and unused
Commitments held or deemed held by any Defaulting Lender shall be excluded and
(y) the Loans of any Affiliated Lender shall in each case be excluded unless the
action in question affects such Affiliated Lender in a disproportionately
adverse manner than its effect on the other Lenders.

 

“Required TLA Lenders” means, at any time, Lenders having Term A Loans and
unused Commitments in respect thereof representing more than 50% of the sum of
the total outstanding Term A Loans and unused Commitments in respect thereof at
such time; provided that with respect to the determination of Required TLA
Lenders, (x) the Loans and unused Commitments held or deemed held by any
Defaulting Lender shall be excluded and (y) the Loans of any Affiliated Lender
shall in each case be excluded unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on the
other Lenders.

 

“Required TLB Lenders” means, at any time, Lenders having Term B Loans and
unused Commitments in respect thereof representing more than 50% of the sum of
the total outstanding Term B Loans and unused Commitments in respect thereof at
such time; provided that with respect to the determination of Required TLB
Lenders, (x) the Loans and unused Commitments held or deemed held by any
Defaulting Lender shall be excluded and (y) the Loans of any Affiliated Lender
shall in each case be excluded unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on the
other Lenders.

 

“Responsible Officer” means the chief executive officer, president, any vice
president, any Financial Officer or Secretary of the Parent Borrower (or such
other entity to which such reference relates).

 

“Restricted Indebtedness” has the meaning set forth in Section 6.07(b).

 

“Restricted Joint Venture Amount” has the meaning set forth in Section 2.11(e).

 

“Restricted Lender” has the meaning set forth in Section 1.09.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Parent Borrower or any Restricted
Subsidiary.

 

“Restricted Subsidiaries” means the Subsidiary Loan Parties and each other
Subsidiary of any Borrower that is not an Unrestricted Subsidiary.

 

“Return” means, with respect to any Investment, any dividend, distribution,
interest, fee, premium, return of capital, repayment of principal, income,
profit and any other amount received or realized in respect thereof.

46



“Revaluation Date” has the meaning set forth in Section 1.06(e).

 

“Revolver Extension Request” has the meaning set forth in Section 2.24(b).

 

“Revolver Extension Series” has the meaning set forth in Section 2.24(b).

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

 

“Revolving Commitment” means the USD/Multicurrency Revolving Commitment. The
aggregate amount of the Lenders’ Revolving Commitment as of the Closing Date is
$1,500,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans at such
time that are denominated in Dollars, plus (b) the Dollar Equivalent at such
time of the aggregate outstanding principal amount of such Lender’s Revolving
Loans at such time that are denominated in Alternative Currencies, plus (c) such
Lender’s LC Exposure at such time, plus (d) such Lender’s Swingline Exposure at
such time.

 

“Revolving Facility” means the Revolving Commitments and the extensions of
credit made thereunder.

 

“Revolving Lender” means, as of any date of determination, each Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

“Revolving Loan” means a Loan made pursuant to clauses (e) or (f) of Section
2.01, an Incremental Revolving Loan made under the Revolving Facility or any
Loan made pursuant to any Extended Revolving Commitments, as the context may
require.

 

“Revolving Maturity Date” means the date that is five (5) years from the Closing
Date or, with respect to any Extended Revolving Commitments, the final maturity
date applicable thereto as specified in the applicable Extension Request
accepted by the respective Lender or Lenders.

 

“S&P” means Standard & Poor’s Financial Services, LLC, or any successor to the
ratings agency business thereof.

 

“Sanctions” means economic or financial sanctions or trade embargoes restrictive
measures imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United Nations Security Council, the European Union, any EU member state, or
Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of comprehensive Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

47



“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council or the European Union, (b) any
Person, located, organized or resident in a Sanctioned Country or (c) any Person
owned 50% or more or controlled by any such Person or Persons.

 

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (a) Total Indebtedness secured by a Lien on any asset or property of the
Borrowers or any other Loan Party minus unrestricted cash and Cash Equivalents
of the Parent Borrower and its Restricted Subsidiaries as determined in
accordance with GAAP to (b) Adjusted EBITDA for the most recently ended Test
Period.

 

“Secured Obligations” has the meaning given to such term in the Security
Agreement.

 

“Secured Parties” means the (a) Administrative Agent, (b) the Collateral Agent,
(c) the Lenders, (d) the Issuing Banks, (e) each provider of arrangements the
obligations under which constitute Deposit Obligations and (f) each counterparty
to any Swap Agreement the obligations under which constitute Swap Obligations.

 

“Security Agreement” means that certain Security Agreement, dated the date
hereof, among the Loan Parties and the Collateral Agent, substantially in the
form of Exhibit J.

 

“Security Documents” means the Security Agreement and each other security
agreement or other instrument or document executed and delivered pursuant to
Section 5.10 to secure any of the Obligations.

 

“Specified Equity Contribution” means any cash contribution to the common equity
of the Parent Borrower and/or any purchase or investment in an Equity Interest
of the Parent Borrower the proceeds of which are used solely in accordance with
Section 8.02.

 

“Specified Obligations” means Obligations consisting of the principal and
interest on Loans, reimbursement obligations in respect of LC Disbursements and
fees.

 

“Specified Refinancing Debt” has the meaning set forth in Section 2.22(a).

 

“Specified Refinancing Revolving Commitments” means Specified Refinancing Debt
constituting revolving commitments.

 

“Specified Refinancing Revolving Loans” means Specified Refinancing Debt
constituting revolving loans.

 

“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
term loans.

 

“Specified Representations” means those representations and warranties made by
the Borrowers in Sections 3.01(a) (with respect to the organizational existence
of the Loan Parties only), 3.02, 3.03(b)(ii), 3.08, 3.14, 3.15, 3.16 (as it
relates to the creation, validity and perfection

48



of the security interests in the Collateral) and 3.17 (as it relates to the use
of proceeds of the Loans).

 

“Specified Swap Obligation” has the meaning specified in the definition of
“Excluded Swap Obligation”.

 

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition, any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrowers, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
any Disposition of a business unit, line of business or division of the
Borrowers or a Restricted Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise, or any incurrence or repayment of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), Restricted Payment, Subsidiary designation, Incremental Term
Facility, Incremental Revolving Facility or other event that by the terms of
this Agreement requires Adjusted EBITDA or a financial ratio or test to be
calculated on a “Pro Forma Basis.”

 

“SplitCo” means Galleria Co., a Delaware corporation.

 

“SplitCo Closing Date” means the date of the initial funding under the SplitCo
Facilities.

 

“SplitCo Commitment Letter” means the “Galleria Commitment Letter” (as defined
in the Transaction Agreement), as amended and restated on August 14, 2015.

 

“SplitCo Credit Documentation” means the credit agreement and related agreements
and documents as contemplated by the SplitCo Commitment Letter, the terms and
conditions of which shall be substantially consistent in all material respects
with the SplitCo Commitment Letter without any amendments, supplements or other
modifications that would be materially adverse to the Lenders or shall otherwise
be on terms and conditions no less favorable to the Lenders than those set forth
in the SplitCo Commitment Letter, in each case unless written consent of the
Administrative Agent has been obtained (such consent not to be unreasonably
withheld, delayed or conditioned).

 

“SplitCo Facilities” means the credit facilities described in the SplitCo
Commitment Letter.

 

“Spot Rate” means, on any day, with respect to any currency in relation to
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 12:00 noon, London time, on such date on the Reuters
World Currency Page for such currency. In the event that such rate does not
appear on the applicable Reuters World Currency Page, the Spot Rate shall be
calculated by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Parent
Borrower, or, in the absence of such agreement, such Spot Rate shall instead be
the arithmetic average of the spot rates of exchange of the Administrative
Agent, at or about 11:00 a.m., London time, on such date for the purchase of
such currency for delivery two (2) Business Days later; provided that if, at the
time of any such determination, for any reason, no such spot rate is being
quoted, the

49



Administrative Agent, after consultation with the Parent Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for euro
currency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
euro currency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Subject Person” has the meaning set forth in the definition of “Consolidated
Net Income.”

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means, unless otherwise specified, any subsidiary of the Parent
Borrower.

 

“Subsidiary Loan Party” means each Restricted Subsidiary that has become a party
to the Guaranty.

 

“Substitute Affiliate Lender” has the meaning set forth in Section 2.06(c).

 

“Substitute Facility Office” has the meaning set forth in Section 2.06(c).

 

“Swap Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current, former or future directors, officers, members of
management, employees or consultants of the Parent Borrower or the Subsidiaries
shall be a Swap Agreement.

 

“Swap Obligations” means all obligations, indebtedness, and liabilities (other
than Excluded Swap Obligations) of the Group, or any member of the Group, to any
Lender or any Affiliate of any Lender which arise pursuant to any Swap
Agreements with the Group, or any member of the Group, whether now existing or
hereafter arising, whether direct, indirect, related,

50



unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, including, without limitation, all fees, costs, and expenses
(including reasonable attorneys’ fees and expenses) provided for in such Swap
Agreements.

 

“Swingline Exposure” means, at any time, the Dollar Equivalent of the aggregate
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender at any time shall be its Applicable Percentage.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A. or any other Revolving Lender
who agrees in writing to act as the Swingline Lender hereunder, in each case in
its capacity as lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Target” means the Person that is to be acquired, in whose Equity Interests an
Investment is to be made or whose (or whose business unit’s, line’s or
division’s) assets are to be acquired in an acquisition permitted by clauses
(k), (l), (q), (v), (z), (cc) or (dd) of Section 6.04.

 

“Taxes” means all present or future taxes, levies, imposts, duties (including
customs, stamp or mortgage duties), deductions, charges or withholdings
(including backup withholdings) imposed by any Governmental Authority including
any interest, additions to tax or penalties applicable thereto.

 

“Term A Commitment” means, with respect to each Lender, the commitment, if any,
of such Lender to make Term A Loans hereunder, expressed as an amount
representing the maximum principal amount of the Term A Loans to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04, (c) established or
increased from time to time pursuant to an Incremental Assumption Agreement and
(d) as established from time to time pursuant to an Extension Amendment. The
initial amount of each Lender’s Term A Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption or Incremental Assumption Agreement pursuant
to which such Lender shall have assumed its Term A Commitment, as applicable.
The initial aggregate amount of the Lenders’ Term A Commitments is
$1,750,000,000.

 

“Term A Facility” means the Term A Commitments and the extensions of credit made
thereunder.

 

“Term A Lender” means a Lender with a Term A Commitment or an outstanding Term A
Loan.

 

“Term A Loan Maturity Date” means the date that is five (5) years from the
Closing Date or, with respect to any applicable Extended Term Loans consisting
of Term A Loans, the final maturity date applicable thereto as specified in the
applicable Extension Request accepted by the respective Lender or Lenders.

 

“Term A Loans” means a Loan made pursuant to clause (a) of Section 2.01 or an
Incremental Term Loan designated as a Term A Loan and denominated in Dollars.

51



“Term B Commitment” means the Term B USD Commitment and the Term B EUR
Commitment.

 

“Term B EUR Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Term B EUR Loans hereunder, expressed as an amount
representing the maximum principal amount of the Term B EUR Loans to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04, (c) established or
increased from time to time pursuant to an Incremental Assumption Agreement and
(d) as established from time to time pursuant to an Extension Amendment. The
initial amount of each Lender’s Term B EUR Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption or Incremental Assumption Agreement
pursuant to which such Lender shall have assumed its Term B EUR Commitment, as
applicable. The initial aggregate amount of the Lenders’ Term B EUR Commitments
is €665,000,000.

 

“Term B EUR Facility” means the Term B EUR Commitments and the extensions of
credit made thereunder.

 

“Term B EUR Lender” means a Lender with a Term B EUR Commitment or an
outstanding Term B EUR Loan.

 

“Term B EUR Loans” means a Loan made pursuant to clause (d) of Section 2.01 or
an Incremental Term Loan designated as a Term B EUR Loan and denominated in
Euro.

 

“Term B Facility” means the Term B Commitments and the extensions of credit made
thereunder.

 

“Term B Lender” means a Lender with a Term B Commitment or an outstanding Term B
Loan.

 

“Term B Loan Maturity Date” means the date that is seven (7) years from the
Closing Date or, with respect to any applicable Extended Term Loans consisting
of Term B Loans, the final maturity date applicable thereto as specified in the
applicable Extension Request accepted by the respective Lender or Lenders.

 

“Term B Loans” means a Term B USD Loan or a Term B EUR Loan.

 

“Term B USD Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Term B USD Loans hereunder, expressed as an amount
representing the maximum principal amount of the Term B Loans to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04, (c) established or
increased from time to time pursuant to an Incremental Assumption Agreement and
(d) as established from time to time pursuant to an Extension Amendment. The
initial amount of each Lender’s Term B USD Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption or Incremental Assumption Agreement
pursuant to which such Lender shall have assumed its Term B USD Commitment, as

52



applicable. The initial aggregate amount of the Lenders’ Term B USD Commitments
is $500,000,000.

 

“Term B USD Facility” means the Term B USD Commitments and the extensions of
credit made thereunder.

 

“Term B USD Lender” means a Lender with a Term B USD Commitment or an
outstanding Term B USD Loan.

 

“Term B USD Loans” means a Loan made pursuant to clause (c) of Section 2.01 or
an Incremental Term Loan designated as a Term B USD Loan and denominated in
Dollars.

 

“Term Commitment” means the Term B Commitment and the Term A Commitment.

 

“Term Facility” means the Term B Commitments and the Term A Commitments and the
extensions of credit made thereunder.

 

“Term Lender” means, as of any date of determination, each Lender with a Term
Commitment or an outstanding Term Loan.

 

“Term Loans” means a Term A Loan, a Term B Loan, an Incremental Term Loan,
Specified Refinancing Term Loan or an Extended Term Loan, as the context may
require.

 

“Term Loan Extension Request” has the meaning provided in Section 2.24(a).

 

“Term Loan Extension Series” has the meaning provided in Section 2.24(a).

 

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Parent Borrower ending on or
prior to such date for which financial statements have been (or were required to
have been) delivered pursuant to Section 5.01(a) or (b); provided, further, that
for the purposes of the Financial Covenant, Test Period shall mean the latest
four consecutive fiscal quarters of the Parent Borrower ending on such date.

 

“Threshold Amount” means $100,000,000.

 

“Total Assets” means, at any time, the total assets of the Parent Borrower and
the Restricted Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as shown on the then most recent balance sheet of the Borrowers.

 

“Total Indebtedness” means, at the time of determination, the sum of the
following determined for the Parent Borrower and the Restricted Subsidiaries on
a consolidated basis (without duplication) in accordance with GAAP: (a) all
obligations for borrowed money; plus (b) all Capital Lease Obligations and
purchase money indebtedness; plus (c) unreimbursed obligations in respect of
drawn letters of credit, bankers acceptances or similar instruments (provided
that cash collateralized amounts under drawn letters of credit, bankers
acceptances and similar instruments shall not be counted as Total Indebtedness);
provided that Total Indebtedness shall not include Indebtedness in respect of
(i) unreimbursed obligations in respect of drawn letters of credit until five
(5) days after such amount is drawn, (ii) obligations under Swap

53



Agreements and (iii) if, upon or prior to the maturity thereof, such Person has
irrevocably deposited with the proper Person in trust or escrow the necessary
funds (or evidences of indebtedness) for the payment, redemption or satisfaction
of such Indebtedness, and thereafter such funds and evidences of such
obligation, liability or indebtedness or other security so deposited are not
included in the calculation of unrestricted cash.

 

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) (i) Total Indebtedness minus (ii) unrestricted cash and Cash Equivalents of
the Parent Borrower and its Restricted Subsidiaries as determined in accordance
with GAAP to (b) Adjusted EBITDA for the most recently ended Test Period.

 

“Total Revolving Commitments” means, at any time, the aggregate of the Revolving
Commitments of all Lenders (or their respective Affiliates) at such time.

 

“Transaction Agreement” means that certain Transaction Agreement, dated July 8,
2015, among P&G, SplitCo, the Parent Borrower and Merger Sub.

 

“Transactions” means:

 

(a)        the execution and delivery of this Agreement and the other Loan
Documents and the funding of the Loans on the Closing Date;

 

(b)        the Existing Indebtedness Refinancing;

 

(c)        the execution and delivery of the SplitCo Credit Documentation and
the funding of the SplitCo Facilities on or before the date of the consummation
of the Merger;

 

(d)        (i) the contribution by P&G and/or its subsidiaries of a portion of
the Galleria Business to SplitCo in exchange for common equity interests of
SplitCo and, potentially, cash (the “Recapitalization”), (ii) the contribution
or loan of cash or transfer of a portion of the Galleria Business by SplitCo to
one or more newly-formed subsidiaries of SplitCo, (iii) the sale or other
transfer by P&G and/or its subsidiaries of a portion of the Galleria Business to
the SplitCo or its subsidiaries, (iv) the distribution by P&G and its
subsidiaries of all of the common Equity Interests of SplitCo to the
shareholders of P&G (the “P&G Shareholders”) in accordance with the Transaction
Agreement, (v) the consummation of the Merger and the conversion of the common
Equity Interests of SplitCo into common Equity Interests of the Parent Borrower
and (vi) consummation of any other transactions described or contemplated by the
Transaction Documents, including any actions necessary to effectuate the
movement and transfer of legal entities, assets and liabilities (including
assets and liabilities that will remain with the Galleria Business and assets
and liabilities that will remain with P&G, in each case, as contemplated by the
Transaction Agreement) and any activities as reasonably necessary to achieve the
structure of the Galleria Business contemplated by the Transaction Agreement on
or prior to the Merger Date; and

 

(e)        the transactions related to the foregoing, including the payment of
all fees, costs and expenses incurred in connection with the transactions
described in the foregoing provisions of this definition.

54



“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Undisclosed Administration” means in relation to a Lender or a parent company
of such Lender, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or parent company, as the case may be, is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed

 

“Unrestricted Subsidiaries” means each Subsidiary of the Parent Borrower (other
than a Borrower) designated by the Parent Borrower as an “Unrestricted
Subsidiary” pursuant to Section 5.13.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“USD/Multicurrency Applicable Percentage” means, with respect to any
USD/Multicurrency Revolving Lender, subject to Section 2.21, the percentage of
the total USD/Multicurrency Revolving Commitments represented by such Lender’s
USD/Multicurrency Revolving Commitment. If the USD/Multicurrency Revolving
Commitments have terminated or expired, the USD/Multicurrency Applicable
Percentages shall be determined based upon the USD/Multicurrency Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“USD/Multicurrency Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make USD/Multicurrency Revolving Loans and
to acquire participations in Letters of Credit denominated in Alternative
Currencies hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04, (c) as established
or increased from time to time pursuant to an Incremental Assumption Agreement,
(d) as established from time to time pursuant to a Refinancing Amendment and (e)
as established from time to time pursuant to an Extension Amendment. The amount
of each Lender’s USD/Multicurrency Revolving Commitment as of the Closing Date
is set forth on Schedule 2.01. The aggregate amount of the Lenders’
USD/Multicurrency Revolving Commitments as of the Closing Date is
$1,500,000,000.

55



“USD/Multicurrency Revolving Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s (or its
Affiliate’s) USD/Multicurrency Revolving Loans and its Multicurrency LC Exposure
at such time.

 

“USD/Multicurrency Revolving Facility” means the USD/Multicurrency Revolving
Commitments and the extensions of credit made thereunder.

 

“USD/Multicurrency Revolving Lender” means, as of any date of determination,
each Lender with a USD/Multicurrency Revolving Commitment or, if the
USD/Multicurrency Revolving Commitments have terminated or expired, a Lender
with USD/Multicurrency Revolving Exposure.

 

“USD/Multicurrency Revolving Loan” means a Loan made pursuant to clause (e) of
Section 2.01 or an Incremental Revolving Loan made under the USD/Multicurrency
Revolving Facility.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Withholding Agent” means any Loan Party or the Administrative Agent.

 

“Yearly Limit” has the meaning provided in Section 6.07(a)(v).

 

Section 1.02        Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or “Term B Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and
Type (e.g., a “Eurocurrency Revolving Loan” or “Eurocurrency Term B Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing” or “Term B Loan Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing” or
“Eurocurrency Term B Loan Borrowing”).

 

Section 1.03        Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document (including any Loan Document) herein
shall be construed as referring to such agreement, instrument or other document
(including any Loan Document) as from time to time amended, restated, amended
and restated, supplemented, extended, renewed, replaced, refinanced or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendments and restatements, supplements, extensions, renewals, replacements,
refinancings or modifications set forth herein), (b) any reference herein or in
any Loan Document to any Person shall be construed to include such Person’s
successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof or thereof,
(d) all references herein or in any Loan Document to Articles,

56



Sections, clauses, paragraphs, Exhibits and Schedules shall be construed to
refer to Articles and Sections, clauses and paragraphs of, and Exhibits and
Schedules to, this Agreement or such Loan Document, as applicable, and (e) the
words “asset” and “property”, when used in any Loan Document, shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

For purposes of determining compliance at any time with Sections 6.01, 6.02,
6.03, 6.04, 6.05, 6.06, 6.07 and 6.08, in the event that any Indebtedness, Lien,
payment with respect to Junior Indebtedness restricted by Section 6.07(b),
Restricted Payment, contractual restriction, Investment, Disposition or
Affiliate transaction, as applicable, meets the criteria of more than one of the
categories of transactions or items permitted pursuant to any clause of such
Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07 and 6.08, the Parent Borrower,
in its sole discretion, from time to time, may classify or reclassify such
transaction or item (or portion thereof) and will only be required to include
the amount and type of such transaction (or portion thereof) in any one
category. For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or test (including the First Lien Net
Leverage Ratio, the Total Net Leverage Ratio or the Secured Net Leverage Ratio),
such financial ratio or test shall, except as expressly permitted under this
Agreement, be calculated at the time such action is taken, such change is made,
such transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in such financial ratio or test occurring after the time such action
is taken, such change is made, such transaction is consummated or such event
occurs, as the case may be. It is understood and agreed that any Indebtedness,
Lien, Restricted Payment, payment with respect to Junior Indebtedness restricted
by Section 6.07(b), Investment, Disposition or Affiliate transaction need not be
permitted solely by reference to one category of permitted Indebtedness, Liens,
Restricted Payments, payments with respect to Junior Indebtedness, Investments,
Dispositions or Affiliate transactions under Sections 6.01, 6.02, 6.03, 6.04,
6.05, 6.06, 6.07 or 6.08, respectively, but may instead be permitted in part
under any combination thereof (it being understood that compliance with each
such section is separately required).

 

Notwithstanding anything to the contrary herein, to the extent that the terms of
this Agreement require (i) compliance with any financial ratio or test
(including any First Lien Net Leverage Ratio test, any Secured Net Leverage
Ratio test, any Total Net Leverage Ratio test or and the amount of Total Assets
or the amount of Adjusted EBITDA) or (ii) the absence of a Default or Event of
Default (or any type of Default or Event of Default) as a condition to the
making of any Limited Condition Acquisition or incurrence of Indebtedness in
connection therewith, the determination of whether the relevant condition is
satisfied may be made, at the election of the Borrower, at the time of (or on
the basis of the financial statements for the most recently ended Test Period at
the time of) either (x) the execution of the definitive agreement with respect
to such Limited Condition Acquisition or (y) the consummation of the Limited
Condition Acquisition and related incurrence of Indebtedness, in each case,
after giving effect to the relevant Limited Condition Acquisition and related
incurrence of Indebtedness, on a Pro Forma Basis; provided that notwithstanding
the foregoing, the absence of an Event of Default under Sections 8.01(a), (b),
(g), (h) or (i) shall be a condition to the consummation of any such Limited
Condition Acquisition and incurrence of Indebtedness. In addition, if the
proceeds of an

57



Incremental Facility are to be used to finance a Limited Condition Acquisition,
then at the option of the Parent Borrower and subject to the agreement of the
lenders providing such financing may be subject to customary “SunGard” or
“certain funds” conditionality.

 

Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio (any such amounts, the “Fixed Amounts”) substantially concurrently with
any amounts incurred or transactions entered into (or consummated) in reliance
on a provision of this Agreement that requires compliance with a financial ratio
(including any First Lien Net Leverage Ratio test, any Secured Net Leverage
Ratio test and any Total Net Leverage Ratio test) (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that the Fixed Amounts
shall be disregarded in the calculation of the financial ratio or test
applicable to any substantially concurrent utilization of the Incurrence-Based
Amounts.

 

Section 1.04        Accounting Terms; GAAP. If at any time any change in GAAP or
the application thereof would affect the computation or interpretation of any
financial ratio, basket, requirement or other provision set forth in any Loan
Document, and either the Parent Borrower or the Required Lenders shall so
request, the Administrative Agent and the Parent Borrower shall negotiate in
good faith to amend such ratio, basket, requirement or other provision to
preserve the original intent thereof in light of such change in GAAP or the
application thereof (subject to the approval of the Required Lenders not to be
unreasonably withheld, conditioned or delayed); provided that until so amended,
(i) (A) such ratio, basket, requirement or other provision shall continue to be
computed or interpreted in accordance with GAAP or the application thereof prior
to such change therein and (B) the Parent Borrower shall provide to the
Administrative Agent and the Lenders a written reconciliation in form and
substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio, basket, requirement or other provision made before
and after giving effect to such change in GAAP or the application thereof or
(ii) the Parent Borrower may elect to fix GAAP (for purposes of such ratio,
basket, requirement or other provision) as of another later date notified in
writing to the Administrative Agent from time to time.

 

Notwithstanding the foregoing, (a) Capital Lease Obligations shall be excluded
from (i) for the purposes of calculating the First Lien Net Leverage Ratio, the
Total Net Leverage Ratio and Secured Net Leverage Ratio, Total Indebtedness,
(ii) for the purposes of Section 6.01, Indebtedness and (iii) Section 6.04(o)
(to the extent recharacterized as a Capital Lease Obligation after such lease is
entered into), in each case, to the extent such Capital Lease Obligations would
have been characterized as operating leases based on GAAP as of the Closing Date
and (b) for purposes of determining compliance with any covenant (including the
computation of the Financial Covenant) contained herein, Indebtedness of the
Parent Borrower and its Subsidiaries shall be determined without giving effect
to (i) any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent Borrower or any subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or

58



effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof).

 

Section 1.05        Business Days; Payments. If any payment or performance under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment or performance shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.

 

Section 1.06        Exchange Rates; Currency Equivalents. Unless expressly
provided otherwise, any amounts specified in this Agreement shall be in Dollars.

 

(a)        The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalent amounts of
Loans and Letters of Credit denominated in an Alternative Currency. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between any Alternative Currency and
Dollars until the next Revaluation Date to occur.

 

(b)        The Administrative Agent shall determine the Dollar Equivalent of any
Foreign Currency Letter of Credit or Borrowing not denominated in Dollars in
accordance with the terms set forth herein, and a determination thereof by the
Administrative Agent shall be presumptively correct absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Borrower in any document delivered to the
Administrative Agent.

 

(c)        The Administrative Agent shall determine the Dollar Equivalent of any
Foreign Currency Letter of Credit as of (i) a date on or about the date on which
the applicable Issuing Bank receives a request from the applicable Borrower for
the issuance of such Letter of Credit, (ii) each subsequent date on which such
Letter of Credit shall be renewed or extended or the stated amount of such
Foreign Currency Letter of Credit shall be increased, (iii) March 31 and
September 30 in each year and (iv) during the continuance of an Event of
Default, as reasonably requested by the Administrative Agent, in each case using
the Spot Rate in effect on the date of determination, and each such amount shall
be the Dollar Equivalent of such Letter of Credit until the next required
calculation thereof pursuant to this Section 1.06(c).

 

(d)        The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing denominated in an Alternative Currency as of (i) a date on or about
the date on which the Administrative Agent receives a Borrowing Request in
respect of such Borrowing using the Spot Rate in effect on the date of
determination, (ii) as of the date of the commencement of each Interest Period
after the initial Interest Period therefor and (iii) during the continuance of
an Event of Default, as reasonably requested by the Administrative Agent, using
the Spot Rate in effect (x) in the case of clauses (i) and (ii) above, on the
date that is three Business Days prior to the date of the Borrowing or on which
the applicable Interest Period shall commence, and (y) in the case of clause
(iii) above, on the date of determination, and each such amount shall be the
Dollar Equivalent of such Borrowing until the next required calculation thereof
pursuant to this Section 1.06(d).

59



(e)        The Administrative Agent shall notify the Parent Borrower, the
Lenders and the applicable Issuing Bank of each such determination (such date, a
“Revaluation Date”) and revaluation of the Dollar Equivalent of each Foreign
Currency Letter of Credit and Borrowing.

 

(f)        The Administrative Agent may set up appropriate rounding-off
mechanisms or otherwise round off amounts pursuant to this Section 1.06 to the
nearest higher or lower amount in whole Dollars to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole Dollars, as may be necessary or appropriate.

 

(g)        Unless otherwise provided, Dollar Equivalent amounts set forth in
Articles II or VIII may be exceeded by a percentage amount equal to 5% of such
amount; provided, that such excess is solely as a result of fluctuations in
applicable currency exchange rates after the last time such determinations were
made and, in any such cases, the applicable limits set forth in Articles II or
VIII, as applicable, will not be deemed to have exceeded solely as a result of
such fluctuations in currency exchange rates. For the avoidance of doubt, in no
event shall a prepayment be required under Section 2.11(b) if the Dollar
Equivalent of the relevant amounts set forth therein does not exceed 5% of such
relevant amounts solely as a result of fluctuations in currency exchange rates.

 

(h)        For purposes of any determination under Article V, Article VI (other
than the calculation of compliance with any financial ratio for purposes of
taking any action hereunder) or Article VIII with respect to the amount of any
Indebtedness, Lien, Restricted Payment, debt prepayment, Investment,
Disposition, affiliate transaction or other transaction, event or circumstance,
or any determination under any other provision of this Agreement (any of the
foregoing, a “subject transaction”), in a currency other than Dollars, (i) the
Dollar Equivalent of a subject transaction in a currency other than Dollar shall
be calculated based on the rate of exchange quoted on the applicable Reuters
World Currency Page (or any successor page thereto, or in the event such rate
does not appear on any Reuters Page, by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Parent Borrower) for such foreign currency, as in
effect at 12:00 noon (London time) on the date of such subject transaction
(which, in the case of any Restricted Payment, shall be deemed to be the date of
the declaration thereof and, in the case of the incurrence of Indebtedness,
shall be deemed to be on the date first committed); provided, that if any
Indebtedness is incurred (and, if applicable, associated Lien granted) to
refinance or replace other Indebtedness denominated in a currency other than
Dollar, and the relevant refinancing or replacement would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing or replacement,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing or replacement Indebtedness
(and, if applicable, associated Lien granted) does not exceed an amount
sufficient to repay the principal amount of such Indebtedness being refinanced
or replaced, except by an amount equal to (x) unpaid accrued interest and
premiums (including tender premiums) thereon plus other reasonable and customary
fees and expenses (including upfront fees and original issue discount) incurred
in connection with such refinancing or replacement and (y) additional amounts
permitted to be

60



incurred under Section 6.01 and (ii) for the avoidance of doubt, no Default or
Event of Default shall be deemed to have occurred solely as a result of a change
in the rate of currency exchange occurring after the time of any subject
transaction so long as such subject transaction was permitted at the time
incurred, made, acquired, committed, entered or declared as set forth in clause
(i). For purposes of Article VII and the calculation of compliance with any
financial ratio for purposes of taking any action hereunder, on any relevant
date of determination, amounts denominated in currencies other than Dollars
shall be translated into Dollars at the applicable currency exchange rate used
in preparing the financial statements delivered pursuant to Sections 5.01(a) or
(b), as applicable, for the most recently ended Test Period and will, with
respect to any Indebtedness, reflect the currency translation effects,
determined in accordance with GAAP, of any Swap Agreement permitted hereunder in
respect of currency exchange risks with respect to the applicable currency in
effect on the date of determination for the Dollar Equivalent amount of such
Indebtedness.

 

Section 1.07        Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Extended Term Loans, or Loans
in connection with any Specified Refinancing Debt or Loan Modification or loans
incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in cash” or any other similar requirement.

 

Section 1.08        Pro Forma Calculations.

 

(a)        Notwithstanding anything to the contrary herein, Adjusted EBITDA,
EBITDA, Consolidated Net Income and any financial ratios or tests, including the
First Lien Net Leverage Ratio, the Secured Net Leverage Ratio and the Total Net
Leverage Ratio, shall be calculated in the manner prescribed by this Section
1.08; provided that notwithstanding anything to the contrary in clauses (b), (c)
or (d) of this Section 1.08, when calculating the Total Net Leverage Ratio for
purposes of determining actual compliance (and not Pro Forma Compliance,
compliance on a Pro Forma Basis or determining compliance giving Pro Forma
Effect to a transaction) with Section 7.01, the events described in this Section
1.08 that occurred subsequent to the end of the applicable Test Period shall not
be given Pro Forma Effect.

 

(b)        For purposes of calculating Adjusted EBITDA, EBITDA, Consolidated Net
Income and any financial ratios or tests, including the First Lien Net Leverage
Ratio, the Secured Net Leverage Ratio and the Total Net Leverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith, subject to clause (d) of this Section 1.08) that have been
made (i) during the applicable Test Period or (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of Adjusted EBITDA, EBITDA, Consolidated Net Income or any such ratio is made
shall be calculated on a Pro Forma Basis assuming that all such Specified
Transactions (and any increase or decrease in Adjusted EBITDA, EBITDA,
Consolidated

61



Net Income and the component financial definitions used therein attributable to
any Specified Transaction) had occurred on the first day of the applicable Test
Period.

 

(c)        Whenever Pro Forma Effect is to be given to a Specified Transaction,
the pro forma calculations shall be made in good faith by a Responsible Officer
of the Parent Borrower and may include, for the avoidance of doubt, the amount
of cost savings, operating expense reductions and synergies described in clause
(g) of “Adjusted EBITDA”; provided that (A) such amounts are reasonably
identifiable and factually supportable (in the good faith determination of the
Parent Borrower), (B) such actions are taken, committed to be taken or expected
to be taken no later than twenty-four (24) months after the date of such
Specified Transaction, (C) no amounts shall be added pursuant to this clause (c)
to the extent duplicative of any amounts that are otherwise added back in
computing Adjusted EBITDA or EBITDA, whether through a pro forma adjustment or
otherwise, with respect to such period and (D) it is understood and agreed that,
subject to compliance with the other provisions of this Section 1.08(c), amounts
to be included in pro forma calculations pursuant to this Section 1.08(c) may be
included in Test Periods in which the Specified Transaction to which such
amounts relate to is no longer being given Pro Forma Effect pursuant to Section
1.08(b).

 

(d)        In the event that the Parent Borrower or any Restricted Subsidiary
incurs (including by assumption or guarantees) or repays (including by
repurchase, redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculations of the First Lien Net Leverage Ratio,
the Secured Net Leverage Ratio and the Total Net Leverage Ratio, as the case may
be (in each case, other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable Test Period or (ii) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the First Lien Net
Leverage Ratio, the Secured Net Leverage Ratio and the Total Net Leverage Ratio
shall be calculated giving Pro Forma Effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period. If any Indebtedness bears a floating rate of
interest and is being given Pro Forma Effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date such calculation is
being made had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness). Interest on Capital
Lease Obligations shall be deemed to accrue at an interest rate reasonably
determined by a Responsible Officer of the Parent Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency rate, or other
rate, shall be deemed to have been based upon the rate actually chosen, or, if
none, then based upon such optional rate chosen as the Parent Borrower may
designate.

 

(e)        On and after the date Pro Forma Effect is to be given to a Limited
Condition Acquisition and on which the Parent Borrower or any Restricted
Subsidiary is incurring or deemed to be incurring Indebtedness, which Limited
Condition Acquisition has yet to be consummated but for which a definitive
agreement governing such Limited Condition Acquisition has been executed and
remains in effect, any ratio based conditions

62



and baskets (including baskets that are determined on the basis of Adjusted
EBITDA) shall be required to be satisfied assuming both that such Limited
Condition Acquisition has been consummated and the related Indebtedness incurred
and that such Limited Condition Acquisition has not been consummated and the
related Indebtedness has not been incurred, in each case until such Limited
Condition Acquisition is consummated or such definitive agreement is terminated.

 

Section 1.09        Restricted Lenders. With respect to each Lender that
qualifies as a resident party domiciled in Germany within the meaning of section
2 paragraph 15 of the German Foreign Trade Act (Außenwirtschaftsverordnung)
(each a “Restricted Lender”), Section 3.17, Section 5.14 and Section 6.12 shall
only apply to the extent that these provisions would not result in (a) any
violation of, conflict with or liability under EU Regulation (EC) 2271/96 or (b)
a violation or conflict with section 7 of the German Foreign Trade Act
(Außenwirtschaftsverordnung) or a similar anti-boycott statute.  In connection
with any amendment, waiver, determination or direction relating to any part of
Section 3.17, Section 5.14 and/or Section 6.12 of which a Restricted Lender does
not have the benefit, the Commitments of that Restricted Lender will be excluded
for the purpose of determining whether the consent of the Required Lenders has
been obtained or whether the determination or direction by the Required Lenders
has been made.

 

Article II

 

The Credits

 

Section 2.01        Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees (a) to make a Term A Loan in Dollars to the
Parent Borrower on the Closing Date in an aggregate principal amount not
exceeding its Term A Commitment, (b) [reserved], (c) to make Term B USD Loans in
Dollars to the Parent Borrower on the Closing Date in an aggregate principal
amount not exceeding its Term B USD Commitment, (d) to make Term B EUR Loans in
Euro to the Parent Borrower on the Closing Date in an aggregate principal amount
not exceeding its Term B EUR Commitment and (e) to make USD/Multicurrency
Revolving Loans in Dollars or Alternative Currencies to the Parent Borrower and
any Additional Borrowers, from time to time during the Revolving Availability
Period in an aggregate principal amount that will not result in (i) the Dollar
Equivalent of such Lender’s USD/Multicurrency Revolving Exposure exceeding such
Lender’s USD/Multicurrency Revolving Commitment, (ii) the aggregate Dollar
Equivalent of the USD/Multicurrency Revolving Exposure of all Lenders exceeding
the aggregate USD/Multicurrency Revolving Commitment of all Lenders or (iii) the
Dollar Equivalent of the aggregate Multicurrency Revolving Exposure exceeding
the Multicurrency Revolving Sublimit. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans. Amounts repaid in respect of Term Loans may not be
reborrowed.

63



Section 2.02        Loans and Borrowings.

 

(a)        Loans Made Ratably. Each Loan (other than a Swingline Loan) shall be
made as part of a Borrowing consisting of Loans of the same Class and Type made
by the Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)        Initial Type of Loans. Subject to Section 2.14, (i) each Term
Borrowing denominated in Euro shall be comprised entirely of Eurocurrency Loans
and each Term Borrowing in Dollars shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the Parent Borrower may request in accordance herewith and
(ii) each Revolving Borrowing by any Borrower (a) in Dollars shall be comprised
entirely of ABR Loans or Eurocurrency Loans and (b) in any Alternative Currency
shall be composed solely of Eurocurrency Loans as the relevant Borrower may
request in accordance herewith. Each Swingline Loan shall be denominated in
Dollars and shall be an ABR Loan. Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement.

 

(c)        Minimum Amounts; Limitation on Eurocurrency Borrowings. At the
commencement of each Interest Period for any Eurocurrency Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 ((or in the Dollar Equivalent thereof)
with respect to Loans denominated in any Alternative Currency other than Euro)
or €1,000,000 and not less than €5,000,000 (with respect to Loans denominated in
Euro). At the time that each ABR Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000; provided that Revolving Borrowings may be in an aggregate amount
that is equal to the entire unused balance of the total Revolving Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e). Each Swingline Loan shall be in an amount that
is an integral multiple of $1,000,000 and not less than $500,000 ((or in the
Dollar Equivalent thereof) with respect to Loans denominated in any Alternative
Currency other than Euro) or €1,000,000 and not less than €500,000 (with respect
to Loans denominated in Euro). Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of eighteen (18) Revolving Eurocurrency Borrowings outstanding and
four Term Eurocurrency Borrowings outstanding.

 

(d)        Limitation on Interest Periods. Notwithstanding any other provision
of this Agreement, the Borrowers shall not be entitled to request, or to elect
to convert or continue, any Borrowing as a Eurocurrency Loan if the Interest
Period requested with respect thereto would end after the Revolving Maturity
Date in the case of a Revolving Loan, the Term A Loan Maturity Date, in the case
of a Term A Loan, or the Term B Loan Maturity Date, in the case of a Term B
Loan, as applicable.

64



Section 2.03        Requests for Borrowings. To request a Revolving Borrowing or
Term Borrowing, the applicable Borrower shall provide written notice to the
Administrative Agent of such request by (a) in the case of a Eurocurrency
Borrowing, not later than 12:00 noon, Local Time, three (3) Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 12:00 noon, Local Time, one (1) Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e) may be given not later than 11:00 a.m., Local Time on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by telecopy or email to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the applicable Borrower. Each such written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(a)        whether the requested Borrowing is to be a Revolving Borrowing, or a
Term Borrowing (and, as applicable, the Class of such Borrowing);

 

(b)        the identity of the Borrower and the aggregate amount and currency of
such Borrowing, subject to the limitations set forth herein;

 

(c)        the date of such Borrowing, which shall be a Business Day;

 

(d)        whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing, if applicable;

 

(e)        in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(f)        the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.06.

 

If no election as to the Type of a Borrowing by the Parent Borrower in Dollars
is specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one (1) month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04        Swingline Loans.

 

(a)        Commitment. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to any Borrower from time to
time during the Revolving Availability Period, in Dollars, in an aggregate
principal amount at any time outstanding that will not result in (i) the Dollar
Equivalent of the aggregate principal amount of outstanding Swingline Loans
exceeding $80,000,000, (ii) the Dollar Equivalent of the total Revolving
Exposures exceeding the total Revolving Commitments, (iii) [reserved] or (iv)
the Dollar Equivalent of the aggregate Multicurrency Revolving Exposure
exceeding the

65



Multicurrency Revolving Sublimit; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the relevant Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)        Borrowing Procedure. To request a Swingline Loan, the applicable
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy or email), not later than 12:00 noon, Local Time on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the name of the Borrower, the requested date (which shall be a
Business Day) and the amount and currency of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from such Borrower. The Swingline Lender shall make each
Swingline Loan available to the applicable Borrower by means of a credit to the
general deposit account of the applicable Borrower with the Swingline Lender or
by wire transfer, automated clearinghouse debit or interbank transfer to such
other account, accounts or Persons designated by the applicable Borrower in the
applicable request (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., Local Time, on the
requested date of such Swingline Loan.

 

(c)        Revolving Lender Participation in Swingline Loans. The Swingline
Lender may by written notice given to the Administrative Agent not later than
10:00 a.m., Local Time, on any Business Day require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each applicable
Revolving Lender, specifying in such notice such Lender’s Applicable Percentage
of such Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans in Dollars. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the applicable Borrower
in writing of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the applicable Borrower (or other party on
behalf of the applicable Borrower) in respect of a Swingline Loan after receipt
by the Swingline Lender of the proceeds of a sale of participations therein
shall be promptly

66



remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the applicable Borrower (or such other Person) for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the applicable Borrower of any default in the
payment thereof.

 

Section 2.05        Letters of Credit.

 

(a)        General. Subject to the terms and conditions set forth herein, the
any Borrower may request the issuance of Letters of Credit denominated in
Dollars or Alternative Currencies for such Borrower’s own account (or the
account of any of its Restricted Subsidiaries), in a form reasonably acceptable
to the Administrative Agent and the applicable Issuing Bank, at any time and
from time to time during the Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the applicable Borrower to, or entered into by the applicable
Borrower with, any Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. All Existing Letters of Credit shall
be deemed to have been issued pursuant hereto, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof.

 

(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit (other than an automatic
renewal permitted pursuant to paragraph (c) of this Section)), the applicable
Borrower shall telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with clause (c) of
this Section 2.05), the amount and proposed currency of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit (but any default or breach
under such application and not hereunder shall not give rise to a Default or
Event of Default hereunder). A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the Dollar Equivalent of the LC Exposure shall not exceed
$80,000,000 (the “Letter of Credit Facility Amount”), (ii) the Dollar Equivalent
of the total Revolving Exposures shall not exceed the total Revolving
Commitments, (iii) [reserved], (iv) to the

67



extent a Letter of Credit has been requested to be issued, amended, renewed or
extended in an Alternative Currency, the USD/Multicurrency Revolving Exposure
shall not exceed the USD/Multicurrency Revolving Commitment and (v) to the
extent a Letter of Credit has been requested to be issued, amended, renewed or
extended in an Alternative Currency, the Dollar Equivalent of the aggregate
Multicurrency Revolving Exposure shall not exceed the Multicurrency Revolving
Sublimit; provided that no Issuing Bank shall have any obligation to (x) issue
trade or commercial Letters of Credit without its consent or (y) issue Letters
of Credit in an amount in excess of its Applicable Percentage of the Letter of
Credit Facility Amount (it being understood and agreed that any Issuing Bank may
issue Letters of Credit in excess of such amount in its sole discretion upon
request of the Borrower); provided, further that no Issuing Bank shall be under
any obligation to issue any Letter of Credit if any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing the Letter of Credit, or any Law
applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon the Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Issuing Bank in good
faith deems material to it.

 

(c)        Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one (1) year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year after such renewal or extension) (provided that
any Letter of Credit with a one-year term may provide for the automatic renewal
thereof for additional one-year periods not to extend past the date in clause
(ii) below unless the applicable Borrower shall have made arrangements
reasonably satisfactory to the applicable Issuing Bank) and (ii) the date that
is five (5) Business Days prior to the Revolving Maturity Date unless the
applicable Borrower shall have made arrangements reasonably satisfactory to the
applicable Issuing Bank with respect to cash collateralizing or backstopping
such Letter of Credit.

 

(d)        Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage (or in the case of a Letter of
Credit denominated in an Alternative Currency, the USD/Multicurrency Applicable
Percentage) of the aggregate amount available to be drawn under such Letter of
Credit; provided that no Revolving Lender shall be obligated to participate in
any Letter of Credit if, as of the date of issuance of such Letter of Credit
(after giving effect to such issuance), such Revolving Lender’s Revolving
Exposure would exceed its Revolving Commitment. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay (in Dollars, which in the case of a Letter of
Credit not denominated in Dollars shall be determined based on the Dollar
Equivalent, using the applicable Spot Rate in effect on the date such payment is
required) to the

68



Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage (or in the case of a Letter of Credit denominated
in an Alternative Currency, such Lender’s USD/Multicurrency Applicable
Percentage) of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in clause (e) of this
Section 2.05, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Notwithstanding anything herein to the
contrary, the Administrative Agent may, in its reasonable discretion, take such
actions as it deems advisable to allocate Letters of Credit and participations
therein between any revolving facilities outstanding hereunder; it being
understood that, subject to the preceding sentence, Dollar denominated Letters
of Credit shall be allocated (and participated in and paid) under the Revolving
Facility in accordance with the Lenders’ respective Revolving Commitments. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)        Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement in the relevant currency not later than 4:00 p.m., Local Time, on
the first Business Day after such LC Disbursement is made if the applicable
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
Local Time, on the date such LC Disbursement is made, or, if such notice has not
been received by the applicable Borrower prior to such time on such date such
notice shall be deemed received on the next day and then not later than 1:00
p.m., Local Time, on the Business Day immediately following the day that the
applicable Borrower is deemed to have received such notice; provided that the
applicable Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Sections 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing (in the case of a payment in Dollars),
a Eurocurrency Borrowing (in the case of a payment in an Alternative Currency)
or Swingline Loan in an equivalent amount and, to the extent so financed, the
applicable Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting applicable Borrowing, or, if applicable, Swingline
Loan. If the applicable Borrower fails to make such payment when due, then (A)
if such payment relates to a Foreign Currency Letter of Credit, automatically
and with no further action required, such Borrower’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Equivalent, calculated using the applicable Spot Rate on
the date when such payment was due, of such LC Disbursement and (B) in the case
of each LC Disbursement the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the
applicable Borrower in respect thereof and such Lender’s Applicable Percentage
(or in the case of a Letter of Credit denominated in Alternative Currency, the
USD/Multicurrency Applicable Percentage) thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent in
Dollars its Applicable Percentage (or in the case of a Letter of Credit
denominated in Alternative Currency, the USD/Multicurrency Applicable
Percentage) of the payment then

69



due from the applicable Borrower, in the same manner as provided in Section 2.06
with respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Parent Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse the applicable
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans (in the case of a payment in Dollars), Eurocurrency Revolving Loans (in
the case of an Alternative Currency) or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrowers of their
obligation to reimburse such LC Disbursement in accordance with this Section
2.05(e).

 

(f)        Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section 2.05 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or any Loan Document, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.05, constitute a legal or equitable discharge
of, or provide a right of setoff against, any Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse the applicable Issuing Bank or its Related Parties from liability to the
applicable Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
applicable Borrower to the extent permitted by applicable Law) suffered by the
applicable Borrowers that are caused by such Issuing Bank’s gross negligence,
willful misconduct or failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of, or material breach of the terms
of the Loan Documents by, the applicable Issuing Bank, such Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree

70



that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)        Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by telecopy or email) of such demand for payment and
whether the such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the applicable Borrower of its obligation to reimburse the
applicable Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.

 

(h)        Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the applicable Borrower
reimburses such LC Disbursement, (i) in the case of LC Disbursements made in
Dollars, and at all times following the conversion to Dollars of an LC
Disbursement made in an Alternative Currency pursuant to clause (e) above, at
the rate per annum then applicable to ABR Revolving Loans and (ii) in the case
of LC Disbursements made in Alternative Currency, and at all times prior to
their conversion to Dollars pursuant to clause (e) above, at the rate applicable
to Eurocurrency Loans denominated in such Alternative Currency with an Interest
Period of one (1) month’s duration determined on the date such LC Disbursement
is made; provided that, if the applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to clause (e) of this Section 2.05, then Section
2.13(c) shall apply. Interest accrued pursuant to this paragraph shall be paid
to the Administrative Agent for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to clause (e) of this Section 2.05 to reimburse such Issuing
Bank shall be for the account of such Revolving Lender to the extent of such
payment.

 

(i)        Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the Parent Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of an Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of such retiring Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed to include such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing

71



Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j)        Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the applicable Borrower receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the applicable Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash in
Dollars or, if applicable, Alternative Currency equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (g) or (h) of Section 8.01. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the relevant Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Monies in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the relevant Borrowers for the LC Exposure at such time, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
LC Exposure representing greater than 50% of the total LC Exposure), be applied
to satisfy other obligations of the relevant Borrowers under this Agreement. If
any Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the applicable Borrower within three
(3) Business Days following a request to do so after all Events of Default have
been cured or waived.

 

(k)        Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Section 8.01, all amounts (i) that a Borrower is
at the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited cash collateral pursuant to clause (j) above, if such cash
collateral was deposited in the applicable Alternative Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the applicable
Issuing Bank pursuant to clause (e) of this Section 2.05 in respect of
unreimbursed LC Disbursements made under any Foreign Currency Letter of Credit
and (iii) of each Lender’s participation in any Foreign Currency Letter of
Credit under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the Dollar Equivalent,
calculated using the

72



applicable Spot Rates on such date (or in the case of any LC Disbursement made
after such date, on the date such LC Disbursement is made), of such amounts. On
and after such conversion, all amounts accruing and owed to the Administrative
Agent, the applicable Issuing Bank or any Lender in respect of the obligations
described in this clause (k) shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder.

 

(l)        Applicability of ISP.  Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.

 

Section 2.06        Funding of Borrowings.

 

(a)        By Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting the amounts so received, in like funds, to an account of
the applicable Borrower maintained with the Administrative Agent or by wire
transfer, automated clearing house debit or interbank transfer to such other
account, accounts or Persons designated by the applicable Borrower in the
applicable Borrowing Request; provided that Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 

(b)        Fundings Assumed Made. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with clause (a) of this
Section 2.06 and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the applicable Borrower, the
interest rate applicable to ABR Loans, or if applicable for Borrowings
denominated in an Alternative Currency, a rate determined in a customary manner
in good faith by the Administrative Agent. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. If the applicable Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the applicable Borrower the
amount of such interest paid by the applicable Borrower for such

73



period. Any payment by the applicable Borrower shall be without prejudice to any
claim the applicable Borrower may have against a lender that shall have failed
to make such payment to the Administrative Agent.

 

(c)        Affiliate Loans. In respect of a Loan or Loans to a particular
Borrower (“Designated Loans”) a Lender (a “Designating Lender”) may at any time
and from time to time designate (by written notice to the Agents and the Parent
Borrower) (i) a substitute office from which it will make Designated Loans (a
“Substitute Facility Office”) or (ii) nominate an Affiliate to act as the Lender
of Designated Loans (a “Substitute Affiliate Lender”). In furtherance of the
foregoing:

 

(i)        A notice to nominate a Substitute Affiliate Lender shall be
substantially in the form of Exhibit G hereto and be countersigned by the
relevant Substitute Affiliate Lender confirming it will be bound as a Lender
under this Agreement in respect of the Designated Loans in respect of which it
acts as Lender.

 

(ii)        The Designating Lender will act as the representative of any
Substitute Affiliate Lender it nominates for all administrative purposes under
this Agreement. The Loan Parties, the Agents and the Secured Parties will be
entitled to deal only with the Designating Lender, except that payments will be
made in respect of Designated Loans to the Substitute Facility Office or the
Substitute Affiliate Lender, as applicable. For the avoidance of doubt, the
Commitments of the Designating Lender will not be treated as reduced by the
introduction of the Substitute Affiliate Lender for voting purposes under this
Agreement or the other Loan Documents.

 

(iii)        Other than as specified in clause (ii) above, a Substitute
Affiliate Lender will be treated as a Lender for all purposes under the Loan
Documents and having a Commitment equal to the principal amount of all
Designated Loans in which it is participating if and for so long as it continues
to be a Substitute Affiliate Lender under this Agreement.

 

(iv)        A Designating Lender may revoke its designation of an Affiliate as a
Substitute Affiliate Lender by notice in writing to the Agents and the Parent
Borrower; provided that such notice may only take effect when there are no
Designated Loans outstanding to the Substitute Affiliate Lender. Upon such
Substitute Affiliate Lender ceasing to be a Substitute Affiliate Lender, the
Designating Lender will automatically assume (and be deemed to assume without
further action by any Person) all rights and obligations previously vested in
the Substitute Affiliate Lender.

 

(v)        If a Designating Lender designates a Substitute Facility Office or
Substitute Affiliate Lender in accordance with this Section 2.06(c), any
Substitute Affiliate Lender shall be treated for the purposes of Section 2.17 as
having become a Lender on the date of this Agreement.

74



Section 2.07        Interest Elections.

 

(a)        Conversion and Continuation. Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurocurrency Borrowing may
elect Interest Periods therefor, all as provided in this Section 2.07. The
applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

(b)        Delivery of Interest Election Request. To make an election pursuant
to this Section 2.07, the applicable Borrower shall notify the Administrative
Agent of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the applicable Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by telecopy or email to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the applicable Borrower.

 

(c)        Contents of Interest Election Request. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether, in the case of Loans denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing, if applicable;
and

 

(iv)        if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one (1) month’s duration.

75



(d)        Notice to the Lenders. Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)        Automatic Conversion. If the applicable Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the third Business Day prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, in the case
of Borrowings denominated in Dollars, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing or, in the case of Borrowings
denominated in Alternative Currencies, a Eurocurrency Borrowing with an Interest
Period of one (1) month’s duration, respectively.

 

(f)        Limitations on Election. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
applicable Borrower in writing, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing denominated in Dollars may be converted
to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) each
Borrowing denominated in an Alternative Currency will, at the expiration of the
then current Interest Period each such Borrowing, be automatically continued as
a Borrowing of Eurocurrency Loans with an Interest Period of one (1) month.

 

Section 2.08        Termination and Reduction of Commitments.

 

(a)        Termination Date. Unless previously terminated, (i) the Term
Commitments shall terminate upon the making of the Term Loans on the Closing
Date and (ii) the Revolving Commitments shall terminate on the Revolving
Maturity Date.

 

(b)        Optional Termination or Reduction. The Parent Borrower may at any
time terminate, or from time to time reduce, the Commitments of any Class;
provided that (i) each reduction of the Commitments of any Class shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
(or, if less, the remaining amount of the relevant Commitments) and (ii) the
Parent Borrower shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, (A) any Lender’s Revolving Exposure exceeds such
Lender’s Revolving Commitment, (B) the aggregate Revolving Exposure of all
Lenders exceeds the aggregate Revolving Commitment of all Lenders, (C)
[reserved] or (D) the aggregate USD/Multicurrency Revolving Exposure of all
Lenders exceeds the aggregate USD/Multicurrency Revolving Commitments of all
Lenders or (E) the Dollar Equivalent of the aggregate Multicurrency Revolving
Exposure exceeds the Multicurrency Revolving Sublimit, in each case, calculated
based on the Dollar Equivalent amount as of such date of termination or
reduction.

 

(c)        Notice of Termination or Reduction. The Parent Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under clause (b) of this Section 2.08 at least three (3) Business Days, or such
shorter period

76



as may be agreed by the Administrative Agent, prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Parent Borrower pursuant to this Section 2.08(c) shall be irrevocable; provided
that a notice of termination of the Revolving Commitments delivered by the
Parent Borrower may state that such notice is conditioned upon the effectiveness
of other transactions, in which case such notice may be revoked by the Parent
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

 

Section 2.09        Repayment of Loans; Evidence of Debt.

 

(a)        Promise to Pay. Each Borrower hereby unconditionally promises to pay
(i) to the Administrative Agent for the account of each Revolving Lender the
then unpaid principal amount of each Revolving Loan of such Lender made to such
Borrower on the Revolving Maturity Date, (ii) to the Administrative Agent for
the account of each Term Lender the then unpaid principal amount of each Term
Loan of such Lender made to such Borrower as provided in Section 2.10 and (iii)
to the Swingline Lender the then unpaid principal amount of each Swingline Loan
made to such Borrower on the earlier of the Revolving Maturity Date and the day
that is ten (10) Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Borrowing is made, the Borrowers shall repay all
Swingline Loans then outstanding.

 

(b)        Lender Records. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of each
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender by such
Borrower from time to time hereunder.

 

(c)        Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the currency, Class and Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders from each Borrower and each Lender’s share thereof.

 

(d)        Prima Facie Evidence. The entries made in the accounts maintained
pursuant to clause (b) or (c) of this Section 2.09 shall be prima facie evidence
of the existence and amounts of the obligations recorded therein absent manifest
error; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement; provided, further, that in the event of any inconsistency
between such accounts of the Administrative Agent and any Lender’s records, the
Administrative Agent’s accounts shall govern.

77



(e)        Request for a Note. Any Lender may request that Loans of any Class
made by it be evidenced by a promissory note; provided that any such promissory
notes to be issued on the Closing Date shall be requested by the relevant Lender
at least three (3) Business Days prior to the Closing Date. In such event, the
applicable Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns); provided that in
the event of any assignment of Loans evidenced by a promissory note, the
applicable Borrower shall not be obligated to execute and deliver a promissory
note to the assignee of such Loans unless and until the assignor Lender has
returned its promissory note to the relevant Borrower or the relevant Borrower
has received a lost note affidavit and indemnity from the assigning Lender in
form and substance reasonably acceptable to the relevant Borrower.

 

Section 2.10        Amortization of Term Loans.

 

(a)        Term A Loans. The Parent Borrower shall repay the Term A Loans in the
applicable currency of such Term A Loans in quarterly principal installments as
follows:

 

(i)        in the amount of 1.25% of the aggregate principal amount of the Term
A Loans made on the Closing Date, due and payable on the last day of each March,
June, September and December, of each year commencing on the last day of such
month falling on or after the last day of the second full fiscal quarter of the
Parent Borrower following the Closing Date and continuing until the last day of
such quarterly period ending immediately prior to the Term A Loan Maturity Date;
and

 

(ii)        one final installment in the amount of the relevant Term A Loans
then outstanding, due and payable on the Term A Loan Maturity Date;

 

(b)        Term B Loans. Each Borrower shall repay the Term B Loans made by it
in the applicable currency of such Term B Loans in quarterly principal
installments as follows:

 

(i)        in the amount of 0.25% of the aggregate principal amount of the Term
B Loans made on the Closing Date, due and payable on the last day of each March,
June, September and December, of each year commencing on the last day of such
month falling on or after the last day of the second full fiscal quarter of the
Parent Borrower following the Closing Date and continuing until the last day of
such quarterly period ending immediately prior to the Term B Loan Maturity Date;
and

 

(ii)        one final installment in the amount of the relevant Term B Loans
then outstanding, due and payable on the Term B Loan Maturity Date;

78



Prior to any repayment of any Term Borrowings, the Parent Borrower shall select
the Class and Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 12:00 p.m., Local Time, three (3) Business Days before the scheduled
date of such repayment; provided that to the extent the Parent Borrower does not
specify in such notice the Borrowing or Borrowings to be repaid the
Administrative Agent shall apply such amounts on a pro rata basis between all
applicable Classes and Borrowings. Each repayment of a Class and Borrowing shall
be applied ratably to the Loans included in the repaid Class and Borrowing.
Repayments of Term Borrowings shall be accompanied by accrued interest on the
amount repaid.

 

(c)        Incremental Term Loans. In the event any Incremental Term Loans are
made, such Incremental Term Loans shall be repaid by each applicable Borrower
thereunder in the amounts and on the dates set forth in the Incremental
Assumption Agreement with respect thereto and on the applicable maturity date
thereof.

 

(d)        Extended Term Loans. In the event any Extended Term Loans are made,
such Extended Term Loans shall be repaid by each applicable Borrower in the
amounts and on the dates set forth in the Extension Amendment with respect
thereto and on the applicable maturity date thereof.

 

Section 2.11        Prepayment of Loans.

 

(a)        Optional Prepayment. The applicable Borrower shall have the right at
any time and from time to time to prepay any Borrowing of any Class in whole or
in part without prepayment penalty or premium, subject to the requirements of
this Section 2.11 and Section 2.16; provided that in the event that, from the
Closing Date until the date that is six (6) months following the Closing Date,
the Parent Borrower (x) prepays, refinances, substitutes or replaces any Term B
Loans in connection with a Repricing Transaction (including, for avoidance of
doubt, any prepayment made pursuant to Section 2.22 that constitutes a Repricing
Transaction), or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction, the relevant Borrower shall pay to the Administrative
Agent, for the ratable account of each of the applicable Lenders (1) in the case
of clause (x), a prepayment premium of 1.00% of the aggregate principal amount
of the Term B Loans so prepaid, refinanced, substituted or replaced and (2) in
the case of clause (y), a fee equal to 1.00% of the aggregate principal amount
of the applicable Term B Loans outstanding immediately prior to such amendment.

 

(b)        Mandatory Prepayment of Revolving Loans. In the event and on such
occasion that (i) such Lender’s Revolving Exposure exceeds such Lender’s
Revolving Commitment, (ii) the aggregate Revolving Exposure of all Lenders
exceeds the aggregate Total Revolving Commitment of all Lenders, (iii)
[reserved], (iv) the aggregate USD/Multicurrency Revolving Exposure of all
Lenders exceeds the aggregate USD/Multicurrency Revolving Commitment of all
Lenders or (v) the aggregate Multicurrency Revolving Exposure exceeds the
Multicurrency Revolving Sublimit, in each case calculated based on the Dollar
Equivalent amount as of the applicable date of determination, the applicable
Borrower shall prepay Revolving Borrowings or Swingline

79



Borrowings or cash collateralize any Letters of Credit in an aggregate amount to
eliminate such excess.

 

Upon the incurrence by the Parent Borrower or any Restricted Subsidiary of any
Specified Refinancing Debt constituting revolving credit facilities, the
Borrowers shall prepay Revolving Loans and terminate Revolving Commitments in an
aggregate principal amount equal to 100% of all Net Proceeds received therefrom
immediately upon receipt thereof by the Parent Borrower or such Restricted
Subsidiary.

 

(c)        Mandatory Prepayments from Net Proceeds of Prepayment Event. In the
event and on each occasion that any Net Proceeds are received by or on behalf
the Parent Borrower or any Restricted Subsidiary in respect of any Prepayment
Event, the Parent Borrower shall, within three (3) Business Days after such Net
Proceeds are received, prepay or cause to be prepaid Term Borrowings (on a
ratable basis among any outstanding Term A Loans, Term B USD Loans and Term B
EUR Loans based on the outstanding principal amounts thereof) in an aggregate
amount equal to 100% of the amount of such Net Proceeds; provided that:

 

(i)        subject to the terms of clause (iii) below, in the case of any event
described in clauses (a) or (b) of the definition of the term “Prepayment
Event”, if the Secured Net Leverage Ratio as calculated as of the last day of
the most recent Test Period is less than or equal to (x) 2.75 to 1.00, then the
Parent Borrower shall only prepay or cause to be prepaid Term Borrowings in an
aggregate amount equal to 50% of the Net Proceeds and (y) 2.25 to 1.00, then no
prepayment will be required under this clause (c) for such fiscal year;

 

(ii)        subject to the terms of clause (iii) below, in the case of any event
described in clauses (a) or (b) of the definition of the term “Prepayment
Event”, if the Parent Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Parent Borrower and
the Subsidiaries intend to apply the Net Proceeds from such event, within twelve
(12) months after receipt of such Net Proceeds, to acquire or replace assets
(other than ordinary course current assets, it being understood such limitation
shall not apply to the acquisition of any Person or all or substantially all of
the assets of a division or branch of such Person) or repair, improve or
maintain assets to be used in the business of, or otherwise useful in the
operations of, the Parent Borrower and the Restricted Subsidiaries, then no
prepayment shall be required pursuant to this clause (c) in respect of such
event except to the extent of any Net Proceeds therefrom that have not been so
applied within twelve (12) months (or in the case of a binding commitment in
respect of an application within such twelve (12) months, eighteen (18) months)
after receipt of such Net Proceeds, at which time a prepayment shall be required
in an amount equal to the Net Proceeds that have not been so applied; provided,
however, that such reinvestment rights shall not apply to the Net Proceeds of
Required Regulatory Dispositions in excess of $500,000,000 and

 

(iii)        Net Proceeds from any Prepayment Event shall not be required to be
used to prepay Term Borrowings under this clause (c) if (A) the aggregate amount
of Net Proceeds received from any such individual Prepayment Event,

80



together with any other Prepayment Events which are in connection with the same
transaction or related series of transactions, do not exceed $7,500,000 and (B)
the aggregate amount of Net Proceeds received from all Prepayment Events in any
fiscal year would not exceed $7,500,000; provided that, after the first
anniversary of the Merger Date, any prepayment otherwise required under this
clause (c) shall be applied on a pro rata basis with any mandatory prepayment
under the corresponding provision of the SplitCo Credit Documentation to the
extent required thereunder.

 

(d)        Excess Cash Flow Prepayment. Following the end of each Applicable
Fiscal Year, the Parent Borrower shall prepay Term Loans (ratably in accordance
with the outstanding amount of each Class thereof) in an aggregate amount equal
to the sum of: (i) 50% of Excess Cash Flow for such Applicable Fiscal Year;
minus (ii) the aggregate amount of voluntary prepayments made on the Term Loans
during such Applicable Fiscal Year or on or prior to the date such Excess Cash
Flow payment is due (other than prepayments funded with the proceeds of
long-term Indebtedness (other than revolving Indebtedness) and without
duplication for any deduction of any such prepayment in respect of the prior
fiscal year but including Loans repurchased pursuant to Dutch auctions or open
market purchases in an amount equal to the discounted purchase price of such
Loans paid in respect of such Loans pursuant to such Dutch auction or open
market purchase); minus (iii) the aggregate amount of voluntary prepayments made
on the Revolving Loans during such Applicable Fiscal Year or on or prior to the
date such Excess Cash Flow payment is due (and without duplication for any
deduction of any such prepayment in respect of the prior fiscal year) that were
accompanied by a permanent reduction of the Revolving Commitments. Each
prepayment pursuant to this clause (d) shall be made within five (5) Business
Days after the date on which financial statements are delivered pursuant to
Section 5.01(a) with respect to the Applicable Fiscal Year for which Excess Cash
Flow is being calculated; provided that if the Secured Net Leverage Ratio as
calculated as of the last day of the relevant Applicable Fiscal Year is (x) less
than or equal to 2.75 to 1.00, then the 50% threshold above shall be reduced to
25% and (y) less than or equal to 2.25 to 1.00, no prepayment will be required
under this clause (d) for such fiscal year and provided, that no prepayment will
be required under this clause (d) for such fiscal year if the aggregate amount
of such prepayment would not exceed $10,000,000. As used in this clause, the
term “Applicable Fiscal Year” means each fiscal year, beginning with the first
full fiscal year ending after the SplitCo Closing Date (or, if the SplitCo
Closing Date has not occurred prior to June 30, 2017, the fiscal year ending
June 30, 2017); provided that, after the first anniversary of the Merger Date,
any prepayment otherwise required under this clause (d) shall be applied on a
pro rata basis with any mandatory prepayment under the corresponding provision
of the SplitCo Credit Documentation to the extent required thereunder.

 

(e)        Repatriation Considerations. Notwithstanding any other provisions of
Sections 2.11(c) and (d), (i) to the extent that (and for so long as) any of or
all the Net Proceeds of any Prepayment Event giving rise to a mandatory
prepayment pursuant to Sections 2.11(c) and (d) are prohibited or restricted by
applicable local Law from being repatriated to the jurisdiction of organization
of the Parent Borrower, taking into account matters such as financial
assistance, corporate benefit restrictions and the fiduciary and statutory
duties of the directors of the Parent Borrower and its Subsidiaries, an amount
equal

81



to the portion of such Net Proceeds so affected will not be required to be
applied to repay Term Loans at the times provided in Section 2.05(c) but may be
retained by the applicable Restricted Subsidiary so long as the applicable local
Law will not permit such repatriation to the Parent Borrower (the Parent
Borrower hereby agreeing to cause the applicable Restricted Subsidiary to
promptly take commercially reasonable actions available under applicable local
Law to permit such repatriation or a part thereof if full repatriation is not
permitted) or such conflict or risk exists, and if such repatriation of any such
affected Net Proceeds is permitted under the applicable local Law and such
conflict or risk no longer exists, an amount equal to such Net Proceeds not
previously paid will be promptly applied to the Term Loans pursuant Section
2.11(c) and Section 2.11(d) and (ii) to the extent that the Parent Borrower has
determined in good faith that repatriation of any of or all of the Net Proceeds
of any Prepayment Event to the jurisdiction of organization of the Parent
Borrower would have a material adverse Tax consequence with respect to such Net
Proceeds (taking into account any foreign tax credit or benefit that would be
realized in connection with such repatriation), the Net Proceeds so affected
will not be required to be applied to repay the Term Loans at the times provided
in this Section 2.11 but may be retained by the applicable Restricted Subsidiary
until such time as it may repatriate such amount without incurring such material
adverse Tax consequences (at which time such amount shall be repatriated to the
Parent Borrower and applied to repay the Term Loans to the extent provided
herein).

 

(f)        Notice of Prepayment; Application of Prepayments. The applicable
Borrower shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy
or email) of any optional prepayment under Section 2.11(a) (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:30 a.m., Local Time
(or such later time as the Administrative Agent may agree), three (3) Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:30 a.m., Local Time (or such later time as the
Administrative Agent may agree), one (1) Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, Local Time, (or such later time as the Administrative Agent may
agree), on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that,
a notice of optional prepayment delivered by the applicable Borrower may state
that such notice is conditioned upon the effectiveness of other transactions, in
which case such notice of prepayment may be revoked by the applicable Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Promptly following receipt of any such
notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13. Prepayments of Term Loans shall be applied
(i) in the case of prepayments pursuant to Section 2.11(a), to each Class of
Term Loans as directed by the Parent Borrower (and absent any such direction,
pro rata among all Classes of Term Loans), to the scheduled installments thereof
in the manner specified by the applicable Borrower and (ii) in the case of

82



prepayments pursuant to Section 2.11(c) or (d), pro rata among all Classes of
Term Loans, in direct order of maturity of remaining amortization payments;
provided, that, notwithstanding anything else set forth in this Section to the
contrary, any other Indebtedness permitted under Section 6.01 that is secured,
on an equal and ratable basis with the Term Loans, by a Lien on the Collateral
that is permitted under Section 6.02, may participate in mandatory prepayments
pursuant to Section 2.11(c) or (d) on a pro rata or less than pro rata basis to
the extent such Indebtedness is required to be prepaid or redeemed with the Net
Proceeds from such mandatory prepayment event.

 

(g)        Refinancing Debt. Upon the incurrence or issuance by the Parent
Borrower or any Restricted Subsidiary of any (x) Indebtedness not permitted
under this Agreement or (y) Refinancing Notes, any Specified Refinancing Term
Loans or any Refinancing Junior Loans, the Borrowers shall prepay an aggregate
principal amount of the Class of Term Loans and/or Revolving Loans being
refinanced in an amount equal to 100% of all Net Proceeds received therefrom
immediately upon receipt thereof by the Parent Borrower or such Restricted
Subsidiary in a manner consistent with clause (f) above.

 

(h)        Declined Amount. Other than with respect to repayments pursuant to
clause (g) above, the applicable Lenders may elect not to accept any mandatory
prepayment (each such Lender, a “Declining Lender”). Any prepayment amount
declined by the Declining Lenders (the “Declined Amount”) shall be retained by
the Parent Borrower.

 

Section 2.12        Fees.

 

(a)        Commitment Fees. The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee,
which shall accrue at a rate per annum equal to 0.50% on the average daily
unused amount of each Revolving Commitment of such Lender during the period from
and including the Closing Date to but excluding the date on which such Revolving
Commitment terminates; provided that the commitment fee shall accrue at a rate
per annum equal to (x) 0.375% if the Total Net Leverage Ratio as of the last day
of the most recent Test Period for which financial statements were delivered
pursuant to Section 5.01(a) or (b) is less than or equal to 2.50 to 1.00 but
greater than 2.00 to 1.00 and (y) 0.25% if the Total Net Leverage Ratio as of
the last day of the most recent Test Period for which financial statements were
delivered pursuant to Section 5.01(a) or (b) is less than or equal to 2.00 to
1.00. Accrued commitment fees in respect of the Revolving Commitments shall be
payable in arrears on the date which is three (3) Business Days following the
last day of each March, June, September and December of each year and on the
date on which the Revolving Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of three hundred and sixty (360) days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). A Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and LC Exposure of such Lender (and
the Swingline Exposure of such Lender shall be disregarded for such purpose).

 

(b)        Letter of Credit Fees. The Parent Borrower agrees to pay:

83



(i)        Participation Fee. To the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate for Eurocurrency
Borrowings on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Closing Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure;

 

(ii)        Letter of Credit Fronting Fees. To each Issuing Bank a fronting fee
with respect to each Letter of Credit issued by such Issuing Bank, which fee
shall equal the product of a percentage to be agreed between the Parent Borrower
and the relevant Issuing Bank (but in any event not to exceed 0.125% unless
otherwise agreed by the Parent Borrower) of the initial stated amount of such
Letter of Credit multiplied by a fraction, the numerator of which is the number
of days included in the term of such Letter of Credit and whose denominator is
360; and

 

(iii)        Issuing Bank Standard Fees. Each Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.

 

Participation fees and standby Letter of Credit fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Closing Date; provided that: (A) all
such fees shall be payable on the date on which the Revolving Commitments
terminate; (B) any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand; and (C) all fronting fees
payable with respect to commercial Letters of Credit shall be payable on the
date of the issuance thereof. Any other fees payable to an Issuing Bank pursuant
to this paragraph shall be payable within ten (10) days after demand. All
participation fees and standby Letter of Credit fronting fees shall be computed
on the basis of a year of three hundred and sixty (360) days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)        Administrative Agent Fees. The Parent Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Parent Borrower and the
Administrative Agent.

 

(d)        Other Fees. The Parent Borrower agrees to pay to the other fees set
forth in the Fee Letter as and when required pursuant to the terms of such Fee
Letter.

 

(e)        Payment of Fees. All fees payable hereunder shall be paid in Dollars
on the dates due, in immediately available funds, to the Administrative Agent
(or to the Collateral Agent or any Issuing Bank, in the case of fees payable to
it) for distribution, in the case of commitment fees and participation fees, to
the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances (absent manifest error in the amount paid).

84



Section 2.13        Interest.

 

(a)        ABR Borrowings/Swingline Borrowings. The Loans comprising each ABR
Borrowing (including each Swingline Loan) shall be denominated in Dollars and
shall bear interest at the Alternate Base Rate plus the Applicable Rate for ABR
Borrowings.

 

(b)        Eurocurrency Borrowings. The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate for Eurocurrency
Borrowings.

 

(c)        Default Interest. Notwithstanding the foregoing, if any principal of
or interest on any Loan or any fee payable by the applicable Borrower hereunder
is not paid when due (after giving effect to any applicable grace period),
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% per annum plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.13 or (ii) in the case of any other amount, 2% per annum plus the
rate then applicable to ABR Revolving Loans (in the case of amounts owing in
Dollars) or Eurocurrency Loans with an Interest Period of one (1) month’s
duration determined on the date such amounts were due and then on each monthly
anniversary thereof (in the case of amounts owing in an Alternative Currency),
in each case as provided in clause (a), or if applicable, clause (b), of this
Section 2.13.

 

(d)        Payment of Interest. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan occurring after the
Closing Date and, in the case of Revolving Loans, upon termination of the
Revolving Commitments; provided that (i) interest accrued pursuant to clause (c)
of this Section 2.13 shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Revolving Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)        Computation. All interest hereunder shall be computed on the basis of
a year of three hundred and sixty (360) days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate or other applicable “prime rate” which shall be computed
on the basis of a year of 365 days (or 366 in a leap year) and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

Section 2.14        Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:

85



(a)        the Administrative Agent determines in good faith (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means (including, without limitation, by means of an Interpolated
Rate) do not exist for ascertaining the Adjusted LIBO Rate for such Interest
Period; or

 

(b)        the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone, telecopy or email as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist (which notification
shall be given promptly after the Administrative Agent obtains notice from the
Required Lenders of the cessation of such circumstances), (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
Dollars to, or continuation of any Borrowing as, a Eurocurrency Borrowing shall
be ineffective and such Borrowing shall be converted to or continued as an ABR
Borrowing, (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing, (iii) any Interest
Election Request or Borrowing Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as or Borrowing of, a Borrowing
denominated in an Alternative Currency, a Eurocurrency Borrowing, shall be
ineffective and such Borrowing shall be maintained or made, as applicable, at a
rate determined in a customary manner in good faith by the Administrative Agent
and the Borrowers.

 

Section 2.15        Increased Costs.

 

(a)        Change In Law. If any Change in Law shall:

 

(i)        impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii)        subject any Lender or any Issuing Bank to any Taxes (other than
Indemnified Taxes and Excluded Taxes) on its Loans, loan principal, Letters of
Credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto

 

(iii)        impose on any Lender or any Issuing Bank or the London interbank
market any other condition (other than Taxes) affecting this Agreement,
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or

86



receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)        Capital Adequacy. If any Lender or any Issuing Bank determines that
any Change in Law regarding capital adequacy, insurance or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital or on the capital of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy, insurance or liquidity), then from time to time upon request
of such Lender or such Issuing Bank, the Borrowers will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c)        Delivery of Certificate. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts in good faith necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section 2.15 shall be delivered to the
Parent Borrower and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within thirty (30) days after receipt thereof.

 

(d)        Limitation on Compensation. Failure or delay on the part of any
Lender or any Issuing Bank to demand compensation pursuant to this Section 2.15
shall not constitute a waiver of such Lender’s or such Issuing Bank’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section 2.15 for any
increased costs or reductions incurred more than one hundred eighty (180) days
prior to the date that such Lender or such Issuing Bank, as the case may be,
notifies the Parent Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Bank’s intention to
claim compensation therefor; provided, further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

(e)        Notwithstanding anything contained herein to the contrary, a Lender
shall not be entitled to any compensation pursuant to this Section 2.15 to the
extent such Lender is not imposing such charges or requesting such compensation
from borrowers (similarly situated to the Borrowers hereunder) under comparable
syndicated credit facilities as a matter of general practice and policy.

87



(f)        Illegality. If any Lender determines that any Change in Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make, maintain or
fund Eurocurrency Loans, or to determine or charge interest rates based upon the
LIBO Rate, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Loans or to convert ABR Loans to Eurocurrency Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
applicable Eurocurrency Loans of such Lender to ABR Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Loans to such day, or promptly, if such Lender may
not lawfully continue to maintain such Eurocurrency Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted and all amounts due, if any, in connection with
such prepayment or conversion under Section 2.16.

 

Section 2.16        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert to or
from, continue as or prepay any Eurocurrency Revolving Loan, Eurocurrency Term
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(f) and is revoked in
accordance therewith), or (d) the reallocation of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the applicable Borrower pursuant to Section 2.19 or Section 2.20,
then, in any such event, the applicable Borrower shall compensate each Lender
for the actual loss, cost and expense (excluding any loss of margin)
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits of
the applicable currency and of a comparable amount and period from other banks
in the Eurocurrency market it being understood that such loss, cost or expense
shall in any case exclude any interest rate floor and all administrative,
processing or similar fees. Any Lender requesting compensation under this
Section 2.16 shall be required to deliver a certificate to the Parent Borrower
that sets forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section, the basis therefor and, in reasonable detail, the
manner in which such amount or amounts were determined, which certificate shall
be conclusive absent manifest error. The applicable Borrower shall pay such
Lender the amount shown as due on any such certificate within thirty (30) days
after receipt thereof. Notwithstanding anything contained in the forgoing
provisions, no Lender shall be entitled to any compensation from the applicable
Borrower under this Section 2.16 unless such Lender is generally charging the

88



relevant amounts to similarly situated borrowers under comparable syndicated
credit facilities as a matter of general practice and policy.

 

Section 2.17        Taxes.

 

(a)        Gross Up. Except as required by applicable Law, any and all payments
by or on account of any obligation of a Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes; provided that if the applicable Withholding Agent shall be
required to deduct any Indemnified Taxes from such payments, then (i) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) any Agent or any Lender receives an
amount equal to the sum it would have received had no such deductions been made,
and (ii) the applicable Withholding Agent shall make such deductions and pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Law.

 

(b)        Payment of Other Taxes. Without duplication of any Tax paid under
Section 2.17(a), each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law or, at the option of
the Administrative Agent, timely reimburse the Administrative Agent for the
payment of Other Taxes.

 

(c)        Tax Indemnification. Each Borrower shall indemnify the Administrative
Agent and each Lender, within thirty (30) days after written demand therefor,
for the full amount of any Indemnified Taxes paid by the Administrative Agent or
such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of any Borrower hereunder or under any other Loan
Document or in connection with any registration or presentation of a Loan
Document with any authority or court (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Parent Borrower by a
Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

(d)        Receipts. As soon as practicable after any payment of Indemnified
Taxes by any Borrower to a Governmental Authority, the Loan Party shall deliver
to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)        Administrative Agent Indemnity. Each Lender shall indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) the
full amount of any Taxes imposed by any Governmental Authority that are
attributable to such Lender (but

89



only to the extent that a Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrowers to do so) and (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.04(c)(ii) relating to the maintenance
of a Participant Register, in either case, that are payable or paid by the
Administrative Agent, together with all interest, penalties, reasonable costs
and expenses arising therefrom or with respect thereto, as determined by the
Administrative Agent in good faith, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this clause (e).

 

(f)         Status of Lenders.

 

(i)        Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(C) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. borrower, (A) any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax; (B) any non-U.S. Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: (1) in the case of a non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of

90



interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty,
(2) executed originals of IRS Form W-8ECI, (3) in the case of a non-U.S. Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a certificate substantially in the form of Exhibit D-1
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN-E or (4)
to the extent a non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit D-3 or Exhibit
D-4, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-2 on behalf of
each such direct and indirect partner and (C) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Parent Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Parent
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent Borrower or the
Administrative Agent as may be necessary for the applicable Borrower(s) or the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f) “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall, upon request
from the Parent Borrower

91



update such form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(g)        Refund. If the Administrative Agent or a Lender receives or benefits
from a credit or refund of any Indemnified Taxes as to which it has been
indemnified by the Loan Party or with respect to which the Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
or credit amount to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
2.17 with respect to the Indemnified Taxes giving rise to such refund), net of
all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Loan Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems
confidential) to any Loan Party or any other Person.

 

(h)        [Intentionally Omitted.]

 

(i)        Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of an Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of this Agreement and the
payment, satisfaction, or discharge of the Loans and all other amounts payable
hereunder.

 

(j)        Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank, any Agent and any Arranger, and the term “applicable law”
includes FATCA.

 

Section 2.18        Payments Generally; Pro Rata Treatment; Sharing of Payments;
Proceeds of Collateral.

 

(a)        Payments Generally. Unless otherwise specified herein, each Borrower
shall make each payment required to be made by it hereunder or under any other
Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 1:00 p.m., Local Time), on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the account designated to the applicable Borrower by the Administrative Agent,
except payments to be made directly to an Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 10.03 shall be made directly

92



to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. All payments
under each Loan Document of (i) principal and interest in respect of any Loan
shall be made in the currency in which such Loan is denominated and (ii) any
other amount shall be made in Dollars.

 

(b)        Pro Rata Application. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c)        Sharing of Payments. If any Lender shall obtain payment in respect of
any principal of or interest on any of its Revolving Loans, Term Loans or
participations in LC Disbursements or Swingline Loans, including by way of
exercising any right of set-off or counterclaim or otherwise, resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this clause (c) shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant. Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Law but subject to Section 10.08, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(d)        Payments from Borrowers Assumed Made. Unless the Administrative Agent
shall have received notice from the applicable Borrower prior to the date on
which any payment is due to the Administrative Agent for the account of the
Lenders or the applicable Issuing Bank hereunder that the applicable Borrower
will not make such payment, the Administrative Agent may assume that the
applicable Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to

93



the Lenders or the applicable Issuing Bank, as the case may be, the amount due.
In such event, if the applicable Borrower has not in fact made such payment,
then each of the Lenders or the applicable Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of (i)
the Federal Funds Effective Rate (or in the case of amounts not denominated in
Dollars, the Administrative Agent’s cost of funds) and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)        Set-Off Against Amounts Owed Lenders. If any Lender shall fail to
make any payment required to be made by it pursuant to Sections 2.04(c), 2.05(d)
or (e), 2.06(b), 2.18(c) or (d) or 10.03(c), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

(f)        Application of Proceeds of Collateral and Guaranty. Subject to the
terms of the Intercreditor Agreement and any other intercreditor arrangements
entered into by the Agents in accordance with Section 9.09(f), all amounts
received under the Guaranty and all proceeds received by the Collateral Agent
from the sale or other liquidation of the Collateral when an Event of Default
has occurred and is continuing shall first be applied as payment of the accrued
and unpaid fees of the Agents hereunder and then to all other unpaid or
unreimbursed Obligations (including reasonable attorneys’ fees and expenses in
accordance with Section 10.03) owing to each Agent in its capacity as an Agent
only, and then any remaining amount of such proceeds shall be distributed:

 

(i)         first, to an account at the Administrative Agent over which the
Administrative Agent shall have control in an amount equal to 102% of the LC
Exposure then outstanding;

 

(ii)        second, to the Secured Parties, pro rata in accordance with the
respective unpaid amounts of Loan Obligations and Swap Obligations, until all
the Loan Obligations and Swap Obligations have been paid and satisfied in full
or cash collateralized;

 

(iii)       third, to the Secured Parties, pro rata in accordance with the
respective unpaid amounts of the Deposit Obligations, until all Deposit
Obligations have been paid and satisfied in full or cash collateralized;

 

(iv)       fourth, to the Secured Parties, pro rata in accordance with the
respective unpaid amounts of the remaining Obligations; and

 

(v)        fifth, to the Person entitled thereto as directed by the Parent
Borrower or as otherwise determined by applicable Law or applicable court order.

 

Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets.

94



(g)        Noncash Proceeds. Notwithstanding anything contained herein to the
contrary, if the Collateral Agent shall ever acquire any Collateral through
foreclosure or by a conveyance in lieu of foreclosure or by retaining any of the
Collateral in satisfaction of all or part of the Obligations or if any proceeds
of Collateral received by the Collateral Agent to be distributed and shared
pursuant to this Section 2.18 are in a form other than immediately available
funds, the Collateral Agent shall not be required to remit any share thereof
under the terms hereof and the Secured Parties shall only be entitled to their
undivided interests in the Collateral or noncash proceeds as determined by
clause (f) of this Section 2.18. The Secured Parties shall receive the
applicable portions (in accordance with the foregoing clause (f)) of any
immediately available funds consisting of proceeds from such Collateral or
proceeds of such noncash proceeds so acquired only if and when received by the
Collateral Agent in connection with the subsequent disposition thereof. While
any Collateral or other property to be shared pursuant to this Section is held
by the Collateral Agent pursuant to this clause (g), the Collateral Agent shall
hold such Collateral or other property for the benefit of the Secured Parties
and all matters relating to the management, operation, further disposition or
any other aspect of such Collateral or other property shall be resolved by the
agreement of the Required Lenders.

 

(h)        Return of Proceeds. If at any time payment, in whole or in part, of
any amount distributed by the Collateral Agent hereunder is rescinded or must
otherwise be restored or returned by the Collateral Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Collateral Agent.

 

Section 2.19        Mitigation Obligations; Replacement of Lenders.

 

(a)        Mitigation. If any Lender requests compensation under Section 2.15,
or if a Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder pursuant to and in accordance
with Section 2.06(c) or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)        Replacement. If (i) a Lender requests compensation under Section
2.15, (ii) a Borrower is required to pay any additional amount to a Lender or
any Governmental Authority for the account of a Lender pursuant to Section 2.17,
(iii) a Lender is a Defaulting Lender, or (iv) a Lender shall become a
Non-Consenting Lender (as defined below), then the Parent Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations in one or more Classes (as the Parent
Borrower shall elect)

95



under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Parent Borrower shall have received the prior written consent of
the Administrative Agent to such assignee Lender to the extent required by
Section 10.04, which consent shall not unreasonably be withheld, conditioned or
delayed, (ii) such assignor Lender shall have received payment of an amount
equal to the outstanding principal of its Loans of the relevant Class or Classes
(and participations in LC Disbursements and Swingline Loans, to the extent
applicable) accrued interest thereon, accrued fees and all other amounts
(including, for the avoidance of doubt, any prepayment premium that would have
been payable by the relevant Borrower to such Non-Consenting Lender under
Section 2.11(a) if such assigning Lender had consented to any Repricing
Transaction, in any case, occurring prior to the six-month anniversary of the
Closing Date and giving rise to its status as a Non-Consenting Lender (assuming
that such Repricing Transaction has occurred on the date of the effectiveness of
such assignment and assumption) payable to it hereunder, from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply. In the event
that (i) the Parent Borrower or the Administrative Agent have requested the
Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any other modification thereto, (ii) the consent,
waiver or other modification in question requires the agreement of all Lenders
(or all directly affected Lenders) in accordance with the terms of Section 10.02
and (iii) the Required Lenders (or, in the case of any Class voting, the holders
of a majority of the outstanding Loans and unused Commitments in respect of such
Class) have agreed to such consent, waiver or other modification, then any
Lender who does not agree to such consent, waiver or other modification shall be
deemed a “Non-Consenting Lender.”

 

Section 2.20        Incremental Facilities.

 

(a)        The Parent Borrower may, by written notice to the Administrative
Agent at any time, on one or more occasions, request to (i) add one or more new
Classes of term facilities and/or increase the principal amount of any Class of
Term Loans, any Incremental Term Loans or any Specified Refinancing Term Loans
by requesting new term loan commitments to be added to such Loans (any such new
Class or increase, an “Incremental Term Facility” and any loans made pursuant to
an Incremental Term Facility, “Incremental Term Loans”) and/or (ii) increase the
principal amount of any Class of Revolving Commitments, any Incremental
Revolving Commitments or any Specified Refinancing Revolving Commitments and/or
add one or more new Classes of incremental revolving facilities (any such new
Class or increase, an “Incremental Revolving Facility” and, together with any
Incremental Term Facility, “Incremental Facilities”; and the loans thereunder,
“Incremental Revolving Loans” and, together with any Incremental Term Loans,
“Incremental Loans”) in an aggregate amount not to exceed the Incremental
Amount;. Such notice shall set forth (i) the amount of the Incremental Term
Loans and/or Incremental Revolving Commitments being requested (which shall be
(x) with respect to Incremental

96



Facilities denominated in Dollars, in an aggregate principal amount of not less
than $10,000,000, and $5,000,000 increments in excess thereof, (y) with respect
to Incremental Facilities denominated in an Alternative Currency, in an
aggregate principal amount of not less than an amount in such Alternative
Currency equal to the Dollar Equivalent of $10,000,000, and $5,000,000
increments in excess thereof or (z) equal to the remaining Incremental Amount)
and (ii) the date, which shall be a Business Day, on which such Incremental Term
Loans are requested to be made and/or Incremental Revolving Commitments are
requested to become effective (the “Increased Amount Date”) pursuant to an
Incremental Facility Activation Notice. Any Incremental Revolving Facility may
provide for the ability to permanently repay and terminate incremental revolving
commitments on a pro rata basis or less than a pro rata basis (but not greater
than pro rata basis) with the Revolving Facility.

 

(b)        Incremental Loans may be provided by any existing Lender (it being
understood each existing Lender shall have no obligation to participate in any
Incremental Facility), or by any other lender (any such other lender being
called an “Additional Lender”); provided that the Administrative Agent and each
Issuing Bank shall have consented (such consent not to be unreasonably withheld)
to such Additional Lender’s providing such Incremental Facilities if such
consent would be required under Section 10.04(b) for an assignment of Loans to
such Additional Lender.

 

(c)        The creation or provision of any Incremental Facility or Incremental
Loan shall not require the approval of any existing Lender other than any
existing Lender providing all or part of any Incremental Facility or Incremental
Loan.

 

(d)        The applicable Borrower and each Lender or Additional Lender
providing a portion of the Incremental Facilities shall execute and deliver to
the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Facilities of such Lender or Additional Lender. The applicable
Borrower and each Lender or Additional Lender providing a portion of the
Incremental Facilities shall determine the terms of the Incremental Term Loans
and/or Incremental Revolving Commitments to be set forth in the respective
Incremental Assumption Agreement; provided that (i) the final maturity date of
any Incremental Term Loan (x) that is a “term loan A” shall be no earlier than
the Latest Maturity Date with respect to Term A Loans and (y) that is a “term
loan B” shall be no earlier than the Latest Maturity Date with respect to Term B
Loans, (ii) the weighted average life to maturity of any Incremental Term Loan
(x) that is a “term loan A” shall be no shorter than the then longest remaining
weighted average life to maturity of the then-existing Term A Loans and (y) that
is a “term loan B” shall be no shorter than the then longest remaining weighted
average life to maturity of the then-existing Term B Loans, in each case
calculated as of the date of making such Incremental Term Loan, (iii) such
Incremental Facilities shall be secured on a pari passu basis with respect to
the Loans outstanding as of (or made on) the Increased Amount Date and/or pari
passu or subordinated in right of security with respect to such Loans (and to
the extent so subordinated, the holders of such indebtedness or a representative
thereof will enter into a Market Intercreditor Agreement that is reasonably
acceptable to the Administrative Agent with the Loan Parties and the
Administrative Agent evidencing such subordination) or may be unsecured (it
being understood any such

97



Indebtedness incurred in reliance on the Incremental Amount shall be deemed to
be “Total Indebtedness secured by a Lien that is not subordinated to the Liens
securing the Obligations” for purposes of calculating the First Lien Net
Leverage Ratio set forth therein, regardless of whether secured or unsecured),
(iv) any mandatory prepayment (other than scheduled amortization payments) of
Incremental Term Loans shall be made on a pro rata basis with all then existing
Term Loans (and all other then-existing Incremental Term Loans and Specified
Refinancing Term Loans requiring ratable prepayment), except that the applicable
Borrower and the lenders in respect of such Incremental Term Loans shall be
permitted, in their sole discretion, to elect to prepay or receive, as
applicable, any prepayments on a less than pro rata basis (but not on a greater
than pro rata basis), (v) the maturity date or commitment reduction date of any
Incremental Revolving Loan shall be no earlier than the Latest Maturity Date
with respect to then existing Revolving Commitments, (vi) with respect to any
Incremental Term Loans incurred under the Ratio Incremental Amount designated as
Term B Loans that rank pari passu in right of payment and security with the
Obligations, if the All-In-Yield applicable to such Incremental Term Loans
exceeds the All-In-Yield for the initial Term B Facility by more than 50 basis
points, the Applicable Rate for the initial Term B Facility shall be increased
(without any further action by any party or any amendment hereto) so that the
initial All-In-Yield in respect of such Incremental Term Loans is no more than
50 basis points higher than the All-In-Yield for the initial Term B Facility,
(vii) to the extent an Incremental Revolving Facility is structured as an
additional revolving facility under this agreement and not as an increase to the
existing Revolving Commitment hereunder, (x) no more than three (3) revolving
facilities (including any revolving facility constituting Specified Refinancing
Debt) shall be outstanding hereunder at any one time, (y) the Administrative
Agent may, in its reasonable discretion, take such actions as it deems advisable
to allocate Letters of Credit and any participations therein between any
revolving facilities; and (viii) no Incremental Term Loan will be guaranteed by
any Person that is not a Subsidiary Loan Party. All terms and documentation with
respect to Incremental Facilities which differ from those with respect to the
Loans under the existing applicable Credit Facility shall be reasonably
satisfactory to the Administrative Agent (except to the extent (i) permitted by
clauses (i) through (vii) above, (ii) applicable only to periods after the
Latest Maturity Date applicable to (x) in the case of any Incremental Term
Facility, any then-existing Term Facility or (y) in the case of any Incremental
Revolving Facility, any then-existing Revolving Facility or (iii) in the case of
any financial maintenance covenant added for the benefit of any Incremental
Facility, such financial covenant is added also for the benefit of (x) in the
case of any Incremental Term Facility, any then-existing Term Facility or (y) in
the case of any Incremental Revolving Facility, any then-existing Revolving
Facility); it being understood and agreed that any Incremental Revolving
Facility structured as an increase shall have the same terms as the existing
Revolving Facility. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Assumption Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended as necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Parent Borrower to effect the provisions of or be consistent with this Section
2.20. Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Parent Borrower’s consent (not to be unreasonably
withheld) but without the consent of any other Lenders, and furnished to the
other parties hereto.

98



(e)        Notwithstanding the foregoing, no Incremental Term Loan may be made
and no Incremental Revolving Commitment shall become effective under this
Section 2.20 unless (i) subject to Section 1.03, on the date on which such Loan
is made or of such effectiveness, the conditions set forth in Section 4.02 shall
be satisfied (it being understood that all references to “the occasion of any
Borrowing” in Section 4.02 shall be deemed to refer to the Increased Amount
Date), (ii) the Administrative Agent shall have received legal opinions, board
resolutions and other closing certificates and documentation as required by the
relevant Incremental Assumption Agreement and generally consistent with those
delivered on the Closing Date under Section 4.01 (other than changes to such
legal opinions resulting from a Change in Law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).

 

(f)        On the date of effectiveness of any Incremental Revolving Facility,
the maximum amount of LC Exposure permitted hereunder shall increase by an
amount, if any, agreed upon by Administrative Agent, the relevant Issuing Bank
and the Parent Borrower.

 

Section 2.21        Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)        Suspension of Commitment Fees. Commitment fees shall cease to accrue
on the unfunded portion of the Revolving Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

 

(b)        Suspension of Voting. The Revolving Commitment, Revolving Exposure
of, and the outstanding Term Loans held by, such Defaulting Lender shall not be
included in determining whether Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
10.02); provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders or which would extend the final
maturity of amounts owed to such Lender or reduce the amount thereof or would
increase the amount or extend the expiration of such Lender’s commitments shall
require the consent of such Defaulting Lender;

 

(c)        Participation Exposure. If any Swingline Exposure or LC Exposure
exists at the time a Lender becomes a Defaulting Lender then:

 

(i)        Reallocation. All or any part of such Swingline Exposure and LC
Exposure shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages (or in the case of LC Exposure
denominated in an Alternative Currency, its USD/Multicurrency Applicable
Percentage) but only to the extent (w) the sum of all non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s Swingline Exposure and LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments, the sum of all non-Defaulting Lenders’ USD/Multicurrency Revolving
Exposures plus the allocable portion of such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-

99



Defaulting Lenders’ USD/Multicurrency Revolving Commitments and (z) no Event of
Default then exists;

 

(ii)         Payment and Cash Collateralization. If the reallocation described
in clause (i) above cannot, or can only partially, be effected, the applicable
Borrower shall within two (2) Business Days following notice by the
Administrative Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.05(j) for so long as such LC Exposure is
outstanding or cannot be reallocated pursuant to clause (i) (it being understood
that such amount (to the extent not applied as aforesaid) shall be returned in
accordance with the procedures set forth in Section 2.05(j));

 

(iii)        Suspension of Letter of Credit Fee. If the applicable Borrower cash
collateralizes any portion of such Defaulting Lender’s LC Exposure pursuant to
this Section 2.21(c), the Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

 

(iv)        Reallocation of Fees. If the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to this Section 2.21(c), then the fees payable
to the Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted
in accordance with such non-Defaulting Lenders’ Applicable Percentages (or in
the case of fees arising from Revolving Exposure denominated in an Alternative
Currency, such Lenders’ USD/Multicurrency Applicable Percentages); and

 

(v)         Issuing Bank Entitled to Fees. If any Defaulting Lender’s LC
Exposure is neither cash collateralized nor reallocated pursuant to this Section
2.21(c), then, without prejudice to any rights or remedies of any Issuing Bank
or any Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to such
Issuing Bank until such LC Exposure is cash collateralized and/or reallocated;

 

(d)        Suspension of Swingline Loans and Letters of Credit. So long as any
Lender is a Defaulting Lender, the Swingline Lender shall not be required to
fund any Swingline Loan and no Issuing Bank shall be required to issue, amend or
increase any Letter of Credit, unless (i) it is satisfied that the related
exposure will be 100% covered by the Revolving Commitments of the non-Defaulting
Lenders, (ii) cash collateral will be provided by the applicable Borrower in
accordance with Section 2.21(c), and/or (iii) participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and Defaulting Lenders shall not participate therein); and

 

(e)        Setoff Against Defaulting Lender. Any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and

100



including any mandatory or voluntary prepayment and any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.18(c) but
excluding Section 2.19(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the applicable Issuing Bank or Swingline Lender
hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participating interest in any Swingline Loan or Letter
of Credit in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Parent Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement, (v) fifth, pro rata, to the payment of
any amounts owing to the Borrowers or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, after termination of the
Commitments to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans or reimbursement obligations in respect of LC
Disbursements which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in Section 4.02 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender.

 

In the event that the Administrative Agent, the Borrowers, any applicable
Issuing Bank and the Swingline Lender each agrees that a Defaulting Lender who
is a Revolving Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure and LC Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its Applicable Percentage and/or
USD/Multicurrency Applicable Percentage, as applicable.

 

Notwithstanding the above, the Borrowers’ right to replace a Defaulting Lender
pursuant to this Agreement shall be in addition to, and not in lieu of, all
other rights and remedies available to the Borrowers against such Defaulting
Lender under this Agreement, at law, in equity or by statute.

 

Section 2.22        Specified Refinancing Debt.

 

(a)        The Borrowers may from time to time, add one or more new term loan
facilities and new revolving credit facilities to the Credit Facilities
(“Specified Refinancing Debt”) pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Borrowers, to
refinance (i) all or any portion of any Class of

101



Term Loans then outstanding under this Agreement and (ii) all or any portion of
any Class of Revolving Loans (and the unused Revolving Commitments with respect
to such Class of Revolving Loans) then in effect under this Agreement, in each
case pursuant to a Refinancing Amendment (it being agreed that in no event shall
more than three Classes of revolving commitments be outstanding at any time
under this Agreement); provided that such Specified Refinancing Debt: (i) will
rank pari passu in right of payment as the other Loans and Commitments
hereunder; (ii) will not have obligors or contingent obligors that were not
obligors or contingent obligors (or that would not have been required to become
obligors or contingent obligors) in respect of the Credit Facilities; (iii) will
be (x) unsecured or (y) secured by the Collateral on a pari passu or junior
basis with the Obligations pursuant to a Market Intercreditor Agreement that is
reasonably satisfactory to the Administrative Agent; (iv) will have such pricing
and optional prepayment terms as may be agreed by the Parent Borrower and the
applicable Lenders thereof and for the avoidance of doubt, Section 2.20(d)(vi)
shall not apply; (v) (x) to the extent constituting revolving credit facilities,
will not have a maturity date (or have mandatory commitment reductions or
amortization) that is prior to the Revolving Maturity Date of the Revolving
Commitment being refinanced and (y) to the extent constituting term loan
facilities, will have a maturity date that is not prior to the date that is the
scheduled maturity date of, and will have a weighted average life to maturity
that is not shorter than the weighted average life to maturity of, the Loans
being refinanced; (vi) any Specified Refinancing Term Loans shall share ratably
in any prepayments of Term Loans pursuant to Section 2.11 (or otherwise provide
for more favorable prepayment treatment for the then outstanding Classes of Term
Loans other than Specified Refinancing Term Loans); (vii) each Revolving
Borrowing (including any deemed Revolving Borrowings made pursuant to Section
2.04 or 2.05) shall be allocated pro rata among the Classes of Revolving
Commitments (it being agreed that notwithstanding the foregoing, the
Administrative Agent may, in its reasonable discretion, take such actions as it
deems advisable to allocate Letters of Credit and participations therein between
any revolving facilities); (viii) subject to clauses (iv) and (v) above, will
have terms and conditions (other than pricing and optional prepayment and
redemption terms) that are either (x) substantially similar to, or (when taken
as a whole) no more favorable to the lenders providing such Specified
Refinancing Debt than, those applicable to the Loans or commitments being
refinanced (except for covenants or other provisions applicable only to periods
after the latest final maturity date of the relevant Loans or commitments
existing at the time of such refinancing) or (y) reflective of market terms and
conditions at the time of incurrence thereof, in each case, as determined in
good faith by the Parent Borrower (except for covenants or other provisions
applicable only to periods after the latest final maturity date of the relevant
Loans or commitments existing at the time of such refinancing); provided that a
certificate of a Responsible Officer of the Parent Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Specified Refinancing Debt, together with a reasonably detailed description
of material terms and conditions of such Specified Refinancing Debt or drafts of
the documentation related thereto, stating that the Parent Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement in this clause (viii) shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirements unless the Administrative
Agent notifies the Parent Borrower within such five (5) Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees); and (ix) the Net

102



Proceeds of such Specified Refinancing Debt shall be applied, substantially
concurrently with the incurrence thereof, to the pro rata prepayment of
outstanding Loans being so refinanced, in each case pursuant to Section 2.08 and
2.11, as applicable; provided, however, that such Specified Refinancing Debt (x)
may provide for any additional or different financial or other covenants or
other provisions that are agreed among the Parent Borrower and the lenders
thereof and applicable only during periods after the Latest Maturity Date of any
of the Loans (and Commitments) that remain outstanding after giving effect to
such Specified Refinancing Debt or the date on which all non-refinanced
Obligations are paid in full and (y) shall not have a principal or commitment
amount (or accreted value) greater than the Loans being refinanced (excluding
accrued interest, fees (including original issue discount and upfront fees),
discounts, premiums or expenses).

 

(b)        The Parent Borrower shall make any request for Specified Refinancing
Debt pursuant to a written notice to the Administrative Agent specifying in
reasonable detail the proposed terms thereof. Any proposed Specified Refinancing
Debt may be provided by existing Lenders (it being understood that existing
Lenders are not required to provide such proposed Specified Refinancing Debt)
or, subject to the approval of the Administrative Agent and, with respect to
revolving commitments, the Issuing Banks (in each case, which approval shall not
be unreasonably withheld, conditioned or delayed), Eligible Assignees in such
respective amounts as the Parent Borrower may elect.

 

(c)        The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
clause (a) above and Section 4.02, and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements,
including any supplements or amendments to the Security Documents providing for
such Specified Refinancing Debt to be secured thereby, generally consistent,
where applicable, with those delivered on the Closing Date under Section 4.01
(other than changes to such legal opinions resulting from a Change in Law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent). The Lenders hereby authorize the Administrative Agent
to enter into amendments to this Agreement and the other Loan Documents with the
Borrowers as may be necessary in order to establish any Specified Refinancing
Debt and to make such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Parent Borrower in
connection with the establishment of such Specified Refinancing Debt, in each
case on terms consistent with and/or to effect the provisions of this Section
2.22.

 

(d)        Each Class of Specified Refinancing Debt incurred under this Section
2.22 shall be in an aggregate principal amount that is (i) (x) with respect to
Specified Refinancing Debt denominated in Dollars, not less than $5,000,000, or
$1,000,000 increments in excess thereof or (y) with respect to Specified
Refinancing Debt denominated in an Alternative Currency, not less than an amount
in such Alternative Currency equal to the Dollar Equivalent of $5,000,000, and
$1,000,000 increments in excess thereof or (ii) the amount required to refinance
all of the applicable Class of Loans and/or Commitments. Any Refinancing
Amendment may provide for the making of Specified Refinancing Revolving Loans
to, or the issuance of Letters of Credit for the account of, the Borrowers or
any Subsidiary, or the provision to the Borrowers of Swingline Loans, pursuant
to any revolving

103



credit facility established thereby, in each case on terms substantially
equivalent to the terms applicable to Letters of Credit and Swingline Loans
under the Revolving Commitments.

 

(e)        The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate facilities hereunder and treated in a manner consistent with the Credit
Facilities being refinanced, including for purposes of prepayments and voting).
Any Refinancing Amendment may, without the consent of any Person other than the
Borrowers, the Administrative Agent and the Lenders providing such Specified
Refinancing Debt, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Parent Borrower to effect the provisions of or be
consistent with this Section 2.22. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Bank, participation
in Letters of Credit expiring on or after the scheduled maturity date in respect
of a Class of revolving commitments shall be reallocated from Lenders holding
such revolving commitments to Lenders holding refinancing revolving commitments
in accordance with the terms of such Refinancing Amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding refinancing revolving commitments, be deemed to be participation
interests in respect of such extended revolving commitments and the terms of
such participation interests (including the commission applicable thereto) shall
be adjusted accordingly.

 

Section 2.23        [Reserved].

 

Section 2.24        Extension of Term Loans; Extension of Revolving Loans.

 

(a)        Extension of Term Loans. Any Borrower may at any time and from time
to time request that all or a portion of the Term Loans of a given Class (each,
an “Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.24. In order to
establish any Extended Term Loans, the relevant Borrower shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical in all material respects to the Term Loans under
the Existing Term Loan Tranche from which such Extended Term Loans are to be
amended, except that: (i) all or any of the scheduled amortization payments, if
any, of all or a portion of any principal amount of the Extended Term Loans may
be delayed to later dates than the scheduled amortization payments, if any, of
principal of the Term Loans of such Existing Term Loan Tranche, to the extent
provided in the applicable Extension Amendment; (ii) (A) the interest rates
(including

104



through fixed interest rates), interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and voluntary prepayment terms and
premiums with respect to the Extended Revolving Commitments may be different
than those for the Revolving Commitments of such Existing Revolver Tranche
and/or (B) additional fees and/or premiums may be payable to the Lenders
providing such Extended Revolving Commitments in addition to any of the item
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment; (iii) the Extension Amendment may provide
for other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and (iv)
Extended Term Loans may have prepayment terms (including call protection and
prepayment terms and premiums) as may be agreed by the relevant Borrower and the
Lenders thereof; provided, that (A) in no event shall the final maturity date of
any Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof be earlier than the maturity date of the Existing Term
Loan Tranche from which such Extended Term Loans are to be amended, (B) the
weighted average life to maturity of any Extended Term Loans of a given Term
Loan Extension Series at the time of establishment thereof shall be no shorter
(other than by virtue of amortization or prepayment of such Indebtedness prior
to the time of incurrence of such Extended Term Loans) than the remaining
weighted average life to maturity of the Existing Term Loan Tranche from which
such Extended Term Loans are to be amended (C) all documentation in respect of
such Extension Amendment shall be consistent with the foregoing and (D) any
Extended Term Loans may participate on a pro rata basis or less than a pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Term Loan Extension Request. Any Extended Term Loans amended pursuant to any
Term Loan Extension Request shall be designated a series (each, a “Term Loan
Extension Series”) of Extended Term Loans for all purposes of this Agreement;
provided that any Extended Term Loans amended from an Existing Term Loan Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Term Loan Extension Series with
respect to such Existing Term Loan Tranche. Each Term Loan Extension Series of
Extended Term Loans incurred under this Section 2.24 shall be in an aggregate
principal amount that is not less than (x) $10,000,000 in the case of Extended
Term Loans denominated in Dollars or (y) in the case of Extended Term Loans
denominated in Alternative Currencies, an amount in such Alternative Currency
equal to the Dollar Equivalent of $10,000,000.

 

(b)        Extension of Revolving Commitments. Any Borrower may at any time and
from time to time request that all or a portion of the Revolving Commitments of
a given Class (each, an “Existing Revolver Tranche”) be amended to extend the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of such Revolving Commitments (any such
Revolving Commitments which have been so amended, “Extended Revolving
Commitments”) and to provide for other terms consistent with this Section 2.24.
In order to establish any Extended Revolving Commitments, the relevant Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the applicable Existing Revolver
Tranche) (each, a “Revolver Extension Request”) setting forth the proposed terms
of the Extended Revolving Commitments to be established, which shall (x) be
identical as

105



offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical in all material
respects to the Revolving Commitments under the Existing Revolver Tranche from
which such Extended Revolving Commitments are to be amended, except that: (i)
the maturity date of the Extended Revolving Commitments may be delayed to a
later date than the maturity date of the Revolving Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
(ii) (A) the interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, funding discounts and voluntary prepayment
terms and premiums with respect to the Extended Revolving Commitments may be
different than those for the Revolving Commitments of such Existing Revolver
Tranche and/or (B) additional fees and/or premiums may be payable to the Lenders
providing such Extended Revolving Commitments in addition to any of the item
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment; (iii) the Extension Amendment may provide
for other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Commitments);
and (iii) all borrowings under the applicable Revolving Commitments (i.e., the
Existing Revolver Tranche and the Extended Revolving Commitments of the
applicable Revolver Extension Series) and repayments thereunder shall be made on
a pro rata basis (except for repayments required upon the maturity date of the
non-extending Revolving Commitments); provided, that (A) in no event shall the
final maturity date of any Extended Revolving Commitments of a given Revolver
Extension Series at the time of establishment thereof be earlier than the
maturity date of the Existing Revolver Tranche from which such Extended
Revolving Commitments are to be amended and (B) that all documentation in
respect of such Extension Amendment shall be consistent with the foregoing. Any
Extended Revolving Commitments amended pursuant to any Revolver Extension
Request shall be designated a series (each, a “Revolver Extension Series”) of
Extended Revolving Commitments for all purposes of this Agreement; provided that
any Extended Revolving Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Revolver Extension Series with
respect to such Existing Revolver Tranche. Each Revolver Extension Series of
Extended Revolving Commitments incurred under this Section 2.24 shall be in an
aggregate principal amount that is not less than $5,000,000 or, in the case of
Extended Revolving Commitments denominated in Alternative Currencies, an amount
in such Alternative Currency equal to the Dollar Equivalent of $5,000,000.

 

(c)        Extension Request. The relevant Borrower shall provide the applicable
Extension Request at least five (5) Business Days (or such shorter period as the
Administrative Agent may determine in its sole discretion) prior to the date on
which Lenders under the Existing Term Loan Tranche or Existing Revolver Tranche,
as applicable, are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.24. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche amended into Extended Term Loans or any of its
Revolving Commitments amended into Extended Revolving Commitments, as
applicable, pursuant to any Extension Request. Any Lender holding a Loan under
an

106



Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing to have
all or a portion of its Term Loans under the Existing Term Loan Tranche subject
to such Extension Request amended into Extended Term Loans and any Revolving
Lender (each, an “Extending Revolving Lender”) wishing to have all or a portion
of its Revolving Commitments under the Existing Revolver Tranche subject to such
Extension Request amended into Extended Revolving Commitments, as applicable,
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans under the Existing Term Loan Tranche or Revolving Commitments under the
Existing Revolver Tranche, as applicable, which it has elected to request be
amended into Extended Term Loans or Extended Revolving Commitments, as
applicable (subject to any minimum denomination requirements imposed by the
Administrative Agent). In the event that the aggregate principal amount of Term
Loans under the Existing Term Loan Tranche or Revolving Commitments under the
Existing Revolver Tranche, as applicable, in respect of which applicable Term
Lenders or Revolving Lenders, as the case may be, shall have accepted the
relevant Extension Request exceeds the amount of Extended Term Loans or Extended
Revolving Commitments, as applicable, requested to be extended pursuant to the
Extension Request, Term Loans or Revolving Commitments, as applicable, subject
to Extension Elections shall be amended to Extended Term Loans or Revolving
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Commitments, as applicable, included
in each such Extension Election.

 

(d)        Extension Amendment. Extended Term Loans and Extended Revolving
Commitments shall be established pursuant to an amendment (each, a “Extension
Amendment”) to this Agreement among the relevant Borrower, the Administrative
Agent and each Extending Term Lender or Extending Revolving Lender, as
applicable, providing an Extended Term Loan or Extended Revolving Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Section 2.24(a) or (b) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth above and Section 4.02, and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements,
generally consistent, where applicable, with those delivered on the Closing Date
under Section 4.01 (other than changes to such legal opinions resulting from a
Change in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). The Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrowers as may be necessary in order to effect any
Extension Amendment and to make such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
relevant Borrower in connection with the establishment of such Extension
Amendment, in each case on terms consistent with and/or to effect the provisions
of this Section 2.24. In addition, if so provided in the relevant Extension
Amendment and with the consent of each Issuing Bank, participation in Letters of
Credit expiring on or after the scheduled maturity date in respect of a Class of
revolving commitments shall be reallocated from Lenders holding such revolving
commitments to Lenders holding Extended Revolving Commitments in accordance with
the terms of such

107



Extension Amendment; provided, however, that such participation interests shall,
upon receipt thereof by the relevant Lenders holding refinancing revolving
commitments, be deemed to be participation interests in respect of such extended
revolving commitments and the terms of such participation interests (including
the commission applicable thereto) shall be adjusted accordingly.

 

(e)        No amendment, conversion or exchange of Loans pursuant to any
Extension Amendment in accordance with this Section 2.24 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.

 

Article III

 

Representations and Warranties

 

Each Borrower party hereto represents and warrants on behalf of itself and its
Restricted Subsidiaries to the Lenders on the Closing Date and each other date
required pursuant to Section 4.02(a) that:

 

Section 3.01        Organization; Powers. Each Borrower and each of its
Restricted Subsidiaries (a) is validly existing under the laws of the
jurisdiction of its organization or formation, except, in the case of a
Restricted Subsidiary, where the failure to be so could not reasonably be
expected to result in a Material Adverse Effect, (b) has all requisite power and
authority to carry on its business as now conducted, except, in the case of a
Restricted Subsidiary, where the failure to have such could not reasonably be
expected to result in a Material Adverse Effect and (c) except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, is qualified to do business in, and is in
good standing (where relevant) in, its jurisdiction of organization or formation
and every other jurisdiction where such qualification is required.

 

Section 3.02        Authorization; Enforceability. Each Borrower and each Loan
Party has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Loan Documents to which it
is a party and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party. This Agreement has been duly executed and delivered by the
Borrowers party hereto, and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of such Borrower or such
other Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
capital impairment, recognition of judgments, recognition of choice of law,
enforcement of judgments or other similar laws or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law and other
matters which are set out as qualifications or reservations as to matters of law
of general application in any legal opinion delivered to the Administrative
Agent in connection with the Loan Documents.

 

Section 3.03        Governmental Approvals; No Conflicts. The execution,
delivery and performance of the Loan Documents: (a) do not require any consent
or approval of, registration

108



or filing with, or any other action by, any Governmental Authority, except (i)
such as have been obtained or made and are in full force and effect, (ii)
filings necessary to perfect Liens created under the Loan Documents and (iii)
for consents, approvals, registrations, filing or other actions, the failure of
which to obtain or make would not necessarily be expected to have, individually
or in the aggregate, a Material Adverse Effect, (b) will not violate (i) any
applicable Law or regulation or (ii) in any material respect, the charter,
by-laws or other organizational documents of such Borrower or any of its
Restricted Subsidiaries or any order of any Governmental Authority binding on
such Person, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Parent Borrower or any
of its Restricted Subsidiaries or its assets, or give rise to a right thereunder
to require any payment to be made by the Parent Borrower or any of its
Restricted Subsidiaries, and (d) will not result in the creation or imposition
of any material Lien on any asset of the Parent Borrower or any of its
Restricted Subsidiaries, except Liens created under and Liens permitted by the
Loan Documents, and except to the extent such violation or default referred to
in clause (b)(i) or (c) above could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.04        Financial Condition; Projections; No Material Adverse
Effect.

 

(a)        Financial Statements. The Parent Borrower has heretofore furnished to
the Lenders the Annual Financial Statements and the Quarterly Financial
Statements. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Parent
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.

 

(b)        Projections. The consolidated forecasted statements of financial
position, consolidated income statement, consolidated statements of
comprehensive income and cash flows of the Parent Borrower and its Subsidiaries
most recently delivered to the Lenders pursuant to Section 5.01(d) were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were believed by the management of the Parent Borrower to be reasonable at the
time such projections were furnished; it being understood by the Agents and the
Lenders that such projections are as to future events and are not to be viewed
as facts, the projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Parent Borrower and
the Restricted Subsidiaries, that no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by any such projections may significantly differ from the
projected results and such differences may be material.

 

(c)        No Material Adverse Effect. Since June 30, 2015, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

Section 3.05        Properties.

 

(a)        Title. Each Borrower and its Restricted Subsidiaries is the legal and
beneficial owner of, and has good title to, or valid leasehold interests in, all
its real and personal property material to its business, except for defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their

109



intended purposes or where the failure to have such title or interest could not
reasonably be expected to result in a Material Adverse Effect, and none of the
assets of such Borrower or any such Restricted Subsidiary is subject to any Lien
(or the interest of any other person) except Liens permitted by Section 6.02.

 

(b)        Intellectual Property. Except as could not reasonably be expected to
result in a Material Adverse Effect, (i) each Borrower and its Restricted
Subsidiaries owns, or is licensed to use, all trademarks, trade names, service
names, domain names, copyrights, patents and other intellectual property rights
to its knowledge is reasonably necessary for its business as presently conducted
and (ii) to the knowledge of such Person, the use of any such intellectual
property by such Person does not infringe upon the rights of any other Person
and the intellectual property owned by any Loan Party is not being infringed by
any other Person.

 

Section 3.06        Litigation and Environmental Matters.

 

(a)        Litigation. There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
any Loan Party, threatened in writing against or affecting any Borrower or any
of its Restricted Subsidiaries which are reasonably likely to be adversely
determined and, if so determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (taking into account
reserves made or the benefit of warranties, indemnities or insurance cover in
respect thereof) other than Disclosed Matters.

 

(b)        Environmental Matters. Except as could not reasonably be expected to,
either individually or in the aggregate, result in a Material Adverse Effect
(taking into account reserves made or the benefit of warranties, indemnities or
insurance cover in respect thereof), no Borrower nor any of its Restricted
Subsidiaries (i) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received written notice of any pending or
threatened claim with respect to any Environmental Liability or has knowledge of
any event or circumstance that could reasonably be expected to give rise to such
a claim, (iv) knows of any basis for, or that could reasonably be expected to
give rise to, any Environmental Liability, or (v) has assumed or retained by
contract or operation of law any obligations under Environmental Law or relating
to Hazardous Materials.

 

Section 3.07        Compliance with Laws. Each Borrower and each of its
Restricted Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.08        Investment Company Act Status. No Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

Section 3.09        Taxes. Each Borrower and each of its Restricted Subsidiaries
has (i) timely filed or caused to be filed all Tax returns and reports required
to have been filed and has

110



paid all Taxes that are required to have been paid by it, except (a) Taxes not
overdue by more than thirty (30) days or, if more than thirty (30) days overdue,
that are being contested in good faith by appropriate proceedings diligently
conducted and for which such Person, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. To the best of
its knowledge, no material proposed Tax deficiency or assessment has been
asserted against any Loan Party.

 

Section 3.10        ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect. Except as
could not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect, the fair market value of the assets of each Pension
Plan was not materially less than the present value of the accumulated benefit
obligation under such Pension Plan (based on the assumptions used for purposes
of Accounting Standards Codification No. 715: Compensation-Retirement Benefits)
as of the close of the most recent plan year, as reported in the most recent
financial statements reflecting such amounts. If all of the Pension Plans were
terminated (disregarding any Pension Plans with surpluses), the unfunded
liabilities with respect to the Pension Plans, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 3.11        Disclosure. As of the Closing Date, neither the Information
Memorandum nor any of the other written reports, financial statements,
certificates or other information (with respect to such information and data
relating to the Galleria Business, to the best of any Loan Party’s knowledge)
furnished by or on behalf of any Loan Party to the Administrative Agent (other
than information of a general economic or industry specific nature, projected
financial information or other forward looking information) in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished prior to the date on which this representation is made or deemed
made), when taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Parent Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time made (it being
understood that projections may vary from actual results and that such variances
may be material).

 

Section 3.12        Subsidiaries. As of the Closing Date (after giving effect to
the Transactions to occur on the Closing Date), the Parent Borrower has no
Subsidiaries other than those listed on Schedule 3.12 hereto. Schedule 3.12 sets
forth the jurisdiction of incorporation or organization of each such Subsidiary,
the percentage of the Parent Borrower’s ownership of the outstanding Equity
Interests of each Subsidiary directly owned by the Parent Borrower and the
percentage of each Subsidiary’s ownership of the outstanding Equity Interests of
each other Subsidiary. As of the Closing Date, there are no outstanding
subscriptions, options, warrants, calls, and no outstanding securities or
instruments convertible into any Equity Interests of any Restricted Subsidiary.

111



Section 3.13        Labor Matters. As of the Closing Date, except as disclosed
on Schedule 3.13, and except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) there are no
strikes, lockouts or slowdowns against the Parent Borrower or any of its
Restricted Subsidiaries pending or, to the knowledge of the Parent Borrower,
threatened in writing, that would have a material impact on the operations of
the Parent Borrower and its Restricted Subsidiaries and (b) the hours worked by
and payments made to employees of the Parent Borrower and its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or other applicable Law dealing with such
matters.

 

Section 3.14        Solvency. As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date: (a) the sum of
the debt (including contingent liabilities) of the Parent Borrower and its
Subsidiaries on a consolidated basis does not exceed the fair value of the
assets of the Parent Borrower and its Subsidiaries on a consolidated basis, (b)
the capital of the Parent Borrower and its Subsidiaries on a consolidated basis
is not unreasonably small in relation to the business of the Parent Borrower and
its Subsidiaries on a consolidated basis, contemplated as of such date and (c)
the Parent Borrower and its Subsidiaries, on a consolidated basis do not intend
to incur, or believe that they will incur, debts (including current obligations
and contingent liabilities) beyond their ability to pay such debts as they
mature in the ordinary course of business. For the purposes hereof, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).

 

Section 3.15        Margin Securities. Neither the Parent Borrower nor any of
its Restricted Subsidiaries, is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations U or X of the Board of
Governors of the Federal Reserve System) and no part of the proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying margin stock in violation of
Regulation X or that would entail a violation of Regulation U of the Board of
Governors of the Federal Reserve System (and if required by such regulations or
requested by a Lender, the Parent Borrower or such Restricted Subsidiary, as
applicable, will provide any applicable Lender with a signed Form G-3 or U-1 or
any successor form, as applicable, containing the information required to be
provided on such form by such entity).

 

Section 3.16        Security Interest in Collateral. Subject to (i) the terms of
the last paragraph of Section 4.01, (ii) applicable bankruptcy, insolvency,
reorganization, moratorium, capital impairment, recognition of judgments,
recognition of choice of law, enforcement of judgments or other similar laws or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (iii) the Perfection Requirements and (iv) the provisions of this
Agreement and the other relevant Loan Documents, the Security Documents create
legal, valid and enforceable Liens on all of the Collateral in favor of the
Administrative Agent, for the benefit of itself and the other Secured Parties,
and upon the satisfaction of the Perfection Requirements, such Liens constitute
perfected Liens (with the priority that such Liens are expressed to have under
the relevant Security

112



Documents) on the Collateral (to the extent such Liens are required to be
perfected under the terms of the Loan Documents) securing the Secured
Obligations, in each case as and to the extent set forth therein.

 

Section 3.17        Anti-Corruption Laws and Sanctions.

 

(a)        Each of the Borrowers and their respective Subsidiaries is in
compliance in all material respects with applicable anti-money laundering and
counter-terrorist financing laws and regulations, including applicable
provisions of the Bank Secrecy Act, as amended by the Patriot Act. Each Borrower
confirms that it is acting for its own account and not on behalf of a third
party.

 

(b)        Each of the Borrowers and their respective Subsidiaries has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance in all material respects by the Borrowers and their
respective Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and applicable Sanctions, and each of the Borrowers
and their respective Subsidiaries, and their respective directors and officers
and, to the knowledge of the Parent Borrower, their respective employees and
agents are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in Borrower being designated as a Sanctioned
Person. 

 

(c)        None of (i) the Borrowers nor any of their Subsidiaries or any of
their respective directors or officers, or (ii) to the knowledge of the Parent
Borrower, any employee of any Borrower or any Subsidiary, or (iii) to the
knowledge of the Parent Borrower, any agent of any Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.

 

(d)        No use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

Section 3.18        Junior Indebtedness. The Obligations are “Senior Debt”,
“Senior Indebtedness”, “Guarantor Senior Debt”, “Senior Secured Financing” or
“Designated Senior Debt” (or any comparable term) under, and as defined in, any
Junior Indebtedness Document.

 

Article IV

 

Conditions

 

Section 4.01        Closing Date. The obligations of the applicable Lenders to
make Term Loans hereunder, the obligations of the applicable Lenders to make
Revolving Loans hereunder and any agreement of the Issuing Banks to issue any
Letters of Credit hereunder shall become effective on the date on which each of
the following conditions is satisfied (or waived in accordance with Section
10.02):

 

(a)        Execution and Delivery of Loan Documents. Subject in all respects to
the final paragraph of this Section 4.01(a) and the limitations set forth in the
Collateral and Guarantee Requirement, the Administrative Agent shall have
received each of the following,

113



each of which shall be originals or facsimiles (or delivered by other electronic
transmission, including as “.pdf” files transmitted by electronic mail) unless
otherwise specified:

 

(i)          a counterpart of this Agreement signed on behalf of the Parent
Borrower;

 

(ii)         [reserved];

 

(iii)        the Guaranty, duly executed by each of the Subsidiary Loan Parties;

 

(iv)        the Security Agreement, duly executed by each Loan Party, together
with:

 

(1)        the certificates representing the shares of capital stock or other
Equity Interests (in each case, to the extent certificated) required to be
pledged by any Loan Party pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof; and

 

(2)        each promissory note (if any) required to be pledged to the
Collateral Agent by any Loan Party pursuant to the Security Agreement, endorsed
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof; and

 

(v)        the results of recent customary UCC lien searches with respect to the
Parent Borrower and the Subsidiary Loan Parties in their applicable
jurisdictions of organization, and such search shall reveal no Liens on any of
the assets of the Loan Parties except for Liens permitted by Section 6.02 or
discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.

 

(b)        Legal Opinions. The Administrative Agent shall have received a
written opinion (addressed to the Agents, the Lenders and the Issuing Banks and
dated the Closing Date) of counsel (including, without limitation, local
counsel) for the Loan Parties covering such matters relating to the Loan Parties
and the Loan Documents as of the Closing Date as are customary for financings of
this type.

 

(c)        Corporate Authorization Documents. The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing (if such concept is known and recognized in the applicable
jurisdiction) of each Loan Party as of the Closing Date, the authorization of
the Transactions to be consummated in connection with the execution and delivery
hereof and any other legal matters relating to the Loan Parties as of the
Closing Date, the Loan Documents or such Transactions as are customary for
financings of this type, all in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

114



(d)        Patriot Act. The Administrative Agent and the Collateral Agent shall
have received, at least three (3) days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, with respect to the Loan Parties as of the Closing
Date that has been reasonably requested by the Administrative Agent or the
Collateral Agent, as applicable, at least ten (10) days prior to the Closing
Date.

 

(e)        Existing Indebtedness Refinancing. The Existing Indebtedness
Refinancing shall have been consummated prior to, or shall be consummated
substantially concurrently with, the initial Borrowing under the Credit
Facilities and all security interests, commitments and guarantees relating
thereto shall have been or shall be substantially concurrently terminated and
released, in each case, pursuant to documentation reasonably satisfactory to the
Administrative Agent.

 

(f)         Fees and Expenses. The Arrangers, Administrative Agent and
Collateral Agent shall have or at the same time as drawing received all fees and
expenses due and payable on or prior to the Closing Date, to the extent, in the
case of expenses, invoiced at least three (3) Business Days prior to the Closing
Date (or such shorter period reasonably agreed by the Parent Borrower), required
to be paid on the Closing Date.

 

(g)        Borrowing Request. The Administrative Agent shall have received a
Borrowing Request in accordance with Section 2.03.

 

(h)        Financial Statements. The Arrangers shall have received (i) the
Annual Financial Statements and (ii) the Quarterly Financial Statements.

 

(i)         Specified Representations. The Specified Representations shall be
true and correct in all material respects on and as of the Closing Date;
provided that to the extent such representations and warranties specifically
refer to an earlier date, they shall be true and correct in all material
respects as of such earlier date.

 

(j)         Officer’s Certificate. The Administrative Agent shall have received
a certificate from a Responsible Officer of the Parent Borrower, certifying as
to the matters set forth in clause (i) of this Section 4.01.

 

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

Notwithstanding anything herein to the contrary, it is understood that, other
than with respect to any UCC Filing Collateral (as defined below) and, subject
to Section 5.15, Stock Certificates (as defined below), to the extent any Lien
on any Collateral is not or cannot be provided and/or perfected on the Closing
Date, after the Parent Borrower’s use of commercially reasonable efforts to do
so or without undue burden or expense, the delivery, the provision and/or
perfection of a Lien on such Collateral shall not constitute a condition
precedent for purposes of this Section 4.01, but instead shall be required to be
delivered after the Closing Date in accordance with Section 5.15. For purposes
of this paragraph, “UCC Filing Collateral” means Collateral, including
Collateral constituting investment property, for which a security interest can
be perfected solely by filing a UCC-1 financing statement. “Stock Certificates”
means Collateral

115



consisting of certificates representing capital stock or other equity interests
of each wholly-owned Material Subsidiary that is a Domestic Subsidiary and a
Restricted Subsidiary (subject to the Collateral and Guarantee Requirement) for
which a security interest can be perfected by delivering such certificates,
together with undated stock powers or other appropriate instruments of transfer
executed in blank for each such certificate.

 

Section 4.02        Each Credit Event After the Closing Date. The obligation of
each Lender to make a Loan on the occasion of any Borrowing, and any agreement
of the Issuing Banks to issue, amend, renew or extend any Letter of Credit
(other than any Loan, Borrowing or issuance, amendment, renewal or extension of
such Letter of Credit on the Closing Date), is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:

 

(a)        Representations and Warranties. At the time of and immediately after
giving effect to such Borrowing or issuance, amendment, renewal or extension of
such Letter of Credit, in each case, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects with the same force and effect as if such representations and
warranties had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date; provided
that any representation and warranty that is qualified as to materiality shall
be true and correct in all respects (after giving effect to such qualification
therein).

 

(b)        No Default. At the time of and immediately after giving effect to
such Borrowing or the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, no Default shall exist or result therefrom.

 

(c)        Borrowing Request. The Administrative Agent shall have received a
Borrowing Request in accordance with Section 2.03.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of this Section 4.02; provided, however, (A) the application of clauses (a) and
(b) hereto to any Incremental Loan made in connection with any Limited Condition
Acquisition shall, at the Borrower’s option, be subject to Section 1.03 and (B)
clauses (a) and (b) hereto shall not apply to any Loans made under any
Refinancing Amendment or Extension Amendment unless the lenders in respect
thereof have required satisfaction of the same in the applicable Refinancing
Amendment or Extension Amendment, as applicable.

 

Article V

 

Affirmative Covenants

 

Until the Date of Full Satisfaction, the Parent Borrower (and each other
Borrower to the extent applicable) covenants and agrees with the Lenders that:

 

Section 5.01        Financial Statements and Other Information. The Parent
Borrower will furnish to the Administrative Agent:

116



(a)        Annual Audit. Within ninety (90) days after the end of each fiscal
year of the Parent Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit (except for any such qualification pertaining to the maturity of any
Credit Facility, any Incremental Facility or any Incremental Equivalent Debt
occurring within twelve (12) months of the relevant audit or any breach or
anticipated breach of the Financial Covenant) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Parent Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP;

 

(b)        Quarterly Unaudited Financial Statements. Within forty-five (45) days
after the end of each fiscal quarter of the Parent Borrower not corresponding
with the fiscal year end, its unaudited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Parent Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year end audit
adjustments and the absence of footnotes, and accompanied by a statement by the
directors by the Parent Borrower commenting on the performance of the Group for
the quarter to which the financial statements relate and any material
developments or proposals affecting the Group or business;

 

(c)        Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate in substantially the
form of Exhibit B hereto of a Financial Officer of the Parent Borrower (i)
certifying as to whether a Default, which has not previously been disclosed or
which has not been cured, has occurred and, if such a Default is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) setting forth reasonably detailed calculations
demonstrating compliance with the Financial Covenant;

 

(d)        [Intentionally Omitted.]

 

(e)        [Intentionally Omitted.]

 

(f)        Additional Information. Promptly following any request therefor (i)
material non-privileged information regarding the operations, business affairs
and financial condition of the Parent Borrower or any Restricted Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request; provided, that such financial information is
otherwise prepared by the Parent Borrower or such Restricted Subsidiary in the
ordinary course of business and is of a type customarily provided to lenders in
similar syndicated credit facilities and (ii) all information related to the
Parent Borrower and the other Loan Parties (including but not limited to names,

117



addresses and tax identification numbers) reasonably requested by the
Administrative Agent and required by the Patriot Act to be obtained by the
Administrative Agent or any Lender; and

 

(g)        ERISA Notices. As promptly as practicable following reasonable
request of the Administrative Agent, the Loan Parties and/or their ERISA
Affiliates shall make a request for any documents described in Section 101(k)
and 101(l) of ERISA that any Loan Party or any ERISA Affiliate may request of
any Multiemployer Plans or notices from such administrator or sponsor and the
Parent Borrower shall provide copies of such documents and notices to the
Administrative Agent as promptly as practicable following after receipt thereof.

 

The information required to be delivered by clauses (a) and (b) of this Section
5.01 shall be deemed to have been delivered if such information, or one or more
annual or quarterly reports or other reports containing such information, shall
have been posted by the Administrative Agent on a Platform to which the Lenders
have been granted access or shall be available on the website of the SEC at
http://www.sec.gov. Information required to be delivered pursuant to this
Section 5.01 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent; provided, further, that the
Parent Borrower shall deliver paper copies of any such information to the
Administrative Agent if the Administrative Agent or any Lender reasonably
requests the Parent Borrower to deliver such paper copies.

 

Section 5.02        Notices of Material Events. The Parent Borrower will, after
a Responsible Officer of the Parent Borrower has obtained knowledge thereof,
furnish to the Administrative Agent prompt written notice of (and if applicable,
in the case of clause (d) below, the items set forth in) the following:

 

(a)        Default. The occurrence of any Default;

 

(b)        Notice of Proceedings. The filing or commencement of any action, suit
or proceeding by or before any arbitrator or Governmental Authority against or
affecting the Parent Borrower or any Restricted Subsidiary that could reasonably
be expected to result in a Material Adverse Effect;

 

(c)        ERISA Event. The occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect; and

 

(d)        Material Adverse Effect. Any other development by or relating to
Parent Borrower or any Restricted Subsidiary that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

118



Section 5.03        Existence; Conduct of Business.

 

(a)        The Parent Borrower will, and will cause each of its respective
Restricted Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence except,
solely in the case of a Restricted Subsidiary, where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; provided that
the foregoing shall not prohibit any transactions permitted under Section 6.03
or Section 6.05.

 

(b)        The Parent Borrower will, and will cause each of its respective
Restricted Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect all of its rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
unless the failure to preserve, renew and keep in full force and effect such
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks or trade names could not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
transactions permitted under Section 6.03 or Section 6.05.

 

Section 5.04        Payment of Taxes. The Parent Borrower will, and will cause
each of its Restricted Subsidiaries to, pay its Tax liabilities, before the same
shall become more than thirty (30) days overdue, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings diligently conducted, (ii) the Parent Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, and (iii) such contest effectively suspends collection of
the contested obligation and the foreclosure of any Lien securing such
obligation or (b) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.05        Maintenance of Properties. The Parent Borrower will, and
will cause each of its respective Restricted Subsidiaries to, keep and maintain
all property in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted and except to the extent the failure to do so
could not reasonably be expected to result in a Material Adverse Effect or as
otherwise expressly permitted by this Agreement.

 

Section 5.06        Insurance.

 

(a)        The Parent Borrower will, and will cause each of its respective
Restricted Subsidiaries to, maintain, with financially sound and reputable (in
the good faith judgment of its management) insurance companies insurance in such
amounts (with no greater risk retention and after giving effect to any
self-insurance reasonable and customary for similarly situated Persons in the
same or similar businesses as the Parent Borrower and its Restricted
Subsidiaries) and against such risks as are customarily maintained by companies
of established repute engaged in the same or similar businesses operating in the
same or similar locations; provided that notwithstanding the foregoing, none of
the Parent Borrower or its Restricted Subsidiaries shall be required to obtain
or maintain insurance that is more restrictive than their normal course of
practice. The Parent Borrower will furnish to the Lenders, upon reasonable
request of the Administrative Agent (but not more frequently than once per
fiscal year), information in reasonable detail as to the insurance so
maintained.

119



(b)        The Parent Borrower will use commercially reasonable efforts to
ensure that, in the case of insurance policies maintained by any Loan Party
(other than business interruption insurance (if any), director and officer
insurance and worker’s compensation insurance), unless otherwise agreed by the
Administrative Agent, (a) each general liability insurance policy shall name the
Collateral Agent (or its agent or designee) as additional insured and (b) each
insurance policy covering Collateral shall name the Collateral Agent (or its
agent or designee) as loss payee.

 

(c)        With respect to each Mortgaged Property that is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under Flood Insurance Laws, then, the applicable Loan Party (i)
has obtained, and will maintain, with financially sound and reputable insurance
companies, such flood insurance in an amount and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws and (ii) deliver to the Collateral Agent evidence of such
compliance in form and substance reasonably acceptable to the Collateral Agent,
including, without limitation, evidence of annual renewals of such insurance.

 

Section 5.07        Books and Records; Inspection and Audit Rights. The Parent
Borrower will, and will cause each of its respective Restricted Subsidiaries to,
keep proper books of record and account in which entries that are full, true and
correct in all material respects are made of all material dealings and
transactions in relation to its business and activities in order to permit the
preparation of its financial statements in accordance with GAAP. The Parent
Borrower will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested; provided that (a)
the Parent Borrower shall reimburse the Administrative Agent not more than once
each fiscal year for visits, inspections, examinations and discussions conducted
under this Section 5.07 if no Event of Default exists at the time thereof (and
the Parent Borrower shall reimburse the Administrative Agent for all such
visits, inspections, examinations and discussions conducted when an Event of
Default exists), (b) the Parent Borrower shall have the opportunity to be
present at any meeting with its independent accountants and (c) only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 5.07. Notwithstanding
anything to the contrary in this Section 5.07, none of the Parent Borrower or
any of its Restricted Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (a) constitutes non-financial trade
secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product.

 

Section 5.08        Compliance with Laws. The Parent Borrower will, and will
cause each of its respective Restricted Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property except where the failure to do so,

120



individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 5.09        Environmental Laws. Each Borrower will, and will cause each
of its respective Restricted Subsidiaries to:

 

(a)        Comply with, and use commercially reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except in
each case, where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

(b)        Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws, except in each case,
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.10        Collateral Matters; Guaranty. Subject to the terms of the
Collateral and Guarantee Requirement and any applicable limitation in any
Security Document, the Parent Borrower will, and will cause each Subsidiary Loan
Party to, take all action necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:

 

(a)        Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a Domestic Subsidiary, (ii) the designation of any
Unrestricted Subsidiary that is a Domestic Subsidiary as a Restricted
Subsidiary, (iii) any Restricted Subsidiary that is a Domestic Subsidiary
ceasing to be an Immaterial Subsidiary or (iv) any Restricted Subsidiary that is
a Domestic Subsidiary ceasing to be an Excluded Subsidiary, on or before the
date that is sixty (60) days after the relevant formation, acquisition,
designation or cessation occurred (or such longer period as the Administrative
Agent may reasonably agree), the Parent Borrower shall (A) cause such Restricted
Subsidiary (other than any Excluded Subsidiary) to comply with the requirements
set forth in clause (a) of the definition of “Collateral and Guarantee
Requirement” and (B) upon the reasonable request of the Administrative Agent,
cause the relevant Restricted Subsidiary to deliver to the Administrative Agent
a customary opinion of counsel for such Restricted Subsidiary, addressed to the
Administrative Agent and the Lenders.

 

(b)        Within ninety (90) days (or such longer period as the Administrative
Agent may reasonably agree) (1) after the Closing Date, in the case of Material
Real Property (other than any Excluded Asset) owned by Loan Parties on the
Closing Date or (2) after the acquisition by any Loan Party of any Material Real
Property (other than any Excluded Asset), in the case of such Material Real
Property acquired after the Closing Date, the Parent Borrower shall cause each
Loan Party to comply with the requirements set forth in clause (e) of the
definition of “Collateral and Guarantee Requirement” with respect to the
relevant

121



Material Real Property; it being understood and agreed that, with respect to any
Material Real Property owned by any Restricted Subsidiary at the time such
Restricted Subsidiary is required to become a Loan Party under Section 5.10(a)
above, such Material Real Property shall be deemed to have been acquired by such
Restricted Subsidiary on the first day on which it becomes a Loan Party under
Section 5.10(a).

 

Notwithstanding anything to the contrary herein or in any other Loan Document,
it is understood and agreed that:

 

(i)          no Loan Party shall be required to seek any landlord waiver, bailee
letter, estoppel, warehouseman waiver or other collateral access, lien waiver or
similar letter or agreement;

 

(ii)         no action shall be required to perfect any Lien with respect to (A)
any vehicle or other asset subject to a certificate of title, and any retention
of title, extended retention of title rights, or similar rights, (B) letter of
credit rights, (C) the capital stock of any Immaterial Subsidiary or (D) the
capital stock of any Person that is not a Subsidiary which, if a Subsidiary,
would constitute an Immaterial Subsidiary, in each case except to the extent
that a security interest therein is perfected by filing a UCC-1 financing
statement (which, for the avoidance of doubt shall be the only required
perfection action);

 

(iii)        no Loan Party shall be required to perfect a security interest in
any asset to the extent perfection of a security interest in such asset would be
prohibited under any applicable Law;

 

(iv)        any joinder or supplement to any Guaranty, any Security Document or
any other Loan Document executed by any Restricted Subsidiary that is required
to become a Loan Party pursuant to Section 5.10(a) above may, with the consent
of the Administrative Agent (not to be unreasonably withheld, conditioned or
delayed), include such schedules (or updates to schedules) as may be necessary
to qualify any representation or warranty with respect to such Restricted
Subsidiary set forth in any Loan Document to the extent necessary to ensure that
such representation or warranty is true and correct in all material respects to
the extent required thereby or by the terms of any other Loan Document; and

 

(v)        the Administrative Agent shall not require the taking of a Lien on,
or require the perfection of any Lien granted in, those assets as to which the
cost of obtaining or perfecting such Lien (including any mortgage, stamp,
intangibles or other Tax or expenses relating to such Lien) is excessive in
relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent.

 

Section 5.11        Maintenance of Ratings. The Parent Borrower will use
commercially reasonable efforts to cause to be maintained at all times (a)(i) a
corporate family rating (but not any specific rating), in the case of Moody’s or
(ii) an issuer credit rating (but not any specific

122



rating), in the case of S&P, for the Parent Borrower and (b) credit ratings (but
not any specific rating) for the Credit Facilities from Moody’s and S&P.

 

Section 5.12        Use of Proceeds.

 

(a)        The proceeds of the Term A Facility and the Term B Facility will be
used to consummate the Existing Indebtedness Refinancing and to pay fees, costs
and expenses related to the Transactions (including accrued and unpaid interest
and applicable premiums) and any excess proceeds will be used for general
corporate purposes of the Parent Borrower and its Subsidiaries.

 

(b)        The proceeds of the Revolving Facility will be used for general
corporate purposes of the Parent Borrower and its Subsidiaries (including the
working capital needs, capital expenditures, acquisitions, other investments and
Restricted Payments) and any other purpose not prohibited under the Loan
Documents.

 

(c)        Letters of Credit will be issued to support transactions entered into
by the Parent Borrower or a Restricted Subsidiary in the ordinary course of
business.

 

Notwithstanding the foregoing, the drawings under the Revolving Facility and
issuance of Letters of Credit, as applicable, on the Closing Date will be
limited to those necessary (i) to fund any original issue discount or upfront
fees imposed in connection with the “market flex”, (ii) for other purposes
related to the Transactions, (iii) to pay fees and expenses related to the
Transactions, (iv) to fund working capital needs and (v) to replace, backstop or
cash collateralize existing letters of credit (including by “grandfathering”
such existing letters of credit in the Revolving Facility).

 

Section 5.13        Designation of Subsidiaries. The Parent Borrower may at any
time designate any Restricted Subsidiary of the Parent Borrower (other than a
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Event of Default shall have occurred and be continuing, (ii)
immediately after giving effect to such designation, the Parent Borrower shall
be in compliance, on a Pro Forma Basis, with the Financial Covenant, and, as a
condition precedent to the effectiveness of any such designation, the Parent
Borrower shall deliver to the Administrative Agent in the case of a designation
of a Restricted Subsidiary as an Unrestricted Subsidiary, a certificate setting
forth in reasonable detail the calculations demonstrating such compliance and
(iii) such Subsidiary also shall have been or will promptly be designated an
“unrestricted subsidiary” (or otherwise not be subject to the covenants) under
the SplitCo Facilities and any Permitted Ratio Debt, Incremental Equivalent
Debt, Refinancing Notes or any Refinancing Junior Loans, and any Permitted
Refinancing Indebtedness of any of the foregoing (and successive Permitted
Refinancing Indebtedness thereof), in each case, to the extent such concept
exists therein. The designation of any Subsidiary as an Unrestricted Subsidiary
after the Closing Date shall constitute an Investment by the Parent Borrower
therein at the date of designation in an amount equal to the fair market value
of the Parent Borrower’s or its Subsidiary’s (as applicable) Investment therein
(including the aggregate (undiscounted) principal amount of any Indebtedness
owed by such Subsidiary to any Loan Party or Restricted Subsidiary at the time
of such designation). The Investment resulting from such designation must
otherwise

123



be in compliance with Section 6.04. The Parent Borrower may designate any
Unrestricted Subsidiary as a Restricted Subsidiary at any time by written notice
to the Administrative Agent if after giving effect to such designation, the
Parent Borrower is in compliance with the Financial Covenant on a Pro Forma
Basis, no Event of Default exits or would otherwise result therefrom and the
Parent Borrower complies with the obligations under clause (a) of Section 5.10.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence by the Parent Borrower at the time of designation
of any Investment, Indebtedness or Liens of such Subsidiary existing at such
time and (ii) a return on any Investment by the Parent Borrower in Unrestricted
Subsidiaries pursuant to the above in an amount equal to the fair market value
at the date of such designation of the Parent Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary (without giving effect to any write
downs or write offs thereof).

 

Section 5.14        Anti-Corruption Laws and Sanctions. The Borrowers will
maintain in effect and enforce policies and procedures reasonably designed to
ensure compliance by the Borrowers, their respective Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

 

Section 5.15        Further Assurances and Post-Closing Covenant. Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Security Document, the Parent Borrower will, and will cause
each Subsidiary Loan Party to:

 

(a)        execute any and all further documents, financing statements,
agreements, instruments, certificates, notices and acknowledgments and take all
such further actions (including the filing and recordation of financing
statements, fixture filings, Mortgages or amendments thereto and other
documents, subject to the terms of the Collateral and Guarantee Requirement and
the limitations set forth in Section 5.10 above and in any Security Document),
that may be required under any applicable Law and which the Administrative Agent
may reasonably request to ensure the perfection and priority of the Liens
created or intended to be created under the Security Documents, all at the
reasonable expense of the relevant Loan Parties;

 

(b)        (i) correct any material defect or error that may be discovered in
the execution, acknowledgment, filing or recordation of any Security Document or
other document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Security Documents; and

 

(c)        As promptly as practicable, and in any event within the time periods
after the Closing Date specified in Schedule 5.15 or such later date as the
Administrative Agent reasonably agrees to in writing, including to reasonably
accommodate circumstances unforeseen on the Closing Date, deliver the documents
or take the actions specified on Schedule 5.15, in each case except to the
extent otherwise agreed by the Administrative Agent.

124



Article VI

 

Negative Covenants

 

Until the Date of Full Satisfaction, each Borrower covenants and agrees with the
Lenders that:

 

Section 6.01        Indebtedness. Each Borrower will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)        (i) Indebtedness created under the Loan Documents (including with
respect to Specified Refinancing Debt), (ii) Indebtedness of the Loan Parties
evidenced by Refinancing Notes and any Permitted Refinancing Indebtedness in
respect thereof and (iii) Indebtedness of the Loan Parties evidenced by
Refinancing Junior Loans and any Permitted Refinancing Indebtedness in respect
thereof;

 

(b)        Indebtedness existing on the date hereof and set forth in Schedule
6.01 and any Permitted Refinancing Indebtedness in respect thereof;

 

(c)        Indebtedness among the Parent Borrower and its Subsidiaries
(including between or among Subsidiaries); provided that any such Indebtedness,
individually, of any Loan Party owing to a non-Loan Party Subsidiary in excess
of $15,000,000 must be expressly subordinated to the Obligations in accordance
with the terms of the Global Intercompany Note, within 30 days of the incurrence
of such Indebtedness or such later date as the Administrative Agent may agree in
its sole discretion;

 

(d)        Guarantees by the Parent Borrower of Indebtedness of any Subsidiary
and by any Restricted Subsidiary of Indebtedness of the Parent Borrower or any
other Subsidiary; provided that (i) Guarantees by the Parent Borrower or any
Restricted Subsidiary of Indebtedness of any Unrestricted Subsidiary shall be
subject to compliance with Section 6.04 (other than clause (e) thereof), (ii)
Guarantees permitted under this clause (d) shall be subordinated to the
Obligations of the applicable Restricted Subsidiary to the same extent and on
terms not materially less favorable to the Lenders as the Indebtedness so
Guaranteed is subordinated to the Obligations and (iii) no Indebtedness under
the SplitCo Credit Documentation, Permitted Ratio Debt, Incremental Equivalent
Debt, Refinancing Notes or any Refinancing Junior Loans or any Permitted
Refinancing Indebtedness in respect thereof shall be Guaranteed by any
Restricted Subsidiary unless such Restricted Subsidiary is a Loan Party that has
Guaranteed the Obligations pursuant to a Guaranty;

 

(e)        (i) Indebtedness of the Parent Borrower or any Restricted Subsidiary
incurred to finance the acquisition, lease, construction, replacement, repair or
improvement of any assets or other Investments permitted hereunder (including
rolling stock), including Capital Lease Obligations, mortgage financings,
purchase money indebtedness (including any industrial revenue bonds, industrial
development bonds and similar financings); provided that, such Indebtedness is
incurred prior to or within two hundred seventy (270) days after such
acquisition or lease or the completion of such construction, replacement, repair
or improvement and (B) the aggregate amount of Indebtedness permitted pursuant
to this clause

125



(e)(i) of this Section 6.01 shall not exceed the greater of $100,000,000 and
13.0% of Adjusted EBITDA (determined at the time of incurrence of such
Indebtedness (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period on or prior to the date of determination) at any time
outstanding, and (ii) any Permitted Refinancing Indebtedness in respect thereof;

 

(f)        Indebtedness arising in connection with Swap Agreements permitted by
Section 6.06; provided that Guarantees by any Loan Party of such Indebtedness of
any Unrestricted Subsidiary shall be subject to compliance with Section 6.04;

 

(g)        (i) Indebtedness of any Person that becomes a Restricted Subsidiary
after the date hereof (including any Indebtedness assumed in connection with the
acquisition of a Restricted Subsidiary); provided that (A) such Indebtedness
exists at the time such Person becomes a Restricted Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary and (B) the Parent Borrower is in compliance, on a Pro
Forma Basis, with the applicable Total Net Leverage Ratio set forth in Section
7.01 for the Test Period most recently ended adjusted down by 0.50x and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

 

(h)        obligations in respect of workers compensation claims, health,
disability or other employee benefits, unemployment insurance and other social
security laws or regulations or property, casualty or liability insurance and
premiums related thereto, self-insurance obligations, obligations in respect of
bids, tenders, trade contracts, governmental contracts and leases, statutory
obligations, customs, surety, stay, appeal and performance bonds, and
performance and completion guarantees and similar obligations incurred by the
Parent Borrower or any Restricted Subsidiary, in each case in the ordinary
course of business;

 

(i)        to the extent constituting Indebtedness, contingent obligations
arising under indemnity agreements to title insurance companies to cause such
title insurers to issue title insurance policies in the ordinary course of
business with respect to the real property of the Parent Borrower or any
Restricted Subsidiary;

 

(j)        to the extent constituting Indebtedness, customary indemnification
and purchase price adjustments or similar obligations (including earn-outs)
incurred or assumed in connection with Investments and Dispositions otherwise
permitted hereunder;

 

(k)        to the extent constituting Indebtedness, unfunded pension fund and
other employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable Law;

 

(l)        to the extent constituting Indebtedness, deferred compensation or
similar arrangements payable to future, present or former directors, officers,
employees, members of management or consultants of the Parent Borrower and the
Restricted Subsidiaries;

 

(m)        Indebtedness in respect of repurchase agreements constituting Cash
Equivalents;

126



(n)        Indebtedness consisting of promissory notes issued by the Parent
Borrower or any Restricted Subsidiary to future, present or former directors,
officers, members of management, employees or consultants of the Parent Borrower
or any of its Subsidiaries or their respective estates, executors,
administrators, heirs, family members, legatees, distributees, spouses or former
spouses, domestic partners or former domestic partners to finance the purchase
or redemption of Equity Interests of the Parent Borrower permitted by Section
6.07;

 

(o)        cash management obligations and Indebtedness incurred by the Parent
Borrower or any Restricted Subsidiary in respect of netting services, overdraft
protections, commercial credit cards, stored value cards, purchasing cards and
treasury management services, automated clearing-house arrangements, employee
credit card programs, controlled disbursement, ACH transactions, return items,
interstate deposit network services, dealer incentive, supplier finance or
similar programs, Society for Worldwide Interbank Financial Telecommunication
transfers, cash pooling and operational foreign exchange management and similar
arrangements, in each case entered into in the ordinary course of business in
connection with cash management, including among the Parent Borrower and its
Restricted Subsidiaries, and deposit accounts;

 

(p)        (i) Indebtedness consisting of the financing of insurance premiums
and (ii) take-or-pay obligations constituting Indebtedness of the Parent
Borrower or any Restricted Subsidiary, in each case, entered into in the
ordinary course of business;

 

(q)        Indebtedness incurred by a Loan Party with respect to letters of
credit (other than Letters of Credit issued pursuant to this Agreement), bank
guarantees or similar instruments issued for the purposes described in Section
6.02(d), (e), (i), (k) and (ff) or issued to secure trade payables, warehouse
receipts or similar facilities entered into in the ordinary course of business
or consistent with past practice and the obligations arising under drafts
accepted and delivered in connection with a drawing thereunder; provided that
(i) upon the drawing of any such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within thirty (30) days following
such drawing or incurrence and (ii) the aggregate outstanding face amount of all
such letters of credit or bank guarantees does not exceed $50,000,000 at any
time;

 

(r)        obligations, contingent or otherwise, for the payment of money under
any non-compete, consulting or similar agreement entered into with the seller of
a Target or any other similar arrangements providing for the deferred payment of
the purchase price for an acquisition permitted hereby;

 

(s)        Indebtedness of the type described in clause (e) of the definition
thereof to the extent the related Lien is permitted under Section 6.02;

 

(t)        other Indebtedness of the Parent Borrower and its Restricted
Subsidiaries; provided that the aggregate principal amount of Indebtedness
permitted by this clause (t) shall not exceed the greater of $200,000,000 and
26.0% of Adjusted EBITDA (determined at the time of incurrence of such
Indebtedness (calculated on a Pro Forma Basis)

127



as of the last day of the most recently ended Test Period on or prior to the
date of determination) at any time outstanding;

 

(u)        unsecured Indebtedness in respect of obligations of the Parent
Borrower or any Restricted Subsidiary to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services; provided that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money;

 

(v)        Indebtedness of Restricted Subsidiaries that are not Loan Parties in
an aggregate amount outstanding not to exceed the greater of $50,000,000 and
7.0% of Adjusted EBITDA (determined at the time of incurrence of such
Indebtedness (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period on or prior to the date of determination) in the
aggregate provided such Indebtedness is either (i) unsecured or (ii) secured by
only the Equity Interests in or assets of such Restricted Subsidiary that is not
a Subsidiary Loan Party;

 

(w)        to the extent constituting Indebtedness, Guarantees in the ordinary
course of business of the obligations of suppliers, customers, franchisees and
licensees of the Parent Borrower and its Subsidiaries including Guarantees and
Investments permitted under Section 6.04(ee);

 

(x)        provided that (x) all Obligations shall have been (or shall,
substantially simultaneously with the incurrence of such Indebtedness, be)
unconditionally guaranteed by SplitCo and each Restricted Subsidiary of SplitCo
(other than any Excluded Subsidiary) and (y) the Intercreditor Agreement shall
have become effective, (i) Indebtedness of the Loan Parties under the SplitCo
Credit Documentation so long as the aggregate principal amount thereof does not
exceed $4,500,000,000.00 plus any incremental debt incurred thereunder or
incremental equivalent debt incurred in lieu thereof and (ii) any Permitted
Refinancing Indebtedness thereof;

 

(y)        Indebtedness in respect of (i) one or more series of notes issued by
any of the Borrowers (or, to the extent unsecured, the Parent Borrower) that are
either (x) senior or subordinated and unsecured or (y) secured by Liens on the
Collateral ranking junior to or pari passu with the Liens securing the
Obligations, in each case issued in a public offering, Rule 144A or other
private placement in lieu of the foregoing (and any Registered Equivalent Notes
issued in exchange therefor), and (ii) loans made to any of the Borrowers (or,
to the extent unsecured, the Parent Borrower) that are either (x) senior or
subordinated and unsecured or (y) secured by Liens on Collateral ranking junior
to the Liens securing the Obligations (any such Indebtedness, “Incremental
Equivalent Debt”); provided that (A) the aggregate initial principal amount of
all Incremental Equivalent Debt shall not exceed the amount permitted to be
incurred under the Incremental Amount, provided that (x) in the case of
Incremental Equivalent Debt secured on a junior basis, in lieu of complying with
the maximum First Lien Net Leverage Ratio test set forth in the definition of
“Incremental Amount”, the Borrowers shall be required to comply with a pro forma
Secured Net Leverage Ratio not to exceed 5.50:1.00, (y) in the case of unsecured
Incremental Equivalent Debt, in

128



lieu of complying with the maximum First Lien Net Leverage Ratio test set forth
in the definition of “Incremental Amount”, the Borrowers shall be required to
comply with a pro forma Total Net Leverage Ratio not to exceed 5.50:1:00, in
each case as of the end of the most recent Test Period and (z) in the case of
Incremental Equivalent Debt that is secured, such Incremental Equivalent Debt
shall be subject to a Market Intercreditor Agreement reasonably satisfactory to
the Administrative Agent, (B) the incurrence of such Indebtedness shall be
subject to clauses (i), (ii) and (iv) of Section 2.20(d), as if such Incremental
Equivalent Debt constituted Incremental Term Loans; provided that clauses (i),
(ii) and (iv) of Section 2.20(d) shall not apply to any bridge facility on
customary terms if the long-term indebtedness that such bridge facility is to be
converted into satisfies the maturity, prepayment and amortization restrictions
in such clauses and (C) the terms and conditions including such financial
maintenance covenants (if any) applicable to such Incremental Equivalent Debt
shall not be, when taken as a whole, materially more favorable (as determined in
good faith by the board of directors of the Parent Borrower), to the holders of
such Indebtedness than those applicable under this Agreement (except for
covenants or other provisions (i) applicable only to periods after the Latest
Maturity Date or (ii) that are also for the benefit of all other Lenders in
respect of Loans and Commitments outstanding at the time such Incremental
Equivalent Debt is incurred), and any Permitted Refinancing Indebtedness in
respect thereof;

 

(z)         Indebtedness in respect of any letter of credit or bank guarantee
issued in favor of any Issuing Bank to support any Defaulting Lender’s
participation in Letters of Credit issued;

 

(aa)        Indebtedness of the Parent Borrower or any Restricted Subsidiary to
the extent that 100% of such Indebtedness is supported by any Letter of Credit;

 

(bb)        customer deposits and advance payments received in the ordinary
course of business from customers for goods and services purchased in the
ordinary course of business;

 

(cc)        unsecured Indebtedness of any Borrower or any Restricted Subsidiary
in an aggregate outstanding principal amount not to exceed 100% of the amount of
Net Proceeds received by the Parent Borrower from the issuance or sale of
Qualified Equity Interests to the extent the relevant Net Proceeds are Not
Otherwise Applied;

 

(dd)        to the extent constituting Indebtedness, obligations arising under
the Transaction Agreement or in connection with the Transactions;

 

(ee)        Permitted Ratio Debt and any Permitted Refinancing Indebtedness in
respect thereof;

 

(ff)        Indebtedness of any Restricted Subsidiary incurred for local working
capital purposes in an aggregate amount outstanding not to exceed $150,000,000;

 

(gg)        any consideration notes required to be issued pursuant to terms of
the Transaction Agreement; and

129



(hh)        Indebtedness of a Receivables Subsidiary pursuant to any Permitted
Receivables Facility.

 

The Parent Borrower will be entitled to divide and classify an item of
Indebtedness in more than one of the types of Indebtedness described in Sections
6.01(a) through (hh).

 

The accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, the payment of dividends on
Disqualified Equity Interests in the form of additional shares of Disqualified
Equity Interests, accretion or amortization of original issue discount or
liquidation preferences and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate or currencies will not
be deemed to be an incurrence of Indebtedness for purposes of this Section 6.01.
The principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on a consolidated balance sheet of the Parent
Borrower dated such date prepared in accordance with GAAP.

 

Notwithstanding the above, if any Indebtedness is incurred as Permitted
Refinancing Indebtedness originally incurred pursuant to this Section 6.01, and
such Permitted Refinancing Indebtedness would cause any applicable
Dollar-denominated, Adjusted EBITDA or financial ratio restriction contained in
this Section 6.01 to be exceeded if calculated on the date of such Permitted
Refinancing, such Dollar-denominated, Adjusted EBITDA or financial ratio
restriction, as applicable, shall be deemed not to have been exceeded so long as
the principal amount of such Permitted Refinancing Indebtedness is permitted to
be incurred pursuant to the definition of “Permitted Refinancing Indebtedness.”

 

Section 6.02        Liens. Each Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)        (i) Liens created under or contemplated by the Loan Documents, the
Transaction Agreement or in connection with the Transactions and (ii) Liens on
cash or deposits to cash collateralize any Letters of Credit as contemplated
hereunder;

 

(b)        Liens imposed by law for taxes, assessments and governmental charges
(i) that are not overdue by more than thirty (30) days or, if more than thirty
(30) days overdue, are being contested in a manner consistent with Section 5.04
or (ii) with respect to which the failure to make payment could not reasonably
be expected to have a Material Adverse Effect;

 

(c)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations (i) that are not overdue by more than sixty
(60) days or, if more than sixty (60) days overdue, are being contested in a
manner consistent with Section 5.04 or (ii) with respect to which the failure to
may payment could not reasonably be expected to have a Material Adverse Effect;

130



(d)        (i) Liens securing pension obligations that arise in the ordinary
course of business and (ii) pledges and deposits made in the ordinary course of
business (A) in connection with workers’ compensation, health, disability or
other employee benefits, unemployment insurance and other social security laws
or regulations, property, casualty or liability insurance or premiums related
thereto or self-insurance obligations or (B) to secure letters of credit, bank
guarantees or similar instruments posted to support payment of items set forth
in the foregoing clause (i); provided that such letters of credit, bank
guarantees or instruments are issued in compliance with Section 6.01;

 

(e)        Liens securing the performance of, or granted in lieu of, contracts
with trade creditors, contracts (other than in respect of debt for borrowed
money), leases, bids, statutory obligations, customs, surety, stay, appeal and
performance bonds, performance and completion guarantees and other obligations
of a like nature (including those to secure health, safety and environmental
obligations), in each case incurred in the ordinary course of business or
consistent with industry practice and deposits securing letters of credit, bank
guarantees or similar instruments posted to support payment of the items set
forth in this clause (e); provided that such letters of credit (other than the
Letters of Credit), bank guarantees or similar instruments are issued in
compliance with Section 6.01;

 

(f)        Liens in respect of judgments, awards, attachments and/or decrees and
notices of lis pendens and associated rights relating to litigation being
contested that do not constitute an Event of Default under clause (j) of Section
8.01;

 

(g)        easements, zoning restrictions, rights-of-way, encroachments,
protrusions and similar encumbrances and title defects affecting real property,
in each case, that do not materially and adversely interfere with the ordinary
conduct of business of the Parent Borrower and its Subsidiaries, taken as a
whole;

 

(h)        Liens arising from filing UCC (or similar law of any jurisdiction)
financing statements or similar public filings, registrations or agreements in
foreign jurisdiction regarding leases and consignment or bailee arrangements
permitted or not prohibited by any of the Loan Documents and Liens securing
liabilities in respect of indemnification obligations thereunder as long as each
such Lien only encumbers the assets that are the subject of the related lease
(or contained in such leasehold) or consignment or bailee, and other
precautionary statements, filings or agreements;

 

(i)        any interest or title (and any encumbrances on such interest or
title) of a lessor, sublessor, licensor or sublicensor or secured by a lessor’s,
sublessor’s, licensor’s or sublicensor’s interest under any lease or license
agreement permitted or not prohibited by any of the Loan Documents and any
leases, subleases, licenses or sublicenses granted in the ordinary course of
business;

 

(j)        (i) leases, licenses, subleases or sublicenses (including with
respect to intellectual property and software) granted to others in the ordinary
course of business (or other agreements under which the Parent Borrower or any
Restricted Subsidiary has granted rights to end users to access and use the
Parent Borrower’s or any Restricted Subsidiary’s product, technologies or
services in the ordinary course of business) which do not interfere in

131



any material respect with the business of the Parent Borrower and its
Subsidiaries, taken as a whole and (ii) the rights reserved to or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
the Parent Borrower or any of its Restricted Subsidiaries or by a statutory
provision to terminate any such lease, license, franchise, grant or permit or to
require periodic payments as a condition to the continuance thereof;

 

(k)        Liens granted in the ordinary course of business to secure: (i)
liabilities for premiums or reimbursement obligations to insurance carriers,
(ii) liabilities in respect of indemnification obligations under leases or other
Contractual Obligations, and (iii) letters of credit, bank guarantees or similar
instruments posted to support payment of items set forth in this clause (k);
provided that (x) such letters of credit, bank guarantees or similar instruments
are issued in compliance with Section 6.01, (y) the Liens permitted by clause
(iii) shall at no time encumber any assets other than the amount of cash or
marketable investments required to be pledged thereunder and (z) the Liens
permitted by clause (i) shall at no time encumber assets other than the unearned
portion of any insurance premiums, the insurance policies and the proceeds
thereof;

 

(l)        Liens (i) of a collection bank arising under Section 4–208 of the
Uniform Commercial Code or other similar provisions of applicable Laws on items
in the course of collection, (ii) in favor of a banking institution arising as a
matter of law encumbering deposits or other funds maintained with financial
institutions (including the right of set–off), (iii) arising in connection with
pooled deposit or sweep accounts, cash netting, deposit accounts or similar
arrangements of the Parent Borrower or any Restricted Subsidiary and consisting
of the right to apply the funds held therein to satisfy overdraft or similar
obligations incurred in the ordinary course of business of such Person, (iv)
encumbering reasonable customary initial deposits and margin deposits and (v)
granted in the ordinary course of business by the Parent Borrower or any
Restricted Subsidiary to any bank with whom it maintains accounts to the extent
required by the relevant bank’s (or custodian’s or trustee’s, as applicable)
standard terms and conditions, in each case, which are within the general
parameters customary in the banking industry;

 

(m)        Liens in favor of a commodity, brokerage or security intermediary who
holds a commodity, brokerage or, as applicable, a security account on behalf of
the Parent Borrower or a Restricted Subsidiary provided such Lien encumbers only
the related account and the property held therein;

 

(n)        any Lien on any asset of the Parent Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the Parent
Borrower or any Restricted Subsidiary (other than the proceeds and products
thereof and accessions and improvements thereto, except that individual
financings provided by a Person or its Affiliates may be cross collateralized to
other financings provided by such Person or its Affiliates) and (ii) such Lien
shall secure only those obligations which it secures on the Closing Date and
obligations not otherwise prohibited under the Loan Documents and amendments,
modifications, extensions, renewals and replacements thereof (which, if such
obligations constitute Indebtedness, are permitted by Section 6.01);

132



(o)        any Lien existing on any equipment (including rolling stock),
fixtures or real property or any assets subject to the Indebtedness permitted
under clause (g) of Section 6.01, in each case, prior to and at the time of the
acquisition thereof by the Parent Borrower or any Restricted Subsidiary or
existing on any such property or assets of any Person that becomes a Restricted
Subsidiary after the date hereof prior to and at the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other assets of the Parent Borrower or any Restricted Subsidiary other than
Person(s) acquired and/or formed to make such acquisition and Subsidiaries of
such Person(s) (other than the proceeds or products thereof and after-acquired
property of and Equity Interests in such acquired Restricted Subsidiary
subjected to a Lien pursuant to the terms existing at the time of such
acquisition (it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition)); and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be and any refinancings, amendments,
modifications, extensions, renewals or replacements thereof and if such
obligations (or as applicable, any refinancings, amendments, modifications,
extensions, renewals or replacements thereof) are Indebtedness, such
Indebtedness is otherwise permitted by Section 6.01 (it being understood for
purposes of this clause (o) that individual financings provided by a Person or
its Affiliates may be cross collateralized to other financings provided by such
Person or its Affiliates;

 

(p)        (i) Liens on specific assets (including rolling stock) acquired,
constructed, repaired or improved by the Parent Borrower or any Restricted
Subsidiary (including the interests of vendors and lessors under conditional
sale, title retention agreements and extended title retention); provided that
(A) such security interests secure Indebtedness permitted by clause (e) or
clause (t) of Section 6.01, (B) in the case of Indebtedness incurred under
Section 6.01(e) such security interests and the Indebtedness secured thereby are
incurred prior to or within two hundred seventy (270) days after such
acquisition or the completion of such construction, repair or improvement and
(C) such security interests shall not apply to any other assets of the Parent
Borrower or any Restricted Subsidiary (other than the proceeds or products
thereof and after-acquired property subjected to a Lien pursuant to the terms
existing at the time of such acquisition (it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition)), and (ii) any
amendments, modifications, extensions, renewals or replacements thereof and if
such obligations (or as applicable, any amendments, modifications, extensions,
renewals or replacements thereof) are Indebtedness, such Indebtedness is
otherwise permitted by Section 6.01 (it being understood for purposes of this
clause (p) that individual financings provided by a Person or its Affiliates may
be cross collateralized to other financings provided by such Person or its
Affiliates);

 

(q)        Liens (i) in favor of customs and revenue authorities arising as a
matter of law in the ordinary course of business to secure payment of customs
duties that (a) are not overdue by more than thirty (30) days or, if more than
thirty (30) days overdue, are being contested in a manner consistent with
Section 5.04 or (b) with respect to which the

133



failure to make payment could not reasonably be expected to have a Material
Adverse Effect and (ii) on specific items of inventory or other goods and
proceeds thereof of any Person securing such Person’s obligations in respect of
bankers’ acceptances or letters of credit issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
such other goods in the ordinary course;

 

(r)        Liens (i) (A) on advances of cash or Cash Equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment, and
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien or on the date of any contract for such Investment or
Disposition and (ii) on cash earnest money deposits made by the Parent Borrower
or any Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(s)        Liens that are contractual rights of set-off relating to purchase
orders and other similar agreements entered into in the ordinary course of
business;

 

(t)        Liens on any cash earnest money deposits made by the Parent Borrower
or any of its Restricted Subsidiaries in connection with any Permitted
Acquisition or any other Investment permitted hereunder;

 

(u)        Liens representing the interest of a purchaser of goods sold by the
Parent Borrower or any of its Restricted Subsidiaries in the ordinary course of
business under conditional sale, title retention and extended title retention,
consignment, bailee or similar arrangements; provided that such Liens arise only
under the applicable conditional sale, title retention, consignment, bailee or
similar arrangements and such Liens only encumber the good so sold thereunder;

 

(v)        Liens on repurchase agreements constituting Cash Equivalents;

 

(w)        other Liens securing Indebtedness or other obligations in an
aggregate principal amount not to exceed the greater of $200,000,000 and 26.0%
of Adjusted EBITDA (determined at the time of incurrence of any such Lien
(calculated on a Pro Forma Basis) as of the last day of the most recently ended
Test Period on or prior to the date of determination) at any time outstanding;
provided that to the extent any Liens are incurred under this clause (w) to
secure any Indebtedness for borrowed money with any of the Collateral, such
Indebtedness shall be subject to a Market Intercreditor Agreement reasonably
satisfactory to the Administrative Agent providing for such Indebtedness to be
secured with the applicable Obligations on, at the Parent Borrower’s option, a
pari passu (other than with respect to control of remedies) or junior basis to
the Liens securing such Obligations;

 

(x)        Liens (i) on Equity Interests in joint ventures or Unrestricted
Subsidiaries; provided such Liens secure Indebtedness of such joint venture or
Unrestricted Subsidiary, as applicable, (ii) consisting of customary rights of
first refusal and tag, drag and similar rights in joint venture agreements and
agreements with respect to non-wholly owned

134



Subsidiaries and (iii) consisting of any encumbrance or restriction (including
put and call arrangements) in favor of a joint venture party with respect to
Equity Interests of, or assets owned by, any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

 

(y)        Liens on property constituting Collateral of the Loan Parties
securing obligations issued or incurred under (i) any Refinancing Notes and the
Refinancing Notes Indentures related thereto and any Permitted Refinancing
Indebtedness in respect thereof, (ii) any Refinancing Junior Loans and the
Refinancing Junior Loans Agreements and any Permitted Refinancing Indebtedness
in respect thereof, in each case, to the extent required by the documentation in
respect of such notes or loans, as applicable and (iii) Incremental Equivalent
Debt and any Permitted Refinancing Indebtedness in respect thereof; provided
that at the time of incurrence thereof such obligations are permitted to be
secured pursuant to the definitions of Refinancing Notes, Refinancing Junior
Loans, Incremental Equivalent Debt or Permitted Refinancing Indebtedness in
respect thereof, as applicable, and (y) such Indebtedness is subject to a Market
Intercreditor Agreement reasonably satisfactory to the Administrative Agent;

 

(z)        On or following the Merger Date and the Guarantee of the Obligations
by SplitCo and its Restricted Subsidiaries (other than Excluded Subsidiaries),
any Lien granted under the SplitCo Credit Documentation subject to the
Intercreditor Agreement;

 

(aa)        Liens on assets and capital stock of Restricted Subsidiaries that
are not Loan Parties (including capital stock owned by such Persons) securing
Indebtedness of Restricted Subsidiaries that are not Loan Parties permitted
pursuant to Section 6.01;

 

(bb)        Liens on deposits or other amounts held in escrow to secure
contractual payments (contingent or otherwise) payable by the Parent Borrower or
its Restricted Subsidiaries to a seller after the consummation of a Permitted
Acquisition;

 

(cc)        Liens on property constituting Collateral of the Loan Parties
securing obligations (i) issued or incurred pursuant to Section 6.01(ee),
subject to (A) in the case of any such Liens on the Collateral securing
obligations on a pari passu basis with the Obligations, the First Lien Net
Leverage Ratio being equal to or less than 3.50 to 1.00 and (B) in the case of
any such Liens on the Collateral securing obligations on a junior basis with the
Obligations, the Secured Net Leverage Ratio being equal to or less than 5.50 to
1.00, in each case, on a Pro Forma Basis; provided that, in the case of Liens
securing Indebtedness the proceeds of which will be applied to finance a Limited
Condition Acquisition, compliance with this clause (cc) shall be determined in
accordance with Section 1.03; provided, further that in the case of Permitted
Ratio Debt in the form of Loans secured on a pari passu basis, the incurrence of
such Indebtedness shall be subject to clause (iv) of ‎Section 2.20(d), as if
such Incremental Equivalent Debt constituted Incremental Term Loans and (ii)
Permitted Refinancing Indebtedness in respect thereof; and provided that any
Indebtedness secured by such Lien shall be subject to a Market Intercreditor
Agreement reasonably satisfactory to the Administrative Agent;

135



(dd)        Liens on cash, Cash Equivalents or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness;

 

(ee)        (i) Liens constituting customary cash collateral arrangements in
relation to obligations under Swap Agreements permitted by Section 6.06 or (ii)
Liens securing obligations of the type described in Section 6.01(o);

 

(ff)        (i) deposits of cash with the owner or lessor of premises leased or
operated by the Parent Borrower or any of the Subsidiaries and (ii) cash
collateral on deposit with banks or other financial institutions issuing letters
of credit (or backstopping such letters of credit) or other equivalent bank
guarantees issued naming as beneficiaries the owners or lessors of premises
leased or operated by the Parent Borrower or any of the Subsidiaries, in each
case in the ordinary course of business of the Parent Borrower and such
Subsidiaries to secure the performance of the Parent Borrower’s or such
Subsidiary’s obligations under the terms of the lease for such premises;

 

(gg)        Liens on the proceeds of Escrow Debt and any interest thereof,
securing the applicable Escrow Debt;

 

(hh)        any netting or set-off arrangement entered into by any member of the
Group under a derivative transaction permitted by this Agreement) for the
purposes of determining the obligations of the parties to that agreement by
reference to their net exposure under that agreement; and

 

(ii)        any Lien that arises or may be deemed to arise from any Permitted
Receivables Facility or from other sales of receivables pursuant to factoring
permitted pursuant to Section 6.05(x).

 

The expansion of Liens by virtue of accrual of interest, the accretion of
accreted value, the payment of interest or dividends in the form of additional
Indebtedness, amortization of original issue discount and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an incurrence of Liens for
purposes of this Section 6.02.

 

For purposes of determining compliance with this Section 6.02, a Lien need not
be incurred solely by reference to one category of Liens described in clauses
(a) through (ii) above but may be incurred under any combination of such
categories (including in part under one such category and in part under any
other such category).

 

Section 6.03        Fundamental Changes. Each Borrower will not, and will not
permit any Restricted Subsidiary to, merge into or amalgamate or consolidate
with any other Person, or permit any other Person to merge into or consolidate
or amalgamate with it, or liquidate or dissolve, except that:

 

(a)        any Subsidiary may merge with a Borrower in a transaction in which
such Borrower is the surviving Person (or in the case of a transitory merger
where the surviving Person assumes the Obligations in a manner reasonably
acceptable to the

136



Administrative Agent and is organized under the laws of the same jurisdiction of
such Borrower);

 

(b)        any Restricted Subsidiary may merge with any Subsidiary in a
transaction in which the surviving entity is a Restricted Subsidiary;

 

(c)        any Person may merge into a Borrower in an Investment permitted by
Section 6.04 in which such Borrower is the surviving Person;

 

(d)         any Person may merge with a Restricted Subsidiary in an Investment
permitted by Section 6.04 in which the surviving entity is a Restricted
Subsidiary so long as if any party to such merger is a Loan Party, the surviving
entity is a Loan Party (or the surviving Person assumes the Obligations of such
non-surviving Loan Party in a manner reasonably acceptable to the Administrative
Agent);

 

(e)        any Subsidiary (other than a Borrower) may liquidate or dissolve or
change in legal form if the Parent Borrower determines in good faith that such
liquidation or dissolution or change in legal form is in the best interests of
the Parent Borrower and is not materially disadvantageous to the Lenders;

 

(f)        in connection with the Disposition of a Subsidiary (other than a
Borrower) or its assets permitted by Section 6.05, such Subsidiary may merge
with or into any other Person; and

 

(g)        any merger, amalgamation, consolidation, liquidation or dissolution
by the Parent Borrower or its Restricted Subsidiaries pursuant to the
Transaction Agreement or in connection with the Transactions shall be permitted.

 

Notwithstanding the foregoing, the Parent Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Parent Borrower and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related, complementary or ancillary thereto or a reasonable extension
or expansion thereof as determined by the Parent Borrower in good faith.

 

Section 6.04        Investments, Loans, Advances, Guarantees and Acquisitions.
Each Borrower will not, and will not permit any Restricted Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any Equity Interests in
or evidences of Indebtedness or other securities (including any option, warrant
or other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any Indebtedness of, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit or all or
substantially all of the assets of a division or branch of any Person (any one
of the actions described in the foregoing provisions of this Section 6.04,
herein an “Investment”), except:

 

(a)        Investments in connection with the Transactions, the Merger and the
Recapitalization; provided that such transactions are consummated in all
material respects in accordance with the Transaction Agreement (provided that
the Transaction Agreement shall

137



not have been altered, amended or otherwise changed or supplemented or any
provision or condition therein waived by the Parent Borrower or its Affiliates,
and neither the Parent Borrower nor any of its Affiliates shall have consented
to any action which would require the consent of the Parent Borrower or such
Affiliate under the Transaction Agreement if such alteration, amendment, change,
supplement, waiver or consent would be adverse to the interests of the Lenders
in any material respect, in each case without the prior written consent of the
Administrative Agent);

 

(b)        Investments in the form of cash, Cash Equivalents and Investments
that were Cash Equivalents when such Investments were made;

 

(c)        Investments (i) existing on, or contractually committed as of, the
date hereof and set forth on Schedule 6.04, (ii) consisting of intercompany
Investments outstanding on the date hereof, and (iii) and any modification,
replacement, renewal or extension of the foregoing; provided that the amount of
the original Investment is not increased except by the terms of such Investment
or as otherwise permitted by this Section 6.04;

 

(d)        Investments among the Parent Borrower and its Restricted Subsidiaries
(including between or among Restricted Subsidiaries and including in connection
with the formation of Restricted Subsidiaries);

 

(e)        Guarantees constituting Indebtedness permitted by Section 6.01 and
payments thereon or Investments in respect thereof in lieu of such payments;
provided that (i) the aggregate principal amount of Indebtedness of Subsidiaries
that are Unrestricted Subsidiaries that is Guaranteed by any Loan Party shall be
subject to the limitation set forth in clause (q) below (it being understood
that any such Guarantee in reliance upon the reference to such clause (q) shall
reduce the amount otherwise available under such clause (q) while such Guarantee
is outstanding), (ii) if such Guarantee is by a non-Loan Party, such non-Loan
Party would have been able to incur the Guaranteed Indebtedness directly under
Section 6.01 (for the avoidance of doubt, without duplication of the primary and
Guaranteed obligations with respect to underlying Indebtedness primary
Indebtedness of a non-Loan Party) and (iii) if the Guaranteed Indebtedness is
subordinated the Guarantee of such Indebtedness is subordinated on the same
terms;

 

(f)        Investments received (i) in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts or disputes with or
judgments against, any Person, or foreclosure or deed in lieu of foreclosure
with respect to any Lien held as security for an obligation, in each case in the
ordinary course of business, (ii) upon the foreclosure with respect to any
secured Investment, (iii) as a result of the settlement, compromise or
resolution of litigation, arbitration or other disputes or (iv) in settlement of
debt created in the ordinary course of business;

 

(g)        notes and other non-cash consideration received as part of the
purchase price of assets subject to a Disposition pursuant to Section 6.05;

138



(h)        advances or extensions of trade credit in the ordinary course of
business;

 

(i)        Investments arising in connection with Swap Agreements permitted by
Section 6.06; provided that the aggregate amount of Investments by Loan Parties
in or for the benefit of Unrestricted Subsidiaries shall be subject to the
limitation set forth in clause (q) below (it being understood that any such
Investment in reliance upon the reference to such clause (q) shall reduce the
amount otherwise available under such clause (q) while such Swap Agreement is
outstanding);

 

(j)        loans and advances to future, present or former officers, directors,
employees, members of management or consultants of the Parent Borrower and its
Restricted Subsidiaries made (i) in the ordinary course of business for travel
and entertainment expenses, relocation costs and similar purposes or consistent
with past practices and (ii) in connection with such Person’s purchase of Equity
Interests of the Parent Borrower; provided that, to the extent such loans or
advances are made in cash, the amount of such loans and advances used to acquire
such Equity Interests shall be contributed or paid to the Parent Borrower in
cash, and (iii) for any other purpose in an aggregate amount not to exceed
$20,000,000 for all such loans and advances in the aggregate at any one time
outstanding;

 

(k)        the Parent Borrower and the Restricted Subsidiaries may make
Investments using the Net Proceeds actually received by the Parent Borrower from
and after the Closing Date from the sale of Equity Interests of the Parent
Borrower (other than (i) Disqualified Equity Interests, (ii) Equity Interests
issued or sold to a Restricted Subsidiary or an employee stock ownership plan or
similar trust to the extent such sale to an employee stock ownership plan or
similar trust is financed by loans from or Guaranteed by the Parent Borrower or
any Restricted Subsidiary unless such loans have been repaid with cash on or
prior to the date of determination, (iii) Equity Interests the Net Proceeds of
which are used to repay long-term Indebtedness for borrowed money (other than
revolving loans) and (iv) Specified Equity Contributions) so long as such Net
Proceeds are Not Otherwise Applied;

 

(l)        the Parent Borrower or a Restricted Subsidiary may purchase, hold or
acquire (including pursuant to a merger, consolidation, amalgamation or
otherwise) at least a majority of the Equity Interests of a Person (including
with respect to an Investment in a Restricted Subsidiary that serves to increase
the Parent Borrower’s or its Restricted Subsidiaries’ respective ownership of
Equity Interests therein) and may purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other Person or all or substantially all of the assets of a division,
line of business or branch of such Person, if, with respect to each such
acquisition (a “Permitted Acquisition”):

 

(i)        Event of Default. No Event of Default has occurred and is continuing
or would result therefrom on the date the definitive agreement for the Permitted
Acquisition is entered into by the Parent Borrower and/or the Restricted
Subsidiary, as applicable;

139



(ii)        Pro Forma Compliance. At the option of the Parent Borrower, on the
date on which the definitive agreement governing the relevant transaction is
executed or on the date of the consummation of such Permitted Acquisition, the
Parent Borrower shall be in compliance with the Financial Covenant on a Pro
Forma Basis, as of the last day of the most recently ended Test Period on or
prior to the date of determination;

 

(iii)        Delivery and Notice Requirements. The Parent Borrower shall provide
to Administrative Agent, prior to the consummation of the Permitted Acquisition,
the following: (A) notice of the Permitted Acquisition and (B) a certificate
signed by a Financial Officer of the Parent Borrower certifying as to compliance
with clauses (i) and (ii) above;

 

(iv)        Similar Business. The Target or recipient of such Investment is
involved in the same general type of business activities as the Parent Borrower
and the Restricted Subsidiaries or activities complementary, ancillary or
reasonably related thereto or a reasonable extension or expansion thereof; and

 

(v)         Collateral and Guarantee Requirement. The Borrowers shall comply
with the Collateral and Guarantee Requirement to the extent applicable;

 

(m)        Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions, sale leaseback transactions, Swap Obligations, Restricted Payments
and Affiliate transactions permitted under Sections 6.01, 6.02, 6.03, 6.05,
6.06, 6.07 and 6.08, respectively;

 

(n)        advances of payroll payments to employees in the ordinary course of
business;

 

(o)        Guarantees by the Parent Borrower and the Restricted Subsidiaries of
leases of the Parent Borrower and Restricted Subsidiaries (other than Capital
Lease Obligations) or of other obligations not constituting Indebtedness, in
each case entered into in the ordinary course of business and payments thereon
or Investments in respect thereof in lieu of such payments;

 

(p)        Investments (i) consisting of endorsements for collection or deposit,
(ii) resulting from pledges and/or deposits permitted by Sections 6.02(d), (e),
(k) and (r) and (iii) consisting of the licensing, sublicensing or contribution
of intellectual property pursuant to joint marketing arrangements, in each case,
in the ordinary course of business;

 

(q)        in addition to the Investments otherwise permitted by this Section
6.04, the Parent Borrower and the Restricted Subsidiaries may make Investments
in an aggregate amount not to exceed (i) prior to the consummation of the
Merger, the greater of $200,000,000 and 26.0% of Adjusted EBITDA or (ii)
thereafter, the greater of $500,000,000 and 26.0% of Adjusted EBITDA (in each
case as determined at the time any such Investment is made (calculated on Pro
Forma Basis) as of the last day of the most recently ended Test Period on or
prior to the date of determination) at any time outstanding;

140



(r)        (i) any Investments in any Subsidiary or joint venture in connection
with intercompany cash management arrangements or related activities arising in
the ordinary course of business; provided that any entity that serves to hold
cash balances for the purposes of making such advances to Subsidiaries or joint
ventures is a Loan Party and (ii) Investments by the Parent Borrower in any
Subsidiary or joint venture to enable it to obtain cash management and similar
arrangements described in Section 6.01(o);

 

(s)        any acquisition of assets or Equity Interests solely in exchange for,
or out of the Net Proceeds received from, the substantially contemporaneous
issuance of Equity Interests (other than Disqualified Equity Interests) of the
Parent Borrower;

 

(t)        endorsements of negotiable instruments and documents in the ordinary
course of business;

 

(u)        Investments made in connection with the funding of contributions
under any non-qualified retirement plan or similar employee compensation plan in
an amount not to exceed the amount of compensation expense recognized by the
Parent Borrower and its Restricted Subsidiaries in connection with such plans;

 

(v)        other Investments in an aggregate amount not to exceed the Available
Amount; provided that as of the date of any such Investment and after giving
effect thereto no Event of Default shall exist or result therefrom;

 

(w)        Investments in any Subsidiary that is not a Loan Party in an amount
required to permit such Subsidiary to consummate a Permitted Acquisition or
other Investment permitted hereunder substantially contemporaneously with the
receipt by such Subsidiary of the proceeds of such Investment;

 

(x)        Investments (i) in Restricted Subsidiaries in connection with
reorganizations or other activities related to Tax planning; provided that,
after giving effect to any such reorganization or other activity related to Tax
planning, the security interest of the Administrative Agent in the Collateral,
taken as a whole, is not materially impaired and (ii) by any Loan Party in any
non-Loan Party consisting of the contribution of Equity Interests of any Person
that is not a Loan Party;

 

(y)        (i) Investments held by any Restricted Subsidiary acquired after the
Closing Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with the Parent Borrower or any Restricted Subsidiary after the
Closing Date, in each case as part of an Investment otherwise permitted by this
Section 6.04 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of the relevant acquisition, merger,
amalgamation or consolidation and (ii) any modification, replacement, renewal or
extension of any Investment permitted under clause (i) of this Section 6.04(y)
so long as no such modification, replacement, renewal or extension thereof
increases the amount of such Investment except as otherwise permitted by this
Section 6.04;

 

(z)        (x) Investments made in joint ventures or non-wholly-owned
Subsidiaries as required by, or made pursuant to, buy/sell arrangements
(including put and

141



call arrangements) between the joint venture parties set forth in joint venture
agreements and similar binding arrangements  existing on the date hereof and
disclosed in filings with the SEC prior to the date hereof in an aggregate
amount not to exceed $200,000,000 and (y) any other Investments made in joint
ventures or non-wholly owned Subsidiaries in an aggregate amount not to exceed
(i) prior to the consummation of the Merger, the greater of $80,000,000 and
10.5% of Adjusted EBITDA or (ii) thereafter, the greater of $200,000,000 and
10.5% of Adjusted EBITDA (in each case as determined at the time any such
Investment is made (calculated on Pro Forma Basis) as of the last day of the
most recently ended Test Period on or prior to the date of determination) at any
time outstanding;

 

(aa)        Investments made by any Restricted Subsidiary that is not a
Subsidiary Loan Party with the proceeds received by such Person from an
Investment made by the Parent Borrower or any Subsidiary Loan Party in such
Person under this Section 6.04;

 

(bb)        Investments (i) constituting deposits, prepayments and/or other
credits to suppliers, (ii) made in connection with obtaining, maintaining or
renewing client and customer contracts and/or (iii) in the form of advances made
to distributors, suppliers, licensors and licensees, in each case, in the
ordinary course of business;

 

(cc)        other Investments in an amount such that the Total Net Leverage
Ratio on a Pro Forma Basis as of the end of the most recent Test Period is less
than or equal to 3.00 to 1.00; provided that as of the date of any such
Investment and after giving effect thereto no Event of Default shall exist or
result therefrom; provided, further, that if the proceeds of the Investment will
be applied to finance a Limited Condition Acquisition, compliance with this
clause (cc) shall be determined in accordance with Section 1.03;

 

(dd)        Asset Swaps consummated in compliance with Section 6.05; and

 

(ee)        Investments in the form of loans and other funding arrangements to
salons, (i) existing on the Closing Date or (ii) made after the Closing Date in
an amount not to exceed $175,000,000 in any fiscal year.

 

For purposes of compliance with this Section 6.04, the amount of any Investment
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such Investment
but giving effect to any returns or distributions of capital or repayment of
principal actually received in cash by such other Person with respect thereto
(but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment and less any such amount which increases the
Available Amount).

 

Any Investment that exceeds the limits of any particular clause set forth above
may be allocated amongst more than one of such clauses to permit the incurrence
of holding of such Investment to the extent such excess is permitted as an
Investment under such other clauses.

 

Section 6.05        Asset Sales. Each Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it (each such sale, transfer,
lease or other disposition herein a “Disposition”) nor will

142



the Parent Borrower permit any of the Restricted Subsidiaries to issue any
additional Equity Interest in such Subsidiary except:

 

(a)        Dispositions of inventory (including on an intercompany basis),
vehicles, obsolete, used, worn-out or surplus assets or property no longer
useful to the business of such Person or economically impracticable to maintain
and Cash Equivalents in the ordinary course of business;

 

(b)        Dispositions of assets to a Borrower or a Restricted Subsidiary;

 

(c)        Dispositions of property subject to or resulting from casualty losses
and condemnation proceedings (including in lieu thereof or any similar
proceedings);

 

(d)        Asset Swaps; provided, that immediately after giving effect to such
Asset Swap, the Parent Borrower shall be in compliance, on a Pro Forma Basis,
with the Financial Covenant;

 

(e)        Dispositions in connection with any sale-leaseback or similar
transaction; provided that the fair market value of all property so disposed of
shall not exceed $150,000,000 from and after the Closing Date;

 

(f)        Dispositions permitted by Sections 6.02 (and of the Liens
thereunder), 6.03 (so long as any Disposition pursuant to a liquidation
permitted pursuant to Section 6.03 shall be done on a pro rata basis among the
equity holders of the applicable Subsidiary), 6.04, 6.06, 6.07 and 6.08;

 

(g)        the issuance of Equity Interests by a Restricted Subsidiary to the
Parent Borrower or to another Restricted Subsidiary (and each other equity
holder on a pro rata basis) to the extent constituting an Investment permitted
by Section 6.04;

 

(h)        (i) Dispositions of Investments and accounts receivable in connection
with the collection, settlement or compromise thereof in the ordinary course of
business or (ii) any surrender or waiver of contract rights pursuant to a
settlement, release, recovery on or surrender of contract, tort or other claims
of any kind;

 

(i)        Dispositions in the ordinary course of business consisting of (i) the
abandonment of intellectual property which, in the reasonable good faith
determination of the Parent Borrower, is not material to the conduct of the
business of the Parent Borrower and Subsidiaries and (ii) licensing,
sublicensing and cross-licensing arrangements involving any technology or other
intellectual property or general intangibles of the Parent Borrower or its
Subsidiaries;

 

(j)        Dispositions of residential real property and related assets in the
ordinary course of business in connection with relocation activities for
directors, officers, members of management, employees or consultants of the Loan
Parties;

 

(k)        terminations of Swap Agreements;

143



(l)         Dispositions of the Equity Interests of, or the assets or securities
of, Unrestricted Subsidiaries;

 

(m)        other Dispositions; provided that in each case: (i) the Net Proceeds
of such disposition shall, if required by Section 2.11(c), be delivered to the
Administrative Agent for repayment of the Term Loans in compliance with Section
2.11(c), (ii) no Event of Default has occurred and is continuing or would result
therefrom on the date that the definitive agreement for such Disposition is
entered into by the Parent Borrower and or the Restricted Subsidiary, as
applicable and (iii) Borrower and the Restricted Subsidiaries shall have
received no less than 75% of such consideration in the form of cash or Cash
Equivalents; provided that for purposes of the 75% cash consideration
requirement (A) the amount of any Indebtedness or other liabilities (other than
Indebtedness or other liabilities that are subordinated to the Obligations or
that are owed to the Parent Borrower or a Restricted Subsidiary) of the Parent
Borrower or any applicable Restricted Subsidiary (as shown on such Person’s most
recent balance sheet or in the notes thereto) that are (x) assumed by the
transferee of any such assets or (y) otherwise cancelled or terminated in
connection with the transaction with such transferee and, in each case, for
which the Parent Borrower and its Restricted Subsidiaries (to the extent
previously liable thereunder) shall have been validly released by all relevant
creditors in writing, (B) the amount of any trade-in value applied to the
purchase price of any replacement assets acquired in connection with such
Disposition, (C) any securities, notes or other obligations or assets received
by the Parent Borrower or any Restricted Subsidiary from such transferee that
are converted by such Person into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within one hundred eighty (180) days
following the closing of the applicable Disposition, (D) Indebtedness of any
Restricted Subsidiary that ceases to be a Restricted Subsidiary as a result of
such Disposition (other than intercompany debt owed to a Borrower or its
Restricted Subsidiaries), to the extent that the Borrowers and all of the
Restricted Subsidiaries (to the extent previously liable thereunder) are
released from any guarantee of payment of the principal amount of such
Indebtedness in connection with such Disposition and (E) any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (m) that is at that time outstanding, not in
excess of (i) prior to the consummation of the Merger, the greater of
$100,000,000 and 13.0% of Adjusted EBITDA or (ii) thereafter, the greater of
$200,000,000 and 12.5% of Adjusted EBITDA (in each case as determined at the
time any such asset sale is made (calculated on a Pro Forma Basis) as of the
last day of the most recently ended Test Period on or prior to the date of
determination, shall be deemed to be cash, with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value;

 

(n)        Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to, buy/sell arrangements between the joint venture parties
set forth in the joint venture agreement or similar binding agreements entered
into with respect to such Investment in such joint venture;

 

(o)        the expiration of any option agreement with respect to real or
personal property;

144



(p)        Dispositions of Equity Interests deemed to occur upon the exercise of
stock options, warrants or other convertible securities if such Equity Interests
represent (i) a portion of the exercise price thereof or (ii) withholding
incurred in connection with such exercise;

 

(q)        leases, subleases, licenses or sublicenses of property or
intellectual property in the ordinary course of business;

 

(r)        Dispositions of non-core assets (which may include real property)
acquired in an acquisition permitted under this Agreement to the extent such
Disposition is consummated within two (2) years of such acquisition;

 

(s)        other Dispositions in an aggregate amount not to exceed $150,000,000
in any fiscal year;

 

(t)        Dispositions of letters of credit and/or bank guarantees (and/or the
rights thereunder) to banks or other financial institutions in the ordinary
course of business in exchange for cash and/or Cash Equivalents;

 

(u)        any Disposition by the Parent Borrower or its Restricted Subsidiaries
or any issuance of Equity Interests by a Restricted Subsidiary, in each case, in
connection with the Transactions or pursuant to the Transaction Agreement;

 

(v)        any Disposition of cash where that disposition is not otherwise
prohibited by the Loan Documents;

 

(w)        the issuance of Equity Interests by a Restricted Subsidiary that
represents all or a portion of the consideration paid by the Parent Borrower or
a Restricted Subsidiary in connection with any Investment permitted by Section
6.04, including in connection with the formation of a joint venture with a
Person other than a Restricted Subsidiary;

 

(x)        sales of receivables pursuant to any Permitted Receivables Facility
and sales of receivables by any Swiss, French, Dutch, United Kingdom, Spanish,
German or Italian Subsidiary pursuant to factoring arrangements entered into in
the ordinary course of business consistent with past practices; and

 

(y)        any Required Regulatory Dispositions that are not otherwise permitted
under clause (m) above.

 

provided that all Dispositions permitted hereby (other than those permitted by
clauses (a), (b), (c), (f), (g), (h), (i), (k), (n), (o), (p), (q), (t), (u) and
(v) above) shall be made for fair value.

 

Section 6.06        Swap Agreements. Each Borrower will not, and will not permit
any Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Parent Borrower
or any Restricted Subsidiary has actual or potential exposure (other than those
in respect of Equity Interests of the Parent

145



Borrower or any of its Restricted Subsidiaries), except as may be related to
convertible indebtedness, including to hedge or mitigate foreign currency and
commodity price risks, (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or Investment of the Parent Borrower or any
Restricted Subsidiary and (c) any accelerated share repurchase contract, prepaid
forward purchase contract or similar contract with respect to the purchase by
the Parent Borrower of its Equity Interest, which purchase is permitted by
Section 6.07.

 

Section 6.07        Restricted Payments; Certain Payments of Indebtedness.

 

(a)        Each Borrower will not, and will not permit any Restricted Subsidiary
to, declare or make, directly or indirectly, any Restricted Payment, except:

 

(i)         such Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its Equity Interests;

 

(ii)        Restricted Subsidiaries may declare and pay dividends with respect
to their Equity Interests (provided that if such Restricted Subsidiary is not
wholly-owned by the Parent Borrower, such dividends must be made on a pro rata
basis to the holders of its Equity Interests or on a greater than ratable basis
to the extent such greater payments are made solely to a Restricted Subsidiary);

 

(iii)        to the extent constituting Restricted Payments, the Parent Borrower
and its Restricted Subsidiaries may enter into transactions expressly permitted
by Sections 6.03, 6.04, 6.05 or 6.08;

 

(iv)        repurchases by the Parent Borrower of partial interests in its
Equity Interests for nominal amounts which are required to be repurchased in
connection with the exercise of stock options or warrants to permit the issuance
of only whole shares of Equity Interests;

 

(v)        the Parent Borrower may pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Parent Borrower
(including related stock appreciation rights or similar securities) held by any
future, present or former director, officer, member of management, employee or
consultant of the Parent Borrower or any of its Subsidiaries (or the estate,
heirs, family members, spouse, former spouse, domestic partner or former
domestic partner of any of the foregoing); provided that (A) at the time of any
such repurchase, retirement or other acquisition or retirement for value no
Default has occurred and is continuing or would result therefrom, (B) the
aggregate amount of Restricted Payments made under this clause (v) in any fiscal
year does not exceed (x) $20,000,000 (the “Yearly Limit”) plus (y) the portion
of the Yearly Limit from each of the immediately preceding four fiscal years
(not including any fiscal year ending prior to 2016) which was not expended by
the Parent Borrower for Restricted Payments in such fiscal years (the “Carryover
Amount” and in calculating the Carryover Amount for any fiscal year, the Yearly
Limit applicable

146



to the previous fiscal years shall be deemed to have been utilized first by any
Restricted Payments made under this clause (v) in such fiscal year) plus (z) an
amount equal to the cash proceeds from the sale of Equity Interests to
directors, officers, members of management, employees or consultants of the
Parent Borrower or of its Subsidiaries (or the estate, heirs, family members,
spouse or former spouse of any of the foregoing) in such fiscal year;

 

(vi)         the repurchase of Equity Interests of the Parent Borrower that
occurs upon the cashless exercise of stock options, warrants or other
convertible securities as a result of the Parent Borrower accepting such
options, warrants or other convertible securities as satisfaction of the
exercise price of such Equity Interests;

 

(vii)        the Parent Borrower and any Restricted Subsidiary may pay cash
payments in lieu of fractional shares in connection with (i) any dividend, split
or combination of its Equity Interests or any Permitted Acquisition (or similar
Investment) or (ii) the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Parent Borrower or
any of its Subsidiaries;

 

(viii)        repurchase of Equity Interests deemed to occur upon the non-cash
exercise of Equity Interests to pay Taxes;

 

(ix)         the Parent Borrower and its Restricted Subsidiaries may make
Restricted Payments in an aggregate amount not to exceed the Available Amount;
provided that (A) no Event of Default shall exist or result therefrom and (B)
the Parent Borrower shall be in compliance with the Financial Covenant on a Pro
Forma Basis for the most recently ended Test Period, in each case determined, at
the election of the Parent Borrower, at the time of (x) declaration of such
Restricted Payment or (y) the making or consummation, as applicable, of such
Restricted Payment;

 

(x)         the Parent Borrower and its Restricted Subsidiaries may make
Restricted Payments in an aggregate amount in any fiscal year not to exceed (i)
prior to the consummation of the Merger, the greater of $100,000,000 and 12.5%
of Adjusted EBITDA or (ii) thereafter, the greater of $350,000,000 and 18.5% of
Adjusted EBITDA (in each case as determined at the time any such Restricted
Payment is made (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period on or prior to the date of determination), it being
agreed that the Parent Borrower shall be permitted to carry forward unused
amounts to subsequent fiscal years (beginning with unused amounts in the fiscal
year ending June 30, 2016); provided that as of the date of any such Restricted
Payment and after giving effect thereto, the Parent Borrower shall be in
compliance with the Financial Covenant on a Pro Forma Basis for the most
recently ended Test Period and no Event of Default shall exist or result
therefrom;

147



(xi)         the Parent Borrower and its Restricted Subsidiaries may make
Restricted Payments if the Total Net Leverage Ratio on a Pro Forma Basis as of
the end of the most recent Test Period is less than or equal to 2.50 to 1.00;
provided that no Event of Default shall exist or result therefrom;

 

(xii)        the Parent Borrower and its Restricted Subsidiaries may make
Restricted Payments in an aggregate amount not to exceed $500,000,000; provided
that as of the date of any such Restricted Payment and after giving effect
thereto, no Event of Default shall exist or result therefrom;

 

(xiii)        Restricted Payments made on or after the Closing Date relating to
the Transactions; and

 

(xiv)        any Borrower may make Restricted Payments in an amount not to
exceed the amount of Excluded Contributions previously received by the Parent
Borrower Not Otherwise Applied;

 

(xv)         repurchases of the Parent Borrower’s Class A common stock pursuant
to the share repurchase authorization described in that certain Form 8-K of the
Parent Borrower dated August 13, 2015 and the Parent Borrower’s share repurchase
program referenced therein; and

 

(b)        Each Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, make any payment, directly or indirectly, in respect of any
purchase, redemption, retirement, acquisition, cancellation or termination of
any Junior Indebtedness prior to the scheduled maturity thereof (it being
understood that payments of regularly scheduled principal, interest, mandatory
prepayments, mandatory offers to purchase, fees, expenses and indemnification
obligations shall be permitted) (such Indebtedness, collectively, “Restricted
Indebtedness”), or any other payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Restricted Indebtedness or any other payment (including any
payment under any Swap Agreement) that has a substantially similar effect to any
of the foregoing, except:

 

(i)         refinancings of Restricted Indebtedness to the extent permitted by
Section 6.01;

 

(ii)        payments or other distributions in respect of principal or interest
on, or payment or other distribution on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of, Restricted
Indebtedness, if the Total Net Leverage Ratio on a Pro Forma Basis as of the end
of the most recent Test Period is less than or equal to 2.50 to 1.00 and no
Event of Default exists or would result from the making of such payment or
distribution;

 

(iii)        payments or other distributions in respect of the purchase,
redemption, retirement, acquisition, cancellation or termination of, Restricted
Indebtedness, in an aggregate amount not to exceed $25,000,000; provided that at

148



the time of any such payment or other distribution, no Event of Default shall
exist or result therefrom;

 

(iv)        payments or other distributions in respect of the purchase,
redemption, retirement, acquisition, cancellation or termination of, Restricted
Indebtedness, in an aggregate amount not exceed to the Available Amount;
provided that as of the date of any such payment and after giving effect thereto
(A) no Event of Default shall exist or result therefrom and (B) the Parent
Borrower shall be in compliance with the Financial Covenant on a Pro Forma Basis
for the most recently ended Test Period; provided that, with respect to any such
purchase, redemption, retirement, acquisition, cancellation or termination of,
Restricted Indebtedness the notice of which is irrevocable, such conditions
shall, at the election of the Parent Borrower, be tested at the time of the
delivery of notice with respect to such purchase, redemption, retirement,
acquisition, cancellation or termination; provided, however, that
notwithstanding the foregoing, the absence of an Event of Default shall be a
condition to the consummation of any such purchase, redemption, retirement,
acquisition, cancellation or termination;

 

(v)         payment-in-kind interest with respect to Restricted Indebtedness
permitted by this Agreement;

 

(vi)        payments as part of an “applicable high yield discount obligation”
catch up payment with respect to Restricted Indebtedness permitted by this
Agreement; and

 

(vii)        the conversion of any Restricted Indebtedness to Equity Interests
(other than Disqualified Equity Interests) or the prepayment of Restricted
Indebtedness in an amount not to exceed the amount of Excluded Contributions
previously received by the Parent Borrower.

 

Notwithstanding the foregoing, the making of any dividend, payment or other
distribution or the consummation of any irrevocable redemption within 180 days
after the date of declaration of such dividend, payment or other distribution or
giving of the redemption notice, as applicable, will not be prohibited if, at
the date of declaration or notice such dividend, payment or other distribution
or redemption would have complied with the terms of this Agreement.

 

Section 6.08        Transactions with Affiliates. Each Borrower will not, and
will not permit any Restricted Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates involving aggregate payments, for any such transaction or series of
related transactions, in excess of $15,000,000, except:

 

(a)        transactions (i) that are at prices and on terms and conditions not
materially less favorable to such Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties or (ii)
for which the applicable Borrower has delivered to the Administrative Agent a
letter from an independent financial advisor stating that such transaction is
fair from a financial point of view;

149



(b)        transactions between or among the Borrowers and Restricted
Subsidiaries not involving any other Affiliate;

 

(c)        any Restricted Payment permitted by Section 6.07;

 

(d)        the payment of reasonable and customary fees and expenses, and the
provision of customary indemnification to directors, officers, employees,
members of management and consultants of the Parent Borrower and the
Subsidiaries;

 

(e)        sales or issuances of Equity Interests to Affiliates of the Parent
Borrower which are otherwise permitted or not restricted by the Loan Documents;

 

(f)        loans and other transactions by and among such Borrower and/or the
Subsidiaries to the extent permitted under this Article VI;

 

(g)        the consummation of and the payment of all fees, expenses, bonuses
and awards related to the Transactions;

 

(h)        transactions with joint ventures for the purchase or sale of goods
and services entered into in the ordinary course of business;

 

(i)        employment and severance arrangements (including options to purchase
Equity Interests of the Parent Borrower, restricted stock plans, long-term
incentive plans, stock appreciation rights plans, participation plans or similar
employee benefits plans) between such Borrower and any Restricted Subsidiary and
their directors, officers, employees, members of management and consultants in
the ordinary course of business;

 

(j)        the existence of, and the performance of obligations of such Borrower
or any of its Restricted Subsidiaries under the terms of any agreement in
existence or contemplated as of the Closing Date and identified on Schedule
6.08, as these agreements may be amended, restated, amended and restated,
supplemented, extended, renewed or otherwise modified from time to time;
provided, however, that any future amendment, restatement, amendment and
restatement, supplement, extension, renewal or other modification entered into
after the Closing Date will be permitted to the extent that its terms are not
more disadvantageous in any material respect, taken as a whole, to the Lenders
than the terms of the agreements on the Closing Date;

 

(k)        any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by or merged into such Borrower or
its Restricted Subsidiaries pursuant to the terms of this Agreement; provided
that such agreement was not entered into in contemplation of such acquisition or
merger, or any amendment thereto (so long as any such amendment is not
disadvantageous to the Lenders in any material respect in the good faith
judgment of the Parent Borrower when taken as a whole as compared to such
agreement as in effect on the date of such acquisition or merger);

 

(l)        payments to or from, and transactions with, joint ventures (to the
extent any such joint venture is only an Affiliate as a result of Investments by
the Borrowers and the Restricted Subsidiaries in such joint venture), non-wholly
owned Subsidiaries and

150



Unrestricted Subsidiaries in the ordinary course of business to the extent
otherwise permitted under Section 6.04;

 

(m)        transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
the Parent Borrower and its Restricted Subsidiaries, in the reasonable
determination of the board of directors of the Parent Borrower, or are on terms
at least as favorable, in all material respects, as might reasonably have been
obtained at such time from an unaffiliated party;

 

(n)        the entering into of any Tax sharing agreement or arrangement to the
extent payments under such agreement or arrangement would otherwise be permitted
under Section 6.07;

 

(o)        any contribution to the capital of the Parent Borrower or any of its
Restricted Subsidiaries;

 

(p)        the formation and maintenance of any consolidated group or subgroup
for Tax, accounting or cash pooling or management purposes in the ordinary
course of business;

 

(q)        transactions undertaken in good faith (as certified by a Responsible
Officer of the Parent Borrower) for the purpose of improving the consolidated
Tax efficiency of such Borrower and its Subsidiaries and not for the purpose of
circumventing any covenant set forth in this Agreement;

 

(r)        any other transaction with an Affiliate, which is approved by a
majority of disinterested members of the board of directors (or equivalent
governing body) of the Parent Borrower in good faith; and

 

(s)        transactions in connection with the Transaction Agreement.

 

Section 6.09        Restrictive Agreements. Each Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon:

 

(a)        the ability of such Borrower or any of its Restricted Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets in
favor of the Collateral Agent (or its agent or designee) for the benefit of the
Secured Parties securing any of the Obligations, or

 

(b)        the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to such Borrower or any other Restricted Subsidiary or
to Guarantee the Obligations or any part thereof;

 

provided that with respect to clauses (a) and (b):

151





(i)         the foregoing shall not apply to restrictions and conditions imposed
by law, rule, regulation or order or by any customary or reasonable restrictions
and conditions contained in any Loan Document, the SplitCo Credit Documentation
or document governing any Swap Obligations, Deposit Obligations, Refinancing
Notes, any Refinancing Junior Loan, any Incremental Equivalent Debt, any
Permitted Ratio Debt or any Permitted Refinancing Indebtedness in respect
thereof;

 

(ii)        the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to Dispositions permitted by Section
6.05 pending such Dispositions;

 

(iii)        clause (a) of the foregoing shall not apply to customary provisions
in leases and other contracts restricting the assignment, subletting or other
transfer thereof (including the granting of any Lien);

 

(iv)        clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by restrictions on cash and other deposits or net worth
provisions in leases and other agreements entered into in the ordinary course of
business;

 

(v)         the foregoing shall not apply if such restrictions and conditions
were binding on a Restricted Subsidiary or its assets at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary or such assets were
first acquired by such Restricted Subsidiary (other than a Restricted Subsidiary
that was a Restricted Subsidiary on the Closing Date or assets owned by any
Restricted Subsidiary on the Closing Date), so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary or assets being acquired;

 

(vi)        the foregoing shall not apply to customary provisions in partnership
agreements, limited liability company governance documents, joint venture
agreements and other similar agreements that restrict the transfer of assets of,
or ownership interests in, the relevant partnership, limited liability company,
joint venture or similar Person;

 

(vii)        clause (b) of the foregoing shall not apply to provisions in
agreements or instruments which prohibit the payment of dividends or the making
of other distributions with respect to any class of Equity Interests of a Person
other than on a pro rata basis;

 

(viii)        clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness or the Persons obligated thereon;

 

(ix)        clause (b) of the foregoing shall not apply to restrictions
contained in agreements and instruments governing Indebtedness permitted
pursuant

152



to Section 6.01 to the extent not materially more restrictive, taken as a whole,
to the Parent Borrower and its Subsidiaries than the covenants contained in this
Agreement (as reasonably determined by the Parent Borrower);

 

(x)         the foregoing shall not apply to customary or reasonable
restrictions (as reasonably determined by the Parent Borrower) contained in
agreements and instruments relating to any Permitted Ratio Debt, Incremental
Equivalent Debt, Refinancing Notes, any Refinancing Junior Loans, any
Indebtedness permitted pursuant to Sections 6.01(t) and (v), and any Permitted
Refinancing Indebtedness thereof (and successive Permitted Refinancing
Indebtedness thereof);

 

(xi)        clause (a) of the foregoing shall not apply to customary
restrictions that arise in connection with any Lien permitted by Section 6.02 on
any asset or property that is not, and is not required to be, Collateral that
relates to the asset or property subject to such Lien;

 

(xii)        the foregoing shall not apply to any restrictions or conditions
imposed by the Transaction Agreement or any other Transaction Document or in
connection with the Transactions; and

 

(xiii)        the foregoing shall not apply to any restrictions and conditions
imposed by any amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing of any contract, instrument or
obligation referred to in clauses (i) through (xi) above; provided that such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing is, in the good faith judgment of the Parent
Borrower, no more restrictive with respect to such restrictions taken as a whole
than those in existence prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

Section 6.10        Amendment of Material Debt Documents. Each Borrower will
not, and will not permit any Restricted Subsidiary to, amend, modify or waive
any of its rights under any Junior Indebtedness Document, in any manner
materially adverse to the interests of the Lenders taken as a whole that has not
been approved by the Administrative Agent; provided that it is understood and
agreed that the foregoing limitation shall not prohibit any Permitted
Refinancing Indebtedness in respect thereof that is otherwise permitted by
Section 6.01.

 

Section 6.11        Change in Fiscal Year. The Parent Borrower will not change
the manner in which either the last day of its fiscal year or the last day of
each of the first three (3) fiscal quarters of its fiscal year is calculated, in
each case, without the prior written consent of the Administrative Agent.

 

Section 6.12        Use of Proceeds. No Borrower will request any Borrowing or
Letter of Credit, and no Borrower shall use, directly or to the knowledge of the
Parent Borrower, indirectly, and shall procure that their respective
Subsidiaries and such Borrower’s or such Subsidiary’s respective directors,
officers, employees and agents who will act in any capacity

153



with respect to or benefit from the credit facility established hereby shall not
use, directly or to the knowledge of the Parent Borrower, indirectly, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions, or (iii) in any other manner that would result in the violation of
any Sanctions applicable to any party hereto.

 

Article VII

 

Financial Covenant

 

Section 7.01        Leverage Ratio. Solely with respect to the Revolving
Facility and Term A Facility, until the Date of Full Satisfaction (solely with
respect to the Revolving Facility and the Term A Facility), the Parent Borrower
covenants and agrees with Lenders that as of the last day of each fiscal quarter
commencing with the first full fiscal quarter following the Closing Date, the
Parent Borrower shall not permit the Total Net Leverage Ratio for any Test
Period set forth below to exceed the applicable level set forth below opposite
such Test Period under the heading “Total Net Leverage Ratio”:

 

Test Periods Ending Total Net Leverage Ratio March 31, 2016 5.50 to 1.00 June
30, 2016 5.50 to 1.00 September 30, 2016 5.50 to 1.00 December 31, 2016 5.50 to
1.00 March 31, 2017 5.25 to 1.00 June 30, 2017 5.25 to 1.00 September 30, 2017
5.00 to 1.00 December 31, 2017 5.00 to 1.00 March 31, 2018 4.75 to 1.00 June 30,
2018 4.75 to 1.00 September 30, 2018 4.50 to 1.00 December 31, 2018 4.50 to 1.00
March 31, 2019 4.25 to 1.00 June 30, 2019 4.25 to 1.00 September 30, 2019 4.00
to 1.00 December 31, 2019 4.00 to 1.00 March 31, 2020 4.00 to 1.00 June 30, 2020
4.00 to 1.00 September 30, 2020 4.00 to 1.00

 

Notwithstanding the foregoing, for the four fiscal quarters ended immediately
following the closing of a Material Acquisition (including the fiscal quarter in
which such Material Acquisition occurs), the applicable Total Net Leverage Ratio
level for purposes of this Section 7.01 shall be the lesser of (x) 1.00:1.00
higher than the otherwise applicable level and (y)

154



5.95:1.00; provided, however, that, immediately after any such four fiscal
quarter period, there shall be at least two consecutive fiscal quarters during
which the Total Net Leverage Ratio shall be equal to or less than the applicable
level set forth above opposite the applicable Test Period (irrespective of
whether any other Material Acquisition has been consummated during such period).

 

Article VIII

 

Events of Default

 

Section 8.01        Events of Default; Remedies. If any of the following events
(“Events of Default”) shall occur:

 

(a)        any Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise; or any Borrower shall fail to
pay any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable, and such failure with respect to such
reimbursement obligations shall continue unremedied for a period of five (5)
business days;

 

(b)        any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this Section
8.01) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) business days;

 

(c)        any representation, warranty or certification made or deemed made by
or on behalf of any Borrower or any Restricted Subsidiary herein or in any Loan
Document, or in any report, certificate, financial statement or other document
required to be delivered pursuant hereto or thereto, shall prove to have been
materially inaccurate when made or deemed made;

 

(d)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), Section 5.03(a) (with
respect to any Borrower), Section 5.12 or in Article VI or in Article VII of
this Agreement; provided any default under Section 7.01 (a “Financial Covenant
Event of Default”) shall not constitute an Event of Default with respect to any
Loans or Commitments hereunder, other than the Revolving Loans, Term A Loans,
Revolving Commitments and/or Term A Commitments, until the date on which any
Revolving Loans or Term A Loans have been accelerated, and the Revolving
Commitments or Term A Commitments have been terminated, in each case, by the
Required TLA Lenders or Required Revolving Lenders, as applicable;

 

(e)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Section 8.01), and such failure
shall continue unremedied for a period of thirty (30) days after written notice
thereof from the Administrative Agent to the Parent Borrower;

155





(f)        any Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness other than the
Obligations, when and as the same shall become due and payable beyond any
applicable grace period or any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits, after giving effect to any applicable grace period, the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided, that any default under the SplitCo Facilities as a result of
the failure to perform or observe any term, covenant or agreement contained
under any financial covenant thereunder shall not constitute an Event of Default
for purposes of any Term B Loans unless and until the applicable lenders
thereunder have declared all such obligations under the applicable SplitCo
Facilities to be immediately due and payable in accordance with the SplitCo
Facilities and terminated the commitments thereunder; provided, further, that
this clause (f) shall not apply to (i) secured Indebtedness that becomes due as
a result of the Disposition (including as a result of a casualty or condemnation
event) of the property or assets securing such Indebtedness, (ii) Guarantees of
Indebtedness that are satisfied promptly on demand or (iii) with respect to
Indebtedness incurred under any Swap Agreement, termination events or equivalent
events pursuant to the terms of the relevant Swap Agreement which are not the
result of any default thereunder by any Loan Party or any Restricted Subsidiary;
provided, further, that such failure is unremedied and is not waived by the
holders of such Material Indebtedness prior to any termination of Commitments or
acceleration of the Loans pursuant to this Section 8.01;

 

(g)        an involuntary proceeding, corporate action, legal proceeding or
other procedure or step shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization, bankruptcy, administration,
winding up, deregistration or other relief in respect of any Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary) or its debts, or of
a substantial part of its assets, under any Federal, state or other applicable
bankruptcy, insolvency, receivership, arrangement or similar law now or
hereafter in effect or (ii) a distress, attachment, execution or the appointment
of a receiver, trustee, liquidator, custodian, administrative recovery
compulsory manager, sequestrator, conservator or similar official for any
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed, undischarged or unbonded for sixty (60)
consecutive days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)        any Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding, corporate action,
legal proceeding or other procedure or step or file any petition seeking
liquidation (other than a solvent liquidation permitted by Section 6.03),
reorganization, bankruptcy, administration, winding up, deregistration,
suspension of payments or other relief under any Federal, state or other
applicable bankruptcy, insolvency, receivership, arrangement or similar law now
or hereafter in effect, (ii) consent to the institution of, or fail to contest
in a timely and appropriate manner, any proceeding or petition described in
clause (g) of this Section 8.01, (iii) apply for or consent to the appointment
of a receiver, trustee, liquidator, custodian,

156



administrative recovery compulsory manager, sequestrator, conservator,
administrator or similar official for any Borrower or any such Restricted
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, or (v) make a general assignment for
the benefit of creditors;

 

(i)        any Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(j)        one or more judgments for the payment of money in an aggregate amount
in excess of the Threshold Amount (to the extent not covered by insurance as to
which the insurer has not denied coverage) shall be rendered against any
Borrower, any Restricted Subsidiary or any combination thereof (to the extent
not paid in full within any applicable period for payment) and there is a period
of sixty (60) consecutive days during which a stay of enforcement of such
judgment by reason of a pending appeal, payment or otherwise is not in effect;

 

(k)        an ERISA Event shall have occurred if such ERISA Event could
reasonably be expected to result in a Material Adverse Effect;

 

(l)        other than with respect to items of Collateral not exceeding
$40,000,000 in the aggregate, any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted in writing by any Loan
Party not to be, a valid and perfected Lien on any Collateral, except (i) to the
extent that perfection or priority is not required pursuant to the Collateral
and Guarantee Requirement or the Security Agreement or (ii) in connection with a
release of such Collateral in accordance with the terms of this Agreement or
(iii) as a result of the Collateral Agent’s failure to (A) maintain possession
of any stock certificates, promissory notes or other instruments delivered to it
under the Security Documents or (B) file Uniform Commercial Code continuation
statements or (iv) if such loss of an enforceable or perfected security
interest, as applicable, may be remedied by the filing of appropriate
documentation without the loss of priority;

 

(m)        any material provision of this Agreement or any other Loan Document
shall for any reason cease to be in full force and effect except as expressly
permitted hereunder or thereunder, or any Borrower or any other Loan Party shall
so state in writing, in each case other than in connection with a release of any
Guarantee in accordance with the terms of this Agreement; or

 

(n)        a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Section 8.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in

157



part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans then outstanding so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of any Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by each
Borrower; and in case of any event with respect to any Borrower described in
clause (g) or (h) of this Section 8.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of any Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by each Borrower. In
addition, if any Event of Default shall occur and be continuing, the
Administrative Agent may (and if directed by the Required Lenders, shall)
foreclose or otherwise enforce any Lien granted to the Administrative Agent, for
the benefit of the Secured Parties, to secure payment and performance of the
Obligations in accordance with the terms of the Loan Documents and exercise any
and all rights and remedies afforded by applicable Law, by any of the Loan
Documents, by equity, or otherwise.

 

Notwithstanding the foregoing, during any period during which solely a Financial
Covenant Event of Default has occurred and is continuing, the Administrative
Agent may with the consent of, and shall at the request of, the Required TLA
Lenders or Required Revolving Lenders take any of the foregoing actions
described in the immediately preceding paragraph solely as they relate to the
Revolving Lenders or Term A Lenders (versus the Lenders), the Revolving
Commitments and Term A Commitments (versus the Commitments), the Revolving
Loans, the Swingline Loans and the Term A Loans (versus the Loans), and the
Letters of Credit.

 

Section 8.02        Borrowers’ Right to Cure.

 

(a)        Notwithstanding anything to the contrary contained in Section 8.01,
if the Parent Borrower determines that an Event of Default under the Financial
Covenant has occurred or may occur with respect to any Test Period, during the
period commencing after the beginning of the last fiscal quarter included in
such Test Period and ending ten (10) Business Days after the date on which
financial statements are required to be delivered hereunder with respect to the
last fiscal quarter in such Test Period (the last day of such period being the
“Anticipated Cure Deadline”), a Specified Equity Contribution may be made to the
Parent Borrower (a “Designated Equity Contribution”), and the amount of the Net
Proceeds thereof shall be deemed to increase Adjusted EBITDA with respect to
such applicable Test Period; provided that such Net Proceeds (i) are actually
received by the Parent Borrower as cash common equity (including through capital
contribution of such Net Proceeds to the Parent Borrower) during the period
commencing after the beginning of the last fiscal quarter included in such Test
Period by the Parent Borrower and ending on the Anticipated Cure Deadline and
(ii) are Not Otherwise Applied. The parties hereby acknowledge that this Section
8.02(a) may not be relied on for purposes of calculating any financial ratios
(including, without limitation, any ratios set forth in the definition of
Applicable Rate) other than as set forth in the Financial Covenant and shall not
result in any adjustment to any baskets, interest rates or other amounts other
than the amount of the Adjusted EBITDA soley for the purpose of calculating the
Financial Covenant.



158



(b)        Upon receipt by the Administrative Agent of written notice, on or
prior to the Anticipated Cure Deadline, that the Parent Borrower intends to make
a Designated Equity Contribution in respect of a fiscal quarter, the Lenders
shall not be permitted to accelerate the Loans held by them, exercise remedies
against the Collateral or any other rights and remedies under any of the Loan
Documents that are available during continuance of an Event of Default on the
basis of a failure to comply with the requirements of the Financial Covenant,
unless such failure is not cured by a Designated Equity Contribution on or prior
to the Anticipated Cure Deadline.

 

(c)        (i) In each Test Period, there shall be at least two (2) fiscal
quarters in which no Designated Equity Contribution is made, (ii) no more than
five (5) Designated Equity Contributions may be made in the aggregate during the
term of this Agreement, (iii) the amount of any Designated Equity Contribution
shall be no more than the amount required to cause the Borrowers to be in Pro
Forma Compliance with the Financial Covenant for any applicable period and (iv)
there shall be no pro forma reduction in Indebtedness (or any cash netting
against such Indebtedness) with the proceeds of any Designated Equity
Contribution for determining compliance with the Financial Covenant for the
fiscal quarter with respect to which such Designated Equity Contribution was
made.

 

Article IX

 

The Agents

 

Section 9.01        Appointment. Each of the Lenders and each Issuing Bank
hereby irrevocably appoints (a) JPMorgan Chase Bank, N.A. as agent on its
behalf, and on behalf of each of its Affiliates who are owed Obligations (each
such Affiliate by acceptance of the benefits of the Loan Documents hereby
ratifying such appointment) and authorizes the Administrative Agent to take such
actions and perform the duties, obligations and responsibilities on its behalf
and on behalf of such Affiliates and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions, powers, authorities and discretions as are reasonably incidental
thereto and (b) JPMorgan Chase Bank, N.A., as collateral agent on its behalf,
and on behalf of each of its Affiliates who are owed Obligations (each such
Affiliate by acceptance of the benefits of the Loan Documents hereby ratifying
such appointment) and authorizes the Collateral Agent to take such actions on
its behalf and on behalf of such Affiliates and to exercise such powers as are
delegated to the Collateral Agent by the terms of the Loan Documents, together
with such actions and powers as are reasonably incidental thereto. The
Administrative Agent or the Collateral Agent (relying on the Administrative
Agent) shall be entitled to request instructions, or clarification of any
instruction, from the Lenders as to whether, and in what manner, it should
exercise or refrain from exercising any right, power, authority or discretion
and the Administrative Agent or the Collateral Agent may refrain from acting
unless and until it receives those instructions or that clarification. The
Administrative Agent or the Collateral Agent may refrain from acting in
accordance with any instructions by or on behalf of any Lender or group of
Lenders until it has received any indemnification and/or security that it may in
its discretion require (which may be greater in extent than that contained in
the Loan Documents and which may include payment in advance) for any cost, loss
or liability which it may incur in complying with those instructions. In the-

159



absence of instructions, the Administrative Agent or the Collateral Agent may
act (or refrain from acting) as it considers to be in the best interest of the
Lenders.

 

Section 9.02        Rights as a Lender. Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such Person
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if it were not an Agent hereunder.

 

Section 9.03        Limitation of Duties and Immunities. Neither Agent shall
have any duties or obligations except those expressly set forth in the Loan
Documents and each Agent’s duties are solely mechanical and administrative in
nature. Without limiting the generality of the foregoing, (a) no Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that such Agent is required to exercise in writing by or on behalf of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.02), and (c) except
as expressly set forth in the Loan Documents, no Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Parent Borrower or any of its Subsidiaries that is communicated
to or obtained by the Person serving as Agent or any of its Affiliates in any
capacity. No Agent shall be liable for any action taken or not taken by it with
the consent or at the request by or on behalf of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by
the Parent Borrower or a Lender, and no Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent. No Agent is obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another party. No Agent
shall be bound to inquire: (1) whether or not any Default has occurred; (2) as
to the performance, default or any breach of any party of its obligations under
any Loan Document; or (3) whether any event specified in any Loan Document has
occurred.

 

Section 9.04        Reliance on Third Parties; Limitation on Responsibility.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, instruction, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. Each Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts

160



selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. Each
Agent may act in relation to the Loan Documents through its officers, employees
and agents and no Agent shall: be liable for any error of judgment made by any
such person; or be bound to supervise, or be in any way responsible for, any
loss incurred by reason of misconduct, omission or default on the part, of any
such person, unless such error or such loss was directly caused by that Agent’s
gross negligence or willful misconduct. For the avoidance of doubt, no Agent
shall have any (a) liability to investigate title to charged assets or for
defective title, (b) liability for the efficacy of the Security Documents, (c)
obligation to undertake anything that may be contrary to law or regulation or
(d) obligation to risk or expend its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it.

 

Section 9.05        Sub-Agents. Each Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by such Agent without any liability to their acts or omissions. Each
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article IX shall apply to any such sub-agent and to the
Related Parties of such Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Section 9.06        Successor Agent. Subject to the appointment and acceptance
of a successor to the applicable Agent as provided in this paragraph, each Agent
may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrowers. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent and the Administrative Agent shall
have the right to appoint a successor Collateral Agent, subject to the consent
of the Parent Borrower (which consent shall not be unreasonably withheld or
delayed); provided that the Parent Borrower’s consent shall not be required if
an Event of Default has occurred and is continuing. If no successor shall have
been so appointed by the Required Lenders or Administrative Agent, as
applicable, and shall have accepted such appointment within thirty (30) days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Banks, appoint (i) a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank, or (ii) or a successor Collateral
Agent on terms to be agreed, in each case, subject to the consent of the Parent
Borrower (which consent shall not be unreasonably withheld); provided that the
Parent Borrower’s consent shall not be required if an Event of Default has
occurred and is continuing. Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral

161



Document for the benefit of the Secured Parties, the retiring Administrative
Agent shall continue to be vested with such security interest as collateral
agent for the benefit of the Secured Parties and, in the case of any Collateral
in the possession of the Administrative Agent, shall continue to hold such
Collateral, in each case until such time as a successor Administrative Agent is
appointed and accepts such appointment in accordance with this paragraph (it
being understood and agreed that the retiring Administrative Agent shall have no
duty or obligation to take any farther action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest), and (b) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, provided that (i) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(ii) all notices and other communications required or contemplated to be given
or made to the Administrative Agent shall also directly be given or made to each
Lender. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the Agent shall
be discharged from its duties and obligations hereunder (other than with respect
to its obligations under Section 10.12). The fees payable by any Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After any Agent’s
resignation hereunder, the provisions of this Article IX and Section 10.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

 

Section 9.07        Independent Credit Decisions. Each Lender acknowledges that
it has, independently and without reliance upon any Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or related agreement or any document furnished hereunder or thereunder.

 

Section 9.08        Powers and Immunities of each Issuing Bank. Neither any
Issuing Bank nor any of its Related Parties shall be liable to any Agent or any
Lender for any action taken or omitted to be taken by any of them hereunder or
otherwise in connection with any Loan Document except for its or their own gross
negligence or willful misconduct. Without limiting the generality of the
preceding sentence, each Issuing Bank (a) shall have no duties or
responsibilities except those expressly set forth in the Loan Documents, and
shall not by reason of any Loan Document be a trustee or fiduciary for any
Lender or for any Agent, (b) shall not be required to initiate any litigation or
collection proceedings under any Loan Document, (c) shall not be responsible to
any Lender or any Agent for any recitals, statements, representations, or
warranties contained in any Loan Document, or any certificate or other
documentation referred to or provided for in, or received by any of them under,
any Loan Document, or for the value, validity, effectiveness, enforceability, or
sufficiency of any Loan Document or any other documentation referred to or
provided for therein or for any failure by any Person to perform any of its
obligations thereunder, (d) may consult with legal counsel (including counsel
for the

162



Borrowers), independent public accountants, and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants, or experts, and
(e) shall incur no liability under or in respect of any Loan Document by acting
upon any notice, consent, certificate, or other instrument or writing believed
by it to be genuine and signed or sent by the proper party or parties. As to any
matters not expressly provided for by any Loan Document, each Issuing Bank shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder in accordance with instructions signed by the Required Lenders, and
such instructions of the Required Lenders and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders and the Administrative
Agent; provided, however, that no Issuing Bank shall be required to take any
action which exposes it to personal liability or which is contrary to any Loan
Document or applicable Law.

 

Section 9.09        Permitted Release of Collateral and Subsidiary Loan Parties.

 

(a)        Automatic Release. If any Collateral is the subject of a Disposition
(other than to another Loan Party) which is permitted under Section 6.05, the
Liens in the Collateral granted under the Loan Documents shall automatically
terminate and the Collateral will be disposed of free and clear of all such
Liens.

 

(b)        Written Release. The Collateral Agent (upon instruction by the
Administrative Agent) is irrevocably authorized to release of record, and shall
release of record, any Liens encumbering any Collateral that is the subject of a
Disposition described in clause (a) above upon an authorized officer of the
Parent Borrower certifying in writing to the Administrative Agent and the
Collateral Agent that the proposed Disposition of Collateral is permitted under
Section 6.05. To the extent the Collateral Agent is required to execute any
release documents in accordance with the immediately preceding sentence, the
Collateral Agent shall do so promptly upon request of the Parent Borrower and
the Administrative Agent (at the cost of the Parent Borrower) without the
consent or further agreement of any Secured Party. If the Disposition of
Collateral is not permitted under or pursuant to the Loan Documents, the Liens
encumbering the Collateral may only be released in accordance with the other
provisions of this Section 9.09 or the provisions of Section 10.02.

 

(c)        Authorized Release upon Date of Full Satisfaction. The Collateral
Agent (upon instruction by the Administrative Agent) is irrevocably authorized
by the Secured Parties, without any consent or further agreement of any Secured
Party to release the Collateral Agent’s Liens upon the Date of Full
Satisfaction.

 

(d)        Authorized Release of Subsidiary Loan Party. If the Administrative
Agent and the Collateral Agent shall have received a certificate of a
Responsible Officer of the Parent Borrower requesting the release of a
Subsidiary Loan Party, certifying that the Collateral Agent is authorized to
release such Subsidiary Loan Party because either: (1) the Equity Interest
issued by such Subsidiary Loan Party or the assets of such Subsidiary Loan Party
have been disposed of to a non-Loan Party in a transaction permitted by Section
6.05 (or with the consent of the Required Lenders pursuant to Section 10.02(b))
or (2) such Subsidiary Loan Party has been designated as an Unrestricted
Subsidiary or has become an Excluded Subsidiary; provided that no such release
shall occur if such Subsidiary Loan Party

163



continues to be a guarantor in respect of any Permitted Ratio Debt, Incremental
Equivalent Debt, Refinancing Notes or any Refinancing Junior Loans of any Loan
Party or any Permitted Refinancing Indebtedness of any of the foregoing; then
the Collateral Agent (upon instruction by the Administrative Agent) is
irrevocably authorized by the Secured Parties, without any consent or further
agreement of any Secured Party to release the Liens granted to the Collateral
Agent to secure the Obligations in the assets of such Subsidiary Loan Party and
release such Subsidiary Loan Party from all obligations under the Loan
Documents. To the extent the Collateral Agent is required to execute any release
documents in accordance with the immediately preceding sentence, the Collateral
Agent shall do so promptly upon request of the Administrative Agent and the
Parent Borrower without the consent or further agreement of any Secured Party.

 

(e)        Lien Subordination. The Collateral Agent is irrevocably authorized to
subordinate any Lien on any property granted to or held by the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Sections 6.02(a)(other than Liens created under or contemplated by
the Loan Documents), (d), (e), (i), (k), (m), (o), (p), (r), (t), (u), (x),
(aa), (bb), (dd), (ee), (ff), (gg) and (hh);

 

(f)        Collateral Release Period. Immediately upon the commencement of any
Collateral Release Period and without further action of any Person, the security
interests of the Collateral Agent and the other Secured Parties in the
Collateral shall be terminated and released; provided that the Guarantee of each
Loan Party of the Obligations pursuant to the Loan Documents shall remain in
effect during any such Collateral Release Period. During any Collateral Release
Period, the Administrative Agent and the Collateral Agent shall execute and
deliver, at the Parent Borrower’s expense, all documents or other instruments
that the Parent Borrower shall reasonably request to evidence the termination
and release of such security interests and shall return all Collateral in their
possession to the Parent Borrower. During any Collateral Release Period, the
Parent Borrower shall not be required to comply with the Security Documents or
the terms of Sections 5.10 or 5.15, in each case to the extent such terms
require the creation and perfection of security interests or Liens on Collateral
(it being understood that the Parent Borrower shall continue to be required to
comply with the terms of Section 5.10 that require the provision of Guarantees
by Loan Parties in respect of the Obligations).

 

(g)        Upon the termination of any Collateral Release Period, the security
interests of the Collateral Agent and the Secured Parties in the Collateral
shall, without any further action on the part of the Administrative Agent, the
Collateral Agent, the Secured Parties or any Loan Party, be reinstated and the
provisions of the immediately preceding paragraph shall no longer apply (until
the commencement of a subsequent Collateral Release Period). Promptly following
the termination of any Collateral Release Period, the Loan Parties shall execute
any and all documents, financing statements, agreements and instruments, and
take all such actions (including the filing and recording of financing
statements and other documents) that may be required under applicable Law or
that the Administrative Agent or Collateral Agent shall reasonably request, to
reinstate such security interests and to cause the Collateral and Guarantee
Requirement to be satisfied (all at the expense of the Loan Parties), including
with respect to any Subsidiaries or assets that would have been subjected to the
Collateral and Guarantee Requirement under Section 5.10 had

164



such terminated Collateral Release Period not been in effect; provided that all
such actions shall be completed no later than sixty (60) days after the date of
termination of such Collateral Release Period (or such later date as the
Administrative Agent shall deem appropriate).

 

(h)        Each Agent is authorized to enter into the Intercreditor Agreement
and any other intercreditor arrangements, including any Market Intercreditor
Agreements required hereunder, in each case, with respect to Indebtedness, that
is (i) required or permitted to be incurred hereunder and for which accession to
the Intercreditor Agreement is required and/or (ii) secured by Liens and which
Indebtedness contemplates an intercreditor, subordination or collateral trust
agreement (any such intercreditor, subordination or collateral trust agreement,
an “Additional Agreement”), and the parties hereto acknowledge that the
Intercreditor Agreement and any Additional Agreement is binding upon them. Each
Lender and Issuing Bank (a) hereby agrees that it will be bound by, and will not
take any action contrary to, the provisions of the Intercreditor Agreement and
any Additional Agreement and (b) hereby authorizes and instructs the Agents to
enter into the Intercreditor Agreement and any Additional Agreement and to
subject the Liens on the Collateral securing the Obligations to the provisions
thereof. The foregoing provisions are intended as an inducement to the Secured
Parties to extend credit to the Borrowers, and the Secured Parties are intended
third-party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement and any Additional Agreement.

 

Section 9.10        Perfection by Possession and Control. The Collateral Agent
hereby appoints each of the other Lenders to serve as bailee to perfect the
Collateral Agent’s Liens in any Collateral (other than deposit, securities or
commodity accounts) in the possession of any such other Lender and each Lender
possessing any such Collateral agrees to so act as bailee for the Collateral
Agent in accordance with the terms and provisions hereof.

 

Section 9.11        Lender Affiliates Rights. By accepting the benefits of the
Loan Documents, any Affiliate of a Lender that is owed any Obligation is bound
by the terms of the Loan Documents. But notwithstanding the foregoing: (a)
neither any Agent, any Lender nor any Loan Party shall be obligated to deliver
any notice or communication required to be delivered to any Lender under any
Loan Documents to any Affiliate of any Lender; and (b) no Affiliate of any
Lender that is owed any Obligation shall be included in the determination of the
Required Lenders or entitled to consent to, reject, or participate in any manner
in any amendment, waiver or other modification of any Loan Document. The Agents
shall not have any liabilities, obligations or responsibilities of any kind
whatsoever to any Affiliate of any Lender who is owed any Obligation. The Agents
shall deal solely and directly with the related Lender of any such Affiliate in
connection with all matters relating to the Loan Documents. The Obligation owed
to such Affiliate shall be considered the Obligation of its related Lender for
all purposes under the Loan Documents and such Lender shall be solely
responsible to the other parties hereto for all the obligations of such
Affiliate under any Loan Document.

 

Section 9.12        Actions in Concert and Enforcement by the Collateral Agent.
Notwithstanding anything contained in any of the Loan Documents, each Borrower,
each Agent and each Lender hereby agree that (A) no Lender shall have any right
individually to realize upon any of the Collateral under any Security Documents
or to enforce the guarantee set forth in

165



the Guaranty, it being understood and agreed that all powers, rights and
remedies under the Guaranty and the other Security Documents may be exercised
solely by the Collateral Agent (at the direction of the Administrative Agent)
for the benefit of the Secured Parties in accordance with the terms thereof and
(B) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale, the Collateral Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and the Collateral Agent, as agent for and representative of the Lenders (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold in any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Collateral Agent at such sale.

 

Article X

 

Miscellaneous

 

Section 10.01        Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone or other means, all
notices and other communications provided for herein shall be in writing and (to
the extent permitted by the applicable notice provision) shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or email, as follows:

 

(a)        if to the Parent Borrower or any other Loan Party, to it at COTY
INC., 350 Fifth Avenue, New York, NY 10118, Attention: Patrice de Talhouët, Fax:
+1 212 389 7538, Email: patrice_detalhouet@cotyinc.com, with a copy to COTY
INC., 350 Fifth Avenue, New York, NY 10118, Attention Jules Kaufman, Fax: +1 212
479 4328, Email: jules_kaufman@cotyinc.com and with a copy to Skadden, Arps,
Slate, Meagher & Flom LLP, 4 Times Square, New York, New York 10036-6522,
Attention: Steven Messina, Fax: +1 917 777 3509, Email:
steven.messina@skadden.com.

 

(b)        if to the Administrative Agent:

 

(i) For all notices, to JPMorgan Chase Bank, N.A., Floor 3, Ops 2, 500 Stanton
Christiana Road, Newark, Delaware 19713, Attention: Jane Dreisbach, Fax:
302-634-8459, Email: Jane.dreisbach@jpmorgan.com, with a copy to Sue Coplin,
Fax: 302-634-8459; Email: Sue.a.coplin@jpmorgan.com

 

(ii) For notices with respect to the Multicurrency Revolving Loans, J.P. Morgan
Europe Limited 25 Bank Street, Canary Wharf , London, E14 5JP United Kingdom,
Attention: Loans Agency, Fax: + 44 (0) 207 777 2360, Email:
loan_and_agency_london@jpmorgan.com, Attention: Hannah Langley, Fax: + 44 (0)
207 777 2360; Email: hannah.j.langley@jpmorgan.com.

 

(c)        if to the Collateral Agent, to JP Morgan Chase, IB Collateral
Services, 10 S. Dearborn, 7th Floor, Chicago IL, 60603, Mailcode: IL1-1625,
Attention: Natalie Morgan, Email: ib.collateral.services@jpmchase.com and
jetuan.a.patterson@jpmorgan.com,

166



provided that such notice or communication will only be effective upon written
confirmation of receipt by the Collateral Agent and for the avoidance of doubt,
an automatically generated “received” or “read” receipt will not constitute
written confirmation; with a copy to the Administrative Agent.

 

(d)        if to any other Lender, to it at its address (or fax number or email)
set forth in its Administrative Questionnaire

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent or each Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by encrypted or unencrypted electronic communications pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the gross negligence, bad faith or willful misconduct of, or a material
breach of any obligations under the Loan Documents by, any agent hereunder, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. The Platform and any Approved Electronic Communications are
provided “as is” and “as available” and none of the agents party hereto nor any
of their Related Parties warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the agents party hereto nor any of their Related Parties in
connection with the Platform or the Approved Electronic Communications.

 

Section 10.02        Waivers; Amendments.

 

(a)        No Waiver; Rights Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan

167



Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) of this Section 10.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)        Amendments. Neither this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended or modified except (i)
pursuant to an (A) Incremental Assumption Agreement executed in accordance with
the terms and conditions of Section 2.20, (B) a Refinancing Amendment executed
in accordance with the terms and conditions of Section 2.22 and (C) an Extension
Amendment executed in accordance with the terms and conditions of Section 2.24,
and (ii) in the case of this Agreement and any circumstance other than as
described in clause (i) and in the first proviso below, pursuant to an agreement
or agreements in writing entered into by the Borrowers and the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) or, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto in each case with the consent of the Required
Lenders; provided that no such agreement shall, (A) without the written consent
of each Lender directly and adversely affected thereby (but not, for the
avoidance of doubt, the consent of the Required Lenders) (1) increase the
Commitment of any Lender (it being understood that a waiver of any condition
precedent in Section 4.01 or Section 4.02 or the waiver of any Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not be an increase of a Commitment of any Lender), (2) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon
(other than interest accruing pursuant to Section 2.13(c) or a waiver thereof),
extend the scheduled date of any interim amortization of any Loan or reduce any
fees payable hereunder (other than with respect to any Extension Amendment), (3)
postpone the scheduled date of payment of any interest on any Loan or LC
Disbursement (other than interest accruing pursuant to Section 2.13(c) or a
waiver thereof), or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, (4) postpone the final scheduled date of payment of
the principal amount of any Loan or LC Disbursement or (5) postpone the
scheduled date of expiration of any Commitment (it being understood that a
waiver of any condition precedent in Section 4.01 or Section 4.02 or the waiver
of any Default or Event of Default, mandatory prepayment or mandatory reduction
of the Commitments shall not be an extension of a Commitment of any Lender), (B)
change the currency in which any Loan or Commitment of any Lender is denominated
without the written consent of such Lender (but not, for the avoidance of doubt,
the consent of the Required Lenders) (it being understood that designation of
additional Alternative Currencies in accordance with the definition thereof
shall not constitute a change in currency for purposes of this clause (B)), (C)
without the written consent of each Lender (but not, for the avoidance of doubt,
the consent of the Required Lenders) (1) change any of the provisions of this
Section or the definition of “Required Lenders”, “Required Revolving Lenders”,
“Required TLA Lenders” or “Required TLB Lenders” (or for the avoidance of doubt
any provision that requires the consent of all Lenders or all directly affected
Lenders), (2) release all or substantially all of the value of the Guarantees of
the Obligations by the Subsidiary Loan Parties, (3) release all or substantially

168



all of the Collateral from the Liens of the Security Documents (it being
understood that (A) the determination that any assets acquired after the Closing
Date shall not constitute Collateral and (B) the Collateral Release Period, in
each case, shall not be deemed a release of Collateral), (4) change Section
2.18(b), (c) or (f) in a manner that would alter the pro rata sharing of
payments required thereby (except that modifications to such pro rata sharing
provisions in connection with (x) loan buy back or similar programs, (y) “amend
and extend” transactions or (z) adding one or more tranches of Loans (which may
but are not required to be new money tranches of Loans), which, in each case,
shall only require the written consent of each Lender participating in such
transaction) and (D) except in transactions permitted by Section 6.03, permit
assignment of rights and obligations of the Borrowers hereunder, without the
written consent of each Lender directly and adversely affected thereby (but not,
for the avoidance of doubt, the consent of the Required Lenders; provided,
further that (1) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, Collateral Agent, the Issuing
Banks or the Swingline Lender without the prior written consent of the
Administrative Agent, Collateral Agent, the Issuing Banks or the Swingline
Lender, as the case may be, and (2) notwithstanding the terms of clause (ii)
above, (x) any waiver or modification of a condition to an extension of credit
under the Revolving Facility or any Incremental Facility and (y) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of Lenders holding Loans or Commitments of a
particular Class may be effected by an agreement or agreements in writing
entered into by the Borrowers and requisite percentage in interest of the
affected Class (or Classes) of Lenders (and without the consent of the Required
Lenders), that would be required to consent thereto if such Class were the only
Class hereunder at the time or (5) except as provided in the definitions of
“Applicable Credit Rating” and “Collateral Release Period”, amend or modify the
provisions of Section 9.09(e).

 

Notwithstanding the foregoing, only the consent of the Required TLA Lenders and
Required Revolving Lenders shall be required to (and only the Required TLA
Lenders and Required Revolving Lenders shall have the ability to) waive, amend,
supplement or modify the covenant set forth in Section 7.01 (including any
defined terms as they relate thereto).

 

Notwithstanding anything in this Agreement (including, without limitation, this
Section 10.02(b)) or any other Loan Document to the contrary, (i) this Agreement
and the other Loan Documents may be amended to effect an incremental facility,
refinancing facility or extension facility pursuant to Section 2.20, 2.22 or
2.24 (and the Administrative Agent and the Borrowers may effect such amendments
to this Agreement and the other Loan Documents without the consent of any other
party as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Parent Borrower, to effect the terms of any such
incremental facility or refinancing facility); (ii) no Lender consent is
required to effect any amendment or supplement to the Intercreditor Agreement or
such Additional Agreement that is for the purpose of adding the holders of any
Indebtedness as expressly contemplated by the terms of the Intercreditor
Agreement or such Additional Agreement, as applicable (it being understood that
any such amendment or supplement may make such other changes to the
Intercreditor Agreement or such Additional Agreement as, in the good faith
determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the

169



Lenders); provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of any Agent hereunder or under any other
Loan Document without the prior written consent of such Agent; (iii) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Borrowers and the Administrative Agent
to cure any ambiguity, omission, mistake, defect or inconsistency and such
amendment shall be deemed approved by the Lenders if the Lenders shall have
received at least five (5) Business Days’ prior written notice of such change
and the Administrative Agent shall not have received, within five (5) Business
Days of the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment; and
(iv) guarantees, collateral documents and related documents executed by Loan
Parties in connection with this Agreement may be in a form reasonably determined
by the Administrative Agent and may be, together with any other Loan Document,
entered into, amended, supplemented or waived, without the consent of any other
person, by the applicable Loan Party or Loan Parties and the Administrative
Agent in its sole discretion, to (A) effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, (B) as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable requirements of law, or (C) to
cure ambiguities, omissions, mistakes or defects or to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

 

Notwithstanding anything to the contrary herein, at any time and from time to
time, upon notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) specifying in reasonable detail the proposed terms thereof,
the Borrowers may make one or more loan modification offers to all the Lenders
of any Class of Loans and/or Commitments that would, if and to the extent
accepted by any such Lender, (a) change the All-In-Yield with respect to the
Loans and Commitments under such Class (in each case solely with respect to the
Loans and Commitments of accepting Lenders in respect of which an acceptance is
delivered) and (b) treat the Loans and Commitments so modified as a new
“facility” and a new “Class” for all purposes under this Agreement (a “Loan
Modification”); provided that (i) such loan modification offer is made to each
Lender under the applicable Class of Loans and/or Commitments on the same terms
and subject to the same procedures as are applicable to all other Lenders under
such Class of Loans and/or Commitments (which procedures in any case shall be
reasonably satisfactory to the Administrative Agent), (ii) no Loan Modification
shall affect the rights or duties of, or any fees or other amounts payable to,
the Administrative Agent or any Issuing Bank, without its prior written consent,
(iii) no Loan Modification is secured by assets other than the Collateral and
(iv) no Loan Modification will be guaranteed by Subsidiaries other than the
Subsidiary Loan Parties.

 

In connection with any such Loan Modification, the Borrowers and each accepting
Lender shall execute and deliver to the Administrative Agent such agreements and
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the applicable loan modification offer and the terms
and conditions thereof, and this Agreement and the other Loan Documents shall be
amended in a writing (which may be executed and delivered by the Borrowers and
the Administrative Agent and shall be effective only with respect to the
applicable Loans and Commitments of Lenders that shall have accepted the
relevant loan modification offer (and only with respect to Loans and Commitments
as to

170



which any such Lender has accepted the loan modification offer)) to the extent
necessary or appropriate, in the judgment of the Administrative Agent, to
reflect the existence of, and to give effect to the terms and conditions of, the
applicable Loan Modification (including the addition of such modified Loans
and/or Commitments as a “facility” or a “Class” hereunder). No Lender shall have
any obligation whatsoever to accept any loan modification offer, and may reject
any such offer in its sole discretion. On the effective date of any Loan
Modification applicable to the Revolving Facility, the Borrowers shall prepay
any Revolving Loans or LC Exposure outstanding on such effective date (and pay
any additional amounts required pursuant to Section 2.16) to the extent
necessary to keep the outstanding Revolving Loans or LC Exposure, as the case
may be, ratable with any revised pro rata share of a Revolving Lender in respect
of the Revolving Facility arising from any nonratable Loan Modification to the
Revolving Commitments under this Section. Notwithstanding the foregoing, no Loan
Modification referred to above shall become effective unless the Administrative
Agent, to the extent reasonably requested by the Administrative Agent, shall
have received legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent in all material respects with those
delivered on the Closing Date under Section 4.01 (other than changes to such
legal opinions resulting from a change in Law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).
The Lenders hereby authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrowers as may be
necessary in order to establish any Loan Modification and to make such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrowers in connection with the establishment of
such loan modification offer, in each case on terms consistent with and/or to
effect the provisions hereof relating to Loan Modifications.

 

Section 10.03        Expenses; Indemnity; Damage Waiver.

 

(a)        Expenses. Each Borrower shall pay, within thirty (30) days of a
written demand therefor (together with reasonable backup documentation
supporting such reimbursement request), (i) all reasonable and documented
out-of-pocket expenses incurred by each Agent and its respective Affiliates,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of counsel (limited to one primary counsel for the Agents and the
Lenders, taken as a whole, and, if necessary, one additional counsel in each
relevant material jurisdiction and one specialty counsel), in connection with
the syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section 10.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; (ii) all reasonable
and documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by any Agent, any Issuing Bank or any Lender,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of counsel (limited to one counsel to the Agents and the Lenders,
taken as a whole, and, if necessary, one additional counsel in each

171



jurisdiction in which any Collateral is located or any proceedings are held and
one specialty counsel and, in the case of an actual or perceived conflict of
interest, one additional counsel to each group of similarly situated Persons),
in connection with the enforcement or protection of its rights in connection
with the Loan Documents, including its rights under this Section 10.03, or in
connection with the Loans made or Letters of Credit issued hereunder.
Notwithstanding the foregoing, any fees payable in respect of the Closing Date,
including legal fees and expenses, shall be due and payable as specified in
Section 4.01.

 

(b)        Indemnity. Each Borrower shall indemnify the Arrangers, the
Administrative Agent, the Collateral Agent, each Issuing Bank and each Lender,
and each Affiliate, controlling Person, officers, director, employee, partner,
trustee, advisor, shareholder, agent and other representative (each such person
being called an “Indemnitee”) and their successors and permitted assigns of any
of the foregoing persons against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including the
reasonable and documented out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee (limited to one counsel to the Indemnitees, taken as
a whole, and, if reasonably necessary, one additional counsel in each
jurisdiction in which any collateral is located or any proceedings are held and
one specialty counsel, if applicable, and, in the case of an actual or perceived
conflict of interest, one additional counsel to the each group of similarly
situated Indemnitees, taken as a whole), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
syndication of the Commitments or the Loans, the execution or delivery of any
Loan Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions, any other acquisition
permitted hereby or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any issuing bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such letter of credit), (iii) any actual or alleged presence or
release of Hazardous Materials on, under, in, at or from any property currently
or formerly owned or operated by the Parent Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Parent Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from (i) the gross negligence, bad faith or willful
misconduct of such Indemnitee, (ii) a material breach of the obligations of such
Indemnitee under the Loan Documents (in the case of the preceding clauses (i)
and (ii), as determined by a final, non-appealable judgment of a court of
competent jurisdiction) or (iii) any dispute solely among the Indemnitees (other
than an Arranger or Agent acting in their capacity as such) and to the extent
(A) not arising out of any act or omission of the Parent Borrower, its
Subsidiaries or any of their Affiliates or (B) related to the presence or
release of Hazardous Materials or violations of Environmental Laws that first
occurs at a real property owned or leased by the Parent Borrower or its
Subsidiaries or any of their Affiliates after such property is transferred to an
Indemnitee or its successors or assigns by way of a foreclosure, deed–in–lieu of
foreclosure or similar transfer. Notwithstanding the foregoing, each Indemnitee
shall be obligated to refund and return any

172



and all amounts paid by any Borrower under this paragraph to such Indemnitee for
any such fees, expenses or damages to the extent such Indemnitee is not entitled
to payment of such amount in accordance with the terms hereof. Each Indemnitee
shall promptly notify the Parent Borrower upon receipt of written notice of any
claim or threat to institute a claim; provided that any failure by any
Indemnitee to give such notice shall not relieve the loan parties from the
obligation to indemnify such Indemnitee.

 

(c)        Lender’s Agreement to Pay. To the extent that any Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Collateral Agent, the applicable Issuing Bank or the Swingline Lender under
clause (a) or (b) of this Section 10.03, each Lender severally agrees to pay to
the Administrative Agent, the Collateral Agent, the applicable Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Collateral Agent, the applicable Issuing Bank or the Swingline Lender in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposures,
outstanding Term Loans and unused Commitments at the time.

 

(d)        Waiver of Damages. To the extent permitted by applicable Law, none of
parties hereto (nor any Indemnitee) shall assert, and each hereby waives, any
claim against any Loan Party or Indemnitee, as applicable, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof,
provided, that nothing contained in this sentence shall limit the Loan Parties’
indemnification obligations to the extent such special, indirect, consequential
and punitive damages are included in any third party claim in connection with
which any Indemnitee is entitled to indemnification hereunder.

 

(e)        Payment. Unless otherwise specified, all amounts due under this
Section 10.03 shall be payable not later than thirty (30) days after written
demand therefor.

 

Section 10.04        Successors and Assigns.

 

(a)        Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of each Lender except as otherwise permitted
under Section 6.03 (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit and any

173



Secured Party related to any Lender), Participants (to the extent provided in
clause (c) of this Section 10.04) and, to the extent expressly contemplated
hereby, the Secured Parties and other Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders), any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)        Assignment.

 

(i)        Subject to the conditions set forth in clause (ii) below, any Lender
may assign to one or more assignees (except to the Parent Borrower, any
Subsidiary or a Disqualified Institution all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, delayed or conditioned) of:

 

(1)        the Parent Borrower; provided that no consent of the Parent Borrower
shall be required for (1) an assignment of (x) any Revolving Commitment to an
assignee that is a Lender or an Affiliate of a Lender with a Revolving
Commitment immediately prior to giving effect to such assignment or (y) all or
any portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund or (2) if an Event of Default under Sections 8.01(a), (b), (g) or (h)
exists, an assignment to any other assignee; and provided, further, that the
Parent Borrower shall be deemed to have consented to any such assignment unless
the Parent Borrower shall object thereto by written notice to the Administrative
Agent within ten (10) Business Days after having received notice thereof;

 

(2)        the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(3)        to the extent the assignment relates to the Revolving Facility, any
Issuing Bank.

 

(ii)        Assignments shall be subject to the following additional conditions:

 

(1)        except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (1)
$1,000,000 in the case of the Term Facility and (2) $5,000,000 in the case of
the Revolving Facility unless each of the Parent Borrower and the Administrative
Agent

174



otherwise consent (such consent not to be unreasonably withheld, delayed or
conditioned);

 

(2)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of any Class of Commitments or Loans;

 

(3)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,000 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent); and

 

(4)        the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable Laws, including federal and state securities laws.

 

(iii)        The Parent Borrower shall be entitled to seek specific performance
to unwind any such assignment in addition to any other remedies available to the
Parent Borrower at law or at equity in respect of any assignment by a Lender
without the Parent Borrower’s consent to any Disqualified Institution or, to the
extent the Parent Borrower’s consent is required under the terms hereof (and not
obtained). The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.

 

(iv)        Subject to acceptance and recording thereof pursuant to clause
(b)(v) of this Section 10.04, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party

175



hereto but shall continue to be entitled to the benefits of Sections 2.15, 2.16,
2.17 and 10.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 10.04.

 

(v)        The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
that is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice (it being understood that no Lender shall be entitled to
view any information in the Register except such information contained therein
with respect to the Class and amount of Obligations owing to such Lender).

 

(vi)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section 10.04 and any written consent to such assignment required by clause (b)
of this Section 10.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Sections 2.04(c),
2.05(d) or (e), 2.06(b), 2.18(c) or (d) or 10.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (vi).

 

(c)        Participations.

 

(i)        Any Lender may, without the consent of any other Person, sell
participations to one or more banks or other entities (except the Parent
Borrower, any Subsidiary or a Disqualified Institution (to the extent a list of
Disqualified Institutions has been provided to each Lender)) (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such

176



Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
the Collateral Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to clause (c)(ii) of this Section 10.04, each Borrower
agrees that each Participant shall be entitled to the benefits of, and subject
to the limitations of, Sections 2.15, 2.16 and 2.17 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (b)
of this Section 10.04. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender. The Parent Borrower shall be entitled to seek specific
performance to unwind any such assignment or participation in addition to any
other remedies available to the Parent Borrower at law or at equity in respect
of any participation by a Lender without the Parent Borrower’s consent to any
Disqualified Institutions or, to the extent the Parent Borrower’s consent is
required under the terms hereof (and not obtained).

 

(ii)        Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Borrowers solely for United States
federal tax purposes, shall maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement or any other Loan Document) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender,
each Loan Party and the Administrative Agent shall treat each person that is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)        Pledge. Any Lender may, in accordance with applicable Law, at any
time pledge or assign a security interest in all or any portion of its rights
under this

177



Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority, and this Section 10.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)        Notwithstanding anything else to the contrary contained in this
Agreement, (x) any Lender may assign all or a portion of its Term Loans to any
Person that, after giving effect to such assignment, would be an Affiliated
Lender or a Purchasing Borrower Party in accordance with Section 10.04(b) and
(y) any Affiliated Lender or the Borrowers and any Restricted Subsidiary may,
from time to time, purchase or prepay Term Loans on a non-pro rata basis through
(a) open market purchases and/or (b) Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between the Borrowers and the Administrative Agent (or other
applicable agent managing such auction); provided that:

 

(i)         with respect to assignments to and purchases by any Purchasing
Borrower Party, no Default or Event of Default has occurred and is continuing or
would result therefrom;

 

(ii)        the assigning Lender and Affiliated Lender or Purchasing Borrower
Party purchasing such Lender’s Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an Affiliated Lender Assignment and
Assumption in lieu of an Assignment and Assumption;

 

(iii)        for the avoidance of doubt, Lenders shall not be permitted to
assign Revolving Commitments or Revolving Loans to any Affiliated Lender or
Purchasing Borrower Party (including any Borrower or any of their respective
Restricted Subsidiaries) not acting as a Purchasing Borrower Party;

 

(iv)        any Term Loans assigned to any Purchasing Borrower Party (or
purchased or prepaid by any Borrower or any of their respective Restricted
Subsidiaries) acting in accordance with this Section 10.04(e) shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;

 

(v)         no Purchasing Borrower Party (including any Borrower or any of their
respective Restricted Subsidiaries acting as a Purchasing Borrower Party) may
use the proceeds from Revolving Loans or Swingline Loans to purchase any Term
Loans; and

 

(vi)        no Term Loan may be assigned to an Affiliated Lender pursuant to
this Section 10.04(e), if after giving effect to such assignment, Affiliated
Lenders together in the aggregate would own in excess of 25% of the aggregate
principal

178



amount of the Term Loans then outstanding (calculated as of the date of such
purchase).

 

(f)        Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender shall have any right to (i) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Loan Parties are not invited, (ii)
receive any information or material prepared by the Administrative Agent or any
Lender or any communication by or among the Administrative Agent and/or one or
more Lenders, except to the extent such information or materials have been made
available to any Loan Party or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders) or (iii) make or bring
(or participate in, other than as a passive participant in or recipient of its
pro rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Loan Documents.

 

(g)        Notwithstanding anything in Section 10.02 or the definition of
“Required Lenders”, “Required TLA Lenders” or “Required TLB Lenders” to the
contrary, for purposes of determining whether the “Required Lenders”, “Required
TLA Lenders” or “Required TLB Lenders” have (i) consented (or not consented) to
any amendment, modification, waiver, consent or other action with respect to any
of the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or (iii)
directed or required the Administrative Agent, the Collateral Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, all Term Loans held by any Affiliated Lender
shall be deemed to have voted in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Affiliated Lenders for all
purposes of calculating whether the Required Lenders have taken any actions;
provided that this clause (g) shall not apply with respect to any amendment,
modification, waiver or consent that disproportionately, directly and adversely
affects such Affiliated Lender.

 

(h)        Each Affiliated Lender hereby agrees that if a case under Title 11 of
the United States Code is commenced against any Loan Party, each such Affiliated
Lender shall consent to provide that the vote of such Affiliated Lender (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall be deemed to be without discretion in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not
Affiliated Lenders, except that such Affiliated Lender’s vote (in its capacity
as a Lender) may be counted to the extent any such plan of reorganization
proposes to treat the Obligations held by such Affiliated Lender in a manner
that is less favorable in any respect to such Affiliated Lender than the
proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrowers. Each Affiliated Lender hereby irrevocably appoints
the Administrative Agent (such appointment being coupled with an interest) as
such Affiliated Lender’s attorney-in-fact, with full authority in the place and
stead of such Affiliated Lender and in the name of such Affiliated Lender, from
time to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the

179



Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (h).

 

(i)        In no event shall the Administrative Agent be obligated to ascertain,
monitor or inquire as to whether any Lender is an Affiliated Lender nor shall
the Administrative Agent be obligated to monitor the number of Affiliated
Lenders or the aggregate amount of Loans or Incremental Loans held by Affiliated
Lenders.

 

Section 10.05        Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder. The
provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. For the avoidance of doubt, if any
entity ceases to be a Lender under this Agreement pursuant to an Assignment and
Assumption, such entity shall be entitled to the benefits of the surviving
provisions in the previous sentence but only with respect to the period during
which such entity was a Lender under this Agreement.

 

Section 10.06        Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Collateral Agent or the Arrangers embody the
final, entire agreement among the parties relating to the subject matter hereof
and supersede any and all previous commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto. There are no
unwritten oral agreements among the parties hereto. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or email or other electronic means
(including a .”pdf” or .”tif” file) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 10.07        Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and

180



enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 10.08        Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the Loan Obligations held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. Each party exercising rights under
this Section 10.08 shall promptly notify the applicable Borrower (with a copy to
the Administrative Agent) after any such exercise; provided that the failure to
give such notice shall not affect the validity of such right. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 10.09        Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)        Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York without regard to conflicts of
law principles; provided that the determination of whether the Recapitalization
and the Merger have been consummated in accordance with the terms of the
Transaction Agreement and, in any case, claims or disputes arising out of any
such interpretation or determination or any aspect thereof shall, in each case,
be governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

 

(b)        Jurisdiction. Each Lender, each Loan Party, the Administrative Agent
and the Collateral Agent hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any federal or state
court located in the borough of Manhattan in the City of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document (excluding the enforcement of the Security
Documents to the extent such security documents expressly provide otherwise), or
for recognition or enforcement of any judgment, and each of such parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of such parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(c)        Venue. Each Loan Party and each other party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in clause (b)
of this Section 10.09. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

181





(d)        Service of Process. Each Loan Party and each other party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.01. Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

Section 10.10        WAIVER OF JURY TRIAL. EACH LOAN PARTY AND EACH OTHER PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH LOAN PARTY AND EACH OTHER PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 10.10.

 

Section 10.11        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12        Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (a) to its Related Parties, including accountants, legal
counsel and other advisors on a “need-to-know” basis (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and the Administrative Agent, the Collateral Agent, the Issuing Banks and the
Lenders shall be responsible for the compliance with this paragraph by its
Related Parties), (b) to the extent requested by any Governmental Authority, (c)
to the extent required by applicable Laws or regulations or by any subpoena or
similar legal process (in which case, to the extent permitted by law, the party
in receipt of such request shall promptly inform the Parent Borrower in advance
other than in connection with any examination of the financial condition or
other routine examination of such Lender), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions not less restrictive than those of this Section
10.12, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement (but
excluding any Disqualified Institution (to the extent a list of Disqualified
Institutions has been posted to all Lenders)) or (ii) any actual or prospective
direct or indirect counterparty (or its advisors) to any swap or derivative
transaction relating to any Loan Party and its obligations, (g) with the written
consent of the Parent Borrower (h) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 10.12 or
(i) to any rating

182



agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake to preserve the confidentiality of any confidential
Information relating to the Loan Parties received by it from such Person. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and any customary information about this Agreement required for
league table or similar credit. For the purposes of this Section, “Information”
means all information received from the Borrowers relating to the Borrowers,
their Subsidiaries or their business. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each Lender acknowledges that information as defined in this Section furnished
to it pursuant to this Agreement may include material non-public information
concerning the Loan Parties and their Related Parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable Law,
including federal and state securities laws. All information, including requests
for waivers and amendments, furnished by any Borrower or any Agent or Arranger
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public information
about the loan parties and their related parties or their respective securities.
Accordingly, each Lender represents to each Borrower and the Agents and
Arrangers that it has identified in its administrative questionnaire a credit
contact who may receive information that may contain material non-public
information in accordance with its compliance procedures and applicable Law.
Notwithstanding anything in this Section 10.12 to the contrary, to the extent
any legal counsel, independent auditors, professionals and other experts or
agents of a Lender receives any Information, such legal counsel, independent
auditors, professionals and other experts or agents shall sign an undertaking
that they will treat such Information as confidential (subject to certain
customary exceptions) unless there are established and enforceable codes of
professional conduct governing the confidential treatment of such Information so
received.

 

Section 10.13        Maximum Interest Rate.

 

(a)        Limitation to Maximum Rate; Recapture. No interest rate specified in
any Loan Document shall at any time exceed the Maximum Rate. If at any time the
interest rate (the “Contract Rate”) for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term “Maximum Rate” means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable Law that such Lender may charge the applicable Borrower. The Maximum
Rate shall be calculated in a manner that takes into account any and all fees,
payments, and other charges contracted for, charged, or received in connection
with the Loan Documents that constitute interest under applicable Law. Each
change in any interest rate provided for herein based

183



upon the Maximum Rate resulting from a change in the Maximum Rate shall take
effect without notice to any Borrower at the time of such change in the Maximum
Rate.

 

(b)        Cure Provisions. No provision of any Loan Document shall require the
payment or the collection of interest in excess of the Maximum Rate. If any
excess of interest in such respect is hereby provided for, or shall be
adjudicated to be so provided, in any Loan Document or otherwise in connection
with this loan transaction, the provisions of this Section 10.13 shall govern
and prevail and neither any Borrower nor the sureties, guarantors, successors,
or assigns of any Borrower shall be obligated to pay the excess amount of such
interest or any other excess sum paid for the use, forbearance, or detention of
sums loaned pursuant hereto. In the event any Lender ever receives, collects, or
applies as interest any such sum, such amount which would be in excess of the
maximum amount permitted by applicable Law shall be applied as a payment and
reduction of the principal of the obligations outstanding hereunder, and, if the
principal of the obligations outstanding hereunder has been paid in full, any
remaining excess shall forthwith be paid to the applicable Borrower. In
determining whether or not the interest paid or payable exceeds the Maximum
Rate, each Borrower and each Lender shall, to the extent permitted by applicable
Law, (a) characterize any non-principal payment as an expense, fee, or premium
rather than as interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the entire contemplated term of
the obligations outstanding hereunder so that interest for the entire term does
not exceed the Maximum Rate.

 

Section 10.14        Limitation of Liability. None of Loan Parties, the
Administrative Agent, the Collateral Agent, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and each
Borrower, the Administrative Agent, the Collateral Agent, and each Lender and,
by the execution of the Loan Documents to which it is a party, each other Loan
Party, hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by such party in connection with, arising out of, or in any
way related to any of the Loan Documents, or any of the transactions
contemplated by any of the Loan Documents; provided, that nothing contained in
this sentence shall limit the Loan Parties’ indemnification obligations in
Section 10.03 to the extent such special, indirect, consequential and punitive
damages are included in any third party claim in connection with which any
Indemnitee is entitled to indemnification hereunder.

 

Section 10.15        No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent, the
Collateral Agent, or any Lender shall have the right to act exclusively in the
interest of the Administrative Agent, the Collateral Agent and the Lenders and
shall have no duty of disclosure, duty of loyalty, duty of care, or other duty
or obligation of any type or nature whatsoever to any Borrower, any other Loan
Party, any of the Parent Borrower’s shareholders or any other Person.

 

Section 10.16        No Fiduciary Relationship. The relationship between the
Loan Parties on the one hand and the Agents, each other agent party hereto and
each Lender on the other is solely that of debtor and creditor, and neither
Agent, nor any other agent party hereto nor any Lender has any fiduciary or
other special relationship with any Loan Party, and no term or condition of any
of the Loan Documents shall be construed so as to deem the relationship between
the Loan

184



Parties on the one hand and each Agent, each other agent party hereto and each
Lender on the other to be other than that of debtor and creditor. In addition,
each Agent, each other agent party hereto and each Lender and their Affiliates
may have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates. The Loan Parties acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Loan Party, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, stockholders, creditors or any other Person. Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with the
transactions contemplated hereby.

 

Section 10.17        Construction. Each Loan Party, each Agent and each Lender
acknowledges that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review the Loan Documents with
its legal counsel and that the Loan Documents shall be construed as if jointly
drafted by the parties thereto.

 

Section 10.18        USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the Patriot
Act.

 

Section 10.19        [Reserved].

 

Section 10.20        Additional Borrowers. The Parent Borrower may designate any
wholly-owned Restricted Subsidiary as a Borrower under any Revolving Commitments
or any Incremental Facility (an “Additional Borrower”); provided that unless
such Borrower is incorporated or formed in a jurisdiction in which any other
current Borrower is incorporated or formed, the jurisdiction of such Additional
Borrower shall be reasonably acceptable to the applicable Lenders. Such
wholly-owned Restricted Subsidiary shall become an Additional Borrower and a
party to this Agreement by delivering to the Administrative Agent an Additional
Borrower Joinder, and all references to the “Borrowers” shall also include such
Additional Borrower, as applicable, upon (a) the receipt by the Administrative
Agent of (x) documentation consistent in scope with the documentation delivered
in respect of the Borrowers on the Closing Date and (y) a certificate from the
Parent Borrower and such Additional Borrower certifying that as of the date of
such joinder, the conditions set forth in Section 4.02(a) and (b) shall be met
as if

185



a Borrowing were to occur on such date and (b) the Lenders being provided with
thirty (30) Business Days’ prior notice (or such shorter period of time as the
Administrative Agent shall reasonably agree) of any Additional Borrower being
proposed to be added pursuant to this Section 10.20. This Agreement may be
amended as necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Parent Borrower to effect the provisions of or be
consistent with this Section 10.20. Notwithstanding any other provision of this
Agreement to the contrary (including Section 10.02), any such deemed amendment
may be memorialized in writing by the Administrative Agent with the Parent
Borrower’s consent, but without the consent of any other Lenders (other than
with respect to such Lender’s approval of an Additional Borrower’s jurisdiction
of incorporation or formation as set forth above), and furnished to the other
parties hereto.

 

[Signature Pages Begin on the Next Page]

186



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  COTY INC., as the Parent Borrower         By:   /s/ Patrice de Talhouët    
Name: Patrice de Talhouët     Title: Chief Financial Officer

 



  JPMORGAN CHASE BANK, N.A. as the
Administrative Agent         By:   /s/ Tony Yung     Name: Tony Yung     Title:
Executive Director

 



  JPMORGAN CHASE BANK,
N.A, as the Collateral Agent           By:   /s/ Tony Yung     Name: Tony Yung  
  Title: Executive Director

 



  JPMORGAN CHASE BANK,
N.A, as a Lender and an Issuing Bank         By:   /s/ Tony Yung     Name: Tony
Yung     Title: Executive Director

 



  Bank of America, N.A., as a Lender and an
Issuing Bank         By:   /s/ J. Casey Cosgrove     Name: J. Casey Cosgrove    
Title: Director

 



  CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, a Lender and an
Issuing Bank         By:   /s/ Amy Trapp     Name: Amy Trapp     Title: Managing
Director           By:   /s/ Gordon Yip     Name: Gordon Yip     Title: Director

 



 

HSBC BANK USA, NATIONAL
ASSOICIATION, as a Lender and an
Issuing Bank

        By:   /s/ Darren Pinsker     Name: Darren Pinsker     Title: Sr. Vice
President

 



  ING Bank N.V., as a Lender and an Issuing Bank           By:   /s/ Koen
Weehuizen     Name:   Koen Weehuizen     Title: Managing Director           By:
  /s/ E.C. Streng     Name: E.C. Streng     Title: Director

 



  Mizuho Bank, Ltd., as Lender and an
Issuing Bank         By:   /s/ David Lim     Name: David Lim     Title:
Authorized Signatory

 



  ROYAL BANK OF CANADA, as Lender
and an Issuing Bank           By:   /s/ Gordon MacArthur     Name: Gordon
MacArthur     Title: Authorized Signatory

 



  TD BANK N.A., as a Lender and an Issuing Bank           By:   /s/ Todd Antico
    Name: Todd Antico     Title: Senior Vice President

 



  Intesa Sanpaolo – New York Branch, as
Lender and an Issuing Bank           By:   /s/ Jordan Schweon     Name: Jordan
Schweon     Title: Global Relationship Manager           By:   /s/ Maddalena
Revelli     Name: Maddalena Revelli     Title: Head of Credit Administration

 



  The Bank of Novia Scotia, as Lender and an
Issuing Bank           By:   /s/ Michelle C. Phillips     Name: Michelle C.
Phillips     Title: Execution Head & Director

 



  BANCO BILBAO VIZCAYA
ARGENTARIA, S.A. NEW YORK
BRANCH, as a Lender and an Issuing Bank           By:   /s/ Verónica Incera    
Name: Verónica Incera     Title: Managing Director           By:   /s/ Mauricio
Benitez     Name: Mauricio Benitez     Title: Director

 



  SUMITOMO MITSUI BANKING
CORPORATION, As a Lender and an
Issuing Bank           By:   /s/ David W. Kee     Name: David W. Kee     Title:
Managing Director

 



  UniCredit Bank AG, New York Branch, as
a Lender and an Issuing Bank           By:   /s/ Fabio Della Malva     Name:
Fabio Della Malva     Title: Director           By:   /s/ Elaine Tung     Name:
Elaine Tung     Title: Director

 



  DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender and an Issuing Bank         By:   /s/ Peter Cucchiara    
Name: Peter Cucchiara     Title: Vice President           By:   /s/ Michael
Shannon     Name: Michael Shannon     Title: Vice President

 



  Industrial and Commercial Bank of China
Limited, New York Branch, as a Lender and
an Issuing Bank           By:   /s/ Pinyen Shih     Name: Pinyen Shih     Title:
Executive Director           By:   /s/ Hsiwei Chen     Name: Hsiwei Chen    
Title: VP

 



  Landesbank Hessen-Thüringen Girozentrale,
as Lender and Issuing Bank           By:   /s/ Lars Riiser     Name:   Lars
Riiser     Title: Vice President           By:   /s/ Claus Hemsteg     Name:  
Claus Hemsteg     Title: Senior Vice President

 



  The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
a Lender and an Issuing Bank           By:   /s/ Adrienne Young     Name:
Adrienne Young     Title: Vice President           By:       Name:       Title:
 

 



  BMO Harris Bank N.A., as Lender           By:   /s/ Mark Piekos     Name: Mark
Piekos     Title: Managing Director

 



  Fifth Third Bank, as Lender and Issuing Bank           By:   /s/ Christopher
Griffin     Name: Christopher Griffin     Title: Vice President           By:  
    Name:       Title:  

 



  SANTANDER BANK, N.A., as a Lender
and an Issuing Bank           By:   /s/ William Maag     Name: William Maag    
Title: Managing Director

 



  Standard Chartered Bank, as a Lender and
an Issuing Bank           By:   /s/ Steven Aloupis     Name: Steven Aloupis    
Title: Managing Director       Capital Markets

 



  MORGAN STANLEY BANK, N.A., as a
Lender and an Issuing Bank           By:   /s/ Brendan MacBride     Name:
Brendan MacBride     Title: Authorized Signatory

 



  BANK OF THE WEST, as Lender           By:   /s/ Francesco Ingargiola     Name:
Francesco Ingargiola     Title: Director

 

  By:   /s/ Harry Yergey     Name: Harry Yergey     Title: Managing Director

 



  BNP PARIBAS, as a Lender and an Issuing Bank           By:   /s/ Pierre
Nicholas Rogers     Name: Pierre Nicholas Rogers     Title: Managing Director  
        By:   /s/ Nanette Baudon     Name: Nanette Baudon     Title: Director

 



  Bayerische Landesbank, New York Branch,
as a Lender and an Issuing Bank           By:   /s/ Rolf Siebert     Name: Rolf
Siebert     Title: Executive Director           By:   /s/ Matthew DeCarlo    
Name: Matthew DeCarlo     Title: Senior Director

 



  First Commercial Bank, Ltd., A Republic of
China Bank Acting Through Its Los Angeles
Branch, as Lender           By:   /s/ Terry Yuan-Gan Ju     Name: Terry Yuan-Gan
Ju     Title: VP & General Manager           By:       Name:       Title:  

 



  Landesbank Baden-Württemberg, New York
Branch, as a Lender and an Issuing Bank           By:   /s/ Simone Ehmann    
Name: Simone Ehmann     Title: Vice President           By:   /s/ Carolyn
Gutbrod     Name: Carolyn Gutbrod     Title: Vice President

 



  Capital One, National Association, as a
Lender and an Issuing Bank           By:   /s/ Esther Lainis     Name: Esther
Lainis     Title: Senior Vice President

 



  [ First Hawaiian Bank ], as Lender           By:   /s/ Jon T. Fukagawa    
Name: Jon T. Fukagawa     Title: Vice President           By:       Name:      
Title:  

 



  Banco de Sabadell, S.A.-Miami Branch, as a Lender and an Issuing Bank        
  By:   /s/ Maurici Lladó     Name: Maurici Lladó     Title: Executive Director,
      Corporate & Investment Banking Americas

 





  Credit Industriel et Commercial New York
Branch, as a Lender and an Issuing Bank           By:   /s/ Garry Weiss    
Name: Garry Weiss     Title: Managing Director           By:   /s/ Clifford
Abramsky     Name: Clifford Abramsky     Title: Managing Director

 





  Bank of China (Luxembourg) S.A., as Lender           By:   /s/ Yan Hai Si    
Name: Yan Hai Si     Title: Deputy General Manager

 





  KBC Bank N.V., New York Branch, as a
Lender and an Issuing Bank           By:   /s/ Sheila Bermejo     Name: Sheila
Bermejo     Title: Vice President           By:   /s/ Thomas R. Lalli      Name:
Thomas R. Lalli     Title: Managing Director

 





  MORGAN STANLEY SENIOR FUNDING
Inc., as a Lender and an Issuing Bank           By:   /s/ Brendan MacBride    
Name: Brendan MacBride     Title: Authorized Signatory

 





  Bank of China, New York Branch, as a
Lender and an Issuing Bank           By:   /s/ Haifeng Xu     Name: Haifeng Xu  
  Title: Executive Vice President

 





  Taiwan Business Bank, Los Angeles
Branch, as Lender           By:   /s/ Sandy Chen     Name: Sandy Chen     Title:
General Manager           By:       Name:       Title:  

 





  United Bank, as Lender           By:   /s/ Tom Wolcott     Name: Tom Wolcott  
  Title: SVP Shared National Credit           By:       Name:       Title:  

 





  Liberty Bank, as Lender           By:   /s/ Carla Balesano     Name: Carla
Balesano     Title: Senior Vice President

 





  Mega International Commercial Bank Co.,
Ltd. New York Branch, as Lender           By:   /s/ Ming – Che Yang     Name:  
Ming – Che Yang     Title: AVP & AGM

 





  Mega International Commercial Bank Co.,
Ltd. Chicago Branch, as Lender           By:   /s/ Luke L. Hwang     Name: Luke
L. Hwang     Title: V.P. and General Manager           By:       Name:      
Title:  

 





  ISRAEL DISCOUNT BANK OF NEW
YORK, as a Lender and an Issuing Bank           By:   /s/ Li Zhou     Name: Li
Zhou     Title: Vice President           By:   /s/ Richard Tripaldi     Name:
Richard Tripaldi     Title: Senior Vice President

 





  TriState Capital Bank, as Lender           By:   /s/ Ellen Frank     Name:
Ellen Frank     Title: Senior Vice President           By:       Name:      
Title:  

 



EXHIBITS

 

Exhibit A-1 – Form of Assignment and Assumption Exhibit A-2 – Form of Affiliated
Lender Assignment and Assumption Exhibit B – Form of Compliance Certificate
Exhibit C – Form of Incremental Facility Activation Notice Exhibit D-1 to D-4 –
Forms of U.S. Tax Compliance Certificate Exhibit E – [Reserved] Exhibit F – Form
of Additional Borrower Joinder Exhibit G – Form of Lender Designation Exhibit H
– Form of Global Intercompany Note Exhibit I – Form of Guaranty Exhibit J – Form
of Security Agreement

 

LIST OF EXHIBITS

 



EXHIBIT A -1

TO

COTY INC. CREDIT AGREEMENT

 

Form of Assignment and Assumption

 



ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement identified below (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit, Guarantees, and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:           2. Assignee:               [and is an Affiliate/Approved
Fund of [identify Lender]1]       3. Borrowers: COTY INC. [AND] [ADD ADDITIONAL
BORROWERS IF APPLICABLE]       4. Administrative Agent: JPMorgan Chase bank,
n.a., as the administrative agent under the Credit Agreement       5. Credit
Agreement: The Credit Agreement dated as of October 27, 2015 among Coty Inc.,
the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the other parties thereto from
time to time.

 

 

 

1 Select as applicable.

 

ASSIGNMENT AND ASSUMPTION, Page 1

 



6.Assigned Interest:

 

Facility Assigned Aggregate Amount
of
Commitment/Loans
for all Lenders Amount of
Commitment/Loans
Assigned Percentage Assigned
of
Commitment/Loans2

[Term A

Facility]

$ $ %

[Term B

USD Facility]

$ $ %

[Term B

EUR Facility]

€ € % [USD/Multicurrency
Revolving Facility] [  ]3 [  ] %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR         [NAME OF ASSIGNOR]         By:       Name:

    Title:

        ASSIGNEE         [NAME OF ASSIGNEE]         By:       Name:

    Title:


 

 

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.     3 Specify currency.

 

ASSIGNMENT AND ASSUMPTION, Page 2

 



[Consented to and]4 Accepted:

 

JPMorgan Chase bank, n.a., as

Administrative Agent

 

By:       Name:

    Title:

 

 

[Consented to:]5

 

[COTY INC.]

 

By:       Name:

    Title:

 

 

[Consented to:]6

 

[ISSUING BANK]

 

By:       Name:

    Title:

 

 



 

 

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.     5 To be added only if the consent of the
Parent Borrower is required by the terms of the Credit Agreement.     6 To be
added only if the consent of the Issuing Bank is required by the terms of the
Credit Agreement.

 

ASSIGNMENT AND ASSUMPTION, Page 3

 



ANNEX 1

 

COTY INC.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.     Representations and Warranties.

 

1.1   Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Parent Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.  Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant thereto, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, including but not limited to
any documentation required pursuant to Section 2.17 of the Credit Agreement,
duly completed and executed by the Assignee and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or email (including in “.pdf” or “.tif” files) shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York without regard to conflicts of law
principles.

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION, Page 1

 



EXHIBIT A-2

TO

COTY INC. CREDIT AGREEMENT

 

Form of Affiliated Lender Assignment and Assumption

 



AFFILIATED LENDER

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to

 



 

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.     2 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.     3 Select as appropriate.  
  4 Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION, Page 1

 



[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

1. Assignor[s]:                                     2. Assignee[s]:            
                        3. Borrower(s): COTY INC. [AND] [ADD ADDITIONAL
BORROWERS IF APPLICABLE].       4. Administrative Agent: JPMorgan Chase bank,
n.a., including any successor thereto, as the administrative agent under the
Credit Agreement         5. Credit Agreement: The Credit Agreement dated as of
October 27, 2015 among Coty Inc., the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent, and the
other parties thereto from time to time.       6. Assigned       Interest:  

 

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION, Page 2

 



Assignor[s]5

Assignee[s]6

Facility
Assigned 7

Aggregate
Amount
of
Commitment/
Loans
for all
Lenders8

Amount
of
Commitment/
Loans
Assigned9

Percentage
Assigned of
Commitment/
Loans10

CUSIP
Number

    - [$][€] [$][€] -       - ______ ______ -       -     -       -     -      
-     -       -     -       -     -       -     -       -     %       - [$][€]
[$][€] -       - ______ ______ -       -     -       -     -       -     -      
-     -       -     -       -     -       -     %       - [$][€] [$][€] -      
- ______ ______ -       -     -  

 



 

 

5 List each Assignor, as appropriate.     6 List each Assignee, as appropriate.
    7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Affiliated Lender Assignment
and Assumption (e.g. “Term A Facility”, “Term B USD Facility”, “Term B EUR
Facility”, “Incremental Term Loans” or “Extended Term Loans”).     8 Amounts in
this column and in the column immediately to the right to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date.     9 After giving effect to Assignee’s
purchase and assumption of the Assigned Interest, the aggregate principal amount
of Term Loans held together in the aggregate by Affiliated Lenders shall not
exceed 25% of the aggregate principal amount of the Term Loans then outstanding
(calculated as of the date of the purchase).       10 Set forth, to at least 9
decimals, as a percentage of the Commitment/Loans of all Lenders thereunder.

 

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION, Page 3

 



    -     -       -     -       -     -       -     -       -     -       -    
%  

 

  Trade Date: __________________]11

 

Effective Date: __________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 



 

 

11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION, Page 4

 



The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR     [NAME OF ASSIGNOR]           By:       Name:       Title:        
    ASSIGNEE         [NAME OF ASSIGNEE]           By:       Name:       Title:  

 

Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:       Name:     Title:         By:       Name:     Title:  

 

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION, Page 5

 



[Consented to]:12

 

COTY INC.

 

By:       Name:     Title:  

 



 

 

12 To be added only if the consent of the Parent Borrower is required by the
terms of the Credit Agreement.

 

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION, Page 6

 



ANNEX 1
TO AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

1.     Representations and Warranties.

 

1.1.  Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Parent Borrower, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Parent Borrower, any of its Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document;
and (c) it acknowledges that [the] [each] Assignee is an Affiliated Lender and
may possess material non-public information with respect to the Parent Borrower
and its Subsidiaries or the securities of any of them that has not been
disclosed to the Lenders.

 

1.2.  Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.04(e) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.04(e) of the Credit Agreement), (iii) from and after the Effective
Date referred to in this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant thereto, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, including but
not limited to any documentation required pursuant to Section 2.17 of the Credit
Agreement, duly completed and executed by

 

ANNEX 1 TO AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION, Page 1

 



[the][such] Assignee, and; (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. This Assignment and Assumption may be executed in any
number of counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York without regard to conflicts of law principles.

 

ANNEX 1 TO AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION, Page 2

 



EXHIBIT B

TO

COTY INC. CREDIT AGREEMENT

 

Form of Compliance Certificate

 



COMPLIANCE CERTIFICATE

 

To:The Administrative Agent and the Lenders parties to the Credit Agreement
described below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of October 27, 2015 (as amended, restated, amended and
restated, supplemented, renewed, extended or otherwise modified from time to
time, the “Agreement”) among Coty Inc. (the “Parent Borrower”), the Lenders from
time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent
and Collateral Agent and the other parties from time to time party thereto.

 

Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate shall have the meanings assigned to such terms in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.     I am the duly elected ___________________________ of the Parent
Borrower19;

 

2.     I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Parent Borrower and its Restricted Subsidiaries during the
accounting period covered by the attached financial statements [for quarterly
financial statements add: and such financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes];

 

3.     The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of the existence of any condition or event
which constitutes a Default which has not been previously disclosed or which has
not been cured as of the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate;

 

Described below are the exceptions, if any, to this paragraph 3 by listing, in
detail, in the case of any Default which is continuing, the nature of the
condition or event, the period during which it has existed and the action which
the Parent Borrower has taken, is taking, or proposes to take with respect to
each such condition or event:

 



                 

 

4.     The following represent true and accurate calculations of the Total Net
Leverage Ratio:

 



  Total Net Leverage Ratio =      [____________]         Required Ratio =
[____________]

 

Schedule I attached hereto sets forth financial data and computations evidencing
the Parent Borrower’s compliance with the certain financial covenant set forth
in Section 7.01 of the Agreement, all of which data and computations are true,
complete and correct in all material respects;20

 



 

19 Must be a Financial Officer

COMPLIANCE CERTIFICATE, Page 1



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _____ day of _____________, 20__.

 

  COTY INC.         By:     Name:

    Title:


 

 



(cont’d from previous page)

20 To commence on the last day of the first full fiscal quarter following the
Closing Date.

COMPLIANCE CERTIFICATE, Page 2



SCHEDULE I
TO
COMPLIANCE CERTIFICATE

 

Compliance as of _________, ____

 

A.     Section 7.01.     Total Net Leverage Ratio.

 

Summary:

 

Consolidated Total Debt (Line 2(b))

 

$  

Over

 

   

Adjusted EBITDA (Line 5(j))

 

$           $      

Compliance with Section 7.01 – [Is Total Net Leverage Ratio less than or equal
to [●]21 to 1.00?]

 

YES

 

NO

 

1. Total Indebtedness (on a consolidated basis)       (a) all obligations for
borrowed money $     (b) all Capital Lease Obligations and purchase money
indebtedness $     (c) unreimbursed obligations in respect of undrawn letters of
credit, bankers acceptances or similar instruments (provided that cash
collateralized amounts under drawn letters of credit, bankers acceptances and
similar instruments shall not be counted as Total Indebtedness) $     (d) Total
of Lines (a) through (c)   $   provided that Total Indebtedness shall not
include (A) Indebtedness in respect of (i) unreimbursed obligations in respect
of drawn letters of credit until five (5) days after such amount is drawn and
(ii) obligations under Swap Agreements and (B) Indebtedness of a Person for
which, upon or prior to the maturity thereof, such Person has irrevocably
deposited with the proper Person in trust or escrow the necessary funds (or
evidences of indebtedness) for the payment, redemption or satisfaction of such
Indebtedness, and thereafter such funds and evidences of such obligation,
liability or indebtedness or other security so deposited are not included in the
calculation of unrestricted cash     2. Consolidated Total Debt       (a)
Unrestricted cash and Cash Equivalents of  the Parent Borrower and its
Restricted Subsidiaries as determined in accordance with GAAP $     (b) Line
1(d) minus 2(a)   $

 

 

21 Insert applicable Total Net Leverage Ratio based on date of certificate
delivery.

SCHEDULE I TO COMPLIANCE CERTIFICATE, Page 1



          3. Consolidated Net Income, Consolidated net income (or loss)
determined in accordance with GAAP, excluding (i) any extraordinary,
nonrecurring, non-operating gains, charges or losses and/or any noncash gains,
charges or losses, (including (x) costs of, and payments of, actual or
prospective legal settlements, fines, judgments or orders, (y) costs of, and
payments of, corporate reorganizations and (z) gains, income, losses, expenses
or charges (less all fees and expenses chargeable thereto) attributable to any
sales or dispositions of Equity Interests or assets (including asset retirement
costs) or returned surplus assets of any employee benefit plan outside of the
ordinary course of business), and (ii) including or in addition to the above,
the following items:   $   (a) the income (or loss) of any Unrestricted
Subsidiary, any other Person that is not a Restricted Subsidiary but whose
accounts would be consolidated with those of the Subject Person in the Subject
Person’s consolidated financial statements in accordance with GAAP or any other
Person (other than a Restricted Subsidiary) in which the Subject Person or a
subsidiary has an ownership interest (including any joint venture); provided,
however, that Consolidated Net Income shall include amounts in respect of the
income of such Person when actually received in cash by the Subject Person or
such subsidiary in the form of dividends or similar distributions; $     (b) the
income or loss of any Person acquired by the Subject Person or a subsidiary for
any period prior to the date of such acquisition (provided such income or loss
may be included in the calculation of Adjusted EBITDA to the extent provided in
the definition thereof); $     (c) the cumulative effect of any change in
accounting principles during such period; $     (d) any net gains, income,
charges, losses, expenses or charges with respect to (i) disposed, abandoned,
closed and discontinued operations (other than assets held for sale) and any
accretion or accrual of discounted liabilities and on the disposal of disposed,
abandoned, and discontinued operations and (ii) facilities, plants or
distribution centers that have been closed during such period; $     (e) effects
of adjustments (including the effects of such adjustments pushed down to the
Subject Person) in the Subject Person’s consolidated financial statements
pursuant to GAAP (including in the inventory, property and equipment, software,
goodwill, intangible assets, in-process research and development, deferred
revenue, deferred rent and debt line items thereof) resulting from the
application of recapitalization accounting or acquisition accounting, as the
case may be, in relation to the Transactions or any consummated recapitalization
or acquisition transaction or the amortization or write-off of any amounts
thereof; $     (f) any net income or loss (less all fees and expenses or charges
related thereto) attributable to the early extinguishment of Indebtedness (and
the termination of any associated Swap Agreements); $     (g) any (i) write-off
or amortization made in such period of deferred financing costs and premiums
paid or other expenses incurred directly in connection with any early
extinguishment of Indebtedness, (ii) good will or other asset impairment
charges, write-offs or write-downs or (iii) amortization of intangible assets; $
 

SCHEDULE I TO COMPLIANCE CERTIFICATE, Page 2



            (h) any non-cash compensation charge, cost, expense, accrual or
reserve, including any such charge, cost, expense, accrual or reserve arising
from the grant of stock appreciation or similar rights, stock options,
restricted stock or other equity incentive programs, and any cash charges
associated with the rollover, acceleration or payment of management equity in
connection with the Transactions; $     (i) any fees, costs, commissions and
expenses incurred or paid by the Subject Person (or any JAB Affiliate) during
such period (including rationalization, legal, Tax and structuring fees, costs
and expenses), or any amortization or write-off thereof for such period in
connection with or pursuant to (i) the Transactions (including shared costs and
Tax formation costs, in each case, relating solely to the consummation of the
Transactions, whether incurred before or after the Closing Date) or the Loan
Documents and (ii) any Investment (other than an Investment among the Parent
Borrower and its Subsidiaries in the ordinary course of operations), Disposition
(other than Dispositions of inventory or Dispositions among the Parent Borrower
and its Subsidiaries in the ordinary course of operations), incurrence or
repayment of Indebtedness (other than the incurrence or repayment of
Indebtedness among the Parent Borrower and its Subsidiaries in the ordinary
course of operations), issuance of Equity Interests, refinancing transaction or
amendment, waiver or modification of any Indebtedness (in each case, including
any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction; $
    (j) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions, in accordance with GAAP or as a result of the
adoption or modification of accounting policies; $     (k) any unrealized or
realized net foreign currency translation gains or losses and unrealized net
foreign currency transaction gains or losses, in each case impacting net income
(including currency re-measurements of Indebtedness, any applicable net gains or
losses resulting from Swap Agreements for currency exchange risk associated with
the above or any other currency related risk and those resulting from
intercompany Indebtedness); and $     (l) unrealized net losses, charges or
expenses and unrealized net gains in the fair market value of any arrangements
under Swap Agreements $     (m) sum of Line 3 minus the sum of Lines 3(a)
through 3(l) $   4. EBITDA         (a) Consolidated Net Income (from Line 3(m))
$     (b) any provision for (or less any benefit from) income or franchise Taxes
included in determining Consolidated Net Income $     (c) interest expense
(including the interest portion of Capital Lease Obligations) deducted in
determining Consolidated Net Income $     (d) amortization and depreciation
expense deducted in determining Consolidated Net Income $  

SCHEDULE I TO COMPLIANCE CERTIFICATE, Page 3



            (e) to the extent not disregarded in the calculation of Consolidated
Net Income, non-cash charges $     (f) the amount of any fee, cost, expense or
reserve to the extent actually reimbursed or reimbursable by third parties
pursuant to indemnification or reimbursement provisions or similar agreements or
insurance; provided that, such Person in good faith expects to receive
reimbursement for such fee, cost, expense or reserve within the next four fiscal
quarters (it being understood that to the extent not actually received within
such fiscal quarters, such reimbursement amounts shall be deducted in
calculating EBITDA for such fiscal quarters) $     (g) the amount of any expense
or deduction associated with any subsidiary of such Person attributable to
non-controlling interests or minority interests of third parties $     (h) the
amount of loss on sales of receivables and related assets to the Parent Borrower
or any Restricted Subsidiary in connection with a permitted receivables
financing $     (i) proceeds of business interruption insurance in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace (whether or not received so long as such Person in good
faith expects to receive the same within the next four fiscal quarters (it being
understood that to the extent not actually received within such fiscal quarters,
such proceeds shall be deducted in calculating EBITDA for such fiscal quarters))
$     (j) any earn out obligation and contingent consideration obligations
(including adjustments thereof and purchase price adjustment) incurred in
connection with any Investment made in compliance with Section 6.04 of the
Credit Agreement or any Investment consummated prior to the Closing Date, which
is paid or accrued during such period $     (k) sum of Lines 4(a) through 4(j)  
$ 5. Adjusted EBITDA       (a) the EBITDA of the Parent Borrower and its
Restricted Subsidiaries (from Line 4(k)) $         $     (b) on a Pro Forma
Basis, the pro forma EBITDA (as adjusted by any increases pursuant to Lines (c)
and (d) below) and cash distributions of any Prior Target (or, as applicable,
the EBITDA and such cash distributions of any such Prior Target attributable to
the assets acquired from such Prior Target), for any portion of such Subject
Period occurring prior to the date of the acquisition of such Prior Target (or
the related assets, as the case may be) $     (c) extraordinary, unusual or
non-recurring items $     (d) restructuring charges and related charges,
accruals or reserves; and business optimization expenses and related charges or
expenses, including costs related to the opening, closure and/or consolidation
of offices and facilities and the termination of distributor and joint venture
arrangements (including the termination or discontinuance of activities
constituting a business), retention charges, contract termination costs and
expenses, recruiting and signing bonuses and expenses, systems establishment
costs, conversion costs and consulting fees relating to the foregoing $     (e)
(i) all fees, commissions, costs and expenses incurred or paid by the Parent
Borrower and its Subsidiaries and (ii) transaction $  

SCHEDULE I TO COMPLIANCE CERTIFICATE, Page 4



            separation and integrations costs, in each case in connection with
the Transactions and any Permitted Acquisition       (f) pro forma cost savings,
operating expense reductions and synergies related to, and net of the amount of
actual benefits realized during such Subject Period from, Specified
Transactions, restructurings and cost savings initiatives (including the Global
Efficiency Plan) that are reasonably identifiable, factually supportable and
projected by the Parent Borrower in good faith to be realized, and to result
from actions that have been taken or with respect to which substantial steps
have been taken, committed to be taken or are expected to be taken (in the good
faith determination of the Parent Borrower), in each case within twenty four
(24) months after such acquisition, disposition or other Specified Transaction,
restructuring, cost savings initiative or other initiative $     (g) pro forma
cost savings, operating expense reductions and synergies related to, and net of
the amount of actual benefits realized during such Subject Period from, the
Transactions that are reasonably identifiable, factually supportable and
projected by the Parent Borrower in good faith to be realized, and to result
from actions that have been taken, committed to be taken or with respect to
which substantial steps have been taken or are expected to be taken (in the good
faith determination of the Parent Borrower), in each case within twenty four
(24) months after the applicable step of the Transaction $     (h) without
duplication of any amounts added-back pursuant to clause (d) above, charges,
fees and expenses in connection with the Global Efficiency Plan $     (i) the
EBITDA of each Prior Company and, as applicable but without duplication, the
EBITDA of Holdings, the Parent Borrower and each Restricted
Subsidiary  attributable to all Prior Assets, in each case for any portion of
such Subject Period occurring prior to the date of the disposal of such Prior
Companies or Prior Assets. $     (j) sum of Lines 5(a) through 5(h) minus Line
5(i)22   $

 

 

22 The Adjusted EBITDA for the fiscal quarters ending [●], [●] and [●] shall be
$[●], $[●] and $[●], respectively (for the avoidance of doubt, subject to
adjustment as set forth above in clauses (b), (f) and (h) above for any
Specified Transactions that occur following the Closing Date).

SCHEDULE I TO COMPLIANCE CERTIFICATE, Page 5



EXHIBIT C
TO
COTY INC. CREDIT AGREEMENT

 

Form of Incremental Facility Activation Notice

 



FORM OF INCREMENTAL FACILITY ACTIVATION NOTICE

 

[___ __], 201[_]

 

To:     JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit
Agreement referred to below



 

Reference is made to that certain Credit Agreement dated as of October 27, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Coty Inc. (the “Parent
Borrower”), the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent and the other parties from
time to time party thereto. Capitalized terms used herein but not otherwise
defined herein shall have the same meanings assigned to such terms in the Credit
Agreement.

 

This notice is an Incremental Facility Activation Notice referred to in the
Credit Agreement to be provided at any time prior to the Date of Full
Satisfaction in accordance with the terms and provisions of the Credit
Agreement, and the Parent Borrower and each of the [Incremental Term Lenders]
[Incremental Revolving Lenders] signatory hereto hereby notify you that:

 

1.The Incremental Facility is an Incremental [Term Loan] [Revolving Loan]
facility.

 

2.The amount of the [Incremental Term Loan] [Incremental Revolving Commitment]
requested by this Incremental Facility Activation Notice is
$[_______________].23

 

3.[The amount of the Incremental Term Loan to be made by each Incremental Term
Lender is set forth opposite such Incremental Term Lender’s name on the
signature pages hereof under the caption “Incremental Term Loan amount”.] [The
Incremental Revolving Commitment of each Incremental Revolving Lender

 



 

23 The amount of Incremental Term Loans and/or Incremental Revolving Commitments
requested in an aggregate amount may not exceed the Incremental Amount at such
time. The amount of the Incremental Term Loans and/or Incremental Revolving
Commitments being requested shall be (x) with respect to Incremental Facilities
denominated in Dollars, in an aggregate principal amount of not less than
$10,000,000, and $5,000,000 increments in excess thereof, (y) with respect to
Incremental Facilities denominated in an Alternative Currency, in an aggregate
principal amount of not less than an amount in such Alternative Currency equal
to the Dollar Equivalent of $10,000,000, and $5,000,000 increments in excess
thereof or (z) equal to the remaining Incremental Amount.

FORM OF INCREMENTAL FACILITY ACTIVATION NOTICE, Page 1



is set forth opposite such Incremental Revolving Lender’s name on the signature
pages hereof under the caption “Incremental Revolving Commitment.”]

 

4.The Business Day on which [such Incremental Term Loans are requested to be
made] [Incremental Revolving Commitments are requested to become effective] (the
“Increased Amount Date”) pursuant to this Incremental Facility Activation Notice
is [________] [__], 201[_].

 

5.The proceeds of such [Incremental Term Loans] [Incremental Revolving
Commitments] are to be used for [___________].

 

     [Each of the Incremental Term Lenders and the Parent Borrower hereby agrees
that (a) the amortization schedule relating to this Incremental Term Loan is set
forth in Schedule A attached hereto, pursuant to which the maturity date is
[________], [__], 201[_] and (b) the Applicable Rate for this Incremental Term
Loan shall be [_______________].]

 

     [Each of the Incremental Revolving Lenders and the Borrower hereby agrees
that (a) the Borrower shall repay all outstanding Incremental Revolving Loans
and the Incremental Revolving Commitment will terminate on [________] [__],
201[__] and (b) the Applicable Rate for this Incremental Revolving Facility
shall be [_______________].]24

 

 

24 Note that for the Incremental Term Loan and/or Incremental Revolving
Commitments to become effective, all conditions specified under Section 2.20(d)
of the Credit Agreement must be met.

FORM OF INCREMENTAL FACILITY ACTIVATION NOTICE, Page 2



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of [_______] [___],201[__].

 

  COTY INC.       By

        Name:               Title:             [ADDITIONAL BORROWERS]25        
By

        Name:               Title:  

 



[INCREMENTAL TERM LENDER]/[INCREMENTAL REVOLVING LENDER]   [Incremental Term
Loan Amount]/[Incremental Revolving Commitments] [$___________]

 

  By

        Name:               Title:  

 



 

25 Add as applicable.

FORM OF INCREMENTAL FACILITY ACTIVATION NOTICE, Page 3



Schedule A

 

Amortization Payment Date Principal Amount                    

FORM OF INCREMENTAL FACILITY ACTIVATION NOTICE, Page 4



EXHIBITS D -1 – D-4
TO
COTY INC. CREDIT AGREEMENT

 

Forms of U.S. Tax Compliance Certificate

 



EXHIBIT D-1

 

FORM OF

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders that Are not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 27, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Agreement”) among Coty Inc. (the “Parent Borrower”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent and the other parties from time to
time party thereto; the terms defined therein being used herein as therein
defined.     

 

Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten (10) percent
shareholder of the Parent Borrower within the meaning of Section 871(h)(3)(B) of
the Code and (iv) it is not a controlled foreign corporation related to the
Parent Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Parent Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Parent Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Parent Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

By:

    Name:     Title:     Date:

FORM OF U.S. TAX CERTIFICATE, Page 1



EXHIBIT D-2

 

FORM OF

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders that Are Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 27, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Agreement”) among Coty Inc. (the “Parent Borrower”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent and the other parties from time to
time party thereto; the terms defined therein being used herein as therein
defined.     

 

Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)), (iii) with
respect to the extension of credit pursuant to this Agreement, neither the
undersigned nor any of its partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten (10) percent shareholder of the Parent Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
partners/members is a controlled foreign corporation related to the Parent
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Parent Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Parent Borrower and the Administrative
Agent in writing and (2) the undersigned shall have at all times furnished the
Parent Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

By:

    Name:     Title:     Date:

FORM OF U.S. TAX CERTIFICATE, Page 1



EXHIBIT D-3

 

FORM OF

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants that Are not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 27, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Agreement”) among Coty Inc. (the “Parent Borrower”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent and the other parties from time to
time party thereto; the terms defined therein being used herein as therein
defined.     

 

Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten (10) percent shareholder of the Parent Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Parent Borrower as described in Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

By:

    Name:     Title:     Date:

FORM OF U.S. TAX CERTIFICATE, Page 1



EXHIBIT D-4

 

FORM OF

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants that Are Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 27, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Agreement”) among Coty Inc. (the “Parent Borrower”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent and the other parties from time to
time party thereto; the terms defined therein being used herein as therein
defined.     

 

Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such participation, (iii) with respect such
participation, neither the undersigned nor any of its partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Parent Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its partners/members is a controlled foreign corporation related to the
Parent Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

By:

    Name:   Title:     Date:

FORM OF U.S. TAX CERTIFICATE, Page 1



EXHIBIT F
TO
COTY INC. CREDIT AGREEMENT

 

Form of Additional Borrower Joinder

 



FORM OF
ADDITIONAL BORROWER JOINDER

 

This Additional Borrower Joinder is dated as of [●], 20[●] (this “Agreement”),
and is entered into by and among Coty Inc., a Delaware corporation (the “Parent
Borrower”), [●] a [●] (the “Additional Borrower”) and JPMorgan Chase Bank, N.A.,
as administrative agent for the Credit Agreement (in such capacity, the
“Administrative Agent”).

 

Reference is made to the Credit Agreement, dated as of October 27, 2015 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among the Parent Borrower, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent
and the other parties from time to time party thereto. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans available to the Borrowers,
and each Issuing Bank has agreed to issue Letters of Credit for the account of
the Borrowers of Revolving Loans. The Parent Borrower and the Additional
Borrower desire that the Additional Borrower become an Additional Borrower under
the Credit Agreement.

 

The Additional Borrower represents that (1) the representations and warranties
set forth in Article III of the Credit Agreement and in each other Loan Document
shall be true and correct in all material respects on and as of the date hereof
with the same effect as though made on and as of such date, except to the extent
such representations and warranties relate specifically to another date;
provided that any representation and warranty that is qualified as to
materiality shall be true and correct in all respects (after giving effect to
such qualification therein), and (2) at the time of and immediately after the
date hereof, no Default shall exist or would result from such Person becoming an
Additional Borrower.

 

The Parent Borrower agrees that the guarantees of the Obligations contained in
the Guaranty will apply to the Obligations of the Additional Borrower, to the
extent applicable in accordance with the terms thereof. Upon execution of this
Agreement by each of the Parent Borrower, the Additional Borrower and the
Administrative Agent, and the (i) satisfaction of the conditions set forth in
Section 10.20 of the Credit Agreement and (ii) the other terms and conditions
set forth therein, the Additional Borrower (1) shall be a party to the Credit
Agreement and shall constitute an “Additional Borrower” for all purposes thereof
with the same force and effect as if originally named a Borrower therein and (2)
agrees to be bound by all provisions of the Credit Agreement and the other Loan
Documents and shall have all the rights and obligations of a Borrower
thereunder.

 

THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING THEREUNDER OR
RELATED TO THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.

FORM OF ADDITIONAL BORROWER JOINDER, Page 1



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of [                ].

 

  COTY INC.         By:       Name:       Title:         [NAME OF ADDITIONAL
BORROWER]         By:       Name:       Title:         [             ], as
Administrative Agent         By:       Name:       Title:

FORM OF ADDITIONAL BORROWER JOINDER, Page 2



EXHIBIT G

TO

COTY INC. CREDIT AGREEMENT

 

Form of Lender Designation

 



FORM OF
LENDER DESIGNATION

 

To: JPMorgan Chase Bank, N.A. (as Administrative Agent and Collateral Agent)

for itself and each of the other parties to the Credit Agreement [and the
Intercreditor Agreement] referred to below.

 

Cc: Coty Inc.

 

From:      [Designating Lender] (the “Designating Lender”)

 

Dated:

 

Dear Ladies and Gentleman,

 

Re: the Credit Agreement dated as of October 27, 2015 among Coty Inc., the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent and the other parties from time to
time party thereto.

 

1.  We refer to the Credit Agreement [and to the Intercreditor Agreement]. Terms
defined in the Credit Agreement have the same meaning in this Designation
Notice.

 

2.  We hereby designate our Affiliate details of which are given below as a
Substitute Affiliate Lender in respect of any [Term/Revolving][3] Loans required
to be advanced to [specify name of borrower or refer to all borrowers in a
particular jurisdiction etc.] (“Designated Loans”).

 

3.  The details of the Substitute Affiliate Lender are as follows:

 

Name:

Facility Office:

Fax Number:

Attention:

Jurisdiction of Incorporation:

 

4.  By countersigning this notice below the Substitute Affiliate Lender agrees
to become a Substitute Affiliate Lender in respect of Designated Loans as
indicated above and agrees

 



 

[3]              Specify relevant category of Loans as applicable.

FORM OF LENDER DESIGNATION, Page 1



to be bound by the terms of the Credit Agreement [and the Intercreditor
Agreement] accordingly.

 

5.  This Designation Notice shall be governed by, and construed in accordance
with the law of the State of New York without regard to conflicts of law
principles.

 

       

For and on behalf of

[Designating Lender]

        We acknowledge and agree to the terms of the above.            

For and on behalf of

[Substitute Affiliate Lender]

        We acknowledge the terms of the above.            

For and on behalf of
JPMorgan Chase Bank, N.A.



FORM OF LENDER DESIGNATION, Page 2



EXHIBIT H

 

EXHIBIT H

TO

COTY INC. CREDIT AGREEMENT

 

Form of Global Intercompany Note

 



Form of Global Intercompany Note

 

GLOBAL INTERCOMPANY NOTE

 

INTERCOMPANY SUBORDINATED demand PROMISSORY NOTE

 

Note Number: [__] Dated:  _____________, 20___

 

FOR VALUE RECEIVED, the Parent Borrower (as defined below), and each of its
Restricted Subsidiaries (collectively, the “Group Members” and each, a “Group
Member”) which is a party to this intercompany subordinated demand promissory
note (this “Promissory Note”) as a Payor (as defined below) promises to pay to
the order of such other Group Member that makes loans to such Group Member (each
Group Member which borrows money pursuant to this Promissory Note is referred to
herein as a “Payor” and each Group Member which makes loans pursuant to this
Promissory Note is referred to herein as a “Payee”), on demand, in lawful money
of the United States of America or, in respect of loans in another currency, in
such other currency as agreed to by the applicable Payor and the applicable
Payee, in immediately available funds and at the appropriate office of the
Payee, the aggregate unpaid principal amount of all loans heretofore and
hereafter made by such Payee to such Payor as shown either on Schedule A
attached hereto (and any continuation thereof) or in the books and records of
such Payee. The failure to show any such Indebtedness or any error in showing
such Indebtedness shall not affect the obligations of any Payor hereunder.
Unless otherwise defined herein, terms defined in the Credit Agreement
(hereinafter defined) and used herein shall have the meanings given to them in
that certain Credit Agreement, dated as of October 27, 2015 (as extended,
renewed, amended, restated, amended and restated, supplemented or otherwise
modified, the “Credit Agreement”) among Coty Inc., a Delaware corporation (the
“Parent Borrower”), the lenders party thereto from time to time, JPMorgan Chase
Bank, N.A., as Administrative Agent and the other parties thereto from time to
time.

 

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Each Payor and any endorser of this
Promissory Note hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

 

This Promissory Note has been pledged by each Payee that is a Loan Party to the
Collateral Agent, for the benefit of the Secured Parties, as security for such
Payee’s Obligations under the Credit Agreement, the Security Agreement and the
other Loan Documents to which such Payee is a party. Each Payor acknowledges and
agrees that, upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent and the other Secured Parties may exercise all the
rights of the Payees that are Loan Parties under this Promissory Note in
accordance with the terms and conditions of the Credit Agreement, the Security
Agreement and the other Loan Documents and payments under this Promissory Note
will not be subject to any abatement, reduction, recoupment, defense, setoff or
counterclaim available to such Payor.

FORM OF GLOBAL INTERCOMPANY NOTE, Page 1



Each Payee agrees that any and all claims of such Payee against any Payor that
is a Loan Party or any endorser of the obligations of any Payor that is a Loan
Party under this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Obligations until
all conditions to the release of the Collateral Agent’s security in the
Collateral set forth Section 9.09 of the Credit Agreement (the “Release
Conditions”) shall have been satisfied; provided, that each Payor may make
payments to the applicable Payee so long as no Event of Default shall have
occurred and be continuing and the Administrative Agent has notified such Payor
thereof in writing; and provided further, that upon the waiver, remedy or cure
of each such Event of Default, so long as no other Event of Default shall have
occurred and be then continuing and the Administrative Agent has notified such
Payor thereof in writing, such payments shall be permitted, including any
payment to bring any missed payments during the period of Event of Default,
current. Notwithstanding any right of any Payee to ask, demand, sue for, take or
receive any payment from any Payor, all rights, Liens and security interests of
such Payee, whether now or hereafter arising and howsoever existing, in any
assets of any Payor that is a Loan Party (whether constituting part of the
security or collateral given to the Collateral Agent or any Secured Party to
secure payment of all or any part of the Obligations or otherwise) shall be and
hereby are subordinated to the rights of the Administrative Agent or any Secured
Party in such assets. Except as expressly permitted by the Credit Agreement, the
Payees shall have no right to possession of any such asset or to foreclose upon,
or exercise any other remedy in respect of, any such asset, whether by judicial
action or otherwise, unless and until Release Conditions have been satisfied.

 

This Promissory Note shall be binding upon each Payor and its successors and
assigns, and the terms and provisions of this Promissory Note shall inure to the
benefit of each Payee and their respective successors and assigns, including
subsequent holders hereof. Notwithstanding anything to the contrary contained
herein, in any other Loan Document or in any other promissory note or other
instrument, this Promissory Note (i) replaces and supersedes any and all
promissory notes or other instruments which create or evidence any loans or
advances made on or before the date hereof by any Payee to any other Group
Member, and (ii) shall not be deemed replaced, superseded or in any way modified
by any promissory note or other instrument entered into on or after the date
hereof which purports to create or evidence any loan or advance by any Payee to
any other Group Member.

 

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

Any provision of this Promissory Note which is unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Promissory Note
may be exercised only to the extent that the exercise thereof does not violate
any applicable

FORM OF GLOBAL INTERCOMPANY NOTE, Page 2



mandatory provisions of applicable Law, and all the provisions of this
Promissory Note are intended to be subject to all applicable mandatory
provisions of applicable Law which may be controlling and to be limited to the
extent necessary so that they will not render this Promissory Note invalid or
unenforceable.

 

From time to time after the date hereof, additional Restricted Subsidiaries of
the Parent Borrower may become parties hereto (as Payor and/or Payee, as the
case may be) by executing a counterpart signature page to this Promissory Note
(each additional Restricted Subsidiary, an “Additional Party”). Upon delivery of
such counterpart signature page to the Payees, notice of which is hereby waived
by the other Payors, each Additional Party shall be a Payor and/or a Payee, as
the case may be, and shall be as fully a party hereto as if such Additional
Party were an original signatory hereof. Each Payor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Payor or Payee hereunder. This Promissory Note
shall be fully effective as to any Payor or Payee that is or becomes a party
hereto regardless of whether any other person becomes or fails to become or
ceases to be a Payor or Payee hereunder.

 

This Promissory Note may be executed in counterparts and by different parties
hereto on separate counterparts, each of which shall be an original, but all
together one and the same instrument. Delivery of executed counterparts of this
Promissory Note by telecopy or by e-mail of an Adobe portable document format
file (also known as a “PDF” file) shall be effective as originals.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

FORM OF GLOBAL INTERCOMPANY NOTE, Page 3



IN WITNESS WHEREOF, each Payor and Payee has caused this Intercompany
Subordinated Demand Promissory Note to be executed and delivered by its proper
and duly authorized officer as of the date set forth above.

 

  [PAYORS/PAYEES], as a Payor and Payee       By:         Name:     Title:

 

[Signature Page to Global Intercompany Note]

 



SCHEDULE A

 

TRANSACTIONS
ON
INTERCOMPANY DEMAND PROMISSORY NOTE

 

Date Name of
Payor Name of
Payee Amount of
Advance
This Date Amount of
Principal
Paid This
Date Outstanding
Principal
Balance from
Payor to Payee
This Date Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                       

SCHEDULE A TO INTERCOMPANY NOTE, Page 1



ENDORSEMENT

 

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to ___________________________________________ all of its right, title
and interest in and to the Intercompany Subordinated Demand Promissory Note,
dated [____________] (as amended, supplemented, replaced or otherwise modified
from time to time, the “Promissory Note”), made by the Parent Borrower and each
Restricted Subsidiary thereof or any other person that becomes a party thereto,
and payable to the undersigned. This endorsement is intended to be attached to
the Promissory Note and, when so attached, shall constitute an endorsement
thereof.

 

The initial undersigned shall be the Group Members (as defined in the Promissory
Note) that are Loan Parties on the date of the Promissory Note. From time to
time after the date thereof, additional Restricted Subsidiaries of the Group
Members shall become parties to the Promissory Note (each, an “Additional
Payee”) and, if such Restricted Subsidiaries are or will become Loan Parties, a
signatory to this endorsement by executing a counterpart signature page to the
Promissory Note and to this endorsement. Upon delivery of such counterpart
signature page to the Payors, notice of which is hereby waived by the other
Payees, each Additional Payee shall be a Payee and shall be as fully a Payee
under the Promissory Note and a signatory to this endorsement as if such
Additional Payee were an original Payee under the Promissory Note and an
original signatory hereof. Each Payee expressly agrees that its obligations
arising under the Promissory Note and hereunder shall not be affected or
diminished by the addition or release of any other Payee under the Promissory
Note or hereunder. This endorsement shall be fully effective as to any Payee
that is or becomes a signatory hereto regardless of whether any other person
becomes or fails to become or ceases to be a Payee under the Promissory Note or
hereunder.

 

Dated:        

 

  [PAYEES]           By:       Name:     Title:  

 



EXHIBIT I

 

EXHIBIT I

TO

COTY INC. CREDIT AGREEMENT

 

Form of Guaranty

 



EXHIBIT I

 



 

GUARANTY

 

Dated as of

 

October 27, 2015

 

among

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 



 

FORM OF GUARANTY, Page 1



EXHIBIT I

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I

 

Definitions

 

Section 1.01   Credit Agreement Definitions 4 Section 1.02   Other Defined Terms
4             ARTICLE II               Guarantee           Section 2.01  
Guarantee 5 Section 2.02   Guarantee of Payment 6 Section 2.03   No Limitations
6 Section 2.04   Reinstatement 8 Section 2.05   Agreement To Pay; Subrogation 8
Section 2.06   Information 8             ARTICLE III               Indemnity,
Subrogation and Subordination           Section 3.01   Indemnity, Subrogation
and Subordination 9             ARTICLE IV               Miscellaneous          
Section 4.01   Notices 10 Section 4.02   Waivers; Amendment 10 Section 4.03  
Administrative Agent’s and Collateral Agent’s Fees and Expenses; Indemnification
10 Section 4.04   Successors and Assigns 12 Section 4.05   Representations and
Warranties 12 Section 4.06   Counterparts; Effectiveness; Several Agreement 12
Section 4.07   Severability 13 Section 4.08   Governing Law; Jurisdiction;
Consent to Service of Process. 13 Section 4.09   [Reserved] 14 Section 4.10  
Obligations Absolute 14 Section 4.11   Termination or Release 14 Section 4.12  
Additional Restricted Subsidiaries 15

FORM OF GUARANTY, Page 2



EXHIBIT I

 

Section 4.13   Recourse; Limited Obligations 16 Section 4.14   Intercreditor
Agreements 16         SCHEDULES           Schedule I   Guarantors          
EXHIBITS               Exhibit I   Form of Guaranty Supplement  

FORM OF GUARANTY, Page 3



EXHIBIT I

 

This GUARANTY, dated as of October 27, 2015, is among the Guarantors set forth
on Schedule I hereto and JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent for the Secured Parties.

 

Reference is made to the Credit Agreement, dated as of October 27, 2015 (as
amended, restated, amended and restated, refinanced, replaced, extended,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among Coty Inc., a Delaware corporation (the “Parent Borrower”),
the lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent and the other parties thereto from
time to time.

 

The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement and the Issuing Banks have
agreed to issue Letters of Credit for the account of the Parent Borrower on the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit and the obligations of the Issuing Banks to issue
Letters of Credit are, in each case, conditioned upon, among other things, the
execution and delivery of this Agreement by each Guarantor on the Closing Date.
The Guarantors are affiliates of one another and will derive substantial direct
and indirect benefits from (i) the extensions of credit to the Borrowers
pursuant to the Credit Agreement and (ii) the issuance of Letters of Credit by
the Issuing Banks in accordance with the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit and the Issuing Banks to issue such Letters of Credit. Accordingly, the
parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01     Credit Agreement Definitions.

 

(a)     Capitalized terms used in this Agreement, including the preamble and
introductory paragraphs hereto, and not otherwise defined herein have the
meanings specified in the Credit Agreement.

 

(b)     The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

 

Section 1.02     Other Defined Terms.

 

As used in this Agreement, in addition to the terms defined in the preliminary
statements above, the following terms have the meanings specified below:

 

“Accommodation Payment” has the meaning assigned to such term in Article III.

FORM OF GUARANTY, Page 4



EXHIBIT I

 

“Agreement” means this Guaranty.

 

“Allocable Amount” has the meaning assigned to such term in Article III.

 

“Guaranteed Obligations” mean the “Obligations” as defined in the Credit
Agreement.

 

“Guarantors” means the Guarantors listed on Schedule 1 hereto and any other
Person that becomes a party to this agreement after the Closing Date pursuant to
Section 4.12; provided that if any such Guarantor is released from its
obligations hereunder as provided in Section 4.11, such Person shall cease to be
a Guarantor hereunder effective upon such releases.

 

“Guaranty Supplement” means an instrument substantially in the form of Exhibit I
hereto.

 

“Indemnitees” has the meaning assigned to such term in Section 4.03(b).

 

“Secured Parties” has the meaning provided in the Credit Agreement.

 

“UFCA” has the meaning assigned to such term in Article III.

 

“UFTA” has the meaning assigned to such term in Article III.

 

ARTICLE II

 

Guarantee

 

Section 2.01     Guarantee.

 

Each Guarantor irrevocably, absolutely and unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the due and punctual payment and performance of the Guaranteed
Obligations, in each case, whether such Guaranteed Obligations are now existing
or hereafter incurred, and whether at maturity, by acceleration or otherwise.
Each of the Guarantors further agrees that the Guaranteed Obligations may be
extended, increased or renewed, amended or modified, in whole or in part,
without notice to, or further assent from, such Guarantor and that such
Guarantor will remain bound upon its guarantee hereunder notwithstanding any
such extension, increase, renewal, amendment or modification of any Guaranteed
Obligation. To the fullest extent permitted by applicable Law, each of the
Guarantors (i) waives promptness, presentment to, demand of payment from, and
protest to, any Guarantor or any other Loan Party of any of the Guaranteed
Obligations, and (ii) also waives notice of acceptance of its guarantee and
notice of protest for nonpayment.

FORM OF GUARANTY, Page 5



EXHIBIT I

 

Section 2.02     Guarantee of Payment.

 

Each of the Guarantors further agrees that its guarantee hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual of collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Party to any security held for the payment of any of the
Guaranteed Obligations, or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of any
other Guarantor or any other Person. The obligations of each Guarantor hereunder
are independent of the obligations of any other Guarantor or any Borrower, and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not action is brought against any other Guarantor or any Borrower and
whether or not any other Guarantor or any Borrower is joined in any such action
or actions. Any payment required to be made by a Guarantor hereunder may be
required by the Administrative Agent or any other Secured Party on any number of
occasions.      

 

Section 2.03     No Limitations.

 

(a)     Except for termination or release of a Guarantor’s obligations hereunder
as expressly provided in Section 4.11, to the fullest extent permitted by
applicable Law, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, any impossibility in the
performance of any of the Guaranteed Obligations, or otherwise. Without limiting
the generality of the foregoing, to the fullest extent permitted by applicable
Law and except for termination or release of a Guarantor’s obligations hereunder
in accordance with the terms of Section 4.11 (but without prejudice to Section
2.04), the obligations of each Guarantor hereunder shall not be discharged
impaired or otherwise affected by (i) the failure of the Administrative Agent,
any other Secured Party or any other Person to assert any claim or demand or to
enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of, or any impairment of any security held by the Collateral
Agent or any other Secured Party for the Guaranteed Obligations; (iv) any
default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations; (v) the failure to perfect any security interest in, or
the release of, any of the Collateral held by or on behalf of the Collateral
Agent or any other Secured Party; (vi) any change in the corporate existence,
structure or ownership of any other Loan Party, the lack of legal existence of
any Borrower or any other Guarantor or legal obligation to discharge any of the
Guaranteed Obligations by any Borrower or any other Guarantor for any reason
whatsoever, including, without limitation, in any insolvency, bankruptcy or
reorganization of any other Loan Party; (vii) the existence of any claim,
set-off or other rights that any Guarantor may have at any time against any
Borrower, the Administrative Agent, any other Secured Party or any other Person,
whether in connection with the Credit Agreement, the other Loan Documents or any
unrelated transaction; (viii) this Agreement having

FORM OF GUARANTY, Page 6



EXHIBIT I

 

been determined (on whatsoever grounds) to be invalid, non-binding or
unenforceable against any other Guarantor ab initio or at any time after the
Closing Date; or (ix) any other circumstance (including statute of limitations),
any act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a defense to, or discharge of, any
Borrower, any Guarantor or any other guarantor or surety as a matter of law or
equity (in each case, other than the payment in full in cash of all the
Guaranteed Obligations (excluding contingent obligations as to which no claim
has been asserted, obligations under Swap Agreements, Deposit Obligations and
the outstanding amount of LC Obligations related to any Letter of Credit that
has been cash collateralized, backstopped by a letter of credit reasonably
satisfactory to the applicable Issuing Bank or deemed reissued under another
agreement reasonably acceptable to the applicable Issuing Bank)). Each Guarantor
expressly authorizes the applicable Secured Parties, to the extent permitted by
the Security Agreement, to take and hold security for the payment and
performance of the Guaranteed Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations all without affecting
the obligations of any Guarantor hereunder. Anything contained in this Agreement
to the contrary notwithstanding, the obligations of each Guarantor under this
Agreement shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations under this Agreement subject to avoidance
as a fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code
of the United States or any comparable provisions of any similar federal or
state law.

 

(b)     To the fullest extent permitted by applicable Law and except for
termination or release of a Guarantor’s obligations hereunder in accordance with
the terms of Section 4.11 (but without prejudice to Section 2.04), each
Guarantor waives any defense based on or arising out of any defense of any
Borrower or any other Guarantor or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower or any other Guarantor, other than the payment
in full in cash of all the Guaranteed Obligations (excluding contingent
obligations as to which no claim has been asserted, obligations under Swap
Agreements, Deposit Obligations and the outstanding amount of LC Obligations
related to any Letter of Credit that has been cash collateralized, backstopped
by a letter of credit reasonably satisfactory to the applicable Issuing Bank or
deemed reissued under another agreement reasonably acceptable to the applicable
Issuing Bank). The Administrative Agent and the other Secured Parties may in
accordance with the terms of the Security Documents, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with any Borrower or any other Guarantor or exercise any
other right or remedy available to them against any other Guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Guaranteed Obligations have been paid in full in cash
(excluding contingent obligations as to which no claim has been asserted,
obligations under Swap Agreements, Deposit Obligations and the outstanding
amount of LC Obligations related to any Letter of Credit that has been cash
collateralized, backstopped by a

FORM OF GUARANTY, Page 7



EXHIBIT I

 

letter of credit reasonably satisfactory to the applicable Issuing Bank or
deemed reissued under another agreement reasonably acceptable to the applicable
Issuing Bank. To the fullest extent permitted by applicable Law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any Borrower or any other Guarantor, as the case may be, or any security. To the
fullest extent permitted by applicable Law, each Loan Party waives any and all
suretyship defenses.

 

Section 2.04     Reinstatement.

 

Notwithstanding anything to contrary contained in this Agreement, each of the
Guarantors agrees that (a) its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by the Administrative Agent or any other Secured Party upon the
bankruptcy or reorganization (or any analogous proceeding in any jurisdiction)
of any Borrower or any other Guarantor or otherwise and (b) the provisions of
this Section 2.04 shall survive the termination of this Agreement.

 

Section 2.05     Agreement To Pay; Subrogation.

 

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of any Borrower or any
other Guarantor to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent for distribution to the applicable Secured
Parties in cash the amount of such unpaid Guaranteed Obligation. Upon payment by
any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against any Borrower or any other Guarantor arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III.

 

Section 2.06     Information.

 

Each Guarantor assumes all responsibility for being and keeping itself informed
of each Borrower’s and each other Guarantor’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

FORM OF GUARANTY, Page 8



EXHIBIT I

 

ARTICLE III

 

Indemnity, Subrogation and Subordination

 

Section 3.01     Indemnity, Subrogation and Subordination.

 

Upon payment by any Guarantor of any Guaranteed Obligations, all rights of such
Guarantor against any Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior payment in full in cash of all the Guaranteed Obligations
(excluding contingent obligations as to which no claim has been asserted,
obligations under Swap Agreements, Deposit Obligations and the outstanding
amount of LC Obligations related to any Letter of Credit that has been cash
collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable Issuing Bank or deemed reissued under another agreement reasonably
acceptable to the applicable Issuing Bank) and the termination of all
Commitments to any Loan Party under any Loan Document. If any amount shall
erroneously be paid to any Borrower or any other Guarantor on account of (i)
such subrogation, contribution, reimbursement, indemnity or similar right or
(ii) any such indebtedness of any Borrower or any other Guarantor, such amount
shall be held in trust for the benefit of the Secured Parties and shall promptly
be paid to the Administrative Agent to be credited against the payment of the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement and the other Loan Documents. Subject to the
foregoing, to the extent that any Guarantor shall, under this Agreement or the
Credit Agreement as a joint and several obligor, repay any of the Guaranteed
Obligations constituting Loans made to another Loan Party under the Credit
Agreement (an “Accommodation Payment”), then the Guarantor making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Guarantors in an amount equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Guarantor’s Allocable Amount and the denominator of which is the sum of
the Allocable Amounts of all of the Guarantors; provided that such rights of
contribution and indemnification shall be subordinated to the prior payment in
full, in cash, of all of the Guaranteed Obligations (excluding contingent
obligations as to which no claim has been asserted, obligations under Swap
Agreements, Deposit Obligations and the outstanding amount of LC Obligations
related to any Letter of Credit that has been cash collateralized, backstopped
by a letter of credit reasonably satisfactory to the applicable Issuing Bank or
deemed reissued under another agreement reasonably acceptable to the applicable
Issuing Bank). As of any date of determination, the “Allocable Amount” of each
Guarantor shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Guarantor hereunder and under the
Credit Agreement without (a) rendering such Guarantor “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code of the United States, Section
2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform
Fraudulent Conveyance Act (“UFCA”), (b) leaving such Guarantor with unreasonably
small capital or assets, within the meaning of Section 548 of the Bankruptcy
Code of the United States, Section 4 of the UFTA, or Section 5 of the UFCA, or
(c) leaving such Guarantor unable to pay its debts as they become due

FORM OF GUARANTY, Page 9



EXHIBIT I

 

within the meaning of Section 548 of the Bankruptcy Code of the United States or
Section 4 of the UFTA, or Section 5 of the UFCA.

 

ARTICLE IV

 

Miscellaneous

 

Section 4.01     Notices.

 

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 10.01 of the
Credit Agreement. All communications and notice hereunder to a Guarantor shall
be given in care of the Parent Borrower.

 

Section 4.02     Waivers; Amendment.

 

(a)     No failure by any Secured Party to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 4.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

 

(b)     Subject to the Intercreditor Agreement, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 10.02 of the Credit Agreement.

 

Section 4.03     Administrative Agent’s and Collateral Agent’s Fees and
Expenses; Indemnification.

 

(a)     Each Guarantor, jointly with the other Guarantors and severally, agrees
to reimburse the Administrative Agent and the Collateral Agent for its
reasonable and documented out-of-pocket fees and expenses incurred hereunder in
accordance with Section 10.03 of the Credit Agreement; provided that each
reference therein to the “Borrowers” shall be deemed to be a reference to “each
Guarantor.”

 

(b)     Each Guarantor shall indemnify the Agent, the other Secured Parties, and
each Affiliate, controlling Person, officers, director, employee, partner,
trustee, advisor,

FORM OF GUARANTY, Page 10



EXHIBIT I

 

shareholder, agent and other representative and their successors and permitted
assigns of any of the foregoing persons (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable and documented out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee (limited to one counsel to the Indemnitees, taken as
a whole, and, if reasonably necessary, one additional counsel in each
jurisdiction in which any collateral is located or any proceedings are held and
one specialty counsel, if applicable, and, in the case of an actual or perceived
conflict of interest, one additional counsel to the each group of similarly
situated Indemnitees, taken as a whole), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
syndication of the Commitments or the Loans, the execution or delivery of any
Loan Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions, any other acquisition
permitted hereby or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any issuing bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such letter of credit), (iii) any actual or alleged presence or
release of hazardous materials on or from any property currently or formerly
owned or operated by the Guarantors or any of their subsidiaries, or any
environmental liability related in any way to the Guarantors or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from (i) the gross negligence, bad faith or willful misconduct of such
Indemnitee, (ii) a material breach of the obligations of such Indemnitee under
the Loan Documents (in the case of the preceding clauses (i) and (ii), as
determined by a final, non-appealable judgment of a court of competent
jurisdiction) or (iii) any dispute solely among the Indemnitees (other than an
Arranger or Agent acting in their capacity as such or acting in a similar role
under the SplitCo Credit Documentation) and not arising out of any act or
omission of the Guarantors, their Subsidiaries or any of their Affiliates or
related to the presence or release of Hazardous Materials or violations of
Environmental Laws that first occur at a real property owned or leased by the
Guarantors or their Subsidiaries or any of their Affiliates after such property
is transferred to an Indemnitee or its successors or assigns by way of a
foreclosure, deed–in–lieu of foreclosure or similar transfer. Notwithstanding
the foregoing, each Indemnitee shall be obligated to refund and return any and
all amounts paid by the Borrowers, any Guarantor or any of their affiliates
under this paragraph to such Indemnitee for any such fees, expenses or damages
to the extent such Indemnitee is not entitled to payment of such amount in
accordance with the terms hereof. Each Indemnitee shall promptly notify the
Parent Borrower upon receipt of written notice of any claim or threat to
institute a claim; provided that any failure by any Indemnitee to give such
notice shall not relieve the loan parties from the obligation to indemnify such
Indemnitee.

 

(c)     To the extent permitted by applicable Law, none of parties hereto (nor
any Indemnitee) shall assert, and each hereby waives, any claim against any Loan
Party or

FORM OF GUARANTY, Page 11



EXHIBIT I

 

Indemnitee, as applicable, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof, other than in the case of
any such damages incurred or paid by an Indemnitee to a third party (including
another Indemnitee) for which such Indemnitee is otherwise entitled to
indemnification pursuant to this Section 4.03.

 

(d)     Unless otherwise specified, all amounts due under this Section 4.03
shall be payable not later than thirty (30) days after written demand therefor.

 

Section 4.04     Successors and Assigns.

 

Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Guarantor or any Secured Party that are contained in this Agreement shall bind
and inure to the benefit of their respective permitted successors and assigns.
Except as provided in Section 10.04 of the Credit Agreement, no Guarantor may
assign any of its rights or obligations hereunder without the written consent of
the Administrative Agent.

 

Section 4.05     Representations and Warranties.

 

All representations and warranties made hereunder shall survive the execution
and delivery hereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each other Secured Party, regardless
of any investigation made by any Secured Party or on its behalf and
notwithstanding that any Secured Party may have had notice or knowledge of any
Default at the time of any Borrowing, and shall continue in full force and
effect until this Agreement is terminated as provided in Section 4.11 hereof, or
with respect to any individual Guarantor until such Guarantor is otherwise
released from its obligations under this Agreement in accordance with the terms
hereof.

 

Section 4.06     Counterparts; Effectiveness; Several Agreement.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
shall become effective when it shall have been executed by the Guarantors, the
Administrative Agent and the Collateral Agent and thereafter shall be binding
upon and inure to the benefit of each Guarantor, the Administrative Agent, the
Collateral Agent, the other Secured Parties and their respective permitted
successors and assigns, subject to Section 4.04 hereof. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging (including in .pdf format) means shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
shall be construed as a separate agreement with respect to each Guarantor and
may be amended, restated, modified, supplemented, waived or released with
respect to any Guarantor

FORM OF GUARANTY, Page 12



EXHIBIT I

 

without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.

 

Section 4.07     Severability.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 4.08     Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)     Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York without regard to conflicts of law
principles.

 

(b)     Jurisdiction. Each Guarantor, the Administrative Agent and the
Collateral Agent hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any federal or state court
located in the borough of Manhattan in the City of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document (excluding the enforcement of the Security Documents to the
extent such security documents expressly provide otherwise), or for recognition
or enforcement of any judgment, and each of such parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such federal court. Each of such parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(c)     Venue. Each Guarantor and each other party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in clause (b)
of this Section 4.08. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)     Service of Process. Each Guarantor and each other party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.01 of the Credit Agreement. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

FORM OF GUARANTY, Page 13



EXHIBIT I

 

(e)     WAIVER OF JURY TRIAL. EACH GUARANTOR AND EACH OTHER PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH GUARANTOR AND EACH OTHER PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.08(e).

 

Section 4.09     [Reserved].

 

Section 4.10     Obligations Absolute.

 

To the fullest extent permitted by applicable Law, all rights of the Collateral
Agent, the Administrative Agent and the other Secured Parties hereunder and all
obligations of each Guarantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Guaranteed Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, or any other agreement or instrument, (c)
any release or amendment or waiver of or consent under or departure from any
guarantee guaranteeing all or any of the Guaranteed Obligations or (d) subject
only to termination or release of a Guarantor’s obligations hereunder in
accordance with the terms of Section 4.11, but without prejudice to
reinstatement rights under Section 2.04, any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Guarantor in
respect of the Guaranteed Obligations or this Agreement.

 

Section 4.11     Termination or Release.

 

(a)     This Agreement and the Guarantees made herein shall terminate with
respect to all Guaranteed Obligations when (i) all Commitments have expired or
been terminated and the Lenders have no further commitment to lend under the
Credit Agreement and (ii) all principal and interest in respect of each Loan and
all other Guaranteed Obligations (other than contingent obligations as to which
no claim has been asserted, obligations under Swap Agreements, Deposit
Obligations and the outstanding amount of LC Obligations related to any Letter
of Credit that has been cash collateralized, backstopped by a letter of credit
reasonably satisfactory to the applicable Issuing Bank or deemed reissued under
another agreement

FORM OF GUARANTY, Page 14



EXHIBIT I

 

reasonably acceptable to the applicable Issuing Bank) shall have been paid in
full in cash, provided, however, that in connection with the termination of this
Agreement, the Administrative Agent may require such indemnities as it shall
reasonably deem necessary or appropriate to protect the Secured Parties against
(x) loss on account of credits previously applied to the Guaranteed Obligations
that may subsequently be reversed or revoked, and (y) any obligations that may
thereafter arise with respect to Swap Agreements the obligations under which
constitute Swap Obligations or documentation executed in connection with Deposit
Obligations to the extent not provided for thereunder.

 

(b)     A Guarantor shall automatically be released from its obligations
hereunder in the circumstances set forth in Section 9.09 of the Credit
Agreement.

 

(c)     In connection with any termination or release pursuant to clauses (a) or
(b) of this Section 4.11, the Administrative Agent and the Collateral Agent
shall promptly execute and deliver to any Guarantor, at such Guarantor’s
expense, all documents that such Guarantor shall reasonably request to evidence
such termination or release and shall perform such other actions reasonably
requested by such Guarantor to effect such release, including delivery of
certificates, securities and instruments. Any execution and delivery of
documents pursuant to this Section 4.11 shall be without recourse to or warranty
by the Administrative Agent or the Collateral Agent.

 

(d)     At any time that the respective Guarantor desires that the
Administrative Agent or the Collateral Agent take any of the actions described
in immediately preceding clause (c), it shall, upon request of the
Administrative Agent or the Collateral Agent, deliver to the Administrative
Agent an officer’s certificate certifying that the release of the respective
Guarantor is permitted pursuant to clause (a) or (b) of this Section 4.11. The
Administrative Agent and the Collateral Agent shall have no liability whatsoever
to any Secured Party as a result of any release of any Guarantor by it as
permitted (or which the Administrative Agent in good faith believes to be
permitted) by this Section 4.11.

 

Section 4.12     Additional Restricted Subsidiaries.

 

Each Restricted Subsidiary that is required to become a Guarantor pursuant to
Section 5.10 of the Credit Agreement shall enter into this Agreement as
Guarantor (for avoidance of doubt, the Parent Borrower may cause any Domestic
Restricted Subsidiary that is not required to be a Guarantor to Guarantee the
Obligations by causing such Domestic Restricted Subsidiary to execute a Guaranty
Supplement in accordance with the provisions of this Section 4.12 and any such
Domestic Restricted Subsidiary shall be a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor herein). Upon execution
and delivery by the Administrative Agent and a Restricted Subsidiary of a
Guaranty Supplement, such Restricted Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Guarantor hereunder. The rights and obligations of each

FORM OF GUARANTY, Page 15



EXHIBIT I

 

Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Agreement.

 

Section 4.13     Recourse; Limited Obligations.

 

This Agreement is made with full recourse to each Guarantor and pursuant to and
upon all the warranties, representations, covenants and agreements on the part
of such Guarantor contained herein, in the Credit Agreement and the other Loan
Documents and otherwise in writing in connection herewith or therewith. It is
the desire and intent of each Guarantor and each applicable Secured Party that
this Agreement shall be enforced against each Guarantor to the fullest extent
permissible under applicable Law applied in each jurisdiction in which
enforcement is sought.

 

Section 4.14     Intercreditor Agreements.

 

The Guarantors, the Collateral Agent and the Administrative Agent acknowledge
that the exercise of certain of the Collateral Agent’s and the Administrative
Agent’s rights and remedies hereunder may be subject to, and restricted by, the
provisions of the Intercreditor Agreement. Except as specified herein, nothing
contained in the Intercreditor Agreement or any other Market Intercreditor
Agreement shall be deemed to modify any of the provisions of this Agreement,
which, as among the Guarantors, the Collateral Agent and the Administrative
Agent shall remain in full force and effect.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

FORM OF GUARANTY, Page 16



EXHIBIT I

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  GUARANTORS:         PHILOSOPHY COSMETICS, INC.         By:       Name:        
Title:               PHILOSOPHY, INC.         By:       Name:        
Title:               BIOTECH RESEARCH LABS, INC.         By:       Name:        
Title:               CALVIN KLEIN COSMETIC CORPORATION         By:      
Name:         Title:            

FORM OF GUARANTY, Page 17



EXHIBIT I

 

  COTY PRESTIGE TRAVEL RETAIL AND EXPORT LLC         By:       Name:        
Title:              COTY US LLC         By:       Name:        Title:           
  DLI INTERNATIONAL HOLDING II CORP.         By:       Name:        Title:     
            GREEN ACQUISITION SUB INC.         By:       Name:       
Title:     

FORM OF GUARANTY, Page 18



EXHIBIT I

 

  PHILOSOPHY BEAUTY CONSULTING LLC         By:       Name:        Title:       
      RIMMEL INC.         By:       Name:        Title:              DLI
INTERNATIONAL HOLDING I LLC         By:       Name:        Title:              
  O P I PRODUCTS INC.         By:     Name:        Title:     

FORM OF GUARANTY, Page 19



EXHIBIT I

 

  PHILOSOPHY ACQUISITION COMPANY, INC.         By:       Name:       
Title:              PHILOSOPHY MEZZANINE CORP.         By:     Name:       
Title:     

FORM OF GUARANTY, Page 20



EXHIBIT I

 

  ADMINISTRATIVE AGENT AND   COLLATERAL AGENT:       JPMORGAN CHASE BANK, N.A.,
  as Administrative Agent and as Collateral Agent       By:       Name:       
Title:      

FORM OF GUARANTY, Page 21



EXHIBIT I

 

SCHEDULE I TO GUARANTY

 

GUARANTORS

 

Guarantor State of Formation Philosophy Cosmetics, Inc. Arizona Philosophy, Inc.
Arizona Biotech Research Labs, Inc. Delaware Calvin Klein Cosmetic Corporation
Delaware Coty Prestige Travel Retail and Export LLC Delaware Coty US LLC
Delaware DLI International Holding II Corp. Delaware Green Acquisition Sub Inc.
Delaware Philosophy Beauty Consulting, LLC Delaware Rimmel Inc. Delaware DLI
International Holding I LLC Delaware O P I Products Inc. Delaware Philosophy
Acquisition Company, Inc. Delaware Philosophy Mezzanine Corp. Delaware

FORM OF GUARANTY, Page 22



EXHIBIT I

 

EXHIBIT I TO GUARANTY

 

FORM OF GUARANTY SUPPLEMENT

 

SUPPLEMENT, dated as of                    , 20           (this “Supplement”),
to the Guaranty, dated as of October 27, 2015, among the Guarantors party
thereto from time to time and JPMorgan Chase Bank, N.A., as Administrative Agent
and Collateral Agent for the Secured Parties (as amended, restated, amended and
restated, replaced, supplemented and/or otherwise modified from time to time,
the “Guaranty”).

 

A.     Reference is made to the Credit Agreement, dated as of October 27, 2015
(as amended, restated, amended and restated, refinanced, replaced, extended,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among Coty Inc., a Delaware corporation (the “Parent Borrower”),
the lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the other parties thereto from
time to time.

 

B.     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement or the Guaranty, as
applicable.

 

C.     The Guarantors have entered into the Guaranty in order to induce (x) the
Lenders to make Loans to the Parent Borrower and the Issuing Banks to issue
Letters of Credit, (y) certain Secured Parties to enter into and/or maintain
Swap Agreements the obligations under which constitute Swap Obligations and (z)
certain Secured Parties to enter into arrangements with the obligations under
which constitute Deposit Obligations. Section 4.12 of the Guaranty provides that
additional Restricted Subsidiaries of the Borrowers may become Guarantors under
the Guaranty by execution and delivery of an instrument in the form of this
Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement, or as directed by the Parent Borrower in its sole discretion, to
become a Guarantor under the Guaranty.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

Section 1.     In accordance with Section 4.12 of the Guaranty, the New
Subsidiary by its signature below becomes a Guarantor under the Guaranty with
the same force and effect as if originally named therein as a Guarantor and the
New Subsidiary hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct in all material respects on and as of the date hereof, provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date. Each reference to a “Guarantor” in the Guaranty shall be
deemed to include the New Subsidiary as if originally named therein as a
Guarantor. The Guaranty is hereby incorporated herein by reference.

FORM OF GUARANTY, Page 23



EXHIBIT I

 

Section 2.     The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium, capital impairment, recognition of judgments,
recognition of choice of law, enforcement of judgments or other similar laws or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and other matters which are set out as qualifications or reservations
as to matters of law of general application in any legal opinion delivered to
the Administrative Agent in connection with this Supplement and any other Loan
Documents in connection herewith.

 

Section 3.     This Supplement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when it shall have been
executed by the New Subsidiary, the Administrative Agent and the Collateral
Agent and thereafter shall be binding upon and inure to the benefit of each
Guarantor, the Administrative Agent, the Collateral Agent, the other Secured
Parties and their respective permitted successors and assigns, subject to
Section 4.04 of the Guaranty. Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging (including in
.pdf format) means shall be effective as delivery of a manually executed
counterpart of this Supplement.

 

Section 4.     Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect, subject to the termination of the Guaranty
pursuant to Section 4.11 thereof.

 

Section 5.

 

(a)     THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

(b)     The other terms of Section 4.08 of the Guaranty with respect to
submission to jurisdiction, venue, waiver of jury trial and consent to service
of process are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

 

Section 6.     If any provision of this Supplement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Supplement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

FORM OF GUARANTY, Page 24



EXHIBIT I

 

Section 7.     All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.

 

Section 8.     The New Subsidiary agrees to reimburse the Administrative Agent
for its reasonable and documented out-of-pocket expenses in connection with this
Supplement as provided in Section 4.03(a) of the Guaranty.

 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

  [NAME OF NEW SUBSIDIARY]       By:       Name:     Title:         JPMORGAN
CHASE BANK, N.A.,   as Administrative Agent and Collateral Agent       By:      
Name:       Title:

FORM OF GUARANTY, Page 25



EXHIBIT J

 

EXHIBIT J

TO

COTY INC. CREDIT AGREEMENT

 

Form of Security Agreement

 



 

 

PLEDGE AND SECURITY AGREEMENT

 

Dated as of October 27, 2015

 

by and among

 

THE GRANTORS REFERRED TO HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

 

 



TABLE OF CONTENTS

 

Page

 

Article I

DEFINITIONS

 

Section 1.1 Terms Defined in Credit Agreement 1 Section 1.2 Terms Defined in UCC
1 Section 1.3 Terms Generally 2 Section 1.4 Definitions of Certain Terms Used
Herein 2

 

Article II

GRANT OF SECURITY INTEREST

 

Article III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Title, Perfection and Priority 7 Section 3.2 Chattel Paper 8 Section
3.3 Type and Jurisdiction of Organization, Organizational and Identification
Numbers 8 Section 3.4 Principal Location 8 Section 3.5 Collateral Locations 8
Section 3.6 Intellectual Property 8 Section 3.7 No Financing Statements or
Security Agreements 8 Section 3.8 Pledged Collateral 8 Section 3.9 Commercial
Tort Claims 9 Section 3.10 Perfection Certificate 9

 

Article IV

COVENANTS

 

Section 4.1 General 9 Section 4.2 Delivery of Pledged Collateral 10 Section 4.3
Uncertificated Pledged Collateral 11 Section 4.4 Pledged Collateral 11 Section
4.5 Intellectual Property 12 Section 4.6 Commercial Tort Claims 13

 



Article V

REMEDIES

 

Section 5.1 Remedies 13 Section 5.2 Grantors’ Obligations Upon Default 15
Section 5.3 Grant of Intellectual Property License 15

 

Article VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

Section 6.1 Account Verification 16 Section 6.2 Authorization for Secured Party
to Take Certain Action 16 Section 6.3 [Reserved] 17

 

Article VII

GENERAL PROVISIONS

 

Section 7.1 Waivers 17 Section 7.2 Limitation on Collateral Agent’s and Secured
Party’s Duty with Respect to the Collateral 18 Section 7.3 Compromises and
Collection of Collateral 19 Section 7.4 Secured Party Performance of Debtor
Obligations 19 Section 7.5 No Waiver; Amendments; Cumulative Remedies 19 Section
7.6 Limitation by Law; Severability of Provisions 20 Section 7.7 Reinstatement
20 Section 7.8 Benefit of Agreement 20 Section 7.9 Survival of Representations
20 Section 7.10 Expenses 20 Section 7.11 Additional Grantors 21 Section 7.12
Termination or Release 21 Section 7.13 Entire Agreement 22 Section 7.14
Governing Law; Jurisdiction; Consent to Service of Process. 22 Section 7.15
WAIVER OF JURY TRIAL 23 Section 7.16 Indemnity 23 Section 7.17 Counterparts 24
Section 7.18 Mortgages 24

 

Article VIII

NOTICES

 

Section 8.1 Sending Notices 25 Section 8.2 Change in Address for Notices 25

ii



Article IX

THE INTERCREDITOR AGREEMENT GOVERNS

 

SCHEDULE:

Schedule I Pledged Collateral  

 

EXHIBITS:

Exhibit A Form of Joinder   Exhibit B Form of Intellectual Property Security
Agreement  

iii



PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT (this “Security Agreement”) is entered into
as of October 27, 2015, by and among COTY INC., a Delaware corporation (the
“Parent Borrower”), the Subsidiaries of the Parent Borrower from time to time
party hereto (each, a “Subsidiary Party” and, collectively, the “Subsidiary
Parties”) and JPMORGAN CHASE BANK, N.A., in its capacity as collateral agent for
the Secured Parties (in such capacity, together with its successors in such
capacity, the “Collateral Agent”).

 

PRELIMINARY STATEMENTS

 

Reference is made to the Credit Agreement, dated as of October 27, 2015 (as
amended, restated, amended and restated, refinanced, replaced, extended,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), by and among the Parent Borrower, the lenders party thereto from
time to time, JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent, and the other parties thereto from time to time, the Lenders have agreed
to extend credit to the Borrowers in the form of Loans and Letters of Credit;

 

WHEREAS, certain additional extensions of credit may be made from time to time
for the benefit of the Grantors pursuant to certain agreements related to
Deposit Obligations and Swap Obligations; and

 

WHEREAS, it is a condition precedent to the Secured Parties’ obligation to make
and maintain such extensions of credit that the Initial Grantors shall have
executed and delivered this Security Agreement to the Collateral Agent.

 

ACCORDINGLY, in order to induce the Secured Parties to from time to time make
and maintain extensions of credit under the Credit Agreement, and such
agreements related to Deposit Obligations and Swap Obligations, the parties
hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1     Terms Defined in Credit Agreement. All capitalized terms used
herein (including terms used in the preamble and preliminary statements) and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Section 1.2     Terms Defined in UCC. Terms defined in the UCC that are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC (and if defined in more than one article of the UCC, the terms shall have
the meaning specified in Article 9 thereof).

 



Section 1.3     Terms Generally. The rules of construction and other
interpretive provisions specified in Article I of the Credit Agreement shall
apply to this Security Agreement, including with respect to terms defined in the
preamble and preliminary statements hereto.

 

Section 1.4     Definitions of Certain Terms Used Herein. As used in this
Security Agreement, in addition to the terms defined in the preamble and
preliminary statements above, the following terms shall have the following
meanings:

 

“Account” shall have the meaning set forth in Article 9 of the UCC.

 

“Account Debtor” means any Person obligated on an Account.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

“Collateral” shall have the meaning set forth in Article II.

 

“Commercial Tort Claim” shall have the meaning set forth in Article 9 of the
UCC.

 

“Control” shall have the meaning set forth in Article 8 of the UCC or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyright Office” means the United States Copyright Office of the Library of
Congress.

 

“Copyrights” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to the following: (a) all copyrights (whether
registered or unregistered in the United States or any other country or any
political subdivision thereof), rights and interests in such copyrights, works
protectable by copyright (whether or not published), copyright registrations,
and applications to register copyright; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past, present, or future infringements or other
violations of any of the foregoing; (d) the right to sue or otherwise recover
for past, present, and future infringements or other violations of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

 

“Document” shall have the meaning set forth in Article 9 of the UCC.

 

“Electronic Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

2



“Excluded Accounts” means (a) payroll and other employee wage and benefit
accounts, (b) tax accounts, including sales tax accounts, (c) petty cash
accounts funded in the ordinary course of business, (d) escrow, fiduciary or
trust accounts, (e) designated disbursement accounts and non-U.S. bank accounts
and (f) the funds or other property held in or maintained in any such account
identified in clauses (a) through (e).

 

“Excluded Assets” shall have the meaning set forth in the Credit Agreement.

 

“Excluded Equity Interest” shall have the meaning set forth in the Credit
Agreement.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Fixture” shall have the meaning set forth in Article 9 of the UCC.

 

“General Intangible” shall have the meaning set forth in Article 9 of the UCC.

 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

“Grantors” means the Initial Grantors and each additional Subsidiary Party that
becomes party to this Agreement after the Closing Date.

 

“Indemnitees” shall have the meaning set forth in Section 7.17.

 

“Initial Grantors” means the Parent Borrower and each other entity identified as
a “Grantor” on the signature pages hereto as of the date hereof.

 

“Instrument” shall have the meaning set forth in Article 9 of the UCC.

 

“Intellectual Property” means, with respect to any Grantor, all intellectual
property of every kind and nature now owned or hereafter acquired by such
Grantor, including Patents, Copyrights, Trademarks, Licenses and all related
documentation and registrations and all additions, improvements or accessions to
any of the foregoing.

 

“Intellectual Property Security Agreements” means agreements substantially in
the form of the Form of Intellectual Property Security Agreement set forth in
Exhibit B hereto.

 

“Intercreditor Agreement” has the meaning set forth in Article IX.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“Letter-of-Credit Right” shall have the meaning set forth in Article 9 of the
UCC.

 

“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all written licensing agreements or
similar arrangements, whether as licensor or licensee, in and to (1) Patents,
(2) Copyrights, or (3) Trademarks, (b) all

3



income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past, present, and future breaches thereof, and (c) all rights to
sue for past, present, and future breaches thereof.

 

“Patents” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to: (a) any and all patents and patent applications
(whether issued or applied-for in the United States or any other country or any
political subdivision thereof); (b) all inventions and improvements described
and claimed therein; (c) all reissues, divisions, continuations, renewals,
extensions, and continuations-in-part thereof; (d) all income, royalties,
damages, claims, and payments now or hereafter due or payable under and with
respect thereto, including, without limitation, damages and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements thereof; and (f) all rights corresponding to any of the
foregoing throughout the world.

 

“Perfection Certificate” means the perfection certificate delivered by the
Parent Borrower to the Administrative Agent on the date hereof, completed and
supplemented with the schedules and attachments contemplated thereby, and duly
executed by a Responsible Officer of the Parent Borrower.

 

“Pledged Collateral” means, collectively, (a) all of the Equity Interests of
Restricted Subsidiaries that are Material Subsidiaries (other than Excluded
Equity Interests) directly owned by any Grantor, including such Equity Interests
described in Schedule I issued by the entities named therein, and all other
Equity Interests required to be pledged by any Grantor under Section 5.10 of the
Credit Agreement and (b) each promissory note, Tangible Chattel Paper and
Instrument evidencing Indebtedness for borrowed money (other than any
intercompany Indebtedness) in excess of $5,000,000 (individually) owed to any
Grantor (other than such promissory notes, Tangible Chattel Paper and
Instruments that are Excluded Assets) described in Schedule I and issued by the
entities named therein, the Global Intercompany Note and all other Indebtedness
owed to any Grantor hereafter that is evidenced by a promissory note, Tangible
Chattel Paper or an Instrument evidencing Indebtedness for borrowed money (other
than any intercompany Indebtedness) in excess of $5,000,000 (individually) and
that is required to be pledged by any Grantor pursuant to Section 5.10 of the
Credit Agreement.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money that are General
Intangibles or that are otherwise included as Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Obligations” means “Obligations” as such term is defined in the Credit
Agreement.

 

“Security” shall have the meaning set forth in Article 8 of the UCC.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest

4



constituting Collateral, any right to receive an Equity Interest constituting
Collateral and any right to receive earnings, in which such Grantor now has or
hereafter acquires any right, issued by an issuer of such Equity Interest.

 

“Subsidiary Parties” means, collectively, each Restricted Subsidiary that is
party to this Security Agreement as of the date hereof and each Restricted
Subsidiary that becomes a party to this Security Agreement pursuant to a joinder
to this Security Agreement in accordance with Section 7.11 herein and Section
5.10 of the Credit Agreement.

 

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

 

“Tangible Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

 

“Termination Date” means the date on which all Secured Obligations are paid in
full in cash (other than contingent obligations as to which no claim has been
asserted, obligations under Swap Agreements, Deposit Obligations and the
outstanding amount of LC Obligations related to any Letter of Credit that has
been cash collateralized, backstopped by a letter of credit reasonably
satisfactory to the applicable Issuing Bank or deemed reissued under another
agreement reasonably acceptable to the applicable Issuing Bank).

 

“Trademarks” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles, whether registered
or unregistered in the United States and any other country or any political
subdivision thereof, and the registrations and applications for registration
thereof and the goodwill of the business symbolized by the foregoing; (b) all
renewals of the foregoing; (c) all income, royalties, damages, and payments now
or hereafter due or payable with respect thereto, including, without limitation,
damages, claims, and payments for past and future infringements thereof; (d) all
rights to sue for past, present, and future infringements of the foregoing,
including the right to settle suits involving claims and demands for royalties
owing; and (e) all rights corresponding to any of the foregoing throughout the
world. “USPTO” means the United States Patent and Trademark Office.

 

ARTICLE II

GRANT OF SECURITY INTEREST

 

Each Grantor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the benefit of the Secured Parties, and to secure the prompt
and complete payment and performance of all Secured Obligations, a security
interest in all of its right, title and interest in, to and under all of the
following property and other assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of, such Grantor (including under any
trade name or derivations thereof), and regardless of where located (all of
which are collectively referred to as the “Collateral”):

 

(a)     all Accounts;

5



(b)     all Chattel Paper (including Electronic Chattel Paper and Tangible
Chattel Paper);

 

(c)     all Intellectual Property;

 

(d)     all Documents;

 

(e)     all Equipment;

 

(f)     all Fixtures;

 

(g)     all General Intangibles;

 

(h)     all Goods;

 

(i)     all Instruments;

 

(j)     all Inventory;

 

(k)     all Investment Property;

 

(l)     all Letter-of-Credit Rights and Supporting Obligations;

 

(m)     all Deposit Accounts;

 

(n)     all Commercial Tort Claims as specified from time to time in Schedule 9
of the Perfection Certificate;

 

(o)     all information contained in books, records, files, correspondence,
computer programs, tapes, disks and related data processing software identifying
or pertaining to any of the foregoing or showing the amounts thereof or payments
thereon or otherwise necessary or helpful in the realization thereon or the
collection thereof; and

 

(p)     any and all accessions to, substitutions for and replacements, products
and cash and non-cash proceeds (including Stock Rights) of the foregoing in
whatever form, including cash, negotiable instruments and other instruments for
the payment of money, Chattel Paper, security agreements and other documents.

 

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Collateral” include, or the security interest granted hereunder
attach to, any Excluded Asset.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

The Grantors, jointly and severally, represent and warrant to the Collateral
Agent, for the benefit of the Secured Parties, that:

6



Section 3.1     Title, Perfection and Priority.

 

(a)     Each Grantor has good and valid rights in, or the power to transfer, the
Collateral which it has purported to grant a security interest hereunder, free
and clear of all Liens except for Liens permitted under Section 4.1(e), and has
full power and authority to grant to the Collateral Agent the security interest
in such Collateral pursuant hereto. Except as otherwise contemplated hereby or
under any other Loan Document and subject to the limitations set forth in the
Collateral and Guarantee Requirement, this Security Agreement creates in favor
of the Collateral Agent, for the benefit of the Secured Parties, a valid
security interest in the Collateral granted by each Grantor. No material consent
or approval of, registration or filing with, or any other action by any
Governmental Authority is required for the grant of the security interest
pursuant to this Security Agreement, except (i) such as have been obtained,
taken, given or made and are in full force and effect (except to the extent not
required to be obtained, taken, given or made or in full force and effect
pursuant to the Collateral and Guarantee Requirement), (ii) for filings and
registrations necessary to perfect Liens created pursuant to the Loan Documents
and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b)     The security interest granted pursuant to this Security Agreement
constitutes legal and valid security interests in all Collateral in favor of the
Collateral Agent, on behalf of the Secured Parties, securing the prompt and
complete payment and performance of the Secured Obligations. Subject to the
filing of financing statements naming each Grantor as “debtor” and the
Collateral Agent as “secured party” and describing the Collateral in the
appropriate filing offices and to value being given, the security interest
granted pursuant to this Security Agreement is, and shall be, a legal, valid and
perfected security interest in all Collateral in which a security interest may
be perfected by filing, recording or registering a financing statement or
analogous document in the United States pursuant to the UCC or other applicable
law, prior to any other Lien on any of the Collateral, other than the security
interest granted to the Collateral Agent, for the benefit of the Secured
Parties, hereunder and Liens permitted under Section 6.02 of the Credit
Agreement.

 

(c)     Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the security interests created hereby by any means other
than (i) filings pursuant to the UCC, (ii) filing and recording fully executed
Intellectual Property Security Agreements (x) in the USPTO or (y) in the
Copyright Office, as applicable, (iii) in the case of Pledged Collateral that
constitutes Tangible Chattel Paper, Instruments or certificated Securities, in
each case, to the extent included in the Collateral and required by Section 4.2
herein, delivery to the Collateral Agent to be held in its possession in the
United States, and (iv) in the case of Collateral that consists of Commercial
Tort Claims, taking the actions specified in Section 4.6. No Grantor shall be
required to (x) grant the Collateral Agent perfection through control agreements
or perfection by Control with respect to any Collateral (other than in respect
of Pledged Collateral) or (y) take any actions under any laws outside of the
United States to grant, perfect or provide for the enforcement of any security
interest (including any Intellectual Property registered in any non U.S.
jurisdiction) (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction or any
requirement to make any filings in any foreign jurisdiction including with
respect to

7



foreign Intellectual Property). Notwithstanding anything herein (including this
Section 3.1), no Grantor makes any representation or warranty as to (A) the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Collateral Agent or any
Secured Party with respect thereto, under foreign Law, (B) the pledge or
creation of any security interest, or the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest to the extent such pledge, security interest, perfection or priority is
not required pursuant to the Collateral and Guarantee Requirement or (C) on the
Closing Date, the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or enforceability of any pledge or
security interest to the extent not required on the Closing Date pursuant to
Loan Documents.

 

Section 3.2     Chattel Paper. Schedule I hereto lists all Tangible Chattel
Paper with a stated amount in excess of $5,000,000 of each Grantor as of the
Closing Date.

 

Section 3.3     Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of each Grantor, its jurisdiction of
organization, the organizational number issued to it by its jurisdiction of
organization, in each case as of the Closing Date, are set forth in the
Perfection Certificate.

 

Section 3.4     Principal Location. Each Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), in each case as of the
Closing Date, is disclosed in the Perfection Certificate.

 

Section 3.5     Collateral Locations. As of the Closing Date, Schedules 2(b) and
2(d) of the Perfection Certificate set forth, respectively, (i) all locations
where each Grantor maintains any books or records relating to any Accounts
Receivable, having a fair market value in excess of $7,500,000 and (ii) all
other locations where each Grantor maintains any of the Collateral valued in
excess of $7,500,000 consisting of inventory or equipment.

 

Section 3.6     Intellectual Property. As of the Closing Date, Schedule 8(a) and
Schedule 8(b) of the Perfection Certificate sets forth a true and accurate list
of all United States registrations of and applications for Intellectual Property
owned by each Grantor.

 

Section 3.7     No Financing Statements or Security Agreements. As of the
Closing Date, no Grantor has filed or consented to the filing of any financing
statement or security agreement naming a Grantor as debtor and describing all or
any portion of the Collateral that has not lapsed or been terminated except (a)
for financing statements or security agreements naming the Collateral Agent, on
behalf of the Secured Parties, as the secured party and (b) as permitted by
Sections 4.1(e) and 4.1(f).

 

Section 3.8     Pledged Collateral.

 

(a)     Schedule I hereto sets forth a complete and accurate list, as of the
Closing Date, of all of the Pledged Collateral (other than the Global
Intercompany Note) and, with respect to any Pledged Collateral constituting any
Equity Interest, the percentage of the total issued and outstanding Equity
Interests of the issuer represented thereby. As of the Closing

8



Date, each Grantor is the legal and beneficial owner of the Pledged Collateral
listed on Schedule I as being owned by it, free and clear of any Liens, except
for the security interest granted to the Collateral Agent, for the benefit of
the Secured Parties, hereunder and Liens permitted under Section 6.02 of the
Credit Agreement. Each Grantor further represents and warrants that, as of the
Closing Date, all Pledged Collateral constituting an Equity Interest issued by a
Grantor or a wholly owned Subsidiary of a Grantor has been (to the extent such
concepts are relevant with respect to such Pledged Collateral) duly authorized
and validly issued by the issuer thereof and are fully paid and (if applicable)
non-assessable.

 

Section 3.9     Commercial Tort Claims. As of the Closing Date, no Grantor holds
any Commercial Tort Claims having a value in excess of $7,500,000 for which such
Grantor has filed a complaint in a court of competent jurisdiction, except as
indicated in Schedule 9 of the Perfection Certificate.

 

Section 3.10     Perfection Certificate. The Perfection Certificate has been
duly prepared, completed and executed and the information set forth therein is
correct and complete in all material respects as of the Closing Date.

 

ARTICLE IV

COVENANTS

 

From the Closing Date, and thereafter until the Termination Date, each Grantor
agrees that:

 

Section 4.1     General.

 

(a)     Collateral Records. Each Grantor will maintain complete and accurate
books and records in accordance with the requirements of Section 5.07 of the
Credit Agreement.

 

(b)     Authorization to File Financing Statements; Ratification. Each Grantor
hereby authorizes the Collateral Agent to file, and if requested will deliver to
the Collateral Agent, all financing statements and other documents and take such
other actions as may from time to time be reasonably requested by the Collateral
Agent in order to maintain a perfected security interest in the Collateral to
the extent required by Section 3.1. Any financing statement filed by the
Collateral Agent may be filed in any filing office in any applicable Uniform
Commercial Code jurisdiction and may (i) describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner such as “all assets”
or “all personal property, whether now owned or hereafter acquired” of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail, and (ii) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including, if applicable, (A) whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor and (B) in the case of a financing
statement filed as a Fixture filing, a sufficient description of real property
to which the Collateral relates. Each Grantor also agrees to furnish any such
information to the Collateral Agent promptly upon reasonable request.

9



(c)     Further Assurances. Each Grantor will, if reasonably requested by the
Collateral Agent:

 

(i)     take or cause to be taken such further actions in accordance with
Section 5.15 of the Credit Agreement;

 

(ii)     subject to the Collateral and Guarantee Requirement, and in accordance
with Sections 5.10 and 5.15 of the Credit Agreement, take such other actions as
the Collateral Agent reasonably deems appropriate under applicable law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Security Agreement; and

 

(iii)     defend the security interests created hereby and priority thereof
against the claims and demands not expressly permitted by the Loan Documents of
all Persons whomsoever.

 

(d)     Disposition of Collateral. No Grantor will sell, lease, transfer or
otherwise dispose of the Collateral except for licenses, sales, leases,
transfers and other dispositions permitted under Sections 6.03 and 6.05 of the
Credit Agreement.

 

(e)     Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral except (i) the security interest created by this Security Agreement,
and (ii) Liens permitted by Section 6.02 of the Credit Agreement.

 

(f)     Other Financing Statements. No Grantor will authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral, except to cover security interests as permitted by Section 4.1(e).

 

(g)     Change of Name, Etc. Each Grantor agrees to promptly furnish to the
Collateral Agent (and in any event within sixty (60) days of such change or such
longer period as the Collateral Agent may agree) written notice of any change
in: (i) such Grantor’s legal name; (ii) the location of such Grantor’s chief
executive office; (iii) such Grantor’s organizational legal entity designation
or jurisdiction of incorporation or formation; or (iv) such Grantor’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its jurisdiction of incorporation or formation.

 

(h)     Exercise of Duties. Anything herein to the contrary notwithstanding, (a)
the exercise by the Collateral Agent of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral and (b) no Secured Party shall have
any obligation or liability under the contracts and agreements included in the
Collateral by reason of this Security Agreement or any other Loan Document, nor
shall any Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.

 

Section 4.2     Delivery of Pledged Collateral. Each Grantor will deliver to the
Collateral Agent (or its non-fiduciary agent or designee) upon execution of this
Security Agreement all certificates or instruments, if any, representing or
evidencing the Pledged Collateral (other than checks received in the ordinary
course of business), together with duly executed instruments of transfer or
assignments in blank. If any Grantor shall at any time after

10



the Closing Date hold or acquire any other Pledged Collateral (other than checks
received in the ordinary course of business), the Debtor shall, within sixty
(60) days (or such longer period as to which the Collateral Agent may consent),
submit to the Collateral Agent a supplement to Schedule I hereto to reflect such
additional Pledged Collateral (provided any Grantor’s failure to do so shall not
impair the Collateral Agent’s security interest therein) and deliver to the
Collateral Agent all certificates or instruments, if any, representing such
Pledged Collateral, together with duly executed instruments of transfer or
assignments in blank.

 

Section 4.3     Uncertificated Pledged Collateral. Unless otherwise consented to
by the Collateral Agent, Equity Interests required to be pledged hereunder in
any Domestic Subsidiary that is organized as a limited liability company or
limited partnership and pledged hereunder shall either (i) be represented by a
certificate, and in the organizational documents of such entity, the applicable
Grantor shall cause the issuer of such interests to elect to treat such
interests as a “security” within the meaning of Article 8 of the Uniform
Commercial Code of its jurisdiction of organization or formation, as applicable
or (ii) not be represented by a certificate and the applicable Grantor shall
cause the issuer of such interests not to have elected to treat such interests
as a “security” within the meaning of Article 8 of the UCC.

 

Section 4.4     Pledged Collateral.

 

(a)     Registration in Nominee Name; Denominations. The Collateral Agent (or
its non-fiduciary agent or designee), on behalf of the Secured Parties, shall
hold certificated Pledged Collateral in the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent. Following the
occurrence and during the continuance of an Event of Default, each Grantor will
promptly give to the Collateral Agent (or its non-fiduciary agent or designee)
copies of any notices or other communications received by it with respect to
Pledged Collateral registered in the name of such Grantor. Following the
occurrence and during the continuance of an Event of Default and after prior
written notice to the applicable Grantor, the Collateral Agent (or its
non-fiduciary agent or designee) shall at all times have the right to exchange
the certificates representing Pledged Collateral for certificates of smaller or
larger denominations for any purpose consistent with this Security Agreement.

 

(b)     Exercise of Rights in Pledged Collateral.

 

(i)     Without in any way limiting the foregoing and subject to clause (ii)
below, each Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral for all purposes not prohibited by
this Security Agreement, the Credit Agreement or any other Loan Document.

 

(ii)     Each Grantor will permit the Collateral Agent (or its non-fiduciary
agent or designee) at any time after the occurrence and during the continuance
of an Event of Default, after prior written notice to the applicable Grantor, to
exercise all voting rights or other rights relating to Pledged Collateral,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting Pledged Collateral as if it were the absolute owner thereof;
provided, that, unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right at any time after the

11



occurrence and during the continuance of an Event of Default to permit the
Grantors to exercise such rights.

 

(iii)     Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable law; provided,
however, that any non-cash dividends, interest, principal or other distributions
that would constitute Pledged Collateral, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Collateral or received in exchange for Pledged Collateral
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Secured Parties and
shall be forthwith delivered to the Collateral Agent (or its non-fiduciary agent
or designee) in the same form as so received (with any necessary endorsement or
instrument of assignment).

 

Section 4.5     Intellectual Property.

 

(a)     Upon the occurrence and during the continuance of an Event of Default,
at the request of the Collateral Agent, each Grantor will use commercially
reasonable efforts to obtain all consents and approvals necessary or appropriate
for the assignment to or for the benefit of the Collateral Agent of any
Intellectual Property held by such Grantor in order to enforce the security
interests granted hereunder.

 

(b)     Each Grantor shall notify the Collateral Agent promptly if it knows that
any application or registration relating to any Patent, Trademark or Copyright
(now or hereafter existing) included in the Collateral and material to the
conduct of such Grantor’s business may in such Grantor’s reasonable business
judgment become abandoned or dedicated to the public, or of any material adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the USPTO, the Copyright
Office or any court (other than routine office actions in the ordinary course))
regarding such Grantor’s ownership of any such material registered or applied
for Patent, Trademark or Copyright, its right to register the same, or to keep
and maintain the same.

 

(c)     In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, (i) files an application for the registration of
(or otherwise becomes the owner of) any Patent, Trademark or Copyright with the
USPTO or the Copyright Office, (ii) acquires any United States applications for
or registrations of any Patent, Trademark, or Copyright, or (iii) obtains an
exclusive license to one or more Copyrights registered with the Copyright
Office, such Grantor will, concurrently with any delivery of financial
statements pursuant to Sections 5.01(a) and 5.01(b) of the Credit Agreement,
provide the Collateral Agent written notice thereof, and any such Intellectual
Property shall automatically constitute Collateral and shall be subject to the
security interest created by this Security Agreement. Upon request of

12



the Collateral Agent, such Grantor shall promptly execute and deliver any and
all security agreements or other instruments as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s security interest in such
Intellectual Property and the General Intangibles of such Grantor relating
thereto or represented thereby.

 

(d)     Except to the extent permitted by Section 4.5(f) below, each Grantor
shall take all actions reasonably necessary, or otherwise reasonably requested
by the Collateral Agent, to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of the Patents,
Trademarks and Copyrights (now or hereafter existing) in each case that is
material to the conduct of such Grantor’s business, including the filing of
applications for renewal, affidavits of use, affidavits of non-contestability
and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

 

(e)     Each Grantor shall, upon such Grantor obtaining knowledge thereof,
promptly notify the Collateral Agent and shall, if consistent with good business
judgment, promptly sue for any material infringement, misappropriation or
dilution of any Patent, Trademark or Copyright and to recover any and all
damages for such infringement, misappropriation or dilution, or shall take such
other actions as are appropriate under the circumstances in its reasonable
business judgment to protect such Patent, Trademark or Copyright unless it shall
reasonably determine that such Patent, Trademark or Copyright is not material to
the conduct of the business of the Parent Borrower and its Subsidiaries (taken
as a whole).

 

(f)     Nothing in this Security Agreement shall prevent any Grantor from taking
any action with respect to any of its Intellectual Property to the extent
permitted by the Credit Agreement.

 

Section 4.6     Commercial Tort Claims. Each Grantor shall promptly notify the
Collateral Agent of any Commercial Tort Claims for which such Grantor has filed
complaint(s) in court(s) of competent jurisdiction and, unless the Collateral
Agent otherwise consents, such Grantor shall update Schedule 9 of the Perfection
Certificate, thereby granting to the Collateral Agent a security interest in
such Commercial Tort Claim(s). The requirement in the preceding sentence shall
not apply to the extent that the amount of such Commercial Tort Claim does not
exceed $7,500,000 held by each Grantor or to the extent such Grantor shall have
previously notified the Collateral Agent with respect to any previously held or
acquired Commercial Tort Claim.

 

ARTICLE V

REMEDIES

 

Section 5.1     Remedies. Upon the occurrence and during the continuance of an
Event of Default and after written notice by the Collateral Agent of its intent
to do so:

 

(a)     the Collateral Agent may (and at the direction of the Required Lenders,
shall) exercise any or all of the following rights and remedies:

13



(i)     those rights and remedies provided in this Security Agreement, the
Credit Agreement or any other Loan Document; provided that this Section 5.1(a)
shall not be understood to limit any rights available to the Collateral Agent
and the Secured Parties prior to an Event of Default;

 

(ii)     those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ Lien) when a debtor is in default under a
security agreement;

 

(iii)     enter the premises of any Grantor where any Collateral is located
(through self-help, and without judicial process) to, subject to the mandatory
requirements of applicable Law, collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at such Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Collateral Agent may deem commercially reasonable; and

 

(iv)     transfer and register in its name or in the name of its nominee the
whole or any part of the Pledged Collateral, to exchange certificates or
instruments representing or evidencing Pledged Collateral for certificates or
instruments of smaller or larger denominations, to exercise the voting and all
other rights as a holder with respect thereto, to collect and receive all cash
dividends, interest, principal and other distributions made thereon and to
otherwise act with respect to the Pledged Collateral as though the Collateral
Agent was the outright owner thereof.

 

(b)     Each Grantor acknowledges and agrees that the compliance by the
Collateral Agent, on behalf of the Secured Parties, with any applicable state or
federal law requirements in connection with a disposition of the Collateral will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.

 

(c)     The Collateral Agent shall have the right upon any public sale or sales
and, to the extent permitted by law, upon any private sale or sales, to purchase
for the benefit of the Collateral Agent and the Secured Parties, the whole or
any part of the Collateral so sold, free of any right of equity redemption,
which equity redemption each Grantor hereby expressly releases.

 

(d)     Until the Collateral Agent is able to effect a sale, lease, transfer or
other disposition of Collateral, the Collateral Agent shall have the right to
hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or the value of the
Collateral, or for any other purpose deemed appropriate by the Collateral Agent.
The Collateral Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Collateral
Agent’s remedies (for the benefit of the Collateral Agent and Secured Parties)
with respect to such appointment without prior notice or hearing as to such
appointment.

14



(e)     Notwithstanding the foregoing, neither the Collateral Agent nor the
Secured Parties shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, the Grantors, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Secured Obligations or to pursue or exhaust any of their rights or remedies
with respect to any Collateral therefor or any direct or indirect guarantee
thereof, (ii) marshal the Collateral or any guarantee of the Secured Obligations
or to resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

 

(f)     Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof. Each Grantor also acknowledges
that any private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall not be deemed to have
been made in a commercially unreasonable manner solely by virtue of such sale
being private. The Collateral Agent shall be under no obligation to delay a sale
of any of the Pledged Collateral for the period of time necessary to permit any
Grantor or the issuer of the Pledged Collateral to register such securities for
public sale under the Securities Act of 1933, as amended, or under applicable
state securities laws, even if any Grantor and the issuer would agree to do so
(it being acknowledged and agreed that no Grantor shall have any obligation
hereunder to do so).

 

The Collateral Agent shall give the applicable Grantor(s) ten days’ prior
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale or other disposition of
Collateral.

 

Section 5.2     Grantors’ Obligations Upon Default. Upon the written request of
the Collateral Agent after the occurrence and during the continuance of an Event
of Default, each Grantor will:

 

(a)     assemble and make available to the Collateral Agent the Collateral and
all books and records relating thereto at any place or places reasonably
specified by the Collateral Agent, whether at such Grantor’s premises or
elsewhere; and

 

(b)     permit the Collateral Agent, by the Collateral Agent’s representatives
and agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay any Grantor for such use and
occupancy.

 

Section 5.3       Grant of Intellectual Property License. For the purpose of
enabling the Collateral Agent to exercise the rights and remedies under this
Article V upon the occurrence and during the continuance of an Event of Default,
at such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby (a) grants to the Collateral Agent, for
the benefit of the Collateral Agent and the Secured Parties, an irrevocable
(during the Event of Default) nonexclusive license (exercisable without payment
of royalty or

15



other compensation to such Grantor) to use, license or sublicense any
Intellectual Property rights now owned or hereafter acquired by such Grantor,
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof;
provided, however, (i) that such licenses to be granted hereunder with respect
to Trademarks shall be subject to the maintenance of quality standards with
respect to the goods and services on which such Trademarks are used sufficient
to preserve the validity of such Trademarks; (ii) that such licenses granted
with regard to trade secrets shall be subject to the requirement that the secret
status trade secrets be maintained and reasonable steps are taken to ensure that
they are maintained; and (iii) that the Collateral Agent shall have no greater
rights than those of any such Grantor under such license or sublicense; and (b)
as to the rights of Grantors themselves, and subject to the rights of any third
party at law, in equity, or pursuant to any license agreement entered into by a
Grantor, irrevocably agrees that, at any time and from time to time following
the occurrence and during the continuance of an Event of Default, the Collateral
Agent may sell or license any Grantor’s Inventory directly to any Person,
including without limitation Persons who have previously purchased any Grantor’s
Inventory from such Grantor and in connection with any such sale or other
enforcement of the Collateral Agent’s rights under this Security Agreement, may
(subject to any restrictions contained in applicable third party licenses
entered into by a Grantor) sell Inventory which bears any Trademark owned by or
licensed to any Grantor and any Inventory that is covered by any Intellectual
Property interest owned by or licensed to such Grantor and the Collateral Agent
may finish any work in process and affix any relevant Trademark owned by or
licensed to any Grantor and sell such Inventory as provided herein. The use of
the license granted pursuant to clause (a) of the preceding sentence by the
Collateral Agent may be exercised, at the option of the Collateral Agent, only
upon the occurrence and during the continuance of an Event of Default; provided,
however, that any permitted license, sublicense or other transaction entered
into by the Collateral Agent in accordance herewith shall be binding upon each
Grantor notwithstanding any subsequent cure of an Event of Default.

 

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

Section 6.1     Account Verification. The Grantors acknowledge that after the
occurrence and during the continuance of an Event of Default after prior written
notice to the relevant Grantor of its intent to do so, the Collateral Agent may
in its own name, or in the name of such Grantor, communicate with the Account
Debtors of such Grantor to verify with such Persons the existence, amount and
terms of, and any other matter reasonably relating to, the Accounts owing by
such Account Debtor to such Grantor (including any Instruments, Chattel Paper,
payment intangibles and/or other Receivables that are Collateral relating to
such Accounts).

 

Section 6.2     Authorization for Secured Party to Take Certain Action.

 

(a)     Each Grantor hereby (i) authorizes the Collateral Agent, at any time and
from time to time in the sole discretion of the Collateral Agent (1) to execute
on behalf of such Grantor as debtor and to file financing statements necessary
or desirable in the Collateral Agent’s

16



reasonable discretion to perfect and to maintain the perfection and priority of
the Collateral Agent’s security interest in the Collateral, including, without
limitation, to file financing statements permitted under Section 4.1(b) and (2)
to file a carbon, photographic or other reproduction of this Security Agreement
or any financing statement with respect to the Collateral as a financing
statement and to file any other financing statement or amendment of a financing
statement (which would not add new collateral or add a debtor) in such offices
as the Collateral Agent in its reasonable discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
Collateral Agent’s security interest in the Collateral, including, without
limitation, to file financing statements permitted under Section 4.1(b) and (ii)
appoints, effective upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent as its attorney-in-fact (1) to discharge past
due taxes, assessments, charges, fees or Liens on the Collateral (except for
such Liens as are permitted by Section 6.02 of the Credit Agreement), (2) to
endorse and collect any cash proceeds of the Collateral and to apply the
proceeds of any Collateral received by the Collateral Agent to the Secured
Obligations as provided herein or in the Credit Agreement or any other Loan
Document, (3) to demand payment or enforce payment of the Receivables in the
name of the Collateral Agent or any Grantor and to endorse any and all checks,
drafts, and other instruments for the payment of money relating to the
Receivables, (4) to sign any Grantor’s name on any invoice or bill of lading
relating to the Receivables, drafts against any Account Debtor of such Grantor,
assignments and verifications of Receivables, (5) to exercise all of any
Grantor’s rights and remedies with respect to the collection of the Receivables
and any other Collateral, (6) to settle, adjust, compromise, extend or renew the
Receivables, (7) to settle, adjust or compromise any legal proceedings brought
to collect Receivables and (8) to use information contained in any data
processing, electronic or information systems relating to Collateral; and each
Grantor agrees to reimburse the Collateral Agent for any reasonable payment made
or any reasonable documented expense incurred by the Collateral Agent in
connection with any of the foregoing, in accordance with, and solely to the
extent required by, the provisions Section 10.03 of the Credit Agreement;
provided that, this authorization shall not relieve any Grantor of any of its
obligations under this Security Agreement or under the Credit Agreement.

 

(b)     All acts of said attorney or designee are hereby ratified and approved
by the Grantors. The powers conferred on the Collateral Agent, for the benefit
of the Collateral Agent and Secured Parties, under this Section 6.2 are solely
to protect the Collateral Agent’s interests in the Collateral and shall not
impose any duty upon the Collateral Agent or any Secured Party to exercise any
such powers.

 

Section 6.3     [Reserved].

 

ARTICLE VII

GENERAL PROVISIONS

 

Section 7.1     Waivers. Except as set forth in Section 5.1, each Grantor hereby
waives notice of the time and place of any public sale or the time after which
any private sale or other disposition of all or any part of the Collateral may
be made. To the extent such notice may not be waived under applicable law, any
notice made shall be deemed reasonable if sent to the Grantors, addressed as set
forth in Article VIII, at least ten days prior to (i) the date of any such

17



public sale or (ii) the time after which any such private sale or other
disposition may be made. To the maximum extent permitted by applicable law, each
Grantor waives all claims, damages, and demands against the Collateral Agent or
any Secured Party arising out of the repossession, retention or sale of the
Collateral (after the occurrence of and during the continuance of an Event of
Default), except such as arise solely out of the gross negligence, bad faith or
willful misconduct of the Collateral Agent or such Secured Party as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Collateral
Agent or any Secured Party, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral (after the occurrence of and during
the continuance of an Event of Default), made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

 

Section 7.2     Limitation on Collateral Agent’s and Secured Party’s Duty with
Respect to the Collateral. The Collateral Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Collateral Agent and
each Secured Party shall use reasonable care with respect to the Collateral in
its possession or under its control. Neither the Collateral Agent, nor any
Secured Party shall have any other duty as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of the
Collateral Agent or such Secured Party, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the Collateral
Agent to exercise remedies, after the occurrence and during the continuance of
an Event of Default, in a commercially reasonable manner, each Grantor
acknowledges and agrees that it would be commercially reasonable for the
Collateral Agent (i) to fail to incur expenses deemed significant by the
Collateral Agent to prepare Collateral for disposition or otherwise to transform
raw material or work in process into finished goods or other finished products
for disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as a Grantor, for expressions of interest in acquiring
all or any portion of such Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements at the Grantors’

18



cost to insure the Collateral Agent against risks of loss, collection or
disposition of Collateral or to provide to the Collateral Agent a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Collateral Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Collateral Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 7.2 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would be commercially reasonable in the Collateral Agent’s exercise of remedies
against the Collateral, after the occurrence and during the continuance of an
Event of Default, and that other actions or omissions by the Collateral Agent
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section 7.2. Without limitation upon the foregoing, nothing
contained in this Section 7.2 shall be construed to grant any rights to any
Grantor or to impose any duties on the Collateral Agent that would not have been
granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 7.2.

 

Section 7.3     Compromises and Collection of Collateral. Each Grantor and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.

 

Section 7.4     Secured Party Performance of Debtor Obligations. Without having
any obligation to do so, following the occurrence and during the continuance of
an Event of Default, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay under this Security Agreement and
such Grantor shall reimburse the Collateral Agent for any amounts paid by the
Collateral Agent pursuant to this Section 7.4 in accordance with Section 10.03
of the Credit Agreement. Each Grantor’s obligation to reimburse the Collateral
Agent pursuant to the preceding sentence shall be a Secured Obligation payable
in accordance with Section 10.03 of the Credit Agreement.

 

Section 7.5     No Waiver; Amendments; Cumulative Remedies. No failure or delay
by the Collateral Agent or any Secured Party in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent and the Secured Parties hereunder are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Security Agreement or consent to any departure
by any Grantor therefrom shall in any event be effective unless in writing
signed by the Collateral Agent with the concurrence or at the direction of the
Lenders required under Section 10.02 of the Credit Agreement, and then such

19



waiver or consent shall be effective only in the specific instance and for the
purpose for which given.

 

Section 7.6     Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Security Agreement that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.

 

Section 7.7     Reinstatement. This Security Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of
such Grantor’s assets, and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Secured Obligations shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

 

Section 7.8     Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of each Grantor, the
Collateral Agent and the Secured Parties and their respective successors and
permitted assigns (including all Persons who become bound as a debtor to this
Security Agreement), except that no Grantor shall have the right to assign its
rights or delegate its obligations under this Security Agreement or any interest
herein, without the prior written consent of the Collateral Agent. No sales of
participations, assignments, transfers, or other dispositions of any agreement
governing the Secured Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to the Collateral Agent, for the
benefit of the Collateral Agent and the Secured Parties, hereunder.

 

Section 7.9     Survival of Representations. All representations and warranties
of each Grantor contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

 

Section 7.10     Expenses. Solely to the extent required by Section 10.03 of the
Credit Agreement, each Grantor jointly and severally agrees to reimburse the
Collateral Agent for any and all reasonable and documented out-of-pocket
expenses paid or incurred by the Collateral Agent in connection with the
preparation, execution, delivery, administration,

20



collection and enforcement of this Security Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral.
Any and all costs and expenses incurred by any Grantor in the performance of
actions required pursuant to the terms hereof shall be borne solely by such
Grantor.

 

Section 7.11     Additional Grantors. Pursuant to and in accordance with Section
5.10 of the Credit Agreement, each Grantor shall cause (i) each Restricted
Subsidiary (other than any Excluded Subsidiary) formed or acquired after the
date of this Security Agreement in accordance with the terms of the Credit
Agreement and (ii) any Restricted Subsidiary that was an Excluded Subsidiary but
has ceased to be an Excluded Subsidiary, to enter into this Security Agreement
as a Subsidiary Party within sixty (60) days after such formation, acquisition
or designation (or, in each case, such longer period as the Administrative Agent
may agree in its reasonable discretion); for avoidance of doubt, the Parent
Borrower may, in its sole discretion, cause any Restricted Subsidiary that is
not required to join this Security Agreement as a Subsidiary Party to execute an
instrument in substantially the form of Exhibit A hereto. Upon execution and
delivery by the Collateral Agent and such Subsidiary of an instrument in
substantially the form of Exhibit A hereto, such Subsidiary shall become a
Subsidiary Party hereunder with the same force and effect as if originally named
as a Subsidiary Party herein. The execution and delivery of any such instrument
shall not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.

 

Section 7.12     Termination or Release.

 

(a)     This Security Agreement shall continue in effect until, and shall
terminate on, the Termination Date.

 

(b)     A Grantor shall automatically be released from its obligations hereunder
and the security interests created hereunder in the Collateral of such Grantor
shall be automatically released in the circumstances set forth in Section 9.09
of the Credit Agreement, including, with respect to any Subsidiary Party, as a
result of any transaction permitted under the Credit Agreement pursuant to which
such Subsidiary Party ceases to be a Subsidiary of the Parent Borrower.

 

(c)     Upon any sale, transfer or other disposition by any Grantor of any
Collateral that is permitted under Section 4.1(d) to any Person that is not
another Grantor, or upon the effectiveness of any written consent to the release
of the security interest granted hereby in any Collateral as set forth in
Section 9.09 of the Credit Agreement, the security interest in such Collateral
shall be automatically released.

 

(d)     The security interests granted hereunder on any Collateral, to the
extent such Collateral is comprised of property leased to a Grantor, shall be
automatically released upon termination or expiration of such lease.

21



(e)     The security interest in any Collateral shall be automatically released
in any circumstance set forth in Section 9.09 of the Credit Agreement or upon
any release of the Lien on such Collateral in accordance with Section 9.09 of
the Credit Agreement.

 

(f)     In connection with any termination or release pursuant to Section
7.12(a), (b), (c), (d), or (e), the Collateral Agent shall promptly execute and
deliver to any Grantor, at such Grantor’s expense, all UCC termination
statements and similar documents that such Grantor shall reasonably request to
evidence such termination or release and shall perform such other actions
reasonably requested by such Grantor to effect such release, including delivery
of certificates, securities and instruments. Any execution and delivery of
documents pursuant to this Section 7.12 shall be without recourse to or
representation or warranty by the Collateral Agent or any Secured Party. Without
limiting the provisions of Section 7.10, the Parent Borrower shall reimburse (or
cause to be reimbursed) the Collateral Agent promptly following a written demand
therefor, together with backup documentation supporting such reimbursement
request, for all reasonable and documented out-of-pocket costs and expenses,
including the reasonable fees, charges and expenses of counsel, incurred by it
in connection with any action contemplated by this Section 7.12 in accordance
with Section 10.03 of the Credit Agreement.

 

Section 7.13     Entire Agreement. This Security Agreement, together with the
other Loan Documents, embodies the entire agreement and understanding between
each Grantor and the Collateral Agent relating to the Collateral and supersedes
all prior agreements and understandings, oral or written, between any Grantor
and the Collateral Agent relating to the Collateral.

 

Section 7.14     Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)     Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York without regard to conflicts of law
principles.

 

(b)     Jurisdiction. Each Grantor and the Collateral Agent hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any federal or state court located in the borough of Manhattan
in the City of New York, and any appellate court from any thereof, in any action
or proceeding arising out of or relating to any Loan Document (excluding the
enforcement of the Security Documents to the extent such security documents
expressly provide otherwise), or for recognition or enforcement of any judgment,
and each of such parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of such parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(c)     Venue. Each Grantor and each other party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in clause (b)
of this Section 7.14. Each of the parties hereto hereby irrevocably

22



waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)     Service of Process. Each Grantor and each other party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 10.01 of the Credit Agreement. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

Section 7.15     WAIVER OF JURY TRIAL. EACH GRANTOR AND EACH OTHER PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH GRANTOR AND EACH OTHER PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
7.15.

 

Section 7.16     Indemnity. Each Grantor shall indemnify the Collateral Agent,
the other Secured Parties, and each Affiliate, controlling Person, officers,
director, employee, partner, trustee, advisor, shareholder, agent and other
representative and their successors and permitted assigns of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented
out-of-pocket fees, charges and disbursements of any counsel for any Indemnitee
(limited to one counsel to the Indemnitees, taken as a whole, and, if reasonably
necessary, one additional counsel in each jurisdiction in which any collateral
is located or any proceedings are held and one specialty counsel, if applicable,
and, in the case of an actual or perceived conflict of interest, one additional
counsel to the each group of similarly situated Indemnitees, taken as a whole),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the syndication of the Commitments or the Loans, the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions,
any other acquisition permitted hereby or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any issuing bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such letter of credit), (iii) any actual
or alleged presence or release of hazardous materials on or from any property
currently or formerly owned or operated by the Grantors or any of their
subsidiaries, or any environmental liability related in any way to the Grantors
or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and

23



regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from (i) the
gross negligence, bad faith or willful misconduct of such Indemnitee, (ii) a
material breach of the obligations of such Indemnitee under the Loan Documents
(in the case of the preceding clauses (i) and (ii), as determined by a final,
non-appealable judgment of a court of competent jurisdiction) or (iii) any
dispute solely among the Indemnitees (other than an Arranger, the Collateral
Agent or any entity designated as collateral agent under the SplitCo Facilities
acting in their capacity as such) and not arising out of any act or omission of
the Grantors, their Subsidiaries or any of their Affiliates or related to the
presence or release of hazardous materials or violations of environmental laws
that first occur at a property owned or leased by the Grantors or their
Subsidiaries or any of their Affiliates after such property is transferred to an
Indemnitee or its successors or assigns by way of a foreclosure, deed–in–lieu of
foreclosure or similar transfer. Notwithstanding the foregoing, each Indemnitee
shall be obligated to refund and return any and all amounts paid by Grantors or
any of their affiliates under this Section 7.16 to such Indemnitee for any such
fees, expenses or damages to the extent such indemnified person is not entitled
to payment of such amount in accordance with the terms hereof. Each Indemnitee
shall promptly notify the Parent Borrower upon receipt of written notice of any
claim or threat to institute a claim; provided that any failure by any
Indemnitee to give such notice shall not relieve the loan parties from the
obligation to indemnify such Indemnitee.

 

To the extent permitted by applicable Law, none of parties hereto (nor any
Indemnitee) shall assert, and each hereby waives, any claim against any Loan
Party or Indemnitee, as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, any Loan
Document or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof, other than in
the case of any such damages incurred or paid by an Indemnitee to a third party.

 

Unless otherwise specified, all amounts due under this Section 4.03 shall be
payable not later than thirty (30) days after written demand therefor.

 

Section 7.17     Counterparts. This Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Security Agreement by facsimile or other electronic
imaging (including in .pdf format) means shall be effective as delivery of a
manually executed counterpart of this Security Agreement.

 

Section 7.18     Mortgages. In the case of a conflict between this Security
Agreement and the Mortgages (if any) with respect to Collateral that is real
property (including Fixtures), the Mortgages shall govern. In all other
conflicts between this Security Agreement and the Mortgages, this Security
Agreement shall govern.

24



ARTICLE VIII

NOTICES

 

Section 8.1     Sending Notices. All notices, requests and demands pursuant
hereto shall be made in accordance with Section 10.01 of the Credit Agreement.
All communications and notices hereunder to any Grantor shall be given to it in
care of the Parent Borrower at the Parent Borrower’s address set forth in
Section 10.01 of the Credit Agreement.

 

Section 8.2     Change in Address for Notices. Each of the Grantors, the
Collateral Agent and the Lenders may change the address or facsimile number for
service of notice upon it by a notice in writing to the other parties.

 

ARTICLE IX

THE INTERCREDITOR AGREEMENT GOVERNS

 

Each Person that is secured hereunder, by accepting the benefits of the security
provided hereby, (i) agrees (or is deemed to agree) that it will be bound by,
and will take no actions contrary to, the provisions of a Market Intercreditor
Agreement (as defined in the Credit Agreement) to be entered into by the Parent
Borrower, the Collateral Agent, SplitCo and the SplitCo Collateral Agent (the
“Intercreditor Agreement”), if then in effect, (ii) authorizes (or is deemed to
authorize) the Collateral Agent on behalf of such Person to enter into, and
perform under, the Intercreditor Agreement, if then in effect, and (iii)
acknowledges (or is deemed to acknowledge) that a copy of the Intercreditor
Agreement, if then in effect, was delivered, or made available, to such Person.
Notwithstanding any other provision contained herein, the priority of the Liens
created hereby and the exercise of the rights, remedies, duties and obligations
provided for herein are subject in all respects to the provisions of the
Intercreditor Agreement, if then in effect, and, to the extent provided therein,
the applicable collateral documents referenced therein.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

25



IN WITNESS WHEREOF, each Grantor and the Collateral Agent have executed this
Security Agreement as of the date first above written.

 

  GRANTORS:       COTY INC.       By:     Name:      Title:            
PHILOSOPHY COSMETICS, INC.       By:        Name:        Title:            
PHILOSOPHY, INC.       By:        Name:        Title:             BIOTECH
RESEARCH LABS, INC.       By:       Name:        Title:  

 



  CALVIN KLEIN COSMETIC CORPORATION       By:      Name:        Title:          
  COTY PRESTIGE TRAVEL RETAIL AND EXPORT LLC       By:       Name:        Title:
              COTY US LLC       By:       Name:        Title:             DLI
INTERNATIONAL HOLDING II CORP.       By:       Name:        Title:            
GREEN ACQUISITION SUB INC.       By:       Name:       Title:  

 



  PHILOSOPHY BEAUTY CONSULTING LLC       By:       Name:       Title:          
  RIMMEL INC.       By:       Name:       Title:             DLI INTERNATIONAL
HOLDING I LLC       By:       Name:       Title:         OPI PRODUCTS, INC.    
  By:       Name:       Title:             PHILOSOPHY ACQUISITION COMPANY, INC.
      By:        Name:        Title:  

 



  PHILOSOPHY MEZZANINE CORP.       By:        Name:        Title:  

 



  JPMORGAN CHASE BANK, N.A., as Collateral Agent       By:        Name:       
Title:  

 



SCHEDULE I

 

Pledged Collateral

 

Pledged Collateral constituting Equity Interests

 

Issuer Record
Owner/Grantor Certificate No.
(if applicable) Number of
Shares/Interests
Pledged Percentage of
Issued and
Outstanding
Equity Interests
Pledged Philosophy Cosmetics, Inc. Philosophy Inc. 3 100 Common Shares 100%
Philosophy, Inc. Philosophy Mezzanine Corp. 23 1000 Common Shares 100% Biotech
Research Labs, Inc. Philosophy Mezzanine Corp. 2 1000 Common Shares 100% Calvin
Klein Cosmetic Corporation Coty Inc. 2 1 Common Share 100% Coty Prestige Travel
Retail and Export LLC Coty Inc. Uncertificated N/A 100% Coty US LLC Coty Inc.
Uncertificated N/A 100% DLI International Holding II Corp. Coty US LLC 3 1000
Common Shares 100% Green Acquisition Sub Inc. Coty Inc. 1 100 Common Shares 100%
Philosophy Beauty Consulting LLC Philosophy Inc. Uncertificated N/A 100% Rimmel
Inc. Coty US LLC 4 100 Common Shares 100% DLI International Holding I LLC Coty
Inc. Uncertificated N/A 100% O P I Products, Inc. Coty Inc. 1 100 Common Shares
100% Philosophy Acquisition Company, Inc. Coty Inc. CS-1 100 Common Shares 100%
Philosophy Mezzanine Corp. Philosophy Acquisition Company, Inc. 1 1000 Common
Shares 100%

 



Issuer Record
Owner/Grantor Certificate No.
(if applicable) Number of
Shares/Interests
Pledged Percentage of
Issued and
Outstanding
Equity Interests
Pledged Coty Brasil Industria e Comercio de Cosmeticos Ltda. Coty Inc.
Uncertificated N/A 0.01% Lancaster do Brasil Cosmeticos Ltda. Coty US LLC
Uncertificated N/A 65% OPI Japan KK Coty Inc. 23-241 130 65% Coty Mexico S.A. de
C.V. Coty Inc. 1-5 50,000 16.52% Coty Investments B.V. Coty Inc. Uncertificated
N/A 65% Coty Puerto Rico Inc. Coty US LLC 2 387 5% Del Laboratories (U.K.)
Limited DLI International Holding I LLC 12 1.3 Ordinary Shares 65%

 

Pledged Collateral constituting Promissory Notes, Tangible Chattel Paper and
Instruments

 

None.

 

 

1Certificates No. 23 and 24 represent 200 shares but will be split post-closing
to represent a number of shares equal to 65% of the total issued and outstanding
shares and delivered pursuant to Section 5.15 of the Credit Agreement.   
2Certificate No. 1 represents 2 ordinary shares but will be split post-closing
to represent a number of shares equal to 65% of the total issued and outstanding
shares and delivered pursuant to Section 5.15 of the Credit Agreement.

 



EXHIBIT A

 

Form of Joinder

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of ____________, ____, 20__,
is entered into between ___________________________, a _______________ (the “New
Subsidiary”), and JPMORGAN CHASE BANK, N.A., as collateral agent (the
“Collateral Agent”) under the Credit Agreement, dated as of October 27, 2015
(the “Closing Date”), among COTY INC., a Delaware corporation (the “Parent
Borrower”), the Lenders party thereto from time to time, JPMORGAN CHASE BANK,
N.A., as administrative agent and collateral agent for the Lenders thereunder
and the other parties thereto from time to time (as amended, restated, amended
and restated, refinanced, replaced, extended, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”). All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Security Agreement (as defined below).

 

The New Subsidiary and the Collateral Agent, for the benefit of the Secured
Parties, hereby agree as follows:

 

1.       The New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the New Subsidiary will be a Subsidiary Party
under the Pledge and Security Agreement, dated as of the Closing Date, among the
Parent Borrower and certain Subsidiaries of the Parent Borrower from time to
time party thereto, in favor of the Collateral Agent for the benefit of the
Secured Parties (as amended, restated, amended and restated, replaced,
supplemented and/or otherwise modified from time to time the “Security
Agreement”) for all purposes of the Security Agreement and shall have all of the
obligations of a Subsidiary Party thereunder as if it had executed the Security
Agreement, including without limitation the grant pursuant to Article II of the
Security Agreement of a security interest to the Collateral Agent for the
benefit of the Secured Parties in the property and property rights constituting
Collateral (as defined in Article II of the Security Agreement) of such
Subsidiary Party, whether now owned or existing or hereafter created, acquired
or arising and wherever located, as security for the payment and performance of
the Secured Obligations, all with the same force and effect as if the New
Subsidiary were a signatory to the Security Agreement. In furtherance of the
foregoing, as collateral security for the payment in full when due (whether at
stated maturity, by acceleration or otherwise) and performance of the Secured
Obligations, the New Subsidiary hereby pledges and grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in all of the
New Subsidiary’s right, title and interest in, to and under the Collateral. The
New Subsidiary authorizes the Collateral Agent to file UCC financing statements
and any related continuation statements describing the Collateral as “all
assets, whether now owned or hereafter acquired” or “all personal property and
fixtures” of the New Subsidiary or using words of similar effect.

 

2.       The New Subsidiary hereby agrees that each reference in the Security
Agreement to a Subsidiary Party shall also mean and be a reference to the New
Subsidiary.

 



3.       Attached to this Agreement are a duly completed Schedule I to the
Security Agreement, updated Schedules to the Perfection Certificate, and, if
applicable, Intellectual Property Security Agreements in substantially the form
of Exhibit B to the Security Agreement, in each case, with respect to the New
Subsidiary (collectively, the “Supplemental Schedules”). The New Subsidiary
represents and warrants that the information contained on each of the
Supplemental Schedules with respect to such New Subsidiary and its properties
and affairs is true, complete and accurate in all material respects as of the
date hereof.

 

4.       The New Subsidiary hereby waives acceptance by the Collateral Agent and
the Lenders of this Agreement and acknowledges that the Secured Obligations are
and shall be deemed to be incurred, and that credit extensions under the Credit
Agreement and certain agreements related to Deposit Obligations (as defined in
the Credit Agreement) and Swap Obligations (as defined in the Credit Agreement)
are made and maintained in reliance on this Agreement and the New Subsidiary’s
joinder as a party to the Security Agreement as herein provided.

 

5.       This Agreement may be executed in any number of counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic imaging (including in .pdf format)
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

6.       THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 



IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Collateral Agent, for the benefit of
the Secured Parties, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

  [NEW SUBSIDIARY]       By:        Name:       Title:         Acknowledged and
accepted:       JPMORGAN CHASE BANK, N.A., as Collateral Agent       By:      
Name:     Title:

 



SCHEDULE I

 

Pledged Collateral

 

Pledged Collateral constituting Equity Interests

 

Issuer Record
Owner/Grantor Certificate No.
(if applicable) Number of
Shares/Interest
Owned Percentage of
Ownership
Pledged                    

 

Pledged Collateral constituting Promissory Notes, Tangible Chattel Paper and
Instruments

 

Grantor Issuer Initial Principal
Amount Date of Issuance Maturity Date                    

 



Schedules to Perfection Certificate

 

[See attached.]

 



Intellectual Property Security Agreement(s)

 

[See attached.]

 



EXHIBIT B

 

Form of Intellectual Property Security Agreement

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated [______], 20__, is among the Persons listed on the signature
pages hereof (collectively, the “Grantors”) and JPMorgan Chase Bank, N.A., as
collateral agent (the “Collateral Agent”) for the Secured Parties (as defined in
the Credit Agreement referred to below).

 

WHEREAS, Coty Inc., a Delaware corporation, has entered into the Credit
Agreement dated as of October 27, 2015, with the Lenders party thereto from time
to time, JPMorgan Chase Bank, N.A., as administrative agent and collateral agent
and the other parties thereto from time to time (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement or in the Security Agreement
(as defined below) and not otherwise defined herein are used herein as defined
in the Credit Agreement or the Security Agreement, as the case may be (and in
the event a term is defined differently in the Credit Agreement and the Security
Agreement, the applicable definition shall be the one given to such term in the
Security Agreement).

 

WHEREAS, as a condition precedent to the making of the Loans by the Lenders from
time to time and the issuance of Letters of Credit by the Issuing Banks from
time to time, the entry into Swap Agreements by certain Secured Parties from
time to time and the entry into arrangements the obligations under which
constitute Deposit Obligations by certain Secured Parties from time to time,
each Grantor has executed and delivered that certain Pledge and Security
Agreement dated October 27, 2015 among the Grantors and the Collateral Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”).

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain Intellectual Property of the
Grantors, and have agreed thereunder to execute this IP Security Agreement for
recording with the United States Patent and Trademark Office, the United States
Copyright Office and any other appropriate domestic governmental authorities, as
applicable.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

SECTION 1.     Grant of Security. To secure the prompt and complete payment and
performance of all Secured Obligations, each Grantor hereby pledges, assigns and
grants to the Collateral Agent, on behalf of and for the benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest
in and to all Intellectual Property to the extent

 



governed by, arising under, pursuant to, or by virtue of, the laws of the United
States of America or any state thereof, including the following (the
“Collateral”):

 

(i)     (a) any and all patents and patent applications (whether issued or
applied-for in the United States); (b) all inventions and improvements described
and claimed therein; (c) all reissues, divisions, continuations, renewals,
extensions, and continuations-in-part thereof; (d) all income, royalties,
damages, claims, and payments now or hereafter due or payable under and with
respect thereto, including, without limitation, damages and payments for past
and future infringements thereof; and (e) all rights to sue for past, present,
and future infringements thereof (“Patents”);

 

(ii)     (a) all trademarks (including service marks), trade names, trade dress,
and trade styles, whether registered or unregistered in the United States, and
the registrations and applications for registration thereof and the goodwill of
the business symbolized by the foregoing; (b) all renewals of the foregoing; (c)
all income, royalties, damages, and payments now or hereafter due or payable
with respect thereto, including, without limitation, damages, claims, and
payments for past and future infringements thereof; and (d) all rights to sue
for past, present, and future infringements of the foregoing, including the
right to settle suits involving claims and demands for royalties owing
(“Trademarks”); and

 

(iii)     (a) all copyrights, rights and interests in such copyrights, works
protectable by copyright, copyright registrations, and applications to register
copyright; (b) all renewals of any of the foregoing; (c) all income, royalties,
damages, and payments now or hereafter due and/or payable under any of the
foregoing, including, without limitation, damages or payments for past or future
infringements for any of the foregoing; and (d) the right to sue for past,
present, and future infringements of any of the foregoing (“Copyrights”);

 

(iv)     all registrations and applications for registration for any of the
foregoing in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, including, without limitation, the
registrations and applications for registration of United States intellectual
property set forth in Schedule I hereto (as may be supplemented from time to
time), together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;

 

provided that notwithstanding anything to the contrary contained in the
foregoing clauses (i) through (iv), the security interest created hereby shall
not extend to, and the term “Collateral” shall not include, any Excluded Assets,
including, but not limited to, any intent-to-use trademark applications prior to
the filing, and acceptance by the United States Patent and Trademark Office, of
a “Statement of Use” or “Amendment to Allege Use” with respect thereto, if any,
to the extent that, and solely during the period in which, the grant of a
security interest therein prior to such filing and acceptance would impair the
validity or enforceability of such intent-to-use trademark applications or the
resulting trademark registrations under applicable federal law.

 



SECTION 2.     Security for Obligations. The grant of a security interest in the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Secured Obligations of such Grantor now or hereafter existing, whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.

 

SECTION 3.     Recordation. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer record this IP Security
Agreement.

 

SECTION 4.     Counterparts. This IP Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or other electronic imaging (including in
.pdf or format) means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 5.     Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
IP Security Agreement and the terms of the Security Agreement, the terms of the
Security Agreement shall govern.

 

SECTION 6.     Governing Law; Jurisdiction; Etc. (a)     This IP Security
Agreement shall be construed in accordance with and governed by the law of the
State of New York without regard to conflicts of law principles.

 

(b)     Each Grantor and each other party to this IP Security Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any federal or state court located in the borough of
Manhattan in the City of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document
(excluding the enforcement of the Security Documents to the extent such security
documents expressly provide otherwise), or for recognition or enforcement of any
judgment, and each of such parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of such parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(c)     Each Grantor and each other party to this IP Security Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this IP Security Agreement or any other Loan Document in any court referred to
in clause (b) of this Section 6. Each of the parties hereto hereby

 



irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)     Each Grantor and each other party to this IP Security Agreement hereto
irrevocably consents to service of process in the manner provided for notices in
Section 10.01 of the Credit Agreement. Nothing in this IP Security Agreement or
any other Loan Document will affect the right of any party to this IP Security
Agreement to serve process in any other manner permitted by law.

 

(e)     EACH GRANTOR AND EACH OTHER PARTY TO THIS IP SECURITY AGREEMENT HEREBY
EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS IP SECURITY AGREEMENT OR, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6(e).

 



IN WITNESS WHEREOF, each Grantor and the CollateralAgent have caused this IP
Security Agreement to be duly executed and delivered by its officer thereunto
duly authorized as of the date first written above.

 

  [NAMES OF ENTITIES OWNING IP]       By:        Name:     Title:

 



  JPMORGAN CHASE BANK, N.A.,
as Collateral Agent         By:        Name:     Title:         By:       Name:
    Title:

 



Schedule I

 



Schedule 1.01

 

Material Real Property

 

Sanford Property - Manufacturing facility owned by the Parent Borrower and
located at 1400 Broadway Road, Sanford, NC 27332.

 



Schedule 1.01(B)

 

Existing Letters of Credit

 

1.Letter of Credit number P-249586 in the amount of $40,000 between the Parent
Borrower and Atlantic Mutual.

 

2.Letter of Credit number TPTS-262936 in the amount of $250,000 between the
Parent Borrower and Zurich American Insurance Co.

 



Schedule 2.01

 

Commitments

 

A.Revolving Commitment

 

Revolving Lender Revolving Commitment Applicable Percentage BANK OF AMERICA,
N.A. $87,105,588.13 5.807039209% JPMORGAN CHASE BANK, N.A. $87,105,588.12
5.807039208% CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK $76,186,831.71
5.079122114% BNP PARIBAS SA $76,186,831.71 5.079122114% HSBC BANK, N.A.
$76,186,831.71 5.079122114% ING BANK N V $76,186,831.71 5.079122114% MIZUHO BANK
LIMITED $76,186,831.71 5.079122114% ROYAL BANK OF CANADA $76,186,831.71
5.079122114% INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED $70,000,000.00
4.666666667% DEUTSCHE BANK AG $65,198,228.68 4.346548579% INTESA SANPAOLO – NEW
YORK BRANCH $62,265,111.11 4.151007407% THE BANK OF NOVA SCOTIA $62,265,111.11
4.151007407% COMPASS BANCSHARES INC $62,265,111.11 4.151007407% SUMITOMO MITSUI
BANKING CORPORATION $62,265,111.11 4.151007407% UNICREDIT BANK AG, NEW YORK
BRANCH $62,265,111.11 4.151007407% LANDESBANK HESSEN-THURINGEN GIROZENTRALE
$44,444,444.45 2.962962963% TD BANK, N.A. $44,444,444.00 2.962962933% THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD. $43,552,794.07 2.903519605% BANK OF MONTREAL
$33,333,333.34 2.222222223% FIFTH THIRD BANK $33,333,333.34 2.222222223%
SANTANDER BANK, NATIONAL ASSOCIATION $33,333,333.34 2.222222223% STANDARD
CHARTERED BANK $33,333,333.34 2.222222223% MORGAN STANLEY BANK, N.A.
$32,599,114.34 2.173274289% BAYERISCHE LANDESBANK $22,222,222.22 1.481481481%
LANDESBANK BADEN-WUERTTEMBERG $16,666,666.67 1.111111111% CAPITAL ONE, NATIONAL
ASSOCIATION $15,555,555.56 1.037037037% BANCO SABADELL, MIAMI BRANCH
$11,538,461.54 0.769230769%

 



CREDIT INDUSTRIEL ET COMMERCIAL $11,111,111.11 0.740740741% BANK OF CHINA
(LUXEMBOURG) S.A. $11,111,111.11 0.740740741% KBC BANK NV $11,111,111.11
0.740740741% MORGAN STANLEY SENIOR FUNDING, INC. $10,953,679.72 0.730245315%
BANK OF CHINA LIMITED $10,000,000.00 0.666666667% ISRAEL DISCOUNT BANK LIMITED
$3,500,000.00 0.233333333% Total $1,500,000,000.00 100.00%

 

B.Term A Commitment

 

Term A Lender Term A Commitment Applicable Percentage JPMORGAN CHASE BANK, N.A.
$93,911,905.05 5.366394574% BANK OF AMERICA, N.A. $93,911,905.05 5.366394574%
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK $82,139,971.27 4.693712644% HSBC
BANK, N.A. $82,139,971.27 4.693712644% ING BANK N V $82,139,971.27 4.693712644%
MIZUHO BANK LIMITED $82,139,971.27 4.693712644% ROYAL BANK OF CANADA
$82,139,971.27 4.693712644% TD BANK, N.A. $80,555,556.00 4.603174629% INTESA
SANPAOLO – NEW YORK BRANCH $72,642,629.63 4.151007407% THE BANK OF NOVA SCOTIA
$72,642,629.63 4.151007407% COMPASS BANCSHARES INC $72,642,629.63 4.151007407%
SUMITOMO MITSUI BANKING CORPORATION $72,642,629.63 4.151007407% UNICREDIT BANK
AG, NEW YORK BRANCH $72,642,629.63 4.151007407% DEUTSCHE BANK AG $70,292,733.13
4.016727607% INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED $70,000,000.00
4.000000000% LANDESBANK HESSEN-THURINGEN GIROZENTRALE $51,851,851.85
2.962962963% THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. $46,955,952.53 2.683197287%
BMO HARRIS BANK $38,888,888.89 2.222222222% FIFTH THIRD BANK $38,888,888.89
2.222222222% SANTANDER BANK, NATIONAL ASSOCIATION $38,888,888.89 2.222222222%
STANDARD CHARTERED BANK $38,888,888.89 2.222222222% MORGAN STANLEY BANK, N.A.
$35,146,366.57 2.008363804% BANK OF THE WEST $35,000,000.00 2.000000000% BNP
PARIBAS $33,139,971.27 1.893712644% BAYERISCHE LANDESBANK $25,925,925.93
1.481481482%

 



FIRST COMMERCIAL BANK, LTD. $20,000,000.00 1.142857143% LANDESBANK
BADEN-WUERTTEMBERG $19,444,444.44 1.111111111% CAPITAL ONE, NATIONAL ASSOCIATION
$18,148,148.15 1.037037037% FIRST HAWAIIAN BANK $14,000,000.00 0.800000000%
BANCO SABADELL, MIAMI BRANCH $13,461,538.46 0.769230769% CREDIT INDUSTRIEL ET
COMMERCIAL $12,962,962.97 0.740740741% BANK OF CHINA (LUXEMBOURG) S.A.
$12,962,962.96 0.740740741% KBC BANK NV $12,962,962.96 0.740740741% MORGAN
STANLEY SENIOR FUNDING, INC. $11,809,585.95 0.674833483% BANK OF CHINA LIMITED
$11,666,666.67 0.666666667% TAIWAN BUSINESS BANK, LOS ANGELES BRANCH
$10,000,000.00 0.571428571% UNITED BANK $5,420,000.00 0.309714286% LIBERTY BANK
$5,000,000.00 0.285714286% MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. (NEW
YORK) $5,000,000.00 0.285714286% MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD.
(CHICAGO) $5,000,000.00 0.285714286% ISRAEL DISCOUNT BANK LIMITED $3,500,000.00
0.200000000% TRISTATE CAPITAL BANK $2,500,000.00 0.142857143% Total
$1,750,000,000.00 100.00%

 

C.Term B EUR Commitment

 

Term B EUR Lender Term B EUR Commitment Applicable Percentage JPMORGAN CHASE
BANK, N.A. €665,000,000.00 100.00% Total €665,000,000.00 100.00%

 

D.Term B USD Commitment

 

Term B USD Lender Term B USD Commitment Applicable Percentage JPMORGAN CHASE
BANK, N.A. $500,000,000.00 100.00% Total $500,000,000.00 100.00%

 



Schedule 3.12

 

Closing Date Subsidiaries

 

Subsidiary Name Jurisdiction of
Organization Amount owned, indirectly or
directly by the Company Coty Argentina S.A Argentina Coty Germany GmbH: 95%
Coty Benelux B.V.: 5% Coty Australia Pty. Ltd. Australia Coty Investments B.V.:
99.99999%
Coty Benelux B.V.: 0.00001% Coty Austria GmbH, Wien Austria Coty B.V.: 100%
Bourjois S.A. Belgium Bourjois S.A.S.: 99.875%
Bourjois Espana S.A.: 0.125% Coty Benelux S.A. Belgium Coty B.V.: 99.9%
Third Parties: 0.1% Coty Brasil Industria e Comercio de Cosmeticos Ltda. Brazil
Coty B.V.: 99.99%
Coty Inc.: 0.01% Coty Brazil Retail Cosmeticos S.A. Brazil Coty Canada Inc.: 51%
Frajo Internacional de Cosmeticos SA: 49% Lancaster do Brasil Cosmeticos Ltda.
Brazil Coty US LLC: 99.85%
Coty Germany GmbH: 0.15% StarAsia Distribution (Cambodia) Ltd. Cambodia Star
Asia Group Pte. Ltd.: 100%

 



Subsidiary Name Jurisdiction of
Organization Amount owned, indirectly or
directly by the Company Coty Canada Inc. Canada Coty Germany GmbH: 100% TJoy
Holdings Co. Ltd. Cayman Coty Geneva S.A. Versoix: 100% Coty Cosmeticos Chile
Limitada Chile Coty B.V.: 99%
Coty Benelux B.V.: 1% Coty China Holding Limited China Coty H.K. Ltd.: 100% Coty
International Trade (Shanghai) Co. Ltd. China Coty France S.A.S.: 100% Coty
Prestige Shanghai Ltd. China Coty Prestige Shanghai (HK) Ltd.: 100% Coty R&D
(Suzhou) Co. Ltd. China Coty HK Ltd.: 100% Nanjing TJoy Biochemical Co. Ltd.
China Suzhou Ganon Trading Co., Ltd.: 75%
Super Globe Holdings Ltd.: 25% Nanjing Yanting Trade Co. Ltd. China Suzhou Ganon
Trading Co., Ltd.: 100% StarAsia Distributions Hong Kong Limited China StarAsia
Group Pte. Ltd.: 100% Suzhou Ganon Trading Co., Ltd. China Ming-De Industrial
Co. Ltd.: 7.99%
Chi Chun Industrial Co. Ltd.: 17.01%
Coty HK Ltd.: 75%

 



Subsidiary Name Jurisdiction of
Organization Amount owned, indirectly or
directly by the Company Suzhou Jiahua Biochemistry Co. China Suzhou Ganon
Trading Co. Ltd.: 75%
Super Globe Holdings Ltd.: 25% Coty Colombia Ltda. Colombia Coty B.V.: 100% Coty
Ceska Republika, k.s. Czech Republic Coty B.V.: 99%
Lancaster B.V.: 1% Bourjois S.A.S. France Coty S.A.S.: 100% Coty France S.A.S.
France Coty S.A.S.: 100% Coty S.A.S. France Coty B.V.: 99.9%
Coty Germany GmbH: 0.025%
Third Parties: 0.075% Else France S.A.S. France Bourjois S.A.S.: 100% Fragrance
Production S.A.S. France Coty France S.A.S.: 99.604%
Coty S.A.S.: 0.396% Coty Germany GmbH Germany Coty Geneva S.A. Versoix: 100%
Coty Services and Logistics GmbH Germany Coty Germany GmbH: 100% Coty Hellas
S.A. Greece Coty B.V.: 100% Bourjois Limited (HK) Hong Kong Coty Geneva S.A.
Versoix: 100% Chi Chun Industrial Co. Ltd. Hong Kong TJoy Holdings Co. Ltd.:
100% Coty Hong Kong. Ltd. Hong Kong TJoy Holdings Co. Ltd.: 100%

 



Subsidiary Name Jurisdiction of
Organization Amount owned, indirectly or
directly by the Company Coty Prestige Hong Kong Ltd. Hong Kong Coty B.V.: 55%
Bluebell Far East Ltd.: 45% Coty Prestige Shanghai (HK) Ltd. Hong Kong Coty
B.V.: 58%
Peakstar Development Ltd.: 42% Coty Prestige Southeast Asia (HK) Limited Hong
Kong Coty Prestige Southeast Asia Pte. Ltd.: 100% Ming-De Investment Co. Ltd.
Hong Kong TJoy Holdings Co. Ltd.: 100% Super Globe Holdings Ltd. Hong Kong TJoy
Holdings Co. Ltd.: 100% Coty Hungary Kft. Hungary Coty Germany GmbH: 100% Coty
India Beauty and Fragrance Products Private Ltd. India Coty Asia Pte. Ltd.:
99.9%
Coty Geneva S.A. Versoix: 0.01% PT Coty Prestige Southeast Asia Indonesia
Indonesia Coty Prestige Southeast Asia Pte. Ltd.: 99%
Stephen John Hicks: 1% PT StarAsia Distributions Indonesia StarAsia Group Pte.
Ltd.: 100% Coty Ireland Ltd. Ireland Coty Germany GmbH: 100% Coty Italia S.p.A.
Italy Coty B.V.: 100%

 



Subsidiary Name Jurisdiction of
Organization Amount owned, indirectly or
directly by the Company Coty Prestige Japan KK Japan Coty Prestige Hong Kong
Ltd.: 100% OPI Japan KK Japan Coty Inc.: 100% Coty Prestige Southeast Asia (M)
SDN. BHD. Malaysia Coty Prestige Southeast Asia Pte. Ltd.: 100% StarAsia
(Malaysia) Sdn Bhd. Malaysia Star Asia Group Pte. Ltd.: 100% Coty Mexico S.A. de
C.V. Mexico Coty Inc. 16.52%
Coty Germany GmbH: 0.01%
Coty Canada Inc.: 83.47% Coty Lancaster S.A.M. Monaco Coty B.V.: 99.9%
John Ham: 0.1% Bourjois B.V. Netherlands Coty Benelux B.V.: 100% Coty B.V.
Netherlands Coty Geneva S.A. Versoix: 100% Coty Benelux B.V. Netherlands Coty
B.V.: 100% Coty Investments B.V. Netherlands Coty Inc.: 100% Lancaster B.V.
Netherlands Coty B.V.: 100% Coty Prestige Southeast Asia Philippines Philippines
Coty Prestige Southeast Asia Pte. Ltd.: 99.61%
Third Parties:0.39% Coty Polska Sp z.o.o. Poland Coty B.V.: 100%

 



Subsidiary Name Jurisdiction of
Organization Amount owned, indirectly or
directly by the Company Coty Puerto Rico Inc. Puerto Rico Coty B.V.: 95%
Coty US LLC: 5% Coty Cosmetics Romania S.r.l. Romania Coty Germany GmbH: 53%
Coty Polaska SP ZOO: 47% Bourjois Paris LLC Russia Bourjois S.A.S.: 100% Coty
Russia ZAO Russia Coty B.V.: 100% Coty Beauty LLC Russia Coty Germany GmbH: 100%
Coty Arabia Trading Company Saudi Arabia Coty Middle East FZCO: 75%
Farouk Mohammed noor Jamjoom Trading Company Limited: 25% Coty Asia Pte. Ltd.
Singapore Coty B.V.: 100% Coty Prestige Southeast Asia Pte. Ltd. Singapore Coty
Asia Pte. Ltd.: 51%
Luxasia Ventures Pte. Ltd.: 49% StarAsia Group Pte. Ltd. Singapore Coty Asia
Pte. Ltd.: 100% StarAsia Manufacturing Pte. Ltd. Singapore StarAsia Group Pte.
Ltd.: 100% StarAsia Singapore Pte. Ltd. Singapore StarAsia Group Pte. Ltd.: 100%

 



Subsidiary Name Jurisdiction of
Organization Amount owned, indirectly or
directly by the Company Coty Slovenska Republika s.r.o. Slovak Republic Coty
B.V.: 100% Coty Beauty South Africa (Pty) Ltd. South Africa Coty B.V.: 100% Coty
South Africa (PTY) Ltd. South Africa Coty Germany GmbH: 100% Coty Korea Ltd.
South Korea Coty Geneva S.A. Versoix: 50.5%
LG Household & Health Ltd.: 49.5% Bourjois Espana S.A. Spain Coty Spain, S.L.:
100% Coty Prestige España S.A. Spain Coty Spain, S.L.: 100% Coty Spain S.L.
Spain Coty B.V.: 100% Bourjois S.a.r.l. Switzerland Coty Geneva S.A. Versoix:
100% Coty (Schweiz) AG Switzerland Coty B.V.: 100% Coty Geneva S.A. Versoix
Switzerland Coty Investments B.V.: 100% Coty Prestige (Taiwan) Ltd. Taiwan Coty
Prestige Southeast Asia Pte. Ltd.: 100% StarAsia Taiwan Co., Ltd. Taiwan
StarAsia Group Pte. Ltd.: 100% Coty Prestige Southeast Asia (Thailand) Co. Ltd.
Thailand Coty Prestige Southeast Asia Pte. Ltd.: 99.9995%
Third Parties: .0005% Coty Distribution Emirates L.L.C. United Arab Emirates
Coty Middle East FZCO: 49%
National Luxury Company LLC: 26%
United Emirates Agencies Co.: 25% Coty Middle East FZCO United Arab Emirates
Coty S.A.S.: 67%
Chalhoub Group Ltd.: 33%

 



Subsidiary Name Jurisdiction of
Organization Amount owned, indirectly or
directly by the Company Beauty International Ltd. United Kingdom Coty Brands
Group Ltd.: 100% Bourjois Limited United Kingdom Coty Geneva S.A. Versoix: 100%
Coty Brands Group Limited United Kingdom Coty Germany GmbH: 100% Coty Export
U.K. Ltd. United Kingdom Coty Brands Group Ltd.: 100% Coty Manufacturing UK Ltd.
United Kingdom Coty Brands Group Ltd.: 100% Coty Services U.K. Ltd. United
Kingdom Coty Brands Group Ltd.: 100% Coty UK Ltd. United Kingdom Coty Brands
Group Ltd.: 100% Del Laboratories (U.K.) Limited United Kingdom DLI
International Holding I LLC: 100% India Projects Ltd. United Kingdom Coty
Germany GmbH: 100% Lady Manhattan Ltd. United Kingdom Coty Germany GmbH: 100%
Lancaster Group, Ltd. United Kingdom Beauty International Ltd.: 100% Lena White
Limited United Kingdom Coty Geneva S.A. Versoix: 100% Rimmel International Ltd.
United Kingdom Beauty International Ltd.: 100%

 



Subsidiary Name Jurisdiction of
Organization Amount owned, indirectly or
directly by the Company Philosophy Cosmetics, Inc. United States – AZ Philosophy
Inc.: 100% Philosophy, Inc. United States – AZ Philosophy Mezzanine Corp.: 100%
Biotech Research Labs, Inc. United States – DE Philosophy Mezzanine Corp.: 100%
Calvin Klein Cosmetic Corporation United States – DE Coty Inc.: 100% Coty
Prestige Travel Retail and Export LLC United States – DE Coty Inc.: 100% Coty US
LLC United States – DE Coty Inc.: 100% DLI International Holding II Corp. United
States – DE Coty US LLC: 100% Green Acquisition Sub Inc. United States – DE Coty
Inc.: 100% Philosophy Beauty Consulting LLC United States – DE Philosophy Inc.:
100% Rimmel Inc. United States – DE Coty US LLC: 100% DLI International Holding
I LLC United States – DE Coty Inc.: 100% OPI Products Inc. United States – DE
Coty Inc.: 100% Philosophy Acquisition Company, Inc. United States – DE Coty
Inc.: 100% Philosophy Mezzanine Corp. United States – DE Philosophy Acquisition
Company, Inc.: 100% Coty Beauty Vietnam Company Limited Vietnam StarAsia Group
Pte. Ltd.: 100%

 



Schedule 3.13

 

Labor Matters

 

None.

 



Schedule 5.15

 

Post-Closing Obligations

 

1.Within 120 days after the Closing Date, deliver a Mortgage with respect to the
manufacturing facility owned by the Parent Borrower located at 1400 Broadway
Road, Sanford, NC 27332, and deliver such other documents, and take such other
actions, as are required pursuant to Section 5.10.

 

2.Within 90 days after the Closing Date, deliver a fully executed copy of the
Global Intercompany Note, along with the original signature pages thereto and an
executed endorsement form in blank.

 

3.Within 90 days after the Closing Date, deliver original stock certificates for
the following Restricted Subsidiaries, along with undated stock powers for each
certificate executed in blank by a duly authorized officer of such Person:

 

a. OPI Japan KK

b. Coty Mexico S.A. de C.V.

c. Coty Puerto Rico Inc.

d. Del Laboratories (U.K.) Limited

 

4.Within 60 days after the Closing Date, deliver an original stock certificate
for Calvin Klein Cosmetic Corporation, along with an undated stock power
executed in blank by a duly authorized officer of such Person.

 

5.Within 60 days after the Closing Date, deliver the results of recent U.S.
Intellectual Property ownership searches with respect to the Parent Borrower and
the Subsidiary Loan Parties.

 



Schedule 6.01

 

Existing Indebtedness

 

1.Indebtedness of Restricted Subsidiaries outstanding under existing
arrangements for foreign working capital purposes not exceeding $25,000,000.

 

2.Letter of Credit number 68011211 in the amount of $693,806 between the Parent
Borrower and SEB Immobilien/ Two Park Avenue.

 

3.Letter of Credit number 68025035 in the amount of $125,000 between the Parent
Borrower and CHUBB Insurance.

 

4.Letter of Credit number 68030282 in the amount of $400,000 between the Parent
Borrower and Western Surety Company.

 

5.Letter of Credit number 68045139 in the amount of $3,075,000 between the
Parent Borrower and Sentry Insurance.

 



Schedule 6.02

 

Existing Liens

 

Any Lien in connection with cash collateral arrangements to secure the letters
of credit set forth on Schedule 6.01 hereto.

 



Schedule 6.04

 

Investments

 

None.

 



Schedule 6.08

 

Certain Affiliate Transactions

 

None.

 